Exhibit 10.1

EXECUTION COPY

 

 

 

Published CUSIP Number: 44107UAJ2

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 27, 2014

among

HOST HOTELS & RESORTS, L.P.,

as a Borrower,

THE OTHER DESIGNATED BORROWERS NAMED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and L/C Issuer,

WELLS FARGO BANK, N.A.,

as Documentation Agent and L/C Issuer,

DEUTSCHE BANK SECURITIES INC., THE BANK OF NOVA SCOTIA, BANK OF

NEW YORK MELLON, CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

AND GOLDMAN SACHS BANK USA,

as Documentation Agents

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN

SECURITIES LLC and WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     51   

1.03

 

Accounting Terms

     52   

1.04

 

Rounding

     53   

1.05

 

Times of Day

     53   

1.06

 

Letter of Credit Amounts

     53   

1.07

 

Exchange Rates; Currency Equivalents

     53   

1.08

 

Additional Alternative Currencies

     54   

1.09

 

Change of Currency

     54   

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     55   

2.01

 

Loans

     55   

2.02

 

Borrowings, Conversions and Continuations of Loans

     58   

2.03

 

Bid Loans

     61   

2.04

 

Letters of Credit

     64   

2.05

 

Swing Line Loans

     74   

2.06

 

Prepayments

     91   

2.07

 

Termination or Reduction of Commitments

     94   

2.08

 

Repayment of Loans

     95   

2.09

 

Interest

     95   

2.10

 

Fees

     96   

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     97   

2.12

 

Evidence of Debt

     98   

2.13

 

Payments Generally; Administrative Agent’s Clawback

     98   

2.14

 

Sharing of Payments by Lenders

     101   

2.15

 

Extension of Maturity Date

     102   

2.16

 

Increase in Commitments

     103   

2.17

 

Cash Collateral

     105   

2.18

 

Defaulting Lenders

     106   

2.19

 

Designated Borrowers

     108   

2.20

 

Reallocation of Commitments

     110   

2.21

 

Supplemental Tranches

     112   

2.22

 

Certain Permitted Amendments

     113   

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     115   

3.01

 

Taxes

     115   

3.02

 

Illegality

     120   

3.03

 

Inability to Determine Rates

     120   

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     121   

3.05

 

Compensation for Losses

     123   

3.06

 

Mitigation Obligations; Replacement of Lenders

     124   

3.07

 

Survival

     124   

 

i



--------------------------------------------------------------------------------

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     124   

4.01

 

Conditions of Initial Credit Extension

     124   

4.02

 

Conditions to all Credit Extensions

     127   

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     128   

5.01

 

Status

     128   

5.02

 

Power and Authority

     128   

5.03

 

No Violation

     128   

5.04

 

Governmental Approvals

     128   

5.05

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc.

     129   

5.06

 

Litigation

     130   

5.07

 

Disclosure

     130   

5.08

 

Use of Proceeds; Margin Regulations

     130   

5.09

 

Tax Returns and Payments

     131   

5.10

 

Compliance with ERISA

     131   

5.11

 

[Intentionally Omitted]

     132   

5.12

 

Properties

     132   

5.13

 

Subsidiaries

     132   

5.14

 

Compliance with Statutes, etc.

     133   

5.15

 

Investment Company Act

     133   

5.16

 

Environmental Matters

     133   

5.17

 

Labor Relations

     133   

5.18

 

Intellectual Property

     134   

5.19

 

Indebtedness

     134   

5.20

 

Status as REIT

     134   

5.21

 

OFAC

     134   

5.22

 

Anti-Corruption Laws

     134   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     135   

6.01

 

Compliance with Laws, Etc.

     135   

6.02

 

Conduct of Business

     135   

6.03

 

Payment of Taxes, Etc.

     135   

6.04

 

Maintenance of Insurance

     135   

6.05

 

Preservation of Existence, Etc.

     136   

6.06

 

Access; Annual Meetings with Lenders

     136   

6.07

 

Keeping of Books

     136   

6.08

 

Maintenance of Properties, Etc.

     137   

6.09

 

[Intentionally Omitted]

     137   

6.10

 

Application of Proceeds

     137   

6.11

 

Information Covenants

     137   

6.12

 

[Intentionally Omitted]

     141   

6.13

 

[Intentionally Omitted]

     141   

6.14

 

Additional Guarantors; Release of Guarantors and Collateral

     141   

6.15

 

End of Fiscal Years; Fiscal Quarters

     144   

6.16

 

Environmental Matters

     144   

6.17

 

ERISA Compliance

     145   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII.

 

NEGATIVE COVENANTS

     145   

7.01

 

Liens

     145   

7.02

 

Indebtedness

     146   

7.03

 

[Intentionally Omitted]

     146   

7.04

 

[Intentionally Omitted]

     146   

7.05

 

Modification and Enforcement of Certain Agreements

     146   

7.06

 

Change of Jurisdiction

     147   

7.07

 

Transactions with Affiliates

     147   

7.08

 

Sales of Assets

     148   

7.09

 

Consolidation, Merger, etc.

     149   

7.10

 

Acquisitions; Investments

     149   

7.11

 

Dividends

     150   

7.12

 

Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc.

     152   

7.13

 

Business

     152   

7.14

 

Violation of Specified Indenture Covenants

     153   

7.15

 

Maximum Leverage Ratio

     153   

7.16

 

Minimum Unsecured Interest Coverage Ratio

     153   

7.17

 

Minimum Fixed Charge Coverage Ratio

     153   

7.18

 

Additional Financial Covenants and Limitations on Incurrence of Indebtedness

     153   

7.19

 

Sanctions

     153   

7.20

 

Anti-Corruption Laws

     154   

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     154   

8.01

 

Events of Default

     154   

8.02

 

Remedies Upon Event of Default

     156   

8.03

 

Application of Funds

     157   

ARTICLE IX.

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     158   

9.01

 

Appointment and Authority

     158   

9.02

 

Rights as a Lender

     159   

9.03

 

Exculpatory Provisions

     159   

9.04

 

Reliance by Administrative Agent

     160   

9.05

 

Delegation of Duties

     160   

9.06

 

Resignation of Administrative Agent

     160   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     162   

9.08

 

No Other Duties, Etc.

     162   

9.09

 

Administrative Agent May File Proofs of Claim

     163   

9.10

 

Subsidiaries Guaranty and Collateral Matters

     163   

ARTICLE X.

 

MISCELLANEOUS

     164   

10.01

 

Amendments, Etc.

     164   

10.02

 

Notices; Effectiveness; Electronic Communication

     166   

 

iii



--------------------------------------------------------------------------------

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     168   

10.04

 

Expenses; Indemnity; Damage Waiver

     169   

10.05

 

Payments Set Aside

     172   

10.06

 

Successors and Assigns

     172   

10.07

 

Treatment of Certain Information; Confidentiality

     177   

10.08

 

Right of Setoff

     178   

10.09

 

Interest Rate Limitation

     178   

10.10

 

Counterparts; Integration; Effectiveness

     179   

10.11

 

Survival of Representations and Warranties

     179   

10.12

 

Severability

     179   

10.13

 

Replacement of Lenders

     180   

10.14

 

Governing Law; Jurisdiction; Etc.

     180   

10.15

 

Waiver of Jury Trial

     181   

10.16

 

No Advisory or Fiduciary Responsibility

     181   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     182   

10.18

 

USA PATRIOT Act

     182   

10.19

 

ENTIRE AGREEMENT

     183   

10.20

 

Judgment Currency

     183   

10.21

 

Limitations on Recourse

     183   

SIGNATURES

       S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Existing Roll Forward Amounts 2.01A    Commitments and Applicable
Percentages 2.01B    Term Loan Commitments and Applicable Percentages 2.20   
Approved Reallocation Lenders 5.13    Subsidiaries 5.19    Indebtedness 10.02   
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B-1    Bid Request B-2    Competitive Bid
C-1    Domestic Swing Line Loan Notice C-2    Alternative Currency Swing Line
Loan Notice C-3    Canadian Dollar Swing Line Loan Notice C-4    Euro/Sterling
Swing Line Loan Notice C-5    Term Loan Notice D    Note E    Compliance
Certificate F-1    Assignment and Assumption F-2    Administrative Questionnaire
G-1    Company Guaranty G-2    Subsidiaries Guaranty H    Pledge and Security
Agreement I    Governing Senior Note Indenture J    Form of Corporate Forecast K
   Form of Solvency Certificate L    Designated Borrower Request and Assumption
Agreement M    Designated Borrower Notice N    Supplemental Addendum O    Form
of Joinder Agreement

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, this
“Agreement”) is entered into as of June 27, 2014, among Host Hotels & Resorts,
L.P., a Delaware limited partnership (the “Company”), certain Subsidiaries of
the Company party hereto pursuant to Section 2.19 (each a “Designated Borrower”
and, together with the Company, the “Borrowers” and each, a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Company, the other Borrowers, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent, collateral agent,
swing line lender and L/C issuer have entered into that certain Amended and
Restated Credit Agreement, dated as of July 25, 2012 (as amended by that certain
First Amendment, dated as of May 28, 2013, the “Original Credit Agreement”); and

WHEREAS, the Company and the other Borrowers desire to amend the Original Credit
Agreement on the terms and subject to the conditions set forth herein, with such
amendment to take the form of a second amendment and restatement of the Original
Credit Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Acceding Lender” has the meaning specified in Section 2.16(c).

“Accepting Lender” has the meaning specified in Section 2.22(a).

“Adjusted Funds From Operations” means , for any period, Consolidated Net Income
of HHRI and its Subsidiaries for such period plus amounts which have been
deducted and minus amounts which have been added for, without duplication (in
each case, to the extent of HHRI and each such Subsidiary’s proportionate
interest therein): (1) depreciation expense, (2) amortization expense and other
non-cash charges with respect to real estate assets for such period, including
impairment charges, (3) gains and losses from sales and other dispositions of
depreciable property and other investments, other than from (i) sales of
inventory and (ii) timeshare assets held-for-sale, in each case, in the ordinary
course of business, (4) losses resulting from restructuring of Indebtedness, and
(5) amortization of financing cost.

 

-1-



--------------------------------------------------------------------------------

“Adjusted Total Assets” means the sum of (i) Undepreciated Real Estate Assets of
the Company and its Subsidiaries and (ii) all other assets (excluding
intangibles) of the Company and its Subsidiaries determined on a consolidated
basis it being understood that the accounts of Subsidiaries shall be
consolidated with those of the Company only to the extent of the Company’s
proportionate interest therein as of any transaction date, as adjusted to
reflect the application of the proceeds of the incurrence of Indebtedness and
the issuance of Disqualified Stock on such transaction date. Adjusted Total
Assets, as of any date of determination, means the Adjusted Total Assets as of
the end of the most recent fiscal quarter ending on or prior to the date of
determination for which financial statements are required to have been delivered
pursuant to Section 6.11 or prior to the first date such financial statements
are required to be delivered, the fiscal quarter ended March 31, 2014.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affected Eurodollar Loans” has the meaning specified in Section 2.06(i).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Notwithstanding the
foregoing, (i) neither Marriott International nor any of its Subsidiaries shall
be considered to be Affiliates of HHRI or any of its Subsidiaries and (ii) in no
event should the Administrative Agent, any Lender or the L/C Issuer be
considered to be Affiliates of HHRI or any of its Subsidiaries.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“Aggregate Alternative Currency Commitments” means the Alternative Currency
Commitments of all Lenders.

“Aggregate Commitments” means the aggregate Commitments of all Committed Loan
Lenders. For the avoidance of doubt “Aggregate Commitments” shall not include
any Term Loan Commitment.

“Aggregate Currency” has the meaning specified in Section 10.20.

“Aggregate New Zealand Dollar/Mexican Peso Commitments” means the New Zealand
Dollar/Mexican Peso Commitments of all Lenders.

“Aggregate Supplemental Tranche Commitments” means the Supplemental Tranche
Commitments of all Lenders.

 

-2-



--------------------------------------------------------------------------------

“Aggregate U.S. Dollar Commitments” means the U.S. Dollar Commitments of all the
Lenders.

“Agreement” has the meaning specified in the preamble above.

“Alternative Currency” means each of Canadian Dollars, Australian Dollars, New
Zealand Dollars, Yen, Euro, Sterling, Mexican Pesos and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Commitment” means, with respect to each Lender, its
obligation (a) to make Alternative Currency Committed Loans to the Borrowers
pursuant to Section 2.01(b), (b) to purchase participations in Alternative
Currency L/C Obligations and (c) to purchase participations in Alternative
Currency Swing Line Loans, Canadian Dollar Swing Line Loans and Euro/Sterling
Swing Line Loans in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01A under the caption “Alternative Currency Commitment” or in any
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Alternative Currency Committed Foreign Currencies” means Canadian Dollars, Yen,
Euro, Sterling and Australian Dollars.

“Alternative Currency Committed Loan” has the meaning specified in
Section 2.01(b).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Lender” means any Person that is a Lender hereunder in
respect of the Alternative Currency Tranche in its capacity as a Lender in
respect of such Tranche.

“Alternative Currency L/C Obligations” means all L/C Obligations under Letters
of Credit issued under the Alternative Currency Tranche.

“Alternative Currency Sublimit” means an amount equal to the lesser of (i) the
Aggregate Commitments and (ii) $500,000,000 less the sum of (x) the amount of
the New Zealand Dollar/Mexican Peso Commitment, plus (y) the amount of the
Supplemental Tranche Commitment, in each case, subject to (I) increase pursuant
to Section 2.16 and (II) reallocation pursuant to Section 2.20. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Alternative Currency Swing Line Borrowing” means a borrowing of an Alternative
Currency Swing Line Loan pursuant to Section 2.05(b).

 

-3-



--------------------------------------------------------------------------------

“Alternative Currency Swing Line Lender” means Bank of America, N.A. Canada
Branch in its capacity as provider of Alternative Currency Swing Line Loans, or
any successor Alternative Currency Swing Line Lender hereunder.

“Alternative Currency Swing Line Loan” has the meaning specified in
Section 2.05(b)(i).

“Alternative Currency Swing Line Loan Notice” means a notice of an Alternative
Currency Swing Line Borrowing pursuant to Section 2.05(b)(ii), which, if in
writing, shall be substantially in the form of Exhibit C-2.

“Alternative Currency Swing Line Sublimit” means an amount equal to the lesser
of (a) the Specified Alternative Currency Swing Line Sublimit and (b) the
Aggregate Alternative Currency Commitments. The Alternative Currency Swing Line
Sublimit is part of, and not in addition to, the Aggregate Alternative Currency
Commitments.

“Alternative Currency Tranche” means, at any time, the aggregate amount of the
Lenders’ Alternative Currency Commitments at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Alternative Currency Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Alternative Currency Commitments represented by such Lender’s
Alternative Currency Commitment at such time, subject to adjustment as provided
in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Alternative Currency Commitments
have expired, then the Applicable Alternative Currency Percentage of each Lender
shall be determined based on the Applicable Alternative Currency Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Alternative Currency Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01A under the
caption “Applicable Alternative Currency Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Covenants” means, in connection with any determination required to
be made by the Company with respect to its ability to comply with the Financial
Covenants, the covenants set forth therein that are applicable at the time of
determination.

“Applicable New Zealand Dollar/Mexican Peso Percentage” means, with respect to
any Lender at any time, the percentage (carried out to the ninth decimal place)
of the Aggregate New Zealand Dollar/Mexican Peso Commitments represented by such
Lender’s New Zealand Dollar/Mexican Peso Commitment at such time, subject to
adjustment as provided in Section 2.18. If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate New Zealand
Dollar/Mexican Peso Commitments have expired, then the Applicable New Zealand
Dollar/Mexican Peso Percentage of each Lender shall be determined based on the

 

-4-



--------------------------------------------------------------------------------

Applicable New Zealand Dollar/Mexican Peso Percentage of such Lender most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable New Zealand Dollar/Mexican Peso Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01A under the caption
“Applicable New Zealand Dollar/Mexican Peso Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Percentage” means, as applicable, the Applicable U.S. Dollar
Percentage, the Applicable New Zealand Dollar/Mexican Peso Percentage, the
Applicable Alternative Currency Percentage, the Applicable Supplemental Tranche
Percentage or the Applicable Term Loan Percentage.

“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating as set forth below:

 

Pricing
Level

  

Debt Rating

   “Applicable
Rate” for
Eurocurrency
Rate
Committed
Loans and
L/C Fees     “Applicable
Rate” for
Facility Fee     “Applicable
Rate” for
Base Rate
Committed
Loans     “Applicable
Rate” for
Eurocurrency
Rate Term
Loans     “Applicable
Rate” for
Base Rate
Term Loans  

I

   A- or higher from S&P or A3 or higher from Moody’s      0.875 %      0.125 % 
    0.00 %      0.90 %      0.00 % 

II

   BBB+ or higher from S&P or Baa1 or higher from Moody’s      0.90 %      0.15
%      0.00 %      0.975 %      0.00 % 

III

   BBB or higher from S&P or Baa2 or higher from Moody’s      1.00 %      0.20
%      0.00 %      1.125 %      0.125 % 

IV

   BBB- or higher from S&P or Baa3 or higher from Moody’s      1.25 %      0.25
%      0.25 %      1.40 %      0.40 % 

V

   Lower than BBB- from S&P or lower than Baa3 from Moody’s      1.55 %     
0.30 %      0.55 %      1.75 %      0.75 % 

 

-5-



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply and (c) if the Company does
not have any Debt Rating, then Pricing Level V shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Applicable Term Loan Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal) of such Lender’s respective
portion of the aggregate outstanding principal amount of Term Loans. The
Applicable Term Loan Percentage with respect to Term Loans made on the Closing
Date of each Lender is set forth opposite the name of such Lender on Schedule
2.01B under the caption “Term Loan Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Sublimit” means, the lesser of (i) the Aggregate Commitment and
(ii) (a) with respect to U.S. Dollar Committed Loans, $500,000,000, (b) with
respect to New Zealand Dollar/Mexican Peso Committed Loans, $50,000,000,
(c) with respect to Alternative Currency Committed Loans, the Alternative
Currency Sublimit and (d) with respect to any Supplemental Tranche Committed
Loan of a particular Supplemental Currency, the maximum amount set forth in the
applicable Supplemental Addendum relating to such Supplemental Currency, in each
case subject to (x) increase pursuant to Section 2.16 and (y) reallocation
pursuant to Section 2.20.

“Applicable Supplemental Tranche Percentage” means, with respect to any Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Supplemental Tranche Commitments represented by such Lender’s
Supplemental Tranche Commitment at such time, subject to adjustment as provided
in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Supplemental Tranche Commitments

 

-6-



--------------------------------------------------------------------------------

have expired, then the Applicable Supplemental Tranche Percentage of each Lender
shall be determined based on the Applicable Supplemental Tranche Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Supplemental Tranche Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01A under the
caption “Applicable Supplemental Tranche Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable U.S. Dollar Percentage” means, with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
U.S. Dollar Commitments represented by such Lender’s U.S. Dollar Commitment at
such time, subject to adjustment as provided in Section 2.18. If the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate U.S. Dollar Commitments have expired, then the Applicable U.S. Dollar
Percentage of each Lender shall be determined based on the Applicable
U.S. Dollar Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable U.S. Dollar Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01A
under the caption “Applicable U.S. Dollar Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicant Borrower” has the meaning specified in Section 2.19.

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Reallocation Lender” means each Lender set forth on Schedule 2.20
(which shall set forth the maximum amount of its Commitment such Lender is
willing to allocate to each Tranche) that has agreed in writing in its sole
discretion to participate in Reallocations of its unused Commitments in
accordance with Section 2.20 without the requirement of providing a separate
approval for each Reallocation. The Administrative Agent may update Schedule
2.20 from time to time upon the addition of any Approved Reallocation Lender and
the Administrative Agent shall provide the updated Schedule 2.20 to the
Borrowers and the Lenders.

“Arrangers” mean each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, in each case in its
capacity as a joint lead arranger and joint bookrunner.

“Asset Sale” means any sale, transfer or other disposition (including by way of
merger, consolidation or sale-leaseback transaction) in one transaction or a
series of related transactions

 

-7-



--------------------------------------------------------------------------------

by the Company or any of its Subsidiaries to any Person other than the Company
or any of its Subsidiaries of (a) all or any of the Capital Stock of any
Subsidiary (including by issuance of such Capital Stock), (b) all or
substantially all of the property and assets of an operating unit or business of
the Company or any of its Subsidiaries, or (iii) any other property and assets
of the Company or any of its Subsidiaries (other than Capital Stock of a Person
which is not a Subsidiary) outside the ordinary course of business of the
Company or such Subsidiary and, in each case, that is not governed by
Section 7.09; provided that “Asset Sale” shall not include (a) sales or other
dispositions of inventory, receivables and other current assets, (b) sales,
transfers or other dispositions of assets with a fair market value not in excess
of $10 million in any transaction or series of related transactions, (c) leases
of real estate assets, (d) Investments complying with Section 7.10 and (e) any
transactions that, pursuant to clause (b) of Section 7.08, are not deemed not to
be an “Asset Sale.”

“Asset Sale Period” has the meaning specified in Section 2.06(f).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” and “AUD $” mean lawful money of Australia.

“Authorized Financial Officer” of any Loan Party means any of the Chief
Financial Officer, the Treasurer or the Chief Accounting Officer of such Loan
Party or any other officer of such Loan Party designated in writing to the
Administrative Agent by any of the foregoing officers of such Loan Party as
being authorized to act in such capacity so long as such other officer is a
financial person who works in such Loan Party’s controller’s or accounting
office.

“Authorizing Lender” has the meaning specified in Section 1.08(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.04(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

-8-



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means 11 U.S.C. Section 101 et seq. and any rules or
regulations issued from time to time thereunder.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate if a Eurocurrency Rate Loan with an
Interest Period of one month were being made on such day, plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Notwithstanding the
foregoing, solely for purposes of Loans denominated in Canadian Dollars, Base
Rate means the Canadian Prime Rate.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans (other than Canadian Dollar Swing Line Loans, Canadian Dollar
Loans and Euro/Sterling Swing Line Loans) shall be denominated in Dollars.

“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.

“BBSY” has the meaning specified in the definition of Eurocurrency Base Rate.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to a Borrower.

“Bid Loan Sublimit” means an amount equal to 50% of the Aggregate Commitments.
The Bid Loan Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“BKBM Rate” has the meaning specified in the definition of Eurocurrency Base
Rate.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.11.

 

-9-



--------------------------------------------------------------------------------

“Borrowing” means a Committed Borrowing, a Bid Borrowing, a Swing Line Borrowing
or a Term Loan Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;

e) if such day relates to any fundings, disbursements, settlements and payments
in respect of an Alternative Currency Swing Line Loan or any other dealings in
an Alternative Currency Swing Line Loan, means any such day on which banks in
Toronto, Canada are open for business; and

f) if such day relates to any fundings, disbursements, settlements and payments
in respect of a Euro/Sterling Swing Line Loan or any other dealings in a
Euro/Sterling Swing Line Loan, means any date on which banks in London, England
are open for business.

“Calculation Period” means the period of four consecutive fiscal quarters last
ended before the date of the respective event or incurrence which requires
calculations to be made on a Pro Forma Basis and for which financial information
of the kind referred to in Sections 6.11(a) and (b) is available.

 

-10-



--------------------------------------------------------------------------------

“Canadian Borrower” means each of Calgary Charlotte Partnership , HMC Toronto EC
Company and HMC AP Canada Company.

“Canadian Dollars” and “Cdn $” mean lawful money of Canada.

“Canadian Dollar Swing Line Borrowing” means a borrowing of a Canadian Dollar
Swing Line Loan pursuant to Section 2.05(c).

“Canadian Dollar Swing Line Lender” means Bank of America, N.A. Canada Branch in
its capacity as provider of Canadian Dollar Swing Line Loans, or any successor
Canadian Dollar Swing Line Lender hereunder.

“Canadian Dollar Swing Line Loan” has the meaning specified in
Section 2.05(c)(i).

“Canadian Dollar Swing Line Loan Notice” means a notice of a Canadian Dollar
Swing Line Borrowing pursuant to Section 2.05(c)(ii), which, if in writing,
shall be substantially in the form of Exhibit C-3.

“Canadian Dollar Swing Line Sublimit” means an amount equal to the lesser of
(a) the Specified Alternative Currency Swing Line Sublimit and (b) the Aggregate
Alternative Currency Commitments. The Canadian Dollar Swing Line Sublimit is
part of, and not in addition to, the Aggregate Alternative Currency Commitments.

“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of, or stay of proceedings to enforce, some
or all of the claims of the corporation’s creditors against it.

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) 30-day Reuters Canadian Deposit Offering Rate for bankers’
acceptances plus 1/2 of 1%, (b) the rate of interest publicly announced from
time to time by Bank of America, N.A. Canada Branch as its reference rate of
interest for loans made in Canadian Dollars to Canadian customers and designated
as its “prime rate” and (c) BBA LIBOR for a one month interest period as quoted
at approximately 11:00 a.m., London time. The “prime rate” is a rate set by Bank
of America, N.A. Canada Branch based upon various factors, including Bank of
America. N.A. Canada Branch’s costs and desired return, general economic
conditions and other factors and is used as a reference point for pricing some
loans. Any change in the Canadian Prime Rate due to a change in Bank of America,
N.A. Canada Branch’s Canadian Prime Rate shall be effective on the effective
date of such change in Bank of America, N.A. Canada Branch’s prime rate.

“Canadian Subsidiary” means any Subsidiary of the Company organized under the
laws of Canada or any province or territory thereof.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, and participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

-11-



--------------------------------------------------------------------------------

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” of any Person means the discounted present value
of all rental obligations under a Capitalized Lease as reflected on the balance
sheet of such Person in accordance with GAAP.

“Cash Available for Distribution” of any Person for any period means
Consolidated EBITDA of such Person less the sum of (a) 5% of Gross Revenues
received during such period from all Hotel Properties, (b) Consolidated Interest
Expense for such period, (c) scheduled amortization (other than balloon
payments) for such period plus (d) cash Taxes for such period.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing and includes the proceeds of such cash collateral
and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than one year from
the date of acquisition, (b) Dollar denominated time deposits, certificates of
deposit and bankers acceptances of (i) any Lender that is a commercial bank or
(ii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank or Lender, an “Approved Bank”), in each case with
maturities of not more than one year from the date of acquisition,
(c) commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within one year after the
date of acquisition, (d) marketable direct obligations issued by the District of
Columbia or any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s and (e) investments in money market funds substantially all the assets
of which are comprised of securities of the types described in clauses
(a) through (d) above.

“CDOR Rate” has the meaning specified in the definition of Eurocurrency Base
Rate.

 

-12-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following: (a) HHRI shall
at any time cease to own 100% of the general partnership interests of the
Company, (b) any Person or group (as such term is defined in Section 13(d)(3) of
the Securities Exchange Act) other than an Excluded Person is or becomes the
“beneficial owner,” directly or indirectly, of more than 50% of the total voting
power in the aggregate of all classes of Relevant Capital Stock of the Company
(or HHRI for so long as HHRI is a parent of the Company immediately prior to
such transaction or series of related transactions) then outstanding normally
entitled to vote in elections of directors, managers or trustees, as applicable,
(c) during any period of 12 consecutive months after the Closing Date (for so
long as HHRI is a parent of the Company immediately prior to such transaction or
series of related transactions), Persons who at the beginning of such 12-month
period constituted the board of HHRI (together with any new Persons whose
election was approved by a vote of a majority of the Persons then still
comprising the board who were either members of the board at the beginning of
such period or whose election, designation or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of HHRI then in office or (d) any “change of control” or
similar event shall occur under any Qualified Preferred Stock, the Senior Notes
or any other Indebtedness (other than Non-Recourse Indebtedness) of HHRI or the
Company with an aggregate principal amount of $100,000,000 or more which results
in a default under such Indebtedness beyond the period of grace (if any) or a
declaration of such Indebtedness to be due and payable prior to the scheduled
maturity thereof.

“Class” means, when used in reference to any Loan, its character as a Committed
Loan or a Term Loan.

“Class Required Lenders” means, at any time, with respect to a Class, Lenders
under such Class owed or holding greater than 50% of the sum of the Outstanding
Amount of such Class and the aggregate unused Commitments relating to such Class
at such time.

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, such date
being June 27, 2014.

“Code” means the Internal Revenue Code of 1986.

 

-13-



--------------------------------------------------------------------------------

“Collateral” means all “Collateral” as defined in the Pledge and Security
Agreement or any other Security Document and all cash and Cash Equivalents
delivered as collateral pursuant to Section 2.04.

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Creditors pursuant to the Pledge and Security Agreement. All
references herein to Administrative Agent shall be deemed to include the
Collateral Agent as the context shall require.

“Commitment” means a U.S. Dollar Commitment, an Alternative Currency Commitment,
a New Zealand Dollar/Mexican Peso Commitment or a Supplemental Tranche
Commitment.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Committed Loan” means a U.S. Dollar Committed Loan, an Alternative Currency
Committed Loan, a New Zealand Dollar/Mexican Peso Committed Loan or a
Supplemental Tranche Committed Loan, as applicable.

“Committed Loan Lender” means, at any time, each Lender with a Committed Loan
Commitment or with outstanding Committed Loans at such time.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et eq.),
as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent, substantially in the form of Exhibit G-1.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated” or “consolidated” means, with respect to any Person, the
consolidation of the accounts of the Subsidiaries of such Person with those of
such Person; provided that “consolidation” will not include consolidation of the
accounts of any other Person other than a Subsidiary of such Person with such
Person (it being understood that the accounts of such Person’s Consolidated
Subsidiaries shall be consolidated only to the extent of such Person’s
proportionate interest therein). The terms “consolidate” and “consolidating”
have correlative meanings to the foregoing.

 

-14-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any Person and for any period on a Pro Forma
Basis, the Consolidated Net Income of such Person for such period, plus amounts
which have been deducted and minus amounts which have been added for, without
duplication (in each case, to the extent of such Person’s proportionate share
therein): (1) Consolidated Interest Expense on Indebtedness, (2) provisions for
taxes based on income, (3) amortization of debt discount and deferred financing
costs, (4) gains and losses from sales or other dispositions of depreciable
property and other investments, other than from (i) sales of inventory and
(ii) timeshare assets held-for-sale, in each case, in the ordinary course of
business, (5) property depreciation and amortization expense, including any
impairment charges, (6) the effect of any noncash items; (7) amortization of
deferred charges, and (8) any break-up fees and lost deposits by such Person in
connection with acquisitions that are not pursued by such Person; all as
determined on a consolidated basis for such Person and its Consolidated
Subsidiaries (it being understood that the accounts of such Person’s
Consolidated Subsidiaries shall be consolidated only to the extent of such
Person’s proportionate share therein).

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(x) Consolidated EBITDA for such period, less the sum for such period of (a) 5%
of Gross Revenues received from Hotel Properties and (b) 3% of Gross Revenues
received from all other real estate to (y) Consolidated Fixed Charges for such
period.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) preferred stock dividends (or the
equivalent thereof) accrued and/or paid in cash (to the extent not accrued
during a prior period) by the Company during such period on a Pro Forma Basis,
(c) scheduled amortization payments (other than balloon payments) during such
period and (d) cash taxes on ordinary income for such period.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period on a Pro Forma Basis, the
Company’s interest expense and the interest expense of its Subsidiaries,
including, without duplication, (1) all amortization of debt discount, but
excluding the amortization of fees or expenses incurred in order to consummate
the sale of debt securities or to establish the Credit Facility, (2) all accrued
interest, (3) all capitalized interest, and (4) the interest component of
Capitalized Lease Obligations, all determined on a consolidated basis (it being
understood that the accounts of the Company’s Consolidated Subsidiaries shall be
consolidated only to the extent of the Company’s proportionate share therein).

“Consolidated Net Income” means, with respect to any Person for any period, the
amount of net income, or loss, for such Person and its Subsidiaries for such
period, excluding, without duplication (1) extraordinary items, (2) the portion
of net income for the Company and its Subsidiaries allocable to non-controlling
interests in unconsolidated persons to the extent that cumulative cash dividends
or distributions have not actually been received by the Company or one of its
Subsidiaries and (3) the portion of net losses for such Person and its
Subsidiaries

 

-15-



--------------------------------------------------------------------------------

allocable to non-controlling interests in unconsolidated persons, all determined
on a consolidated basis (it being understood that the net income of Consolidated
Subsidiaries shall be consolidated with that of a Person only to the extent of
the proportionate interest of such Person in such Consolidated Subsidiaries) in
accordance with GAAP.

“Consolidated Total Debt” means, at any time, the difference, if positive, of
(x) the sum of (without duplication) (i) the amount of all Indebtedness of the
Company and its Subsidiaries as would be required to be reflected on the
liability side of a balance sheet prepared in accordance with GAAP and
determined on a consolidated basis at such time (it being understood that the
amounts of Indebtedness of Subsidiaries shall be consolidated with that of the
Company only to the extent of the Company’s interest in such Subsidiaries) and
(ii) guarantees of third party debt, letters of credit issued to support third
party debt and secured obligations in favor of hotel managers in connection with
jointly funded hotel renovations, less (y) the sum of (i) unrestricted cash on
hand (excluding any amounts of cash on hand that have been designated by the
Company for application to prepay Indebtedness described in clause (y)(ii)) in
excess of $100,000,000 plus (ii) any Indebtedness outstanding on the date of
determination in respect of which an irrevocable prepayment notice has been
delivered that results in such Indebtedness being due and payable not later than
30 days after such prepayment notice, to the extent the Company either shall
have unrestricted cash reserves for such payment or shall have committed cash
reserves for such payment pursuant to a deposit arrangement or otherwise.

“Contingent Obligation” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business;
provided, further, that if the Company or a Subsidiary has received a letter of
credit or other similar credit support from a bank or a Person with a long term
unsecured credit rating of at least “BBB-” or higher from S&P or “Baa3” or
higher from Moody’s (or, if not from a Person that has a rating, a Person that,
in the sole discretion of the Required Lenders, is capable of performing and
will perform its obligations under such credit support) or cash collateral in
which the Company or such Subsidiary has a first priority perfected security
interest and which is immediately available to the Company or such Subsidiary in
the event of a payment by it under the related Contingent Obligation (or cash
collateral has been deposited with the obligee (or a trustee for such obligee)
under such Contingent Obligation under similar circumstances, including a
defeasance trust), the amount of the Contingent Obligation shall be reduced by
the amount payable under such letter of credit or other similar credit support
but only so long as such letter of credit or other similar credit support or
cash collateral remains in effect and meets such requirements or such Person
providing the credit support satisfies such criteria.

 

-16-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto; provided that
the right to designate a member of the board of directors or managers of a
Person will not, by itself, be deemed to constitute control.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in non-recourse debt financings of Real Property and
other carve-outs appropriate in the good faith determination of the Company to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by the Company or any of its Subsidiaries in
or pursuant to any document evidencing any Indebtedness, (b) any unlawful act on
the part of the Company or any of its Subsidiaries in respect of the
Indebtedness or other liabilities of any Subsidiary of the Company, (c) any
waste or misappropriation of funds by the Company or any of its Subsidiaries in
contravention of the provisions of the Indebtedness or other liabilities of any
Subsidiary, (d) customary environmental indemnities associated with the Real
Property of any Subsidiary of the Company, (e) voluntary bankruptcy, (f) failure
of the Company or any of its Subsidiaries to comply with applicable special
purpose entity covenants, (g) any failure to maintain insurance required
pursuant to any document evidencing any Indebtedness, or (h) any failure to
comply with restrictions on the transfer of Real Property set forth in any
document evidencing any Indebtedness, but excluding exceptions by reason of
(i) non-payment of the debt incurred in such non-recourse financing (other than
usual and customary exceptions in respect of the first debt service payment), or
(ii) the failure of the relevant Subsidiary of the Company to comply with
financial covenants.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Canadian
Insolvency Law and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

“Decreasing Tranche” has the meaning specified in Section 2.20(a).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Swap Contract Obligations and Treasury Management Obligations,
an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the

 

-17-



--------------------------------------------------------------------------------

Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company, or the Administrative Agent or any Lender in writing that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent and the Company that it will comply with its funding
obligations (but only for such time as such Lender has failed to provide such
confirmation), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Company, the L/C Issuer, the Swing Line Lender and
each Lender.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.19.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

-18-



--------------------------------------------------------------------------------

“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.

“Disqualified Stock” has the meaning provided in the Governing Senior Note
Indenture.

“Dividends” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its stockholders, partners or
members or authorized or made any other distribution, payment or delivery of
property (other than common stock or other common equity interests of such
Person or Qualified Preferred Stock of HHRI or the Company) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other equity
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interest), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or any partnership
interests of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interest).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Swing Line Borrowing” means a borrowing of a Domestic Swing Line Loan
pursuant to Section 2.05(a).

“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor Domestic Swing Line Lender
hereunder.

“Domestic Swing Line Loan” has the meaning specified in Section 2.05(a)(i).

“Domestic Swing Line Loan Notice” means a notice of a Domestic Swing Line
Borrowing pursuant to Section 2.05(a)(ii), which, if in writing, shall be
substantially in the form of Exhibit C-1.

“Domestic Swing Line Sublimit” means an amount equal to the lesser of (a) the
Specified Domestic Swing Line Sublimit and (b) the Aggregate U.S. Dollar
Commitments. The Domestic Swing Line Sublimit is part of, and not in addition
to, the Aggregate U.S. Dollar Commitments.

 

-19-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Pledged Securities” means the Securities (a) of each Domestic
Subsidiary that is also a Wholly-Owned Subsidiary and Look-Through Subsidiary
and (b) that are not otherwise prohibited or restricted from being pledged,
assigned, transferred or otherwise subject to a Lien in favor of another Person
by the terms of (i) any applicable Laws or (ii) any material contract to which
the Company or any Subsidiary of the Company is a party pursuant to a
transaction otherwise permitted under this Agreement.

“Eligible Subsidiary Guarantor” has the meaning specified in Section 6.14(a).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended, by the Single European Act of 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued under any Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising from alleged injury to human health, safety or the
environment due to the presence of Hazardous Materials.

“Environmental Laws” means any and all Federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
water or public sewer systems.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

-20-



--------------------------------------------------------------------------------

“Euro/Sterling Swing Line Borrowing” means a borrowing of a Euro/Sterling Swing
Line Loan pursuant to Section 2.05(d).

“Euro/Sterling Swing Line Lender” means Bank of America, N.A. London Branch in
its capacity as provider of Euro/Sterling Swing Line Loans, or any successor
Euro/Sterling Swing Line Lender hereunder.

“Euro/Sterling Swing Line Loan” has the meaning specified in Section 2.05(d)(i).

“Euro/Sterling Swing Line Loan Notice” means a notice of a Euro/Sterling Swing
Line Borrowing pursuant to Section 2.05(d)(ii), which, if in writing, shall be
substantially in the form of Exhibit C-4.

“Euro/Sterling Swing Line Sublimit” means an amount equal to the lesser of
(a) the Specified Alternative Currency Swing Line Sublimit and (b) the Aggregate
Alternative Currency Commitments. The Euro/Sterling Swing Line Sublimit is part
of, and not in addition to, the Aggregate Alternative Currency Commitments.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate   =  

                     Eurocurrency Base Rate        

  1.00 – Eurocurrency Reserve Percentage  

Where,

“Eurocurrency Base Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan:

(a) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) (or a comparable successor rate which is approved by the
Administrative Agent) as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period), for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided,
that if such rate is not available at such time for any

 

-21-



--------------------------------------------------------------------------------

reason, such rate shall mean the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided, further, that for Eurocurrency
Rate Loans relating to a Supplemental Tranche Committed Loan, the Eurocurrency
Base Rate shall be the applicable Screen Rate; and

(b) in the case of a Eurocurrency Rate Loan denominated in Australian Dollars,
the rate per annum equal to the Bank Bill Swap Reference Rate Bid Rate or the
successor thereto approved by the Administrative Agent (“BBSY”), as published by
Reuters (or such other commercially available source providing BBSY quotations
as may be designated by the Administrative Agent from time to time) at
approximately 10:30 a.m., Melbourne, Australia time, two Business Days prior to
the commencement of such Interest Period (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(c) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate or the successor
thereto if the Investment Industry Regulatory Organization of Canada is no
longer making a CDOR rate available (“CDOR Rate”), as published by Reuters (or
such other commercially available source providing quotations of CDOR as may be
designated by the Administrative Agent from time to time) at approximately 10:00
a.m., Toronto, Ontario time, two Business Days prior to the commencement of such
Interest Period, for Canadian Dollar banker’s acceptances (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, such rate shall mean the rate per annum determined by the Administrative
Agent to be the rate at which Canadian Dollar banker’s acceptances having a term
for delivery on the first day of such Interest Period in the approximate amount
of the Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be accepted by Bank of America’s
Toronto, Ontario Branch (or other Bank of America branch or Affiliate) from
major banks in Canada at approximately 10:00 a.m. (Toronto, Ontario time) two
Business Days prior to the commencement of such Interest Period in accordance
with normal market practice (which may include through consultation with one or
more reference banks selected by the Administrative Agent);

(d) in the case of a Eurocurrency Rate Loan denominated in New Zealand Dollars,
the rate per annum equal to the New Zealand Dollar Bank Bill Buy/Sell Rate or
the successor thereto if the New Zealand Financial Markets Association (“NZFMA”)
is no longer making a Bank Bill Buy/Sell Rate available (“BKBM Rate”), as
published by Reuters (or such other commercially available source providing
quotations of BKBM Rate as may be designated by the Administrative Agent from
time to time) at approximately 10:20 a.m., Auckland, New Zealand time two
Business Days prior to the commencement of such Interest Period, for the
“trimmed average” of mid-rates observed for bank accepted bills issued in New
Zealand Dollars by NZFMA designated “Prime Banks” (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period;
provided, that if such rate is not available at such time

 

-22-



--------------------------------------------------------------------------------

for any reason, such rate shall mean the rate per annum determined by the
Administrative Agent to be the rate at which New Zealand Dollar bank accepted
bills having a term for delivery on the first day of such Interest Period in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be accepted
by Bank of America’s Auckland, New Zealand Branch (or other Bank of America
branch or Affiliate) from NZFMA designated “Prime Banks” at approximately 10:20
a.m. (Auckland, New Zealand time) two Business Days prior to the commencement of
such Interest Period in accordance with normal market practice (which may
include through consultation with one or more reference banks selected by the
Administrative Agent); and

(e) in the case of a Eurocurrency Rate Loan denominated in Mexican Pesos, the
rate per annum equal to the Interbanking Equilibrium Interest Rate (Tasa de
Interés Interbancaria de Equilibrio, “TIIE”), or a comparable or successor rate
for obligations in Mexican pesos which rate is approved by the Administrative
Agent, as published by Banco de Mexico in the Federation’s Office Gazette
(Diario Oficial de la Federación) (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m. (Mexico City, Mexico time) two Business Days
prior to the commencement of such Interest Period in accordance with normal
market practice (which may include through consultation with one or more
reference banks selected by the Administrative Agent).

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Alternative Currency. All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Committed
Loans.

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan, a
Eurocurrency Margin Bid Loan or a Eurocurrency Rate Term Loan.

“Eurocurrency Rate Term Loan” means a Term Loan that bears interest at a rate
based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Proceeds” has the meaning specified in Section 2.06(f).

“Excluded Person” means, in the case of the Company, HHRI or any Wholly-Owned
Subsidiary of HHRI.

 

-23-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or as a result of any other present or
former connection (other than a connection arising from this Agreement or any
other Loan Documents) between such recipient and such jurisdiction, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction described in clause (a) above, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by such
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), and (e) any withholding taxes imposed by the United
States pursuant to FATCA.

“Exempted Affiliate Transactions” has the meaning provided in Section 7.07.

“Existing Indebtedness” has the meaning specified in Section 5.19.

“Existing Committed Loan Maturity Date” has the meaning specified in
Section 2.15(a).

“Existing Term Loan Maturity Date” has the meaning specified in Section 2.15(b).

“Extending Lender” means each Lender who has agreed to extend the Maturity Date
pursuant to Section 2.15.

 

-24-



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Original Credit Agreement or any amended or successor provision that is
substantively comparable and not materially more onerous to comply with, and, in
each case, any regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means (a) the letter agreement, dated May 30, 2014, among the
Company, the Administrative Agent, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC and (b) any
fee letter between the Company and any L/C Issuer, as applicable.

“FF&E” means, with respect to any Hotel Property, any furniture, fixtures and
equipment, including any beds, lamps, bedding, tables, chairs, sofas, curtains,
carpeting, smoke detectors, mini bars, paintings, decorations, televisions,
telephones, radios, desks, dressers, towels, bathroom equipment, heating,
cooling, lighting, laundry, incinerating, loading, swimming pool, landscaping,
garage and power equipment, machinery, engines, vehicles, fire prevention,
refrigerating, ventilating and communications apparatus, carts, dollies,
elevators, escalators, kitchen appliances, restaurant equipment, computers,
reservation systems, software, cash registers, switchboards, cleaning equipment
or other items of furniture, fixtures and equipment typically used in hotel
properties (including furniture, fixtures and equipment used in guest rooms,
lobbies and common areas (other than those items of furniture, fixtures and
equipment owned by the occupant or tenant in any such room)).

“Final Proceeds Application Date” has the meaning specified in Section 2.06(g).

“Financial Condition Test” means, with respect to any acquisition, Investment or
issuance of capital stock, the requirement that at the time of such acquisition,
Investment or issuance of capital stock (a) no Specified Default or Event of
Default then exists or would result therefrom and (b) based on calculations made
by the Company on a Pro Forma Basis after giving effect to such acquisition,
Investment or issuance of capital stock and as if such acquisition, Investment
or issuance of capital stock had occurred on the first day of the respective
Calculation Period, no Default or Event of Default will exist in respect of, or
would have existed during the Test Period last reported (or required to be
reported pursuant to Section 6.11(a) or (b), as the case may be) prior to the
date of the respective acquisition, Investment or issuance of capital stock in
respect of, the Financial Covenants.

 

-25-



--------------------------------------------------------------------------------

“Financial Covenants” means the covenants set forth in Sections 7.15 to 7.17,
inclusive.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction and Canada and each province thereof shall be
deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of its Subsidiaries
primarily for the benefit of employees of the Company or such Subsidiaries
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code and which Plan,
fund or similar program could result in liability or other obligation or lien to
any Company, any Subsidiary of any Company or any ERISA Affiliate.

“Foreign Subsidiary” means each Subsidiary of the Company other than a Domestic
Subsidiary.

“Forty-Fourth Supplemental Indenture” means the Forty-Fourth Supplemental
Indenture dated March 28, 2013, to the Senior Note Indenture, as such
Forty-Fourth Supplemental Indenture is in effect on the Closing Date.

“Franchise Agreements” means all franchise or similar agreements entered into
with respect to a Hotel Property.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been funded by such Defaulting
Lender or has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of the participation in any Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

-26-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governing Senior Note Indenture” means the Senior Note Indenture, as amended by
the Forty-Fourth Supplemental Indenture.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantors” means, collectively, the Company and any Subsidiary Guarantor.

“Guaranty” means, each of the Company Guaranty and the Subsidiaries Guaranty.

“Guaranty Requirement” means the requirements under Section 6.14 are in effect
because the Guaranty Trigger has occurred and the Release Date has not occurred.

“Guaranty Trigger” means that the Leverage Ratio of the Company is greater than
6.00 to 1.00 for two consecutive fiscal quarters and the Company does not have
an Investment Grade Debt Rating at the end of such second fiscal quarter.

“Gross Revenues” means all revenues and receipts of every kind derived by the
Company and its Consolidated Subsidiaries from operating a Hotel Property or
other real estate and parts thereof (it being understood that the revenues and
receipts of Consolidated Subsidiaries shall be included in the Gross Revenues of
a Person only to the extent of the proportionate interest of such Person in such
Consolidated Subsidiaries), including, but not limited to: income (from both
cash and credit transactions), before commissions and discounts for prompt or
cash payments, from rentals or sales of rooms, stores, offices, meeting space,
exhibit space or sales space of every kind; license, lease and concession fees
and rentals (not including gross receipts of licensees, lessees and
concessionaires); net income from vending machines; health club membership fees;
food and beverage sales; sales of merchandise (other than proceeds from the sale
of FF&E no longer necessary to the operation of such Hotel Property or other
real estate); service charges, to the extent not distributed to the employees at
such Hotel Property or other real estate as, or in lieu of, gratuities; and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Revenues shall not include the following:
gratuities to employees of such Hotel Property or other real estate, federal,
state or municipal excise, sales, use or similar taxes collected directly from
tenants, patrons or guests or included as part of the sales price of any goods
or services; insurance proceeds (other than proceeds from business interruption
or other loss of income insurance); condemnation proceeds; or any proceeds from
any sale of such Hotel Property or other real estate.

 

-27-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, waste contaminants or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HHRI” shall mean Host Hotels & Resorts, Inc., a Maryland corporation.

“Honor Date” has the meaning specified in Section 2.04(c)(i).

“Hotel” means any Real Property (including Improvements thereon and any retail,
golf, tennis, spa or other resort amenities appurtenant thereto) comprising an
operating facility offering hotel or lodging services.

“Hotel Property” means each Hotel owned or leased by the Company or any of its
Subsidiaries (including the furniture, fixture and equipment thereon).

“Improvements” means all buildings, structures, fixtures, tenant improvements
and other improvements of every kind and description now or hereafter located in
or on or attached to any Real Property, including all building materials, water,
sanitary and storm sewers, drainage, electricity, steam, gas, telephone and
other utility facilities, parking areas, roads, driveways, walks and other site
improvements; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.

“Increase Closing Date” has the meaning specified in Section 2.16(d).

“Increased Commitment Amount” has the meaning specified in Section 2.20(b).

“Increasing Tranche” has the meaning specified in Section 2.20(a).

“Indebtedness” means, with respect to any Person, any indebtedness of that
Person, whether or not contingent, in respect of: (1) borrowed money or
evidenced by bonds, notes, debentures or similar instruments; (2) indebtedness
secured by any Lien on any property or asset owned by such Person, but, solely
in the case of Non-Recourse Indebtedness, only to the extent of the lesser of:
(a) the amount of indebtedness so secured; and (b) the fair market value of the
property subject to such Lien; (3) reimbursement obligations, contingent or
otherwise, in connection with any letters of credit actually issued or amounts
representing the balance deferred and unpaid of the purchase price of any
property except any such balance that constitutes an accrued expense or trade
payable; or (4) any lease of property by such Person as lessee which is required
to be reflected on such Person’s balance sheet as a Capitalized Lease in
accordance with GAAP. Indebtedness also includes, to the extent not otherwise
included, any obligation of that Person to be liable for, or to pay, as obligor,
guarantor or otherwise, other than for purposes of collection in the ordinary
course of business, Indebtedness of the types referred to above of another
Person, it being understood that Indebtedness shall be deemed to be incurred by
such Person whenever such Person shall create, assume, guarantee or otherwise
become liable in respect thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

-28-



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan)
converted to or continued as a Eurocurrency Rate Loan and ending on the date
seven days or one, two, three or six months thereafter, as selected by the
Company in its Committed Loan Notice, Term Loan Notice or Bid Request, as the
case may be or, in the case of Eurocurrency Rate Committed Loans or Eurocurrency
Rate Term Loans, such other period that is twelve months or less requested by
the Company and consented to by all the Lenders of the same Class (or in the
case of Eurocurrency Rate Term Loans of the same Borrowing, the Term Lenders
holding such Loans); and (b) as to each Absolute Rate Loan, a period of not less
than one day and not more than 360 days as selected by the Company in its Bid
Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Investment” means, as to any Person, any direct or indirect advance, loan or
other extension of credit (including without limitation by way of Contingent
Obligation or similar arrangement, but excluding advances to customers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable on the consolidated balance sheet of the Company and its
Subsidiaries) or capital contribution to (by means of any transfer of cash or
other property (tangible or intangible) to others or any payment for property or
services solely for the account or use of others, or otherwise), or any purchase
or acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, net of any
return on investment or return of capital with respect to such Investments,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

-29-



--------------------------------------------------------------------------------

“Investment Grade Debt Rating” means, the time when the Company shall have a
long-term unsecured debt rating of either (a) at least BBB- or higher from S&P
or (b) at least Baa3 or higher from Moody’s.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Committed Loan Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A., in each case in its capacity as issuer of Letters of Credit
hereunder, any other Lender appointed by the Company and approved by the
Administrative Agent (so long as such Lender so appointed agrees in writing to
act as such in accordance with this Agreement) or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of

 

-30-



--------------------------------------------------------------------------------

determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect with respect to Committed Loans (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
that the Letter of Credit Sublimit with respect to the U.S. Dollar Tranche is
$100,000,000, with respect to the Alternative Currency Tranche is $0 and with
respect to the New Zealand Dollar/Mexican Peso Tranche is $0, in each case
subject to adjustment as set forth in Section 2.04(l), and the Letter of Credit
Sublimit with respect to all other Tranches is $0. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

“Letter of Credit Tranche” means each of the U.S. Dollar Tranche, the
Alternative Currency Tranche and the New Zealand Dollar/Mexican Peso Tranche.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total Debt at
such time to (b) Consolidated EBITDA for the Test Period then last ended
(computed as of the end of such Test Period but on a Pro Forma Basis for events
occurring after the end of such Test Period and on or prior to the relevant
Determination Date).

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen and any other Alternative Currency (other than Australian Dollars,
Canadian Dollars, Mexican Pesos and New Zealand Dollars).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
privilege, hypothecation, other encumbrance or charge of any kind (including,
without limitation, any

 

-31-



--------------------------------------------------------------------------------

conditional sale or other title retention agreement or lease in the nature
thereof or any agreement to give any security interest) upon or with respect to
any property of any kind now owned or hereafter acquired.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan, a Swing Line Loan or a Term Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request, each
Note, each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.17 of this Agreement, each
Fee Letter, the Company Guaranty, the Subsidiaries Guaranty, the Pledge and
Security Agreement and the other Security Documents.

“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Company, the other Loan Parties, one or more Accepting Lenders and the
Administrative Agent.

“Loan Modification Offer” has the meaning specified in Section 2.22(a).

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

“Look-Through Subsidiary” means a Wholly-Owned Subsidiary of the Company that is
not recognized as existing and is treated as part of the Company for federal
income tax purposes (such as, but not limited to, a single member limited
liability company or a partnership in which the sole partners are the Company
and/or other Look-Through Subsidiaries).

“Management Agreements” means all agreements with respect to the management of a
Hotel Property or other Real Property owned or leased by the Company or any of
its Subsidiaries.

“Marriott International” means Marriott International, Inc., a Delaware
corporation.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole; (b) a material adverse change in, or a material adverse effect upon,
the ability of the Company to repay the Obligations under the Loan Documents;
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents against the Loan Parties taken as a whole;
or (d) a material adverse change in any of the rights and remedies of the
Lenders or the Administrative Agent under the Loan Documents.

“Maturity Date” means (a) as to all Committed Loans and all Bid Loans, the later
of (i) June 27, 2018 and (ii) if the maturity is extended pursuant to
Section 2.15(a) or Section 2.22, as applicable, such extended maturity date
determined pursuant to such Section, (b) as to the Term Loans, the later of
(i) June 27, 2017 and if the maturity is extended pursuant to Section 2.15(b) or
Section 2.22, as applicable, such extended maturity date determined pursuant to
such Section; provided, however, that in each case, if such date is not a
Business Day, the Maturity Date shall

 

-32-



--------------------------------------------------------------------------------

be the next preceding Business Day and (c) as to any incremental Term Loans made
pursuant to Section 2.16, the date set forth in the Term Loan Supplement
applicable to such incremental Term Loans.

“Maximum Rate” has the meaning specified in Section 10.09.

“Mexican Peso” or “MXN” mean lawful money of Mexico.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale other than the sale
of Capital Stock in a Subsidiary, the proceeds of such Asset Sale in the form of
cash or Cash Equivalents, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not interest,
component thereof) when received in the form of cash or Cash Equivalents (except
to the extent such obligations are financed or sold with recourse to the Company
or any of its Subsidiaries) and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of (i) brokerage
commissions and other fees and expenses (including fees and expenses of counsel
and investment bankers) related to such Asset Sale, (ii) provisions for all
Taxes (including Taxes of HHRI) actually paid or payable as a result of such
Asset Sale by the Company and its Subsidiaries, taken as a whole, (iii) payments
made to repay Indebtedness (other than Indebtedness subordinated in right of
payment to the Obligations, the Company Guaranty or the Subsidiaries Guaranty)
or any other obligations (other than the Obligations ) outstanding at the time
of such Asset Sale that either (I) is secured by a Lien on the property or
assets sold or (II) is required to be paid as a result of such sale,
(iv) amounts reserved by the Company and its Subsidiaries against any
liabilities associated with such Asset Sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Sale, all as determined on a consolidated basis in
conformity with GAAP and (v) unless Taxes thereon are paid by HHRI as set forth
in clause (ii) above, amounts required to be distributed as a result of the
realization of gains from Asset Sales in order to maintain or preserve HHRI’s
status as a REIT (provided, however, that with respect to an Asset Sale by any
Person other than the Company or a Wholly-Owned Subsidiary, Net Cash Proceeds
shall be the above amount multiplied by the Company’s direct or indirect
percentage ownership interest in such Person) and (b) with respect to any
issuance or sale of any Capital Stock, the proceeds of such issuance or sale in
the form of cash or Cash Equivalents, including payments in respect of deferred
payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash or Cash
Equivalents (except to the extent such obligations are financed or sold with

 

-33-



--------------------------------------------------------------------------------

recourse to the Company or any of its Subsidiaries) and proceeds from the
conversion of other property received when converted to cash or Cash
Equivalents, net of attorney’s fees, accountant’s fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of tax paid
or payable as a result thereof (provided, however, that with respect to an
issuance or sale by any Person other than the Company or a Wholly-Owned
Subsidiary, Net Cash Proceeds shall be the above amount multiplied by the
Company’s direct or indirect percentage ownership interest in such Person).
Notwithstanding the foregoing, Net Cash Proceeds in respect of any Asset Sale
shall be net of any proceeds from such Asset Sale that are designated by the
Company to be applied to the voluntary prepayment of Loans (so long as, with
respect to Committed Loans and Bid Loans, as to which there is a permanent
reduction in the Aggregate Commitments).

“New Senior Note Indenture” means any Indenture entered into after the Closing
Date by the Company and subsidiary guarantors to be named therein, together with
all supplemental indentures, amendments or amendments and restatements relating
thereto; provided, that the Company shall have delivered to the Administrative
Agent a copy thereof certified by an Responsible Officer.

“New Term Lender” means any Person after the Closing Date that provides a Term
Loan to the Company or its Subsidiaries pursuant to Section 2.16.

“New Zealand Dollars” and “NZD” mean lawful money of New Zealand.

“New Zealand Dollar/Mexican Peso Commitment” means, with respect to each Lender,
its obligation to make New Zealand Dollar/Mexican Peso Committed Loans to the
Company pursuant to Section 2.01(c) in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01A under the caption “New Zealand Dollar/Mexican
Peso Commitment” or in any Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“New Zealand Dollar/Mexican Peso Committed Loan” has the meaning specified in
Section 2.01(c).

“New Zealand Dollar/Mexican Peso Lender” means any Person that is a Lender
hereunder in respect of the New Zealand Dollar/Mexican Peso Tranche in its
capacity as a Lender in respect of such Tranche.

“New Zealand Dollar/Mexican Peso L/C Obligations” means all L/C Obligations
under Letters of Credit issued under the New Zealand Dollar/Mexican Peso
Tranche.

“New Zealand Dollar/Mexican Peso Tranche” means, at any time, the aggregate
amount of the Lenders’ New Zealand Dollar/Mexican Peso Commitments at such time.

“Non-Accepting Lender” has the meaning specified in Section 2.22(a).

“Non-Consenting Lender” has the meaning specified in Section 10.01.

 

-34-



--------------------------------------------------------------------------------

“Non-Extension Notice” has the meaning specified in Section 2.03(a)(iii).

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to specific assets encumbered by a Lien securing such
Indebtedness; provided, however, except with respect to Indebtedness of the
Borrowers, such Indebtedness may be recourse to the Person or Persons that own
the assets encumbered by the Lien securing such Indebtedness so long as (x) such
Person or Persons do not own any assets that are not subject to such Lien (other
than assets customarily excluded from an all assets financing), and (y) in the
event such Person or Persons directly or indirectly own Capital Stock in any
other Person, all assets of such Person or Persons (other than assets
customarily excluded from an all assets financing) are also encumbered by the
Lien securing such financing; provided, further, that personal recourse of a
holder of Indebtedness against any obligor with respect thereto for Customary
Non-Recourse Exclusions shall not, by itself, prevent any Indebtedness from
being characterized as Non-Recourse Indebtedness; provided, further, that if a
personal recourse claim is made in connection therewith, the estimated probable
liability in respect of such claim based on the reasonable good faith estimate
of the Company based on information provided to the Administrative Agent (which
such information may be provided to the Lenders by the Administrative Agent)
shall not constitute Non-Recourse Indebtedness for the purpose of this Agreement
(unless objected to by the Required Lenders).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“NZFMA” has the meaning specified in the definition of Eurocurrency Base Rate.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) at any time that the Guaranty
Requirement is in effect, obligations of the Borrowers under any Swap Contract
with any Person that at the time it entered into such Swap Contract was a Lender
or an Affiliate of a Lender (including, without limitation, all obligations of a
Borrower under any guaranty by it of the obligations of one of its Subsidiaries
under a Swap Contract with any Person that at the time it entered into such Swap
Contract was a Lender or an Affiliate of a Lender) and (c) obligations of the
Borrowers under any Treasury Management Agreement with a Treasury Management
Lender; provided, that the Obligations of a Loan Party shall not include any
Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

-35-



--------------------------------------------------------------------------------

“Operating Agreements” means the asset or property management agreements,
franchise agreements, lease agreements and other similar agreements between the
Company, any of its Subsidiaries or any Guarantor, on the one hand, and Marriot
International, SLC or another entity engaged in and having pertinent experience
with the operation of such similar properties, on the other, relating to the
operation of the real estate properties owned by the Company, any of its
Subsidiaries or any Guarantor, provided that the management of the Company
determines in good faith that such arrangements are fair to the Company and to
such Subsidiary or Guarantor, as applicable.

“Operating Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is not
required to be capitalized on the balance sheet of such Person.

“OP Units” mean the partnership units of the Company.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction
including any unanimous shareholder agreement or declaration relating to the
corporation), (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement, and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Credit Agreement” has the meaning specified in the recitals above.

“Other Hedging Agreement” means any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar agreements or arrangements
designed to protect against fluctuations in currency values.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document including any interest, additions to tax or penalties
applicable thereto.

“Outstanding Amount” means (a) with respect to Committed Loans, Bid Loans, Swing
Line Loans and Term Loans on any date, the Dollar Equivalent of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Committed Loans, Bid Loans, Swing Line Loans and
Term Loans, as the case may be, occurring on such date, and (b) with respect to
any L/C Obligations on any date, the Dollar Equivalent of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of

 

-36-



--------------------------------------------------------------------------------

the L/C Obligations as of such date, including as a result of any reimbursements
by a Borrower of Unreimbursed Amounts. For the purpose of determining whether
the Financial Covenants shall be applicable, all L/C Obligations that are fully
Cash Collateralized in accordance with the terms of this Agreement shall be
deemed to be zero.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permit” means any permit, approval, authorization, license, variance,
registration, permission or consent required from a Governmental Authority under
an applicable Law.

“Permitted Amendment” has the meaning specified in Section 2.22(c).

“Permitted Investments” means any of the following: (a) Investments in Cash
Equivalents, (b) Interest Rate Protection Agreements and Other Hedging
Agreements, (c) securities received in connection with an Asset Sale so long as
such Asset Sale complied with this Agreement, including Section 7.08,
(d) Permitted Mortgage Investments and (e) securities received from or in
connection with the sale of FF&E at a Hotel Property to a Subsidiary of the
Company so long as the Company shall have reasonably determined in good faith
that such sale is necessary in order to avoid the characterization for tax
purposes of any portion of the rent payable under the related Operating Lease as
rent not attributable to real property (allowing reasonable margins with respect
to applicable limitations).

“Permitted Liens” means any of the following: (a) Liens imposed by governmental
authorities for taxes, assessments or other charges where nonpayment thereof is
not subject to penalty or which are being contested in good faith and by
appropriate proceedings, if adequate

 

-37-



--------------------------------------------------------------------------------

reserves with respect thereto are maintained on the books of the Company in
accordance with GAAP, (b) statutory liens of carriers, warehousemen, mechanics,
materialmen, landlords, repairmen or other like Liens arising by operation of
law in the ordinary course of business, provided that (i) the underlying
obligations are not overdue for a period of more than 30 days, or (ii) such
Liens are being contested in good faith and by appropriate proceedings and
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP, (c) Liens securing the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business, (d) Liens arising by
operation of law in connection with judgments, only to the extent, for an amount
and for a period not resulting in an Event of Default with respect thereto, and
(e) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation.

“Permitted Mortgage Investment” means an Investment in Indebtedness secured by
real estate assets or Capital Stock of Persons (other than the Company or its
Subsidiaries) owning such real estate assets; provided that (a) the Company is
able to consolidate the operations of the real estate assets in its GAAP
financial statements, (b) such real estate assets are owned by a partnership,
limited liability company or other entity which is controlled by the Company or
a Subsidiary thereof as a general partner, managing member or through similar
means, or (c) the aggregate amount of such Permitted Mortgage Investments
(excluding those referenced in clauses (a) and (b) above), determined at the
time each such Investment was made, does not exceed 10% of Adjusted Total Assets
after giving effect to such Investment.

“Permitted REIT Subsidiary” means a Wholly-Owned Subsidiary of HHRI which
engages in no significant business, has no material liabilities and otherwise
has no material assets other than (a) equity interests in other Permitted REIT
Subsidiaries, (b) OP Units, (c) de minimis interests in Subsidiaries of the
Company or (d) de minimis equity interests in Persons other than Subsidiaries of
HHRI provided that (i) in the case of this clause (d), Investments in such
Persons shall only be made for the purpose of effecting an acquisition by the
Company or a Subsidiary thereof permitted under this Agreement and immediately
following the consummation of such acquisition the applicable Permitted REIT
Subsidiary shall not own any Investment other than those described in clauses
(a) through (c) of this definition and (ii) the aggregate value of all
Investments described in clauses (c) and (d) of this definition at any time
outstanding (measured by the book value thereof as of the date each such
Investment is made) shall not exceed $10,000,000.

“Permitted Sharing Arrangements” means any contracts, agreements or other
arrangements between the Company and/or one or more of its Subsidiaries and HHRI
and/or one or more other Subsidiaries of HHRI, pursuant to which such Persons
share centralized services, establish joint payroll arrangements, procure goods
or services jointly or otherwise make payments with respect to goods or services
on a joint basis, or allocate corporate expenses (other than taxes based on
income) (provided that (a) such Permitted Sharing Arrangements are, in the
determination of management of the Company or its Subsidiaries in the best
interests of the Company or its Subsidiaries and (b) the liabilities of the
Company and its Subsidiaries under such Permitted Sharing Arrangements are
determined in good faith and on a reasonable basis).

 

-38-



--------------------------------------------------------------------------------

“Permitted Tax Payments” means payment of any liability of HHRI, the Company or
any of their respective Subsidiaries for all Federal, state, provincial, local
and foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any domestic or foreign governmental
authority responsible for the administration of any such taxes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.11.

“Pledge and Security Agreement” means the Pledge and Security Agreement
substantially in the form of Exhibit H or if requested by the Company, any other
form approved by the Administrative Agent.

“Pledge and Security Agreement Collateral” has the meaning provided in the
Pledge and Security Agreement.

“Pledge and Security Agreement Requirement” means that each Pledgor shall have
duly authorized, executed and delivered a Pledge and Security Agreement covering
all of such Pledgor’s present and future Pledge and Security Agreement
Collateral, together with:

a) proper financing statements (Form UCC-1) for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Pledge and Security Agreement;

b) certified copies of requests for information or copies, or equivalent
reports, listing all effective financing statements that name such Pledgor as
debtor and that are filed in the jurisdictions referred to in clause (a) above,
together with copies of such other financing statements (Form UCC-1) that name
such Pledgor as debtor (none of which shall cover the Pledge and Security
Agreement Collateral except to the extent evidencing Permitted Liens or in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3 or such other termination statements as shall be required by local
law) for filing);

c) evidence of the completion of (or the Collateral Agent shall be reasonably
satisfied that arrangements are in place to complete) all other recordings and
filings of, or with respect to, the Pledge and Security Agreement as may be
necessary to perfect the security interests intended to be created by the Pledge
and Security Agreement; and

d) evidence that all other actions necessary to perfect and protect the security
interests purported to be created by the Pledge and Security Agreement have been
taken (or the Collateral Agent shall be reasonably satisfied that arrangements
are in place to perfect such security interests).

 

-39-



--------------------------------------------------------------------------------

“Pledged Securities” has the meaning provided in the Pledge and Security
Agreement.

“Pledgor” means the Company and each Domestic Subsidiary of the Company which
executes and delivers the Pledge and Security Agreement, or a counterpart
thereof, as required by Section 6.14 or any other provision of this Agreement;
provided that the Company or any such Subsidiary shall cease to be a Pledgor at
such time, if any, as it is released from the Pledge and Security Agreement in
accordance with the provisions hereof and thereof.

“Pro Forma Basis” means, with respect to (a) any incurrence, acquisition,
assumption or repayment of Indebtedness or (b) any acquisition or sale of a
Hotel Property or other assets (or the equity interest of the Person or Persons
owning such Hotel Property or other assets), the calculation of the consolidated
results of the Company and its Subsidiaries otherwise determined in accordance
with this Agreement as if the respective Indebtedness, acquisition or sale (and
all other Indebtedness incurred, acquired, assumed or repaid or other such
acquisitions or sales effected during the respective Calculation Period or
thereafter and on or prior to the date of determination) (each such date, a
“Determination Date”) had been effected on the first day of the respective
Calculation Period; provided that all such calculations shall take into account
the following assumptions:

(i) pro forma effect shall be given to (1) any Indebtedness incurred subsequent
to the end of the Calculation Period and prior to the Determination Date,
(2) any Indebtedness incurred during such period to the extent such Indebtedness
is outstanding at the Determination Date and (3) any Indebtedness to be incurred
on the Determination Date, in each case as if such Indebtedness had been
incurred on the first day of such Calculation Period and after giving effect to
the application of the proceeds thereof (but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and not to finance
any acquisition or Investment);

(ii) the Consolidated Interest Expense of a Person attributable to interest on
any Indebtedness or dividends on any Disqualified Stock bearing a floating
interest (or dividend) rate (or, in the case that such Person or any of its
Subsidiaries is a party to an Interest Rate Protection Agreement or hedging
obligation (which Interest Rate Protection Agreement or hedging obligation is
scheduled to remain in effect for not less than the shorter of (x) a 12-month
period immediately following the Determination Date or (y) the remaining term of
the Indebtedness to which it relates) that has the effect of causing fixed
interest rate Indebtedness to be floating rate interest on the date of
computation) shall be computed (other than when computed for the purposes of
computing Consolidated EBITDA) on a pro forma basis as if the average rate in
effect from the beginning of the period to the end of the period had been the
applicable rate for the entire period, unless in the case of floating rate
Indebtedness, such Person or any of its Subsidiaries is a party to an Interest
Rate Protection Agreement or hedging obligation (which shall remain in effect
for the 12-month period immediately following the end of the period) that has
the effect of fixing the interest rate on the date of computation, in which case
such rate (whether higher or lower) shall be used;

 

-40-



--------------------------------------------------------------------------------

(iii) there shall be excluded from interest expense any interest expense related
to any amount of Indebtedness that was outstanding during such Calculation
Period or thereafter but that is not outstanding or is to be permanently repaid
on the Determination Date;

(iv) pro forma effect shall be given to all acquisitions and sales of Hotel
Properties and other assets (by excluding or including, as the case may be, the
historical financial results for the respective Hotel Properties and/or such
other assets) that occur during such Calculation Period or thereafter and on or
prior to the Determination Date (including any Indebtedness assumed or acquired
in connection therewith) as if they had occurred on the first day of such
Calculation Period, provided that in connection with any such acquisitions, pro
forma effect (for periods prior to such acquisition) shall be given to the
management fees payable pursuant to the respective Management Agreement as if
such management fees had been payable throughout the Calculation Period;

(v) any Indebtedness in respect of which an irrevocable prepayment notice has
been delivered that results in such Indebtedness being due and payable not later
than 30 days after such prepayment notice, the amount of such Indebtedness (and
any interest attributable thereto) shall be excluded from the computation of
such covenants to the extent the Company shall have unrestricted cash reserves
for such payment or shall have committed cash reserves for such payment by way
of a deposit arrangement or otherwise; and

(vi) any Qualified Preferred Stock in respect of which an irrevocable redemption
or repurchase notice has been delivered that results in such Qualified Preferred
Stock being due and payable not later than 30 days after such notice, the amount
of such Qualified Preferred Stock shall be excluded from the computation of such
covenants to the extent the Company shall have unrestricted cash reserves for
such payment or shall have committed cash reserves for such payment by way of a
deposit arrangement or otherwise.

In the case of any covenant, other than the Financial Covenants, which require
compliance with the covenants of this Agreement on a Pro Forma Basis, compliance
with the Financial Covenants shall be required only to the extent that there are
any Outstanding Amounts after giving effect to the event giving rise to the need
for compliance.

“Procurement Contracts” means contracts for the procurement of goods and
services entered into in the ordinary course of business and consistent with
industry practices.

“Projections” has the meaning specified in Section 5.05(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Preferred Stock” means any preferred stock or other preference shares
of HHRI or the Company, so long as the terms of such preferred stock or other
preference shares

 

-41-



--------------------------------------------------------------------------------

(a) do not provide any collateral security, (b) do not provide any guaranty or
other support by HHRI or any of its Subsidiaries, (c) do not require any cash
dividends or cash distributions (other than dividends or distributions payable
when and if declared by the Board of Directors of HHRI or the general partner of
the Company) or contain any mandatory put, redemption, repayment, sinking fund
or other similar provision in each case occurring before the Maturity Date
(other than any such provision that can be satisfied, at the election of HHRI or
the Company, by the issuance of OP Units or common stock or Qualified Preferred
Stock of HHRI), (d) do not contain any covenants other than periodic reporting
requirements, (e) do not grant the holders thereof any voting rights except for
(x) voting rights required to be granted to such holders under applicable law or
listing requirements and (y) limited customary voting rights on fundamental
matters such as mergers, consolidations, sales of all or substantially all of
the assets of HHRI, liquidations involving HHRI or dividend arrearages, and
(f) do not provide for the conversion into, or the exchange for (unless at the
sole discretion of the issuer thereof), debt securities.

“Qualifying Indebtedness” means Indebtedness of the Company under the Senior
Note Indenture, the New Senior Note Indenture, and any other Secured
Indebtedness of the Company or any of its Subsidiaries (other than Indebtedness
under the Loan Documents).

“Reallocation” has the meaning specified in Section 2.20(a).

“Reallocation Agent Notice Deadline” means (a) 12:00 P.M. (New York City time)
on the Reallocation Date if the U.S. Dollar Tranche is the Increasing Tranche or
Decreasing Tranche, (b) 12:00 P.M. (London time) on the Reallocation Date if the
Alternative Currency Tranche is the Increasing Tranche or Decreasing Tranche,
(c) 12:00 P.M. (Sydney time) on the Reallocation Date if the New Zealand
Dollar/Mexican Peso Tranche is the Increasing Tranche or Decreasing Tranche and
(d) the time set forth in the applicable Supplemental Addendum on the
Reallocation Date if any Supplemental Tranche is the Increasing Tranche or
Decreasing Tranche; provided, however, that if, in any case, two different
deadlines are implicated, the Reallocation Agent Notice Deadline shall be the
later of the two deadlines.

“Reallocation Commitment Date” has the meaning specified in Section 2.20(b).

“Reallocation Date” has the meaning specified in Section 2.20(a)

“Reallocation Notice” has the meaning specified in Section 2.20(a).

“Reallocation Purchasing Lenders” has the meaning specified in Section 2.20(d).

“Reallocation Selling Lenders” has the meaning specified in Section 2.20(d).

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Register” has the meaning specified in Section 10.06(c).

“Reinstatement Event” has the meaning specified in Section 6.14(d).

 

-42-



--------------------------------------------------------------------------------

“Related Businesses” shall mean the businesses conducted by the Company and its
Subsidiaries as of the Closing Date and any and all businesses that in the good
faith judgment of the Board of Directors of the general partner of the Company
are materially related businesses or real estate related businesses. Without
limiting the generality of the foregoing, Related Business shall include the
ownership and operation of lodging properties.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release Date” has the meaning specified in Section 6.14(d).

“Relevant Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, or other equivalents (however designated, whether
voting or non-voting) including partnership interests, whether general or
limited, in the equity of such Person, whether outstanding on the Closing Date
or issued thereafter, including, without limitation, all capital stock,
preferred stock and limited partnership units of the Company.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice and (e) with respect to a Borrowing, conversion or continuation of Term
Loans, a Term Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Commitments (or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, the outstanding
amounts of Committed Loans, Bid Loans, L/C Obligations and Swing Line Loans
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition)) plus (b) the aggregate outstanding
amount of Term Loans; provided, that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation, and by-laws or other organizational or governing documents of
such Person, and all foreign, federal, state and local laws, rules and
regulations, including, without limitation, Environmental Laws, ERISA, foreign,
federal, state or local securities, antitrust and licensing laws, all food,
health and safety laws, and all applicable trade laws and requirements,
including, without limitation, all disclosure requirements of Environmental Laws
and ERISA and all orders, judgments, decrees or other determinations of any
Governmental Authority or arbitrator, in each case, applicable to and binding
upon such Person, its business or any of its property.

 

-43-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, the president, any
Authorized Financial Officer, the assistant treasurer, the controller, or any
vice president of a Loan Party and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, or any other officer of such Loan Party which is
designated in writing to the Administrative Agent by any of the foregoing
officers of such Loan Party as being authorized to give notices under this
Agreement. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Returns” has the meaning specified in Section 5.09.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02; and
(iii) if a revaluation has not occurred pursuant to clause (a)(i) or (a)(ii)
during any calendar quarter, March 31, June 30, September 30 or December 31 (or,
if such date is not a Business Day, the next Business Day immediately following
such date) of each calendar year relating to the quarter for which no
revaluation was made pursuant to clause (a)(i) or (a)(ii), as applicable;
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, and (iv) the
first Business Day of each month of each calendar year; and (c) if required by
the Administrative Agent or the Required Lenders of any Tranche, any date on
which the Dollar Equivalent of the Outstanding Amount in respect of any Tranche,
as recalculated based on the exchange rate therefor quoted in the Wall Street
Journal on the respective date of determination pursuant to this exception,
would result in an increase in the Dollar Equivalent of such Outstanding Amount
by 10% or more since the most recent prior Revaluation Date. Notwithstanding
anything to the contrary contained in this definition, at any time that a
Specified Default or Event of Default then exists, the Administrative Agent may
revalue the Dollar Equivalent of any Outstanding Amount denominated in an
Alternative Currency at such times as it may determine in its sole discretion.

“Roll Forward Amount” means, with respect to any covenant that permits an action
to be taken in a fiscal year with reference to Adjusted Total Assets, the sum of
(x) the “Roll Forward Amount” as defined in the Original Credit Agreement
through the fiscal year ended December 31, 2013, which amount is set forth on
Schedule 1.01, plus (y) the cumulative unused Dollar amount relating to such
action referred to in such covenant from all prior fiscal years commencing with
and including the full fiscal year ending nearest to December 31, 2014, (it
being understood that such unused amounts shall be calculated independently for
each covenant that references a Roll Forward Amount, irrespective of any
application of such Roll Forward Amount for the purpose of another covenant).
For purposes of computing the Roll Forward Amount attributable to any fiscal
year, the unused Dollar amount shall be determined according to the Adjusted
Total Assets measured as of the end of such fiscal year. The unused amount for
any period during which the limitations in Section 7.10(a) or 7.11 shall not be
in effect shall be the unused amount as if the Leverage Ratio had been equal to
or greater than 6.00:1:00 at all times from and after the Closing Date. In no
event shall the Roll Forward Amount be negative.

 

-44-



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions such Alternative Currency.

“Sanction(s)” means any sanction or embargo administered or enforced by the
United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Screen Rate” means, with respect to each Supplemental Currency, the page or
service displaying the applicable interest rate relating to such Supplemental
Currency as set forth in the applicable Supplemental Addendum.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Creditors” has the meaning provided in the Pledge and Security
Agreement.

“Secured Indebtedness” means any Indebtedness or Disqualified Stock secured by a
Lien (other than any Permitted Lien (as defined in the Governing Senior Note
Indenture)) upon the property of the Company or any of its Subsidiaries.

“Securities” has the meaning specified in the Pledge and Security Agreement.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Security Documents” means, unless terminated at any time in accordance the
provisions of this Agreement, the Pledge and Security Agreement and any other
pledge or similar agreement executed and delivered by a Pledgor after the
Closing Date pursuant to Section 6.14 or any other provision of this Agreement
or the Pledge and Security Agreement.

“Senior Note Documents” means the Governing Senior Note Indenture, the New
Senior Note Indenture, the Senior Notes and each other document or agreement
relating to the issuance of the Senior Notes.

“Senior Note Indenture” means the Indenture, dated as of August 5, 1998, among
the Company (successor to HMH Properties, Inc.), the subsidiary guarantors named
therein and Marine Midland Bank as Trustee, together with all supplemental
indentures, amendments or amendments and restatements relating to the Senior
Notes but without giving effect to any covenant amendments implemented pursuant
to such supplemental indentures, amendments or amendments and restatements.

 

-45-



--------------------------------------------------------------------------------

“Senior Note Indenture Default” means a Default or Event of Default under the
Governing Senior Note Indenture or New Senior Note Indenture, in each case as
defined therein.

“Senior Notes” means each of the Company’s (a) $500,000,000 6 % Series V Senior
Notes due November 2020, (b) $500,000,000 5 7/8% Series X Senior Notes due June
2019, (c) $300,000,000 6% Series Z Senior Notes due November 2021,
(d) $350,000,000 Series B 5  1⁄4% Senior Notes due March 2022, (e) $450,000,000
Series C 4  3⁄4% Senior Notes due March 2023, (f) $400,000,000 2 1/2%
Exchangeable Senior Debentures due October 2029, (g) $400,000,000 3.750% Series
D Senior Notes due October 2023 and (h) other issues of senior notes issued
pursuant to the Senior Note Indenture or the New Senior Note Indenture.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X
promulgated by the SEC as in effect on August 5, 1998.

“Single Employer Plan” has the meaning specified in Section 5.10(a).

“Special Notice Currency” means at any time an Alternative Currency that is not
a currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Alternative Currency Swing Line Sublimit” means, initially
$50,000,000, as such amount may be adjusted from time to time pursuant to
Section 2.05(f).

“Specified Default” means any Default or Event of Default under Sections
8.01(a), 8.01(b) (solely as a result of a failure to comply with
Section 6.11(a), 6.11(b) or 6.11(d)), 8.01(f) or 8.01(j).

“Specified Domestic Swing Line Sublimit” means, initially $50,000,000, as such
amount may be adjusted from time to time pursuant to Section 2.05(e).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiaries Guaranty” means the Subsidiaries Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G-2.

 

-46-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, at any date, any corporation,
limited liability company, partnership, association or other entity (but
excluding an individual), the accounts of which would be consolidated with those
of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as in effect as of
such date.

“Subsidiary Guarantor” means any Subsidiary party from time to time to the
Subsidiaries Guaranty.

“Subsidiary Indebtedness” means, without duplication, all Unsecured Indebtedness
(including Contingent Obligations (other than Contingent Obligations incurred by
Subsidiaries in respect of Secured Indebtedness)) of which a Subsidiary other
than a Guarantor is the obligor. Obligations under this Agreement shall not
constitute Subsidiary Indebtedness. A release under the Subsidiaries Guaranty of
a Guarantor which remains a Subsidiary shall be deemed to be an incurrence of
Subsidiary Indebtedness in amount equal to the Company’s proportionate interest
in the Unsecured Indebtedness of such Guarantor.

“Supplemental Addendum” has the meaning specified in Section 2.21.

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.21.

“Supplemental Currency” has the meaning specified in Section 2.21.

“Supplemental Tranche” has the meaning specified in Section 2.21.

“Supplemental Tranche Committed Loan” has the meaning specified in
Section 2.01(e).

“Supplemental Tranche Commitment” means, with respect to each Lender, its
obligation to make Supplemental Tranche Committed Loans to the Borrowers
pursuant to Section 2.01(e), in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01A under the caption “Supplemental Tranche Commitments” or
in any Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Supplemental Tranche Effective Date” has the meaning specified in Section 2.21.

“Supplemental Tranche Request” has the meaning specified in Section 2.21.

“Swap Contract” means (a) any Interest Rate Protection Agreement, (b) any Other
Hedging Agreement, (c) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency

 

-47-



--------------------------------------------------------------------------------

options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (d) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Contract Obligations” means obligations of the Borrowers under any Swap
Contract with any Person that at the time it entered into such Swap Contract was
a Lender or an Affiliate of any Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means, as the context may require, an Alternative
Currency Swing Line Borrowing, a Canadian Dollar Swing Line Borrowing, a
Euro/Sterling Swing Line Borrowing or a Domestic Swing Line Borrowing.

“Swing Line Lender” means, as the context may require, the Alternative Currency
Swing Line Lender, the Canadian Dollar Swing Line Lender, the Euro/Sterling
Swing Line Lender or the Domestic Swing Line Lender.

“Swing Line Loan” means, as the context may require, an Alternative Currency
Swing Line Loan, a Canadian Dollar Swing Line Loan, a Euro/Sterling Swing Line
Loan or a Domestic Swing Line Loan.

“Swing Line Loan Notice” means, as the context may require, an Alternative
Currency Swing Line Loan Notice, a Canadian Dollar Swing Line Loan Notice, a
Euro/Sterling Swing Line Loan Notice or a Domestic Swing Line Loan Notice.

“Swing Line Repayment Date” has the meaning specified in Section 2.05(a)(iii).

“Swing Line Sublimit” means, as the context may require, the Alternative
Currency Swing Line Sublimit, the Canadian Dollar Swing Line Sublimit, the
Euro/Sterling Swing Line Sublimit or the Domestic Swing Line Sublimit.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxable Income” means Real Estate Investment Trust Taxable Income as defined in
Section 857(b) of the Code.

 

-48-



--------------------------------------------------------------------------------

“Taxable REIT Subsidiary” means any Subsidiary of the Company that is a “taxable
REIT subsidiary” within the meaning of Section 856(l) of the Code on or after
January 1, 2001, or a Subsidiary of such Taxable REIT Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Term
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Term Loan Commitment” means (a) the commitment of the Term Lenders to make Term
Loans on the Closing Date pursuant to Section 2.01(g) and (b) as to any New Term
Lender, the commitment of such New Term Lender to make incremental Term Loans
pursuant to Section 2.16.

“Term Loan Notice” means a notice of (a) a Borrowing of a Term Loan, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Term Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C-5.

“Term Loan Supplement” means, with respect to any new tranche of Term Loans, a
supplement to this Agreement in a form approved by the Administrative Agent and
the Company setting forth the terms of such new tranche of Term Loans.

“Term Loans” means the Term Loans made on the Closing Date pursuant to
Section 2.01(g) and any additional tranche of term loans made pursuant to
Section 2.16.

“Test Period” means each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).

“TIIE” has the meaning specified in the definition of Eurocurrency Base Rate.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Reallocation Amount” has the meaning specified in Section 2.20(a).

“Total Unencumbered Assets” as of any date means the sum of (a) Undepreciated
Real Estate Assets not securing any portion of Secured Indebtedness and (b) all
other assets (but excluding intangibles and minority interests in Persons who
are obligors with respect to outstanding secured debt) of the Company and its
Subsidiaries not securing any portion of Secured Indebtedness, determined on a
consolidated basis (it being understood that the accounts of the Subsidiaries
shall be consolidated with those of the Company only to the extent of the
Company’s proportionate interest therein).

 

-49-



--------------------------------------------------------------------------------

“Tranche” means each of the U.S. Dollar Tranche, the Alternative Currency
Tranche, the New Zealand Dollar/Mexican Peso Tranche and each Supplemental
Tranche.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
Outstanding Amount of such Tranche and the aggregate unused Commitments relating
to such Tranche at such time.

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Treasury Management Obligations” means the obligations of the Borrowers under
any Treasury Management Agreement with a Treasury Management Lender.

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, (b) with respect to a Bid Loan, its character
as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan and (c) with respect
to a Term Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Company, the Guarantors or any of their Subsidiaries plus
capital improvements) of real estate assets of the Company, the Guarantors or
any of their Subsidiaries on such date, before depreciation and amortization of
such real estate assets, determined on a consolidated basis (it being understood
that the accounts of the Subsidiaries shall be consolidated with those of the
Company only to the extent of the Company’s proportionate interest therein).

“Unencumbered Consolidated EBITDA” means, for any period, that portion of
Consolidated EBITDA for such period attributable to those assets which are
(a) not encumbered by Liens and (b) not owned by Subsidiaries of the Company
that have Subsidiary Indebtedness.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under such Plan as of
the close of its most recent plan year, determined in accordance with actuarial
assumptions at such time consistent with Statement of Financial Accounting
Standards No. 87, exceeds the market value of the assets allocable thereto.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unsecured Consolidated Interest Expense” means, for any period, that portion of
Consolidated Interest Expense attributable to Indebtedness that is neither
Secured Indebtedness nor Subsidiary Indebtedness.

 

-50-



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means any Indebtedness or Disqualified Stock of the
Company or any of its Subsidiaries that is not Secured Indebtedness.

“Unsecured Interest Coverage Ratio” means, for any period, the ratio of
(a) Unencumbered Consolidated EBITDA for such period to (b) Unsecured
Consolidated Interest Expense for such period.

“U.S. Dollar Commitment” means, with respect to each Lender, (a) its obligation
to make U.S. Dollar Committed Loans to the Company pursuant to Section 2.01(a),
(b) to purchase participations in L/C Obligations and (c) to purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01A under the caption “U.S. Dollar Commitment” or in
any Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“U.S. Dollar Committed Loan” has the meaning specified in Section 2.01(a).

“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
the U.S. Dollar Tranche in its capacity as a Lender in respect of such Tranche.

“U.S. Dollar L/C Obligations” means all L/C Obligations under Letters of Credit
issued under the U.S. Dollar Tranche.

“U.S. Dollar Tranche” means, at any time, the aggregate amount of the Lenders’
U.S. Dollar Commitments at such time.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.

“Yen” and “¥” mean lawful money of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any

 

-51-



--------------------------------------------------------------------------------

reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) any reference to “L/C Issuer” shall refer to
any L/C Issuer, each L/C Issuer, the applicable L/C Issuer or all L/C Issuers as
the context may require and (viii) unless the context otherwise requires, any
reference to “Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(excluding financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of (a) determining compliance with any financial
covenant or covenant contained herein requiring calculations that are determined
with reference to GAAP or (b) calculating Capitalized Lease Obligations or
determining what constitutes a Capital Lease, such compliance, calculation or
determination (other any determination of a Subsidiary) shall be made in
accordance with GAAP as in effect on March 28, 2013; provided, however, (1) all
computations made under this Agreement (whether or not such computations
specifically reference GAAP) relating to the notional amount of acquired
indebtedness or interest expense associated with such indebtedness shall be made
without giving effect to any generally accepted accounting principles requiring
that such acquired indebtedness be marked to market, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities will be disregarded, (2) any
generally accepted accounting principles requiring (x) any fair value adjustment
that would cause any acquired Indebtedness or contracts to be marked to market,
(y) the recording of convertible debt at fair value and (z) acquisition costs
that were capitalized prior to the adoption of FASB 141-R (subsequent to the
codification, this standard is now included in FASB ASC 805) to be expensed as
incurred shall, in each case, be disregarded, and (3) in the case of any
computations made under Sections 2.06(f)) and 7.18 and any other section of this
Agreement referring to

 

-52-



--------------------------------------------------------------------------------

computations under such sections means generally accepted accounting principles
in the United States of America as in effect as of March 28, 2013, including,
without limitation, those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession in the United States of
America.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07 Exchange Rates; Currency Equivalents.

a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

-53-



--------------------------------------------------------------------------------

1.08 Additional Alternative Currencies.

a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Alternative Currency Lenders, the New Zealand Dollar/Mexican Peso Lenders or
the Supplemental Lenders depending on the Tranche under which Borrowings in such
currency are to be made (the “Authorizing Lenders”); and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.

b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other later time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Authorizing Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Authorizing Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

c) Any failure by an Authorizing Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Authorizing Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Authorizing Lenders consent to making Eurocurrency Rate Loans
in such requested currency, the Administrative Agent shall so notify the
Company, and Borrowings of Eurocurrency Rate Loans in such currency under the
applicable Tranche shall thereupon be permitted hereunder; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and issuances of Letters of Credit in such currency shall be permitted
hereunder. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Company and Credit Extensions in such
requested additional currency shall not be permitted hereunder.

1.09 Change of Currency.

a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful

 

-54-



--------------------------------------------------------------------------------

currency after the Closing Date shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.

b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time in
consultation with the Company specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in consultation with the Company to be appropriate to reflect a change
in currency of any other country and any relevant market conventions or
practices relating to the change in currency,

d) Notwithstanding the foregoing, no change of construction pursuant to this
Section 1.09 shall reduce or increase any actual or contingent liability arising
under this Agreement.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

a) U.S. Dollar Committed Loans. Each Lender with a U.S. Dollar Commitment
severally agrees, on the terms and conditions set forth herein, to make loans
(each a “U.S. Dollar Committed Loan”) in Dollars to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed such Lender’s U.S. Dollar Commitment at such time; provided,
however, that after giving effect to any Committed Borrowing under this
Section 2.01(a), (i) the Outstanding Amount of Committed Loans, Bid Loans, Swing
Line Loans and L/C Obligations shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations under the U.S. Dollar Tranche shall not exceed the Applicable
Sublimit and (iii) the aggregate Outstanding Amount of the U.S. Dollar Committed
Loans of any Lender, plus such Lender’s Applicable U.S. Dollar Percentage of the
Outstanding Amount of all U.S. Dollar L/C Obligations, plus such Lender’s
Applicable U.S. Dollar Percentage of the Outstanding Amount of all Domestic
Swing Line Loans shall not exceed such Lender’s U.S. Dollar Commitment. Within
the limits of each Lender’s U.S. Dollar Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.06, and reborrow under this
Section 2.01(a). U.S. Dollar Committed Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

-55-



--------------------------------------------------------------------------------

b) Alternative Currency Committed Loans. Each Lender with an Alternative
Currency Commitment severally agrees, on the terms and conditions set forth
herein, to make loans (each an “Alternative Currency Committed Loan”) in Dollars
or in Alternative Currency Committed Foreign Currencies to the Company or,
solely in the case of Canadian Dollars, to the Canadian Borrowers from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed such Lender’s Alternative Currency Commitment at such time;
provided, however, that after giving effect to any Committed Borrowing under
this Section 2.01(b), (i) the Outstanding Amount of Committed Loans, Bid Loans,
Swing Line Loans and L/C Obligations shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations under the Alternative Currency Tranche shall not exceed the
Applicable Sublimit, and (iii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Alternative Currency Percentage of the Outstanding Amount of all
Alternative Currency L/C Obligations, plus such Lender’s Applicable Alternative
Currency Percentage of the Outstanding Amount of all (x) Alternative Currency
Swing Line Loans, (y) Canadian Dollar Swing Line Loans and (z) Euro/Sterling
Swing Line Loans, shall not exceed such Lender’s Alternative Currency
Commitment. Within the limits of each Lender’s Alternative Currency Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b). Alternative Currency Committed Loans (other than Alternative
Currency Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

c) New Zealand Dollar/Mexican Peso Committed Loans. Each Lender with a New
Zealand Dollar/Mexican Peso Commitment severally agrees, on the terms and
conditions set forth herein, to make loans (each a “New Zealand Dollar/Mexican
Peso Committed Loan”) in Dollars, Alternative Currency Committed Foreign
Currencies, New Zealand Dollars and Mexican Pesos to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed such Lender’s New Zealand Dollar/Mexican Peso Commitment at such
time; provided, however, that after giving effect to any Committed Borrowing
under this Section 2.01(c), (i) the Outstanding Amount of Committed Loans, Bid
Loans, Swing Line Loans and L/C Obligations shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of Committed Loans and L/C
Obligations under the New Zealand Dollar/Mexican Peso Tranche shall not exceed
the Applicable Sublimit, and (iii) the aggregate Outstanding Amount of the New
Zealand Dollar/Mexican Peso Committed Loans of any Lender, plus such Lender’s
Applicable New Zealand Dollar/Mexican Peso Percentage of the Outstanding Amount
of all New Zealand/Mexican Peso L/C Obligations shall not exceed such Lender’s
New Zealand Dollar/Mexican Peso Commitment. Within the limits of each Lender’s
New Zealand Dollar/Mexican Peso Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(c), prepay
under Section 2.06, and reborrow under this Section 2.01(c). New Zealand
Dollar/Mexican Peso Committed Loans (other than New Zealand Dollar/Mexican Peso
Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as further
provided herein but except as provided in Section 3.02 and Section 3.03.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, no Lender shall be obligated to make a loan in Mexican Pesos if
Mexican Pesos are not readily available to such Lender.

 

-56-



--------------------------------------------------------------------------------

d) [Intentionally Omitted].

e) Supplemental Tranche Committed Loans. Each Lender with a Supplemental Tranche
Commitment severally agrees, on the terms and conditions set forth herein, to
make loans (each an “Supplemental Tranche Committed Loan”) in Dollars,
Alternative Currency Committed Foreign Currencies and the applicable
Supplemental Currency to the Supplemental Borrowers from time to time on any
Business Day during the period from the Supplemental Tranche Effective Date with
respect to such Supplemental Tranche until the end of the Availability Period in
an aggregate amount not to exceed such Lender’s Supplemental Tranche Commitment
at such time; provided, however, that after giving effect to any Committed
Borrowing under this Section 2.01(e), (i) the Outstanding Amount of Committed
Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not exceed the
Aggregate Commitments, (ii) the aggregate Outstanding Amount of Committed Loans
under the Supplemental Tranche shall not exceed the Applicable Sublimit, and
(iii) the aggregate Outstanding Amount of the Supplemental Tranche Committed
Loans of any Lender shall not exceed such Lender’s Supplemental Tranche
Commitment. Within the limits of each Lender’s Supplemental Tranche Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(e), prepay under Section 2.06, and reborrow under this
Section 2.01(e). Supplemental Tranche Committed Loans (other than Supplemental
Tranche Committed Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein but except as provided in Section 3.02 and Section 3.03.

f) Selection of Tranches. The applicable Borrowers may borrow from one or more
Tranches selected by the Company, but each Committed Borrowing within a Tranche
shall be made in a currency permitted under such Tranche of the same Type made
simultaneously by all Lenders with a Commitment with respect to such Tranche
ratably according to their Commitments with respect to such Tranche.

g) Term Loans. Subject to and upon the terms and conditions set forth herein,
each Term Loan Lender severally agrees on the Closing Date to make a Term Loan
to the Company in Dollars in a principal amount equal to such Term Loan Lender’s
Term Loan Commitment, which Term Loans shall, at the option of the Company, be
incurred and maintained as, and/or converted into, Base Rate Term Loans or
Eurocurrency Rate Term Loan Loans, provided that except as otherwise
specifically provided herein, all Term Loans comprising the same Borrowing shall
be of the same Type. Any Term Loans that are prepaid or repaid may not be
reborrowed. The Term Loans shall rank pari passu in right of payment and of
security (if any) with the Committed Loans and Bid Loans. The commitment, if
any, of Lenders to make other Term Loans shall be set forth in a Term Loan
Supplement executed by the applicable Borrowers, the New Term Loan Lenders
providing such other Term Loans, the Administrative Agent and the Collateral
Agent. No Lender shall be obligated to execute any Term Loan Supplement.

 

-57-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

a) Each Committed Borrowing and each Term Loan Borrowing, each conversion of
Committed Loans or Term Loans from one Type to the other, and each continuation
of Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days (or,
solely with respect to any Borrowing of Eurocurrency Rate Term Loans made on the
Closing Date, two Business Days) prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or of Eurocurrency Rate Term Loans or of any conversion
of Eurocurrency Rate Committed Loans denominated in Dollars or Eurocurrency Rate
Term Loans to Base Rate Committed Loans or Base Rate Term Loans, as applicable,
(ii) three Business Days (or four Business Days in the case of Australian
Dollars, New Zealand Dollars, Yen or Mexican Pesos and four or five Business
Days in the case of any other Special Notice Currency, as determined by the
Administrative Agent and specified to the Company) prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Committed Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans or Base Rate Term Loans; provided,
however, that if the Company wishes to request Eurocurrency Rate Committed Loans
for a Tranche or Eurocurrency Rate Term Loans for Term Loans of the same
Borrowing, in each case having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Dollars or Eurocurrency Rate Term Loans, or (ii) four Business Days (or five
Business Days in the case of Australian Dollars, New Zealand Dollars, Yen or
Mexican Pesos and five or six Business Days in the case of any other Special
Notice Currency, as determined by the Administrative Agent and specified to the
Company) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such Tranche (or in the case of Eurocurrency Rate Term Loans of the
same Borrowing, the Term Lenders holding such Loans) of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Committed Loans
denominated in Dollars or Eurocurrency Rate Term Loans, or (ii) three Business
Days (or four Business Days in the case of Australian Dollars, New Zealand
Dollars, Yen or Mexican Pesos and four or five Business Days in the case of any
other Special Notice Currency, as determined by the Administrative Agent and
specified to the Company) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Company (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders of such Tranche (or in the case of
Eurocurrency Rate Term Loans of the same Borrowing, the Term Lenders holding
such Loans). Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice or Term Loan Notice, as

 

-58-



--------------------------------------------------------------------------------

applicable, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Committed Loans or Eurocurrency Rate Term Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to
Base Rate Committed Loans or Base Rate Term Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice or Term Loan Notice (in each case, whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
Term Loan Borrowing, a conversion of Committed Loans or Term Loans from one Type
to the other, or a continuation of Eurocurrency Rate Committed Loans or
Eurocurrency Rate Term Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans or Term Loans to be borrowed,
converted or continued, (iv) the Type and Tranche of Committed Loans or Term
Loans to be borrowed or to which existing Committed Loans or Term Loans are to
be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) with respect to Committed Loans, the currency of the
Committed Loans to be borrowed and (vii) if applicable, the Designated Borrower.
If the Company fails to specify a currency in a Committed Loan Notice requesting
a Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Company fails to specify a Tranche of a Committed Loan in a Committed Loan
Notice, then the Committed Loans so requested shall be deemed to be a request
for a Committed Borrowing under the U.S. Dollar Tranche if the request is for a
Committed Borrowing in Dollars, the Alternative Currency Tranche if the request
is for a Committed Borrowing in an Alternative Currency (other than New Zealand
Dollars or Mexican Pesos), the New Zealand Dollar/Mexican Peso Tranche if the
request is for a Committed Borrowing in New Zealand Dollars or Mexican Pesos and
the Supplemental Tranche if the request is for a Committed Borrowing in a
Supplemental Currency. If the Company fails to specify a Type of Committed Loan
in a Committed Loan Notice or a Type of Term Loan in a Term Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans or Term Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Committed Loans in their original currency with an Interest Period of one month.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Committed Loans or Eurocurrency Rate Term
Loans in any such Committed Loan Notice or Term Loan Notice, as applicable, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency or in a
different Tranche, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency or reborrowed in another
Tranche to the extent permitted herein.

b) Following receipt of a Committed Loan Notice or Term Loan Notice, the
Administrative Agent shall promptly notify each Lender of the applicable Class
and/or Tranche and/or holders of the same Borrowing of Term Loans of the amount
(and, with respect to Committed Loans, currency) of its Applicable Percentage of
the applicable

 

-59-



--------------------------------------------------------------------------------

Committed Loans or Term Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the applicable Class and/or Tranche and/or holders of the same
Borrowing of Term Loans of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in an Alternative Currency,
in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Committed Loan Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the such Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan or
Eurocurrency Rate Term Loan may be continued or converted only on the last day
of an Interest Period for such Eurocurrency Rate Committed Loan or Eurocurrency
Rate Term Loan. During the existence of a Default or an Event of Default, no
Loans may be requested as, converted to or continued as, Eurocurrency Rate
Committed Loans (whether in Dollars or any Alternative Currency) or Eurocurrency
Rate Term Loans without the consent of the applicable Class Required Lenders and
the applicable Class Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Committed Loans denominated in an Alternative
Currency be converted into Base Rate Loans in such Alternative Currency on the
last day of the then current Interest Period with respect thereto.

d) The Administrative Agent shall promptly notify the Company and the Lenders of
the applicable Class of the interest rate applicable to any Interest Period for
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

e) After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than 20 Interest Periods in effect with
respect to Committed Loans. After giving effect to all Term Loan Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than 5 Interest Periods in
effect with respect to Term Loans.

 

-60-



--------------------------------------------------------------------------------

f) No later than 1:00 p.m. on the Closing Date, each Term Loan Lender will make
available its Term Loan in an aggregate principal amount equal to such Term Loan
Lender’s Term Loan Commitment in the manner provided below. All such amounts
will be made available in Dollars and in Same Day Funds at the Administrative
Agent’s Office, and, upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent will make available the funds so received
available on the Closing Date to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of the Administrative Agent or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Company. The terms on which a New Term Lender
shall make available any other Term Loan shall be set forth in the Term Loan
Supplement for such other Term Loan.

g) Subject to the terms and conditions set forth herein, each Lender that is a
“Lender” under the Original Credit Agreement severally agrees (i) to convert and
continue on the Closing Date such Lender’s portion of “Committed Loans” and
“Term Loans” (each as defined in the Original Credit Agreement) as Committed
Loans and Term Loans, as applicable, under this Agreement.

2.03 Bid Loans.

a) General. Subject to the terms and conditions set forth herein, for so long as
the Company has an Investment Grade Debt Rating, each Committed Loan Lender
agrees that the Company may from time to time request the Committed Loan Lenders
to submit offers to make loans (each such loan, a “Bid Loan”) to the Borrowers
prior to the Maturity Date pursuant to this Section 2.03; provided, however,
that after giving effect to any Bid Borrowing, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments and (ii) the aggregate Outstanding Amount of
all Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more
than ten different Interest Periods in effect with respect to Bid Loans at any
time. For the avoidance of doubt, the Company may not request Bid Loans if it
does not have an Investment Grade Debt Rating.

b) Requesting Competitive Bids. The Company may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, (ii) four Business Days
prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans denominated in Dollars, or (iii) four Business
Days (or five Business Days in the case of Australian Dollars, New Zealand
Dollars, Yen or Mexican Pesos and five or six Business Days in the case of any
other Special Notice Currency, as determined by the Administrative Agent and
specified to the Company) prior to the requested date of any Bid Borrowing that
is to consist of Eurocurrency Margin Bid Loans denominated in Alternative
Currencies. Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii)

 

-61-



--------------------------------------------------------------------------------

the aggregate principal amount of Bid Loans requested (which must be $10,000,000
or a whole multiple of $1,000,000 in excess thereof), (iii) the Type of Bid
Loans requested, (iv) the currency in which the requested Bid Loans are to be
denominated and (v) the duration of the Interest Period with respect thereto,
and shall be signed by a Responsible Officer of the Company. No Bid Request
shall contain a request for (i) more than one Type of Bid Loan or (ii) Bid Loans
having more than three different Interest Periods. Unless the Administrative
Agent otherwise agrees in its sole discretion, the Company may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.

c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Committed Loan Lender of
each Bid Request received by it from the Company and the contents of such Bid
Request.

(ii) Each Committed Loan Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans, provided, however, that any Competitive Bid submitted by Bank
of America in its capacity as a Committed Loan Lender in response to any Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Competitive Bids are required to be delivered by the other
Committed Loan Lenders in response to such Bid Request. Each Competitive Bid
shall specify (A) the proposed date of the Bid Borrowing, (B) the principal
amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Committed Loan Lender, (y) must be $5,000,000 or a whole multiple
of $1,000,000 in excess thereof, and (z) may not exceed the principal amount of
Bid Loans for which Competitive Bids were requested, (C) if the proposed Bid
Borrowing is to consist of Absolute Rate Bid Loans, the Absolute Rate offered
for each such Bid Loan and the Interest Period applicable thereto, (D) if the
proposed Bid Borrowing is to consist of Eurocurrency Margin Bid Loans, the
Eurocurrency Bid Margin with respect to each such Eurocurrency Margin Bid Loan
and the Interest Period applicable thereto, and (E) the identity of the bidding
Committed Loan Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Committed Loan Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Committed Loan Lender of any manifest error it detects
in such Committed Loan Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

 

-62-



--------------------------------------------------------------------------------

d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Administrative Agent
shall notify the Company of the identity of each Committed Loan Lender that has
submitted a Competitive Bid that complies with Section 2.03(c) and of the terms
of the offers contained in each such Competitive Bid.

e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans, the Company (on behalf of
itself or the relevant Borrower) shall notify the Administrative Agent of its
acceptance or rejection of the offers notified to it pursuant to
Section 2.03(d). The Company (on behalf of itself or the relevant Borrower)
shall be under no obligation to accept any Competitive Bid and may choose to
reject all Competitive Bids. In the case of acceptance, such notice shall
specify the aggregate principal amount of Competitive Bids for each Interest
Period that is accepted. The Company (on behalf of itself or the relevant
Borrower) may accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurocurrency Bid Margins within each Interest Period; and

(iv) the Company may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

f) Procedure for Identical Bids. If two or more Committed Loan Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Bid Borrowing to exceed the amount specified therefor
in the related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Committed Loan Lenders, such Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Committed Loan Lender in respect of such Interest Period, with such
accepted amounts being rounded to the nearest whole multiple of $1,000,000.

 

-63-



--------------------------------------------------------------------------------

g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Committed Loan Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Company by the applicable time specified in
Section 2.03(e) shall be deemed rejected.

h) Notice of Eurocurrency Base Rate. If any Bid Borrowing is to consist of
Eurocurrency Margin Loans, the Administrative Agent shall determine the
Eurocurrency Base Rate for the relevant Interest Period, and promptly after
making such determination, shall notify the Company and the Committed Loan
Lenders that will be participating in such Bid Borrowing of such Eurocurrency
Base Rate.

i) Funding of Bid Loans. Each Committed Loan Lender that has received notice
pursuant to Section 2.03(g) that all or a portion of its Competitive Bid has
been accepted by the Company shall make the amount of its Bid Loan(s) available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent.

2.04 Letters of Credit.

a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Committed Loan Lenders set forth
in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Committed Loan Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (v) the Outstanding Amount of Committed Loans,
Bid Loans, Swing Line Loans and L/C Obligations shall not exceed the Aggregate
Commitments, (w) the aggregate Outstanding Amount of the Committed Loans of any
Committed Loan Lender, plus such Committed Loan Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Committed Loan
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Committed Loan Lender’s Commitment, (x) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
the Outstanding Amount of the L/C Obligations under any Tranche shall not exceed
the Letter of Credit Sublimit for such Tranche, (y) in respect of any Tranche,
the aggregate Outstanding Amount of the Committed Loans of any Committed Loan
Lender in respect of such Tranche, plus such Committed Loan Lender’s Applicable
Percentage of the Outstanding

 

-64-



--------------------------------------------------------------------------------

Amount of all L/C Obligations in respect of such Tranche, plus such Committed
Loan Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans in respect of such Tranche shall not exceed such Committed Loan Lender’s
Commitment for such Tranche and (z) the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations under any Tranche shall
not exceed the Applicable Sublimit for such Tranche. Each request by the Company
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each L/C Issuer shall notify the Administrative Agent, of
the receipt of any application for a Letter of Credit, any repayment of any
drawing under any Letter of Credit, the stated amount of all Letters of Credit
issued by it, the undrawn amount thereof, the amount of any Unreimbursed Amount
in respect thereof and any other information requested from time to time by the
Administrative Agent.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Class Required Lenders holding Commitments and/or
Committed Loans have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Company provides Cash Collateral in
accordance with Section 2.17.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

-65-



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) any Committed Loan Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Committed Loan Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Committed Loan Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed

 

-66-



--------------------------------------------------------------------------------

issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day), (B) the amount and currency thereof (which shall be in Dollars or
an Alternative Currency) and the Tranche (which shall be a Letter of Credit
Tranche) under which such Letter of Credit shall be issued, (C) the expiry date
thereof, (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder, (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the purpose and nature of the requested Letter of
Credit, and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended, (B) the proposed date of
amendment thereof (which shall be a Business Day), (C) the nature of the
proposed amendment, and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Committed Loan Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue the
applicable Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Committed Loan
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Committed Loan Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. The Company shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an

 

-67-



--------------------------------------------------------------------------------

Auto-Extension Letter of Credit has been issued, the Committed Loan Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date (or such later date if the
Company provides Cash Collateral in accordance with Section 2.17); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Committed Loan Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Company shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Committed Loan Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline from the Administrative Agent, any Committed Loan
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company,
the Committed Loan Lenders and the Administrative Agent thereof. In the case of
a Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a

 

-68-



--------------------------------------------------------------------------------

Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars. If the Company does not reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Committed Loan Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Committed Loan Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Committed Loan Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer in
Dollars at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Honor Date, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Committed Loan Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not (x) fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason or (y) otherwise
reimbursed by the Company on the Honor Date, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and, subject to Section 2.09(b), shall bear
interest at the Default Rate. In such event, each Committed Loan Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Committed
Loan Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv) Until each Committed Loan Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Committed Loan
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

-69-



--------------------------------------------------------------------------------

(v) Each Committed Loan Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Committed Loan
Lender may have against the L/C Issuer, the Company or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Committed Loan Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Committed Loan Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Committed Loan Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Committed Loan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Committed Loan Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Committed Loan Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Committed Loan Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Committed Loan Lender such Committed Loan
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Committed Loan Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

-70-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer, which has been distributed to Committed Loan Lenders, pursuant to
Section 2.04(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Committed Loan Lender shall pay to the
Administrative Agent for the account of the L/C Issuer such Committed Loan
Lender’s Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Committed Loan Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Committed Loan Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

 

-71-



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will notify the L/C Issuer within five Business Days. The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

f) Role of L/C Issuer. Each Committed Loan Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Committed Loan Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Committed Loan Lenders or the Class
Required Lenders in respect of Committed Loans, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any Committed Loan Lender, any of their respective Related
Parties or any correspondent, participant or assignee of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer and
the Company when a Letter of Credit is issued, the rules of the ISP shall apply
to each Letter of Credit.

 

-72-



--------------------------------------------------------------------------------

h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Committed Loan Lender of a Tranche in accordance with its
Applicable Percentage for such Tranche, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit under such Tranche equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit; provided, however, the Company shall not
have to pay any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04, except (x) to the maximum extent permitted
by applicable Law, to the other Committed Loan Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.18(a)(iv), and (y) to the extent
allocable to the L/C Issuer’s Fronting Exposure in respect of such Defaulting
Lender, to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand and (ii) computed on a quarterly basis in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum specified in the applicable Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount, in Dollars,
of such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable by the Company within 15 days following receipt
of a reasonably detailed invoice therefor and are nonrefundable.

j) Conflict with Issuer Documents. To the extent the terms of any Issuer
Document are inconsistent with, or impose additional material obligations not
otherwise set forth herein, the terms of the Loan Documents shall control for
such time as the Loan Documents remain in effect.

 

-73-



--------------------------------------------------------------------------------

k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

l) Letters of Credit Issued under Particular Tranche; Changes in the Letter of
Credit Sublimit with respect to any Letter of Credit Tranche. Each Letter of
Credit may only be issued under a Letter of Credit Tranche. Letters of Credit
may not be issued under any other Tranche. Notwithstanding any provision herein
to the contrary, the provisions of this Section 2.04 shall, as to any particular
Letter of Credit, be applied only to the Tranche under which it was issued and
not under any other Tranche, subject to the provisions of Section 2.14. The
Company may from time to time increase or decrease the Letter of Credit Sublimit
with respect to a Letter of Credit Tranche (but not any other Tranche) by giving
written notice to the Administrative Agent and the L/C Issuer specifying (i) the
revised Letter of Credit Sublimit for each such Letter of Credit Tranche, which
shall be in a whole multiple of $1,000,000, and (ii) the effective date of such
change, which shall be a Business Day at least two Business Days after the
delivery of such notice, provided, however, (i) the aggregate Letter of Credit
Sublimit for all Letter of Credit Tranches shall not exceed $100,000,000 and
(ii) the Letter of Credit Sublimit with respect to any Letter of Credit Tranche
shall not exceed the aggregate Commitments for such Tranche and shall not be
less than the then Outstanding Amount of Letters of Credit issued under such
Tranche.

2.05 Swing Line Loans.

a) The Domestic Swing Line.

(i) The Domestic Swing Line. Subject to the terms and conditions set forth
herein, the Domestic Swing Line Lender, in reliance upon the agreements of the
other Committed Loan Lenders set forth in this Section 2.05, agrees to make
loans in Dollars (each such loan, a “Domestic Swing Line Loan”) to the Company
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Domestic Swing Line Sublimit, notwithstanding the fact that such Domestic Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of U.S. Dollar Committed Loans and U.S. Dollar L/C Obligations of the
Lender acting as Domestic Swing Line Lender, may exceed the amount of such
Lender’s U.S. Dollar Commitment; provided, however, that after giving effect to
any Domestic Swing Line Loan, (i) the Outstanding Amount of Committed Loans, Bid
Loans, Swing Line Loans and L/C Obligations shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the U.S. Dollar Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all U.S. Dollar L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Domestic Swing Line Loans shall not
exceed such Lender’s U.S. Dollar Commitment, (iii) the aggregate Outstanding
Amount of the Domestic Swing Line Loans shall not exceed the Domestic Swing Line
Sublimit and (iv)

 

-74-



--------------------------------------------------------------------------------

the aggregate Outstanding Amount of Committed Loans, Swing Line Loans and L/C
Obligations under the U.S. Dollar Tranche shall not exceed the Applicable
Sublimit for the U.S. Dollar Tranche, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.05(a), prepay
under Section 2.06, and reborrow under this Section 2.05(a). Each Domestic Swing
Line Loan shall be a Base Rate Loan. Immediately upon the making of a Domestic
Swing Line Loan, each U.S. Dollar Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Domestic Swing Line
Lender a risk participation in such Domestic Swing Line Loan in an amount equal
to the product of such Lender’s Applicable U.S. Dollar Percentage times the
amount of such Domestic Swing Line Loan.

(ii) Borrowing Procedures. Each Domestic Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Domestic Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Domestic Swing Line Lender and the Administrative Agent not
later than 2:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Domestic Swing Line Lender
and the Administrative Agent of a written Domestic Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Domestic Swing Line Lender of any telephonic
Domestic Swing Line Loan Notice, the Domestic Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Domestic Swing Line Loan Notice and,
if not, the Domestic Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Domestic Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Domestic Swing Line Borrowing (A) directing the Domestic Swing Line
Lender not to make such Domestic Swing Line Loan as a result of the limitations
set forth in the first proviso to the first sentence of Section 2.05(a)(i) or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, subject to the terms and conditions hereof, the
Domestic Swing Line Lender will, not later than 4:00 p.m. on the borrowing date
specified in such Domestic Swing Line Loan Notice, make the amount of the
requested Domestic Swing Line Loan available to the Company (x) at the Domestic
Swing Line Lender’s office by crediting the account of the Company on the books
of the Domestic Swing Line Lender in Same Day Funds or (y) by wire transfer of
such funds in Same Day Funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company.

(iii) Refinancing of Domestic Swing Line Loans.

(A) Unless the Company has repaid any Domestic Swing Line Loan then outstanding
by 11 a.m. on the tenth Business Day after such Loan was made (the “Swing Line
Repayment Date”), the Domestic Swing Line Lender or

 

-75-



--------------------------------------------------------------------------------

the Administrative Agent shall, no later than 12 noon on the Swing Line
Repayment Date, or at any time prior thereto in its sole discretion may,
request, on behalf of the Company (which hereby irrevocably authorizes the
Domestic Swing Line Lender to so request on its behalf), that each U.S. Dollar
Lender make a Base Rate Committed Loan in Dollars to the Company in an amount
equal to such Lender’s Applicable U.S. Dollar Percentage of the amount of
Domestic Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate U.S. Dollar Commitments and the conditions set forth in Section 4.02.
The Domestic Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each U.S. Dollar Lender shall make an amount equal to its
Applicable U.S. Dollar Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Domestic Swing Line Loan) for the account of the Domestic Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments, not
later than 1:00 p.m. on the Swing Line Repayment Date, whereupon, subject to
Section 2.05(a)(iii)(B), each U.S. Dollar Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the
Domestic Swing Line Lender.

(B) If for any reason any Domestic Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.05(a)(iii)(A), the request
for Base Rate Committed Loans submitted by the Domestic Swing Line Lender as set
forth herein shall be deemed to be a request by the Domestic Swing Line Lender
that each of the U.S. Dollar Lenders fund its risk participation in the relevant
Domestic Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.05(a)(iii)(A)
shall be deemed payment in respect of such participation.

(C) If any U.S. Dollar Lender fails to make available to the Administrative
Agent for the account of the Domestic Swing Line Lender any amount required to
be paid by such U.S. Dollar Lender pursuant to the foregoing provisions of this
Section 2.05(a)(iii) by the time specified in Section 2.05(a)(iii)(A), the
Domestic Swing Line Lender shall be entitled to recover from such U.S. Dollar
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Domestic Swing Line
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the Domestic Swing Line Lender in

 

-76-



--------------------------------------------------------------------------------

connection with the foregoing. If such U.S. Dollar Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (other than such interest
and fees) shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Domestic Swing Line
Loan, as the case may be, as of the date of such Committed Borrowing or
participation. A certificate of the Domestic Swing Line Lender submitted to any
U.S. Dollar Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (C) shall be conclusive absent manifest error.

(D) Each U.S. Dollar Lender’s obligation to make U.S. Dollar Committed Loans or
to purchase and fund risk participations in Domestic Swing Line Loans pursuant
to this Section 2.05(a)(iii) shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such U.S. Dollar Lender may have
against the Domestic Swing Line Lender, the Company or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each U.S. Dollar
Lender’s obligation to make U.S. Dollar Committed Loans pursuant to this
Section 2.05(a)(iii) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Domestic Swing Line Loans, together with
interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any U.S. Dollar Lender has purchased and funded a risk
participation in a Domestic Swing Line Loan, if the Domestic Swing Line Lender
receives any payment on account of such Domestic Swing Line Loan, the Domestic
Swing Line Lender will distribute to such U.S. Dollar Lender its Applicable
U.S. Dollar Percentage thereof in the same funds as those received by the
Domestic Swing Line Lender.

(B) If any payment received by the Domestic Swing Line Lender, which has been
distributed to Lenders, in respect of principal or interest on any Domestic
Swing Line Loan is required to be returned by the Domestic Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the Domestic Swing Line Lender in its
discretion), each U.S. Dollar Lender shall pay to the Domestic Swing Line Lender
its Applicable U.S. Dollar Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Domestic
Swing Line Lender. The obligations of the U.S. Dollar Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

-77-



--------------------------------------------------------------------------------

(v) Interest for Account of Domestic Swing Line Lender. The Domestic Swing Line
Lender shall be responsible for invoicing the Company for interest on the
Domestic Swing Line Loans. Until each U.S. Dollar Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.05(a) to
refinance such Lender’s Applicable U.S. Dollar Percentage of any Domestic Swing
Line Loan, interest in respect of such Applicable U.S. Dollar Percentage shall
be solely for the account of the Domestic Swing Line Lender.

(vi) Payments Directly to Domestic Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Domestic Swing Line Loans
directly to the Domestic Swing Line Lender.

b) The Alternative Currency Swing Line.

(i) The Alternative Currency Swing Line. Subject to the terms and conditions set
forth herein, the Alternative Currency Swing Line Lender, in reliance upon the
agreements of the other Committed Loan Lenders set forth in this Section 2.05,
agrees to make loans in Dollars (each such loan, an “Alternative Currency Swing
Line Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Alternative Currency Swing Line Sublimit, notwithstanding the
fact that such Alternative Currency Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Alternative Currency
Committed Loans and Alternative Currency L/C Obligations of the Lender acting as
Alternative Currency Swing Line Lender, may exceed the amount of such Lender’s
Alternative Currency Commitment; provided, however, that after giving effect to
any Alternative Currency Swing Line Loan, (i) the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Alternative Currency L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Canadian Dollar Swing Line Loans, Euro/Sterling Swing Line Loans and
Alternative Currency Swing Line Loans shall not exceed such Lender’s Alternative
Currency Commitment, (iii) the aggregate Outstanding Amount of the Alternative
Currency Swing Line Loans, the Canadian Dollar Swing Line Loans and the
Euro/Sterling Swing Line Loans shall not exceed the Specified Alternative
Currency Swing Line Sublimit and (iv) the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations under the Alternative
Currency Tranche does not exceed the Alternative Currency Sublimit, and
provided, further, that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.05(b), prepay under Section 2.06, and reborrow under this
Section 2.05(b). Each Alternative Currency Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of an Alternative Currency Swing Line Loan,
each Alternative Currency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Alternative Currency Swing Line
Lender a risk participation in such Alternative Currency Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Alternative Currency
Percentage times the amount of such Alternative Currency Swing Line Loan.

 

-78-



--------------------------------------------------------------------------------

(ii) Borrowing Procedures. Each Alternative Currency Swing Line Borrowing shall
be made upon the Company’s irrevocable notice to the Alternative Currency Swing
Line Lender and the Administrative Agent, which may be given by telephone. Each
such notice must be received by the Alternative Currency Swing Line Lender and
the Administrative Agent not later than 2:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Alternative Currency Swing Line Lender and the Administrative Agent of a written
Alternative Currency Swing Line Loan Notice, appropriately completed and signed
by a Responsible Officer of the Company. Promptly after receipt by the
Alternative Currency Swing Line Lender of any telephonic Alternative Currency
Swing Line Loan Notice, the Alternative Currency Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Alternative Currency Swing Line Loan
Notice and, if not, the Alternative Currency Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Alternative Currency Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Alternative
Currency Swing Line Borrowing (A) directing the Alternative Currency Swing Line
Lender not to make such Alternative Currency Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.05(b)(i), or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Alternative Currency Swing Line Lender will, not later
than 4:00 p.m. on the borrowing date specified in such Alternative Currency
Swing Line Loan Notice, make the amount of the requested Alternative Currency
Swing Line Loan available to the Company (x) at the Alternative Currency Swing
Line Lender’s office by crediting the account of the Company on the books of the
Alternative Currency Swing Line Lender in Same Day Funds or (y) by wire transfer
of such funds in Same Day Funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company.

(iii) Refinancing of Alternative Currency Swing Line Loans.

(A) Unless the Company has repaid any Alternative Currency Swing Line Loan then
outstanding by 11 a.m. on the Swing Line Repayment Date, the Alternative
Currency Swing Line Lender or the Administrative Agent shall, no later than 12
noon on the Swing Line Repayment Date, or at any time prior thereto in its sole
discretion may, request, on behalf of the Company (which hereby irrevocably
authorizes the Alternative Currency Swing Line Lender to so request on its
behalf), that each Alternative Currency Lender make a Base Rate Committed Loan
in Dollars to the Company in an amount equal to such Lender’s Applicable
Alternative Currency Percentage of the amount of Alternative Currency Swing Line
Loans then outstanding. Such request shall be

 

-79-



--------------------------------------------------------------------------------

made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Alternative Currency Commitments and the conditions set forth
in Section 4.02. The Alternative Currency Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Alternative Currency
Lender shall make an amount equal to its Applicable Alternative Currency
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Alternative
Currency Swing Line Loan) for the account of the Alternative Currency Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the Swing Line Repayment Date, whereupon, subject to
Section 2.05(b)(iii)(B), each Alternative Currency Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Alternative Currency Swing Line Lender.

(B) If for any reason any Alternative Currency Swing Line Loan cannot be
refinanced by a Committed Borrowing in accordance with Section 2.05(b)(iii)(A),
the request for Base Rate Committed Loans submitted by the Alternative Currency
Swing Line Lender as set forth herein shall be deemed to be a request by the
Alternative Currency Swing Line Lender that each of the Alternative Currency
Lenders fund its risk participation in the relevant Alternative Currency Swing
Line Loan and each Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(b)(iii)(A) shall be deemed
payment in respect of such participation.

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Alternative Currency Swing Line
Lender any amount required to be paid by such Alternative Currency Lender
pursuant to the foregoing provisions of this Section 2.05(b)(iii) by the time
specified in Section 2.05(b)(iii)(A), the Alternative Currency Swing Line Lender
shall be entitled to recover from such Alternative Currency Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Alternative Currency Swing Line Lender
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Alternative Currency Swing Line Lender in connection with the foregoing.
If such Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included

 

-80-



--------------------------------------------------------------------------------

in the relevant Committed Borrowing or funded participation in the relevant
Alternative Currency Swing Line Loan, as the case may be, as of the date of such
Committed Borrowing or participation. A certificate of the Alternative Currency
Swing Line Lender submitted to any Alternative Currency Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(C) shall be conclusive absent manifest error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Alternative
Currency Swing Line Loans pursuant to this Section 2.05(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Alternative Currency Lender may have against the Alternative Currency Swing
Line Lender, the Company or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default, or (iii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Alternative Currency Lender’s obligation
to make Alternative Currency Committed Loans pursuant to this
Section 2.05(b)(iii) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Alternative Currency Swing Line Loans,
together with interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in an Alternative Currency Swing Line Loan, if the
Alternative Currency Swing Line Lender receives any payment on account of such
Alternative Currency Swing Line Loan, the Alternative Currency Swing Line Lender
will distribute to such Alternative Currency Lender its Applicable Alternative
Currency Percentage thereof in the same funds as those received by the
Alternative Currency Swing Line Lender.

(B) If any payment received by the Alternative Currency Swing Line Lender, which
has been distributed to Lenders, in respect of principal or interest on any
Alternative Currency Swing Line Loan is required to be returned by the
Alternative Currency Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the
Alternative Currency Swing Line Lender in its discretion), each Alternative
Currency Lender shall pay to the Alternative Currency Swing Line Lender its
Applicable Alternative Currency Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Alternative Currency Swing Line Lender. The obligations of the
Alternative Currency Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

-81-



--------------------------------------------------------------------------------

(v) Interest for Account of Alternative Currency Swing Line Lender. The
Alternative Currency Swing Line Lender shall be responsible for invoicing the
Company for interest on the Alternative Currency Swing Line Loans. Until each
Alternative Currency Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05(b) to refinance such Lender’s
Applicable Alternative Currency Percentage of any Alternative Currency Swing
Line Loan, interest in respect of such Applicable Alternative Currency
Percentage shall be solely for the account of the Alternative Currency Swing
Line Lender.

(vi) Payments Directly to Alternative Currency Swing Line Lender. The Company
shall make all payments of principal and interest in respect of the Alternative
Currency Swing Line Loans directly to the Alternative Currency Swing Line
Lender.

c) The Canadian Dollar Swing Line.

(i) The Canadian Dollar Swing Line. Subject to the terms and conditions set
forth herein, the Canadian Dollar Swing Line Lender, in reliance upon the
agreements of the other Committed Loan Lenders set forth in this Section 2.05,
agrees to make loans in Canadian Dollars (each such loan, a “Canadian Dollar
Swing Line Loan”) to any Canadian Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Canadian Dollar Swing Line Sublimit,
notwithstanding the fact that such Canadian Dollar Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of
Alternative Currency Committed Loans and Alternative Currency L/C Obligations of
the Lender acting as Canadian Dollar Swing Line Lender, may exceed the amount of
such Lender’s Alternative Currency Commitment; provided, however, that after
giving effect to any Canadian Dollar Swing Line Loan, (i) the Outstanding Amount
of Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of the
Alternative Currency Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Alternative Currency L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Canadian Dollar Swing Line Loans, Euro/Sterling Swing Line Loans and
Alternative Currency Swing Line Loans shall not exceed such Lender’s Alternative
Currency Commitment, (iii) the aggregate Outstanding Amount of the Alternative
Currency Swing Line Loans, the Canadian Dollar Swing Line Loans and the
Euro/Sterling Swing Line Loans shall not exceed the Specified Alternative
Currency Swing Line Sublimit, (iv) the aggregate Outstanding Amount of Committed
Loans, Swing Line Loans and L/C Obligations under the Alternative Currency
Tranche shall not exceed the Alternative Currency Sublimit and (v) the aggregate
Outstanding Amount of Canadian Dollar Swing Line Loans shall not exceed the
Canadian Dollar Swing Line Sublimit, and provided, further, that no Canadian
Borrower shall use the proceeds of any Canadian Dollar Swing Line Loan to
refinance any outstanding Canadian Dollar Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Canadian
Borrowers may borrow under this Section 2.05(c), prepay under Section 2.06, and
reborrow under this Section 2.05(c). Each Canadian Dollar Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Canadian Dollar Swing Line
Loan, each Alternative

 

-82-



--------------------------------------------------------------------------------

Currency Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Canadian Dollar Swing Line Lender a risk
participation in such Canadian Dollar Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Alternative Currency Percentage times the
amount of such Canadian Dollar Swing Line Loan.

(ii) Borrowing Procedures. Each Canadian Dollar Swing Line Borrowing shall be
made upon the Company’s irrevocable notice to the Canadian Dollar Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Canadian Dollar Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the
Canadian Dollar Swing Line Lender and the Administrative Agent of a written
Canadian Dollar Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Canadian
Dollar Swing Line Lender of any telephonic Canadian Dollar Swing Line Loan
Notice, the Canadian Dollar Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Canadian Dollar Swing Line Loan Notice and, if not, the
Canadian Dollar Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Canadian Dollar
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 3:00 p.m.
on the date of the proposed Canadian Dollar Swing Line Borrowing (A) directing
the Canadian Dollar Swing Line Lender not to make such Canadian Dollar Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.05(c)(i) or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Canadian Dollar Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Canadian Dollar
Swing Line Loan Notice, make the amount of the requested Canadian Dollar Swing
Line Loan available to the applicable Canadian Borrower (x) at the Canadian
Dollar Swing Line Lender’s office by crediting the account of the applicable
Canadian Borrower on the books of the Canadian Dollar Swing Line Lender in Same
Day Funds or (y) by wire transfer of such funds in Same Day Funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Canadian Borrower or as otherwise
instructed by such Canadian Borrower.

(iii) Refinancing of Canadian Dollar Swing Line Loans.

(A) Unless the Company has repaid any Canadian Dollar Swing Line Loan then
outstanding by 11 a.m. on the Swing Line Repayment Date, the Canadian Dollar
Swing Line Lender or the Administrative Agent shall, no later than 12 noon on
the Swing Line Repayment Date, or at any time prior thereto in its sole
discretion may, request, on behalf of the Company on behalf of the applicable
Canadian Borrower (each of which hereby irrevocably authorizes the

 

-83-



--------------------------------------------------------------------------------

Canadian Dollar Swing Line Lender to so request on its behalf), that each
Alternative Currency Lender make a Eurocurrency Rate Committed Loan with an
Interest Period of one month to the applicable Canadian Borrower in Canadian
Dollars in an amount equal to such Lender’s Applicable Alternative Currency
Percentage of the amount of Canadian Dollar Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Eurocurrency Rate Loans, but
subject to the unutilized portion of the Aggregate Alternative Currency
Commitments and the conditions set forth in Section 4.02. The Canadian Dollar
Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Alternative Currency Lender shall make an amount
equal to its Applicable Alternative Currency Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Canadian Dollar Swing Line Loan) for the account of
the Canadian Dollar Swing Line Lender at the Administrative Agent’s Office for
Canadian Dollar-denominated payments not later than 1:00 p.m. on the Swing Line
Repayment Date, whereupon, subject to Section 2.05(c)(iii)(B), each Alternative
Currency Lender that so makes funds available shall be deemed to have made an
Eurocurrency Rate Committed Loan to the applicable Canadian Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Canadian Dollar Swing Line Lender.

(B) If for any reason any Canadian Dollar Swing Line Loan cannot be refinanced
by such a Committed Borrowing in accordance with Section 2.05(c)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Canadian Dollar
Swing Line Lender as set forth herein shall be deemed to be a request by the
Canadian Dollar Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Canadian Dollar Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.05(c)(iii)(A) shall be deemed payment in
respect of such participation.

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Canadian Dollar Swing Line Lender
any amount required to be paid by such Alternative Currency Lender pursuant to
the foregoing provisions of this Section 2.05(c)(iii) by the time specified in
Section 2.05(c)(iii)(A), the Canadian Dollar Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Canadian Dollar Swing Line Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees

 

-84-



--------------------------------------------------------------------------------

customarily charged by the Canadian Dollar Swing Line Lender in connection with
the foregoing. If such Alternative Currency Lender pays such amount (with
interest and fees as aforesaid), the amount so paid (other than such interest
and fees) shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Canadian Dollar
Swing Line Loan, as the case may be, as of the date of such Committed Borrowing
or participation. A certificate of the Canadian Dollar Swing Line Lender
submitted to any Alternative Currency Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (C) shall be conclusive
absent manifest error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Canadian Dollar
Swing Line Loans pursuant to this Section 2.05(c)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Alternative
Currency Lender may have against the Canadian Dollar Swing Line Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Alternative Currency Lender’s obligation to make Alternative
Currency Committed Loans pursuant to this Section 2.05(c)(iii) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Canadian
Borrower to repay Canadian Dollar Swing Line Loans, together with interest as
provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Canadian Dollar Swing Line Loan, if the Canadian Dollar
Swing Line Lender receives any payment on account of such Canadian Dollar Swing
Line Loan, the Canadian Dollar Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Canadian Dollar Swing Line
Lender.

(B) If any payment received by the Canadian Dollar Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any Canadian
Dollar Swing Line Loan is required to be returned by the Canadian Dollar Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Canadian Dollar Swing Line Lender
in its discretion), each Alternative Currency Lender shall pay to the Canadian
Dollar Swing Line Lender its Applicable Alternative Currency Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable

 

-85-



--------------------------------------------------------------------------------

Overnight Rate. The Administrative Agent will make such demand upon the request
of the Canadian Dollar Swing Line Lender. The obligations of the Alternative
Currency Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(v) Interest for Account of Canadian Dollar Swing Line Lender. The Canadian
Dollar Swing Line Lender shall be responsible for invoicing the applicable
Canadian Borrower for interest on the Canadian Dollar Swing Line Loans. Until
each Alternative Currency Lender funds its Eurocurrency Rate Committed Loan or
risk participation pursuant to this Section 2.05(c) to fund such Lender’s
Applicable Alternative Currency Percentage of any Canadian Dollar Swing Line
Loan, interest in respect of such Applicable Alternative Currency Percentage
shall be solely for the account of the Canadian Dollar Swing Line Lender.

(vi) Payments Directly to Canadian Dollar Swing Line Lender. The applicable
Canadian Borrower shall make all payments of principal and interest in respect
of the Canadian Dollar Swing Line Loans directly to the Canadian Dollar Swing
Line Lender.

d) The Euro/Sterling Swing Line.

(i) The Euro/Sterling Swing Line. Subject to the terms and conditions set forth
herein, the Euro/Sterling Swing Line Lender, in reliance upon the agreements of
the other Committed Loan Lenders set forth in this Section 2.05, agrees to make
loans in Euros or Sterling (each such loan, a “Euro/Sterling Swing Line Loan”)
to the Company from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Euro/Sterling Swing Line Sublimit, notwithstanding the fact that such
Euro/Sterling Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Alternative Currency Committed Loans and
Alternative Currency L/C Obligations of the Lender acting as Euro/Sterling Swing
Line Lender, may exceed the amount of such Lender’s Alternative Currency
Commitment; provided, however, that after giving effect to any Euro/Sterling
Swing Line Loan, (i) the Outstanding Amount of Committed Loans, Bid Loans, Swing
Line Loans and L/C Obligations shall not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of the Alternative Currency Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Alternative Currency L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Canadian Dollar Swing
Line Loans, Alternative Currency Swing Line Loans and Euro/Sterling Swing Line
Loans shall not exceed such Lender’s Alternative Currency Commitment, (iii) the
aggregate Outstanding Amount of the Alternative Currency Swing Line Loans, the
Canadian Dollar Swing Line Loans and the Euro/Sterling Swing Line Loans shall
not exceed the Specified Alternative Currency Swing Line Sublimit, (iv) the
aggregate Outstanding Amount of Committed Loans, Swing Line Loans and L/C
Obligations under the Alternative Currency Tranche shall not exceed the
Alternative Currency Sublimit and (v) the aggregate Outstanding Amount of
Euro/Sterling Swing Line Loans shall not exceed the Euro/Sterling Swing Line
Sublimit, and provided, further, that the Company shall not use the proceeds of
any Euro/Sterling Swing Line Loan to refinance any outstanding

 

-86-



--------------------------------------------------------------------------------

Euro/Sterling Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.05(d), prepay under Section 2.06, and reborrow under this
Section 2.05(d). Each Euro/Sterling Swing Line Loan shall be a Eurocurrency Rate
Loan. Immediately upon the making of a Euro/Sterling Swing Line Loan, each
Alternative Currency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Euro/Sterling Swing Line Lender a
risk participation in such Euro/Sterling Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Alternative Currency Percentage times
the amount of such Euro/Sterling Swing Line Loan.

(ii) Borrowing Procedures. Each Euro/Sterling Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Euro/Sterling Swing Line Lender and
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Euro/Sterling Swing Line Lender and the Administrative Agent
not later than 12 noon (London time) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Euro/Sterling
Swing Line Lender and the Administrative Agent of a written Euro/Sterling Swing
Line Loan Notice, appropriately completed and signed by a Responsible Officer of
the Company. Promptly after receipt by the Euro/Sterling Swing Line Lender of
any telephonic Euro/Sterling Swing Line Loan Notice, the Euro/Sterling Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Euro/Sterling
Swing Line Loan Notice and, if not, the Euro/Sterling Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Euro/Sterling Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 1:00 p.m. (London time) on the date of the proposed
Euro/Sterling Swing Line Borrowing (A) directing the Euro/Sterling Swing Line
Lender not to make such Euro/Sterling Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.05(d)(i) or (B) that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Euro/Sterling Swing Line Lender will, not later than 2:00
p.m. (London time) on the borrowing date specified in such Euro/Sterling Swing
Line Loan Notice, make the amount of the requested Euro/Sterling Swing Line Loan
available to the Company (x) at the Euro/Sterling Swing Line Lender’s office by
crediting the account of the Company on the books of the Euro/Sterling Swing
Line Lender in Same Day Funds or (y) by wire transfer of such funds in Same Day
Funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company or as otherwise
instructed by the Company.

(iii) Refinancing of Euro/Sterling Swing Line Loans.

(A) Unless the Company has repaid any Euro/Sterling Swing Line Loan then
outstanding by 3:00 p.m. (London time) on the Swing Line Repayment Date, the
Euro/Sterling Swing Line Lender or the Administrative Agent shall, no later than
4:00 p.m. (London time) on the Swing Line

 

-87-



--------------------------------------------------------------------------------

Repayment Date, or at any time prior thereto in its sole discretion may,
request, on behalf of the Company (which hereby irrevocably authorizes the
Euro/Sterling Swing Line Lender to so request on its behalf), that each
Alternative Currency Lender make a Eurocurrency Rate Committed Loan with an
Interest Period of one month to the Company in Euros or Sterling, as applicable,
in an amount equal to such Lender’s Applicable Alternative Currency Percentage
of the amount of Euro/Sterling Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Eurocurrency Rate Loans, but
subject to the unutilized portion of the Aggregate Alternative Currency
Commitments and the conditions set forth in Section 4.02. The Euro/Sterling
Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Alternative Currency Lender shall make an amount
equal to its Applicable Alternative Currency Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Euro/Sterling Swing Line Loan) for the account of the
Euro/Sterling Swing Line Lender at the Administrative Agent’s Office for
Euro-denominated payments not later than 12 noon on the Swing Line Repayment
Date, whereupon, subject to Section 2.05(d)(iii)(B), each Alternative Currency
Lender that so makes funds available shall be deemed to have made an
Eurocurrency Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Euro/Sterling
Swing Line Lender.

(B) If for any reason any Euro/Sterling Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.05(d)(iii)(A), the
request for Eurocurrency Rate Committed Loans submitted by the Euro/Sterling
Swing Line Lender as set forth herein shall be deemed to be a request by the
Euro/Sterling Swing Line Lender that each of the Alternative Currency Lenders
fund its risk participation in the relevant Euro/Sterling Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the
Euro/Sterling Swing Line Lender pursuant to Section 2.05(d)(iii)(A) shall be
deemed payment in respect of such participation.

(C) If any Alternative Currency Lender fails to make available to the
Administrative Agent for the account of the Euro/Sterling Swing Line Lender any
amount required to be paid by such Alternative Currency Lender pursuant to the
foregoing provisions of this Section 2.05(d)(iii) by the time specified in
Section 2.05(d)(iii)(A), the Euro/Sterling Swing Line Lender shall be entitled
to recover from such Alternative Currency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Euro/Sterling Swing Line Lender at a

 

-88-



--------------------------------------------------------------------------------

rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Euro/Sterling Swing Line Lender in connection with the foregoing. If such
Alternative Currency Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Euro/Sterling Swing Line Loan,
as the case may be, as of the date of such Committed Borrowing or participation.
A certificate of the Euro/Sterling Swing Line Lender submitted to any
Alternative Currency Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (C) shall be conclusive absent manifest
error.

(D) Each Alternative Currency Lender’s obligation to make Alternative Currency
Committed Loans or to purchase and fund risk participations in Euro/Sterling
Swing Line Loans pursuant to this Section 2.05(d)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Alternative
Currency Lender may have against the Euro/Sterling Swing Line Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Alternative Currency Lender’s obligation to make Alternative
Currency Committed Loans pursuant to this Section 2.05(d)(iii) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay
Euro/Sterling Swing Line Loans, together with interest as provided herein.

(iv) Repayment of Participations.

(A) At any time after any Alternative Currency Lender has purchased and funded a
risk participation in a Euro/Sterling Swing Line Loan, if the Euro/Sterling
Swing Line Lender receives any payment on account of such Euro/Sterling Swing
Line Loan, the Euro/Sterling Swing Line Lender will distribute to such
Alternative Currency Lender its Applicable Alternative Currency Percentage
thereof in the same funds as those received by the Euro/Sterling Swing Line
Lender.

(B) If any payment received by the Euro/Sterling Swing Line Lender, which has
been distributed to Lenders, in respect of principal or interest on any
Euro/Sterling Swing Line Loan is required to be returned by the Euro/Sterling
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Euro/Sterling Swing
Line Lender in its discretion), each Alternative Currency Lender shall pay to
the Euro/Sterling Swing Line Lender its Applicable Alternative Currency
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per

 

-89-



--------------------------------------------------------------------------------

annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Euro/Sterling Swing Line Lender. The
obligations of the Alternative Currency Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(v) Interest for Account of Euro/Sterling Swing Line Lender. The Euro/Sterling
Swing Line Lender shall be responsible for invoicing the Company for interest on
the Euro/Sterling Swing Line Loans. Until each Alternative Currency Lender funds
its Eurocurrency Rate Committed Loan or risk participation pursuant to this
Section 2.05(d) to fund such Lender’s Applicable Alternative Currency Percentage
of any Euro/Sterling Swing Line Loan, interest in respect of such Applicable
Alternative Currency Percentage shall be solely for the account of the
Euro/Sterling Swing Line Lender.

(vi) Payments Directly to Euro/Sterling Swing Line Lender. The Company shall
make all payments of principal and interest in respect of the Euro/Sterling
Swing Line Loans directly to the Euro/Sterling Swing Line Lender.

e) Changes to the Specified Domestic Swing Line Sublimit. The Company may from
time to time increase or decrease the Specified Domestic Swing Line Sublimit by
giving written notice to the Administrative Agent and each Swing Line Lender
specifying (i) the revised Specified Domestic Swing Line Sublimit, which shall
be at least $1,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(ii) the effective date of such change, which shall be a Business Day at least
two (2) Business Days after the delivery of such notice, provided, however,
(i) the sum of the Specified Domestic Swing Line Sublimit plus the Alternative
Currency Swing Line Sublimit shall not exceed $100,000,000, (ii) the Specified
Domestic Swing Line Sublimit shall at no time be greater than the Aggregate
U.S. Dollar Commitments, and (iii) the Specified Domestic Swing Line Sublimit
shall at no time be less than the aggregate outstanding principal amount of all
Domestic Swing Line Loans.

f) Changes to the Specified Alternative Currency Swing Line Sublimit. The
Company may from time to time increase or decrease the Specified Alternative
Currency Swing Line Sublimit by giving written notice to the Administrative
Agent and each Swing Line Lender specifying (i) the revised Specified
Alternative Currency Swing Line Sublimit, which shall be at least $1,000,000 or
a whole multiple of $1,000,000 in excess thereof, and (ii) the effective date of
such change, which shall be a Business Day at least two (2) Business Days after
the delivery of such notice, provided, however, (i) the sum of the Specified
Alternative Currency Swing Line Sublimit plus the Specified Domestic Swing Line
Sublimit shall not exceed $100,000,000, (ii) the Specified Alternative Currency
Swing Line Sublimit shall at no time be greater than the Aggregate Alternative
Currency Commitments, and (iii) the Specified Alternative Currency Swing Line
Sublimit shall at no time be less than the aggregate outstanding principal
amount of all Alternative Currency Swing Line Loans, Canadian Dollar Swing Line
Loans and Euro/Sterling Swing Line Loans.

 

-90-



--------------------------------------------------------------------------------

2.06 Prepayments.

a) Voluntary Prepayments of Committed Loans, Term Loans and Bid Loans. Each
Borrower may, upon notice from the Company to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans and Term Loans and
unless otherwise set forth in the Bid Request, Bid Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) one (1) Business Day
prior to the date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in an Alternative Currency other than
Australian Dollars, New Zealand Dollars, Yen or Mexican Pesos, (C) four
(4) Business Days prior to the date of prepayment of Eurocurrency Rate Loans
denominated in Australian Dollars, New Zealand Dollars, Yen or Mexican Pesos and
(D) on the date of prepayment of Absolute Rate Loans, Base Rate Committed Loans
or Base Rate Term Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in minimum amounts of $1,000,000; and (iv) any prepayment of Absolute
Rate Loans, Base Rate Committed Loans or Base Rate Term Loans shall be in a
principal amount of $500,000 or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans or Term Loans, as applicable, of the Lenders in
accordance with their respective Applicable Percentages. Term Loans prepaid
pursuant to this Section 2.06(a) may not be reborrowed.

b) [Intentionally Omitted].

c) Voluntary Prepayments of Swing Line Loans. The Company may, upon notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Company, the Company shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

d) Excess Usage of Commitments. If for any reason the Outstanding Amount of
Committed Loans, Bid Loans, Swing Line Loans and L/C Obligations at any time
exceed the Aggregate Commitments then in effect, the Borrowers shall promptly,
and in any event

 

-91-



--------------------------------------------------------------------------------

within one (1) Business Day, prepay the Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(d) unless after the prepayment in full of the
Loans or of the Loans made under the applicable Tranche, as applicable, such
excess remains.

e) Currency Exposure. If the Administrative Agent notifies the Company at any
time that the Outstanding Amount as of any Revaluation Date of Committed Loans,
Swing Line Loans and L/C Obligations, as applicable, with respect to any Tranche
exceeds the Applicable Sublimit for such Tranche then in effect, the Borrowers
shall promptly, and in any event within one (1) Business Day, prepay the Loans
made under such Tranche and/or Cash Collateralize the L/C Obligations issued
under such Tranche, if any, in an aggregate amount equal to such excess;
provided, however, that the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(e) unless after the prepayment
in full of the Loans or of the Loans made under such Tranche, as applicable,
such excess remains.

f) Asset Sales. In the event that the aggregate Net Cash Proceeds received by
the Company or any of its Subsidiaries from one or more Asset Sales occurring on
or after the Closing Date in any period of 12 consecutive months (such 12
consecutive month period, an “Asset Sale Period”) (x) exceed 1% of Adjusted
Total Assets (determined as of the date closest to the commencement of such
Asset Sale Period for which a consolidated balance sheet of the Company and its
Subsidiaries has been filed with the SEC or provided to the Administrative Agent
pursuant to Section 6.11) and (y) after giving effect to such Asset Sales,
Adjusted Total Assets is less than $10,000,000,000, then during the period
commencing 180 days prior to the commencement of such Asset Sale Period and
running through the date that is 12 months after the date Net Cash Proceeds so
received exceeded 1% of Adjusted Total Assets, an amount equal to the Net Cash
Proceeds received during such Asset Sale Period (or, if less, the amount by
which Adjusted Total Assets was less than $10,000,000,000 as of the end of the
Asset Sale Period) must have been or must be invested in or committed to be
invested in, pursuant to a binding commitment subject only to reasonable,
customary closing conditions, and providing an amount equal to such Net Cash
Proceeds are, in fact, so invested, within an additional 180 days pursuant to a
transaction otherwise permitted hereunder, (x) fixed assets and property (other
than notes, bonds, obligations and securities) which in the good faith
reasonable judgment of the Board of Directors of the general partner of the
Company will immediately constitute or be part of a Related Business of the
Company or such Subsidiary (if it continues to be a Subsidiary of the Company)
immediately following such transaction, (y) Permitted Mortgage Investments, or
(z) a controlling interest in the Capital Stock of an entity engaged in a
Related Business; provided that concurrently with an Investment specified in
clause (z), such entity becomes a Subsidiary of the Company. Pending the
application of any such Net Cash Proceeds as described above, the Company may
invest such Net Cash Proceeds in any manner that is not prohibited hereby. Any
Net Cash Proceeds from Asset Sales that are subject to the requirements of this
Section 2.06(f) and are not or were not applied or invested as provided in the
first sentence of this paragraph (including any such Net Cash Proceeds which
were committed to be invested as provided in such sentence but which are not in
fact invested within the time period provided) will be deemed to constitute
“Excess Proceeds.” Within 30

 

-92-



--------------------------------------------------------------------------------

days following each date on which the aggregate amount of Excess Proceeds
exceeds $25,000,000 (or, if requested by the Company, at any time prior to the
end of such period), the Company shall apply an amount equal to such Excess
Proceeds as set forth below. Upon the application of such Excess Proceeds in
accordance with Section 2.06(g), the amount of Excess Proceeds shall be reset at
zero.

g) Application of Asset Sale Excess Proceeds. Any Excess Proceeds required to be
applied under this Section pursuant to Section 2.06(f) shall be applied (after
any conversion by the respective Borrower of any amounts received in a currency
other than Dollars in the case of the Company or Canadian Dollars in the case of
the Canadian Borrowers into Dollars or Canadian Dollars, respectively) at such
time as is designated by the Company, but in no event later than the latest date
permitted pursuant to Section 2.06(f) (the “Final Proceeds Application Date”):

(i) First, (A) to prepay the Term Loans and to permanently reduce the Aggregate
Commitments, by 20% of the aggregate amount of (1) the outstanding principal
amount of Term Loans and (2) the Aggregate Commitments then in effect (whether
or not any Loans are outstanding), on a pro rata basis (based upon the Aggregate
Commitments then in effect and the then outstanding principal amount of Term
Loans), with the prepayment of any Term Loans to be allocated on a pro rata
basis among each Borrowing of Term Loans (or, in the case of any future Term
Loan, such lesser amount as may be agreed to in the Term Loan Supplement for
such Term Loan) and (B) to repay any outstanding Committed Loans in the amount
that the Aggregate Commitments are reduced pursuant to clause (A) (it being
understood that, to the extent that such commitment reduction exceeds the amount
of such outstanding Committed Loans, the proceeds associated with such excess
may be retained by the applicable Borrower without any requirement for
application pursuant to this Section 2.06(g) to prepay any outstanding Loans),
with such reduction of Aggregate Commitments and repayment of Committed Loans,
if any, to be allocated between Loans denominated in Dollars, Loans denominated
in Alternative Currencies and Loans denominated in Supplemental Currencies as
the Company shall elect; and

(ii) Second, to the extent of any remaining Excess Proceeds to be applied under
this Section 2.06(g) after application pursuant to clause (i), to (A) to prepay
the Term Loans and to permanently reduce the Aggregate Commitments on a pro rata
basis (based upon the Aggregate Commitments then in effect and the then
outstanding principal amount of Term Loans with the prepayment of any Term Loans
to be allocated on a pro rata basis among each Borrowing of Term Loans (or, in
the case of any future Term Loan, such lesser amount as may be agreed to in the
Term Loan Supplement for such Term Loan), by an amount, if any, equal to the
difference between (x) such remaining Excess Proceeds minus (y) the amount of
principal payments made by the Company and its Subsidiaries in respect of
Qualifying Indebtedness during the period between the period commencing 180 days
prior to the commencement of the Asset Sale Period and ending on the Final
Proceeds Application Date (excluding, however, any principal repayments that
constituted scheduled amortization payments or prepayments in respect of
Qualifying Indebtedness that was either (1) secured by a Lien on the property or
assets sold in an Asset Sale or (2) required to be paid as a result of an Asset
Sale), and

 

-93-



--------------------------------------------------------------------------------

(B) repay any outstanding Committed Loans in the amount that the Aggregate
Commitments are reduced pursuant to clause (A) (it being understood that, to the
extent that such commitment reduction exceeds the amount of such outstanding
Loans, the proceeds associated with such excess may be retained by the
applicable Borrower without any requirement for application pursuant to this
Section 2.06(g) to prepay any outstanding Loans), with such reduction of
Aggregate Commitments and repayment of Committed Loans, if any, to be allocated
between Loans denominated in Dollars, Loans denominated in Alternative
Currencies and Loans denominated in Supplemental Currencies as the Company shall
elect.

h) Any reduction to the Aggregate Commitments shall reduce the Applicable
Sublimits as specified by the Company or, if the Company fails to specify the
allocation of the reduction, on a pro rata basis. Any reduction to the Aggregate
Commitments pursuant to Section 2.06(g) shall be permanent. Term Loans prepaid
pursuant to Section 2.06(g) may not be reborrowed.

i) Cash Collateral. Notwithstanding the foregoing provisions of this
Section 2.06, if at any time the mandatory prepayment of Loans pursuant to
Section 2.06(d), 2.06(e) or 2.06(f) would result, after giving effect to the
procedures set forth above, in any Borrower incurring breakage costs under
Section 3.05 as a result of Loans being prepaid other than on the last day of an
Interest Period applicable thereto (the “Affected Eurodollar Loans”), then
Company may in its sole discretion initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of the Affected
Eurodollar Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of Affected Eurodollar Loans not immediately prepaid) to be
held as security for the obligations of the Company hereunder pursuant to a cash
collateral agreement (which shall permit investments in Cash Equivalents
satisfactory to the Administrative Agent) to be entered into in form and
substance reasonably satisfactory to the Administrative Agent (which agreement
shall provide for the payment of interest to the Company in respect of such
deposit), with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the relevant Loans (or such earlier date or dates as shall be
requested by the Company), to repay an aggregate principal amount of such Loans
equal to the Affected Eurodollar Loans not initially repaid pursuant to this
sentence. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, all amounts deposited as cash collateral pursuant to the
immediately preceding sentence shall be held for the benefit of the Lenders
whose Loans would otherwise have been immediately repaid with the amounts
deposited and upon the taking of any action by the Administrative Agent or the
Lenders pursuant to the remedial provisions of Section 8.02, any amounts held as
cash collateral pursuant to this Section 2.06(h) shall, subject to the
requirements of applicable law, be immediately applied to the relevant Loans.
Until actually applied to the repayment of Loans, interest shall continue to
accrue thereon.

2.07 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate

 

-94-



--------------------------------------------------------------------------------

amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof,
(iii) the Company shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Committed Loans, Bid Loans, Swing Line Loans and L/C
Obligations would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the Bid Loan Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall be applied to the U.S. Dollar Sublimit, Alternative Currency
Sublimit, any other Applicable Sublimit and each of the Letter of Credit
Sublimits as specified by the Company. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Committed Loan Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.08 Repayment of Loans.

a) Each Borrower shall repay to the Committed Loan Lenders on the Maturity Date
the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.

b) Each Borrower shall repay each Bid Loan made to such Borrower on the last day
of the Interest Period in respect thereof.

c) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the Swingline Repayment Date applicable to such Loan and (ii) the Maturity
Date.

d) The Company shall repay to the Term Loan Lenders on the Term Loan Maturity
Date the aggregate principal amount of Term Loans made to the Company
outstanding on such date.

2.09 Interest.

a) General. Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Committed Loan and each Eurocurrency Rate Term Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan and each Base Rate Term
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurocurrency Base Rate for such Interest Period plus (or minus) the
Eurocurrency Bid Margin, or at the Absolute Rate for such Interest Period, as
the case may be; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

-95-



--------------------------------------------------------------------------------

b) Default Interest.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) [Intentionally Omitted].

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

c) Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

d) If any provision of this Agreement or any other Loan Document would require a
Canadian Borrower to make any payment of interest or other amount in an amount
or calculated at a rate which would be prohibited by law or would result in
payment of “interest” at a “criminal rate” (as such terms are construed under
the Criminal Code (Canada)), then, notwithstanding such provision, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in payment of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

a) Facility Fee. The Company shall pay to the Administrative Agent with respect
to each Tranche for the account of each Committed Loan Lender in such Tranche in
accordance with its Applicable Percentage for such Tranche, a facility fee equal
to the Applicable Rate

 

-96-



--------------------------------------------------------------------------------

times the aggregate Commitments for such Tranche (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations in such Tranche), regardless of usage,
subject to adjustment as provided in Section 2.18. The facility fee shall accrue
at all times during the Availability Period (and thereafter so long as any
Committed Loans, Swing Line Loans or L/C Obligations remain outstanding in such
Tranche), including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the aggregate Commitments for the relevant
Tranche shall be multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

b) Other Fees. (i) The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

a) All computations of interest for (i) Base Rate Loans when the Base Rate is
determined by reference to Bank of America’s prime rate and (ii) Eurocurrency
Rate Loans denominated in Sterling shall be made on the basis of a year of 365
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

b) For the purpose of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the

 

-97-



--------------------------------------------------------------------------------

number of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.12 Evidence of Debt.

a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto. Promptly following
the termination of this Agreement, each Lender shall return to the Borrower each
Note issued to it, or in the case of any loss, theft or destruction of any such
Note, a lost note affidavit in customary form.

b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the obligations of such Lender in
respect of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency or a
Supplemental Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency or Supplemental Currency shall be made to the
Administrative Agent, for the amount of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency or Supplemental Currency and

 

-98-



--------------------------------------------------------------------------------

in Same Day Funds. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency or Supplemental Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent pursuant to this Agreement or any other Loan
Document after 2:00 p.m., in the case of payments in Dollars or an Alternative
Currency or the time specified by the Administrative Agent in writing in the
case of payments made in a Supplemental Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by such Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans or Term Loan
Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans or any Term Loan Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing or Term Loan Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing or Term Loan Borrowing, as applicable, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans or a Term Loan Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing or
Term Loan Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the applicable Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing or Term Loan
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan or Term Loan included in such Committed Borrowing
or such Term Loan Borrowing, as applicable, as of the date of such Committed
Borrowing or Term Loan Borrowing, as applicable. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-99-



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

c) Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to make Term Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
any Term Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to make its Term Loan, to purchase its participation or to make
its payment under Section 10.04(c).

e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

f) Conversion after Event of Default. Upon the occurrence and during the
continuance of any Event of Default, Loans denominated in Alternative Currencies
and Supplemental Currencies will automatically, on the date of such Event of
Default, be converted on a notional basis into the Dollar Equivalent thereof
solely for the purposes of making any allocations required under Section 8.03
and Section 2.14(b).

 

-100-



--------------------------------------------------------------------------------

2.14 Sharing of Payments by Lenders. (a) Sharing of Payments. Except as
otherwise set forth herein, if, in connection with any particular Tranche or
Class, any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans or Term Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment with respect to such Tranche or Class of a proportion of the
aggregate amount of such Committed Loans or Term Loans or participations and
accrued interest thereon greater than its pro rata share thereof with respect to
such Tranche or Class as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) from Lenders of such Tranche or Class
participations in the Committed Loans or Term Loans of such Tranche or Class and
subparticipations in L/C Obligations and Swing Line Loans of such Tranche or
Class of the other Lenders of such Tranche or Class, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders of such Tranche or Class ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Committed Loans or Term Loans of such Tranche or Class and other
amounts owing them in respect of such Tranche or Class, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender and as a result of the operation of
Section 10.13), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

b) Pro Rata Sharing Following Event of Default. Notwithstanding Section 2.14(a),
following the occurrence and during the continuance of any Event of Default and
the notional conversion of all Loans denominated in an Alternative Currency or a
Supplemental Currency into Dollars pursuant to Section 2.13(f), if any Lender
shall obtain at any time any payment (whether voluntary, involuntary, through
the exercise of any right of set off, or

 

-101-



--------------------------------------------------------------------------------

otherwise, other than as a result of an assignment pursuant to Section 10.06)
(i) on account of Obligations due and payable to such Lender under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (A) the amount of such Obligations due and payable to such Lender
at such time to (B) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments obtained by all
of the Lenders at such time on account of the Obligations due and payable to all
Lenders under the Loan Documents at such time or (ii) on account of Obligations
owing (but not due and payable) to such Lender under the Loan Documents at such
time in excess of its ratable share (according to the proportion of (A) the
amount of such Obligations owing to such Lender at such time to (B) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders under the Loan Documents at such time) of payments obtained by all of
the Lenders at such time on account of the Obligations owing (but not due and
payable) to all Lenders under the Loan Documents at such time, such Lender shall
forthwith purchase from the other Lender such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each other Lender shall be rescinded and such other Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share (according to the proportion of (A) the purchase price paid to
such Lender to (B) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (A) the amount of such other Lender’s required repayment to
(B) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered.

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.15 Extension of Maturity Date.

a) Extension of Maturity Date of Committed Loans. The Company may up to two
(2) times prior to the Maturity Date then in effect hereunder with respect to
Committed Loans (the “Existing Committed Loan Maturity Date”) extend the
Existing Committed Loan Maturity Date, in each case, by six (6) months, subject,
in the case of each extension, to the following terms and conditions: (a) not
later than 60 days prior to the Existing Committed Loan Maturity Date, the
Company shall deliver a written notice indicating its intention to extend the
Existing Committed Loan Maturity Date to the Administrative Agent (which shall
promptly notify each of the Lenders), (b) the Company shall pay to the Committed
Loan Lenders an extension fee equal to 0.075% of the Commitments extended on or
before the Existing Committed Loan Maturity Date, and (c) the Company shall
deliver to the Administrative Agent a certificate dated as of the Existing
Committed Loan Maturity Date signed by a Responsible Officer of the Company
certifying that, before and after giving effect to such extension, (1) no
Default or Event of Default exists and (2) all representations

 

-102-



--------------------------------------------------------------------------------

and warranties contained herein and in the other Loan Documents shall be true
and correct in all material respects with such effect as though such
representations and warranties had been made on the Existing Committed Loan
Maturity Date (it being understood and agreed that any representation or any
warranty which by its term is made as of a specified date shall be required to
be true and correct in all material respects as of such specified date).

b) Extension of Maturity Date of Term Loans. The Company may up to two (2) times
prior to the Maturity Date then in effect hereunder with respect to Term Loans
(the “Existing Term Loan Maturity Date”) extend the Existing Term Loan Maturity
Date, in each case, by one (1) year, subject, in the case of each extension, to
the following terms and conditions: (a) not later than 60 days prior to the
Existing Term Loan Maturity Date, the Company shall deliver a written notice
indicating its intention to extend the Existing Term Loan Maturity Date to the
Administrative Agent (which shall promptly notify each of the Lenders), (b) the
Company shall pay to the Term Loan Lenders an extension fee equal to 0.100% of
the Term Loans extended on or before the Existing Term Loan Maturity Date, and
(c) the Company shall deliver to the Administrative Agent a certificate dated as
of the Existing Term Loan Maturity Date signed by a Responsible Officer of the
Company certifying that, before and after giving effect to such extension,
(1) no Default or Event of Default exists and (2) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with such effect as though such representations
and warranties had been made on the Existing Term Loan Maturity Date (it being
understood and agreed that any representation or any warranty which by its term
is made as of a specified date shall be required to be true and correct in all
material respects as of such specified date).

This Section 2.15 shall supersede any provisions in Section 10.01 to the
contrary.

2.16 Increase in Commitments.

a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may request an increase in the Aggregate Commitments
(which increase may take the form of new revolving or term loan tranches or
increasing the size of an existing Tranche and provide for the payment of
commitment or upfront fees in consideration for such increase solely to such
Lenders and Acceding Lenders participating in such increase) by an amount (for
all such requests) not exceeding $500,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000 (or such
smaller amount as the Company and the Administrative Agent shall agree) and
(ii) if applicable, the Company shall specify the Tranche or Tranches that shall
be increased and the amount of any such increase. At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

 

-103-



--------------------------------------------------------------------------------

c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall promptly notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Lenders (an “Acceding Lender”) pursuant
to a joinder agreement substantially in the form attached hereto as Exhibit O.

d) Closing Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Closing Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Closing Date.

e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Closing Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 5.05(a) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.11, and (B) no Default or Event of Default exists and (ii) to the
extent that the increase of the Aggregate Commitments shall take the form of a
term loan tranche, this Agreement shall be amended, in form and substance
satisfactory to the Administrative Agent, the Company and the lenders in respect
of such term loan tranche, to include such terms as are customary for a term
loan commitment; provided that (I) the terms and conditions applicable to a term
loan tranche may be materially different from those of the Loans to the extent
such differences are reasonably acceptable to the Administrative Agent and (II)
the interest rates, maturity and amortization schedule applicable to such term
loan shall be determined by the Company and the Lenders holding commitments in
such term loan tranche.

f) Amendments to Agreement. The Company and the Administrative Agent may execute
such other amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to give
effect to such increase, including any amendments to the definition of
“Applicable Sublimit” and Schedule 2.01A.

g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

 

-104-



--------------------------------------------------------------------------------

2.17 Cash Collateral.

a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall in each case
promptly Cash Collateralize the then Outstanding Amount of all L/C Obligations
in an amount equal to 105% of then Outstanding Amount of such L/C Obligations.
At any time that there shall exist a Defaulting Lender, promptly upon the
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Company shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest or non-interest bearing (at the Company’s election) deposit accounts at
Bank of America. The Company, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.17(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Company or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))), (ii) the Administrative
Agent’s good faith determination (which shall not be unreasonably withheld or
delayed) that there exists excess Cash Collateral (including following the
Company’s

 

-105-



--------------------------------------------------------------------------------

request); provided, however, (x) that Cash Collateral furnished by or on behalf
of a Loan Party shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 2.17 may
be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender.

 

-106-



--------------------------------------------------------------------------------

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.04, Section 2.05,
Section 2.17, or Section 2.18(a)(ii), as applicable (and the Company shall
(A) be required to pay to each of the L/C Issuer and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-107-



--------------------------------------------------------------------------------

2.19 Designated Borrowers.

a) Effective as of the Closing Date, each Canadian Borrower shall be a
“Designated Borrower” hereunder and may receive Loans for its account on the
terms and conditions set forth in this Agreement.

b) The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit L (a “Designated Borrower Request
and Assumption Agreement”); provided that the consent of the designation of a
Subsidiary organized under the laws of a jurisdiction other than the United
States, Canada, New Zealand, United Kingdom or any other member of the European
Union shall require the consent of each Lender funding the applicable
Supplemental Tranche. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, but in any event consistent with supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information delivered pursuant to Section 4.01, in each case, as may be
reasonably requested by the Administrative Agent or the Required Lenders, and
Notes signed by such new Borrowers to the extent any Lenders so require.
Promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, but in no
event earlier than 15 Business Days following the Administrative Agent’s receipt
of such Designated Borrower Request and Assumption Agreement and subject to the
Administrative Agent’s consent (such consent not to be unreasonably withheld or
delayed) to the Applicant Borrower’s designation as a Designated Borrower, the
Administrative Agent shall send a notice in substantially the form of Exhibit M
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders shall make Loans to
such Designated Borrower, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement.

c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.19 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the

 

-108-



--------------------------------------------------------------------------------

giving and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

 

-109-



--------------------------------------------------------------------------------

2.20 Reallocation of Commitments. (a) Without limitation of the Borrowers’
rights under Section 2.16 or Section 2.21, the Borrowers may, at any time (but
not more often than once in any fiscal quarter) during the Availability Period,
upon not less than five Business Days’ prior written notice to the
Administrative Agent (the “Reallocation Notice”), reallocate the aggregate
amount of unused Commitments among the Tranches (a “Reallocation”) by not less
than $5,000,000 to be effective on the date set forth in such notice (each a
“Reallocation Date”) that is at least 90 days prior to the Maturity Date then in
effect; provided, however, that (i) in no event shall any Reallocation cause the
Commitments of any Tranche to be less than the lesser of (1) in the case of the
U.S. Dollar Tranche, $50,000,000 or (2) the portion of the Outstanding Amount
then allocable to such Tranche, (ii) on the Reallocation Date the following
statements shall be true and the Administrative Agent shall have received for
the account of each Lender a certificate signed by a duly authorized officer of
the Company, dated the Reallocation Date, stating that (x) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Reallocation Date after giving
effect to the Reallocation, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.20, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.11, and (y) no Default or Event of Default exists or would result from
such Reallocation, (iii) immediately after giving effect to such Reallocation,
in no event shall the Outstanding Amount under such Tranche exceed the
Commitments in respect of such Tranche at such time. The Reallocation Notice
shall (x) specify (1) the proposed aggregate amount of such Reallocation (the
“Total Reallocation Amount”), (2) the Tranche or Tranches being increased (each,
an “Increasing Tranche”), (3) the Tranche or Tranches being decreased (each, a
“Decreasing Tranche”), and (4) the proposed Reallocation Date and (y) contain a
certification signed by a Responsible Officer of the Company stating that all of
the requirements set forth in this Section 2.20(a) have been satisfied or, as of
the Reallocation Date, will be satisfied.

b) Upon receipt of any Reallocation Notice, the Administrative Agent shall
promptly deliver a copy of such Reallocation Notice to each L/C Issuer and each
affected Lender and notify each affected Lender of its proposed proportionate
share of (i) the Decreasing Tranche, (ii) the Increasing Tranche, (iii) the
Total Reallocation Amount, and (iv) the date by which Lenders (other than
Approved Reallocation Lenders) with increasing Commitments in respect of the
Increasing Tranche, if any, resulting from such Reallocation must commit in
writing to the increase in their respective Commitments in the Increasing
Tranche (the “Reallocation Commitment Date”). Such determinations shall be made
by the Administrative Agent for each Lender based on the ratio of the Commitment
of such Lender in respect of the Decreasing Tranche to the total Commitments of
all Lenders in respect of such Tranche; provided that (a) if the Decreasing
Tranche is the New Zealand Dollar/Mexican Peso Tranche, any Lender with a New
Zealand Dollar/Mexican Peso Commitment on the Closing Date and (b) with respect
to any Tranche, any Lender in the Decreasing Tranche that originally had a
Commitment in the Increasing Tranche that was previously reallocated to the
Decreasing Tranche, shall restore its prior Commitments in the Increasing
Tranche and no other Lenders shall be offered the option to participate therein.
Each Lender (other than an Approved Reallocation Lender) that is willing to
participate in such Commitment increase resulting from the Reallocation shall,
in its sole discretion, give written notice to the

 

-110-



--------------------------------------------------------------------------------

Administrative Agent on or prior to the Reallocation Commitment Date of the
amount by which it is willing to increase its applicable Commitment (an
“Increased Commitment Amount”). If any Lender (other than an Approved
Reallocation Lender) shall fail to provide such notice or shall decline, in
whole or in part, to commit to its allocable share of the Commitment increase in
respect of the Increasing Tranche, then the Administrative Agent shall
(i) promptly allocate to the Approved Reallocation Lenders in the Increasing
Tranche such share in accordance with the approved allocation amounts of such
Approved Reallocation Lender set forth on Schedule 2.20, and (ii) shall
thereafter offer any such remaining share to the other Lenders in the Increasing
Tranche that are willing to participate in such Commitment increase on a pro
rata basis. For the avoidance of doubt, each Lender’s sole right to approve or
consent to any Reallocation shall be its right to determine whether to
participate, or not to participate, in any Commitment increase in its sole
discretion as provided in this Section 2.20(b). Any determinations by the
Administrative Agent pursuant to this Section 2.20(b) shall be conclusive absent
manifest error.

c) [Intentionally Omitted].

d) On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating unused Commitments from the Decreasing Tranche to the Increasing
Tranche on a dollar-for-dollar basis (and with respect to any Approved
Reallocation Lender, without any further approval from such Approved
Reallocation Lender), and (ii) to the extent Advances then outstanding and owed
to any applicable Lender immediately prior to the effectiveness of the
Reallocation shall be less than such Lender’s Applicable Percentage (calculated
immediately following the effectiveness of such Reallocation) of all Advances
then outstanding that are owed to all Lenders in any affected Tranche
(collectively, including any applicable Acceding Lender, the “Reallocation
Purchasing Lenders”), in each case as applicable, then such Reallocation
Purchasing Lenders, without executing an Assignment and Acceptance, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances
then outstanding and owed to each Lender that is not a Reallocation Purchasing
Lender (collectively, the “Reallocation Selling Lenders”), in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Lender shall equal such Lender’s
Applicable Percentage (calculated immediately following the effectiveness of the
Reallocation) of all Loans then outstanding in respect of the applicable
Tranche. The Administrative Agent shall calculate the net amount to be paid by
each Reallocation Purchasing Lender and received by each Reallocation Selling
Lender in connection with the assignments effected hereunder on the Reallocation
Date. Each Reallocation Purchasing Lender shall make the amount of its required
payment available to the Administrative Agent, in same day funds, at the office
of the Administrative Agent not later than the Reallocation Funding Deadline on
the Reallocation Date. The Administrative Agent shall distribute on the
Reallocation Date the proceeds of such amount to each of the Reallocation
Selling Lenders entitled to receive such payments at its Applicable Lending
Office.

e) [Intentionally Omitted].

f) On the Reallocation Date, the applicable Borrower shall execute and deliver a
replacement Note payable to the order of each Lender requesting the same in a
principal

 

-111-



--------------------------------------------------------------------------------

amount equal to such Lender’s respective Commitment immediately following the
effectiveness of the Reallocation. Each Lender receiving a replacement Note
shall promptly return to the applicable Borrower any previously issued Note for
which such replacement Note was delivered in exchange, or in the case of any
loss, theft or destruction of any previously issued Note, a lost note affidavit
in customary form.

g) On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrowers, on or before the Reallocation Agent Notice Deadline, by
facsimile, telex or other electronic mail communication, of the occurrence of
the Reallocation to be effected on such Reallocation Date and shall promptly
distribute to the Lenders and the Borrowers a copy of Schedule 2.01A hereto
revised to reflect such Reallocation. The Administrative Agent shall record in
the Register the relevant information with respect to each Lender on such
Reallocation Date in accordance with Section 10.06(c).

h) Notwithstanding the foregoing, no Reallocation of any unused Commitment of a
Lender shall cause an increase in the aggregate Commitments of such Lender and
its Affiliates under all Tranches. After giving effect to any Reallocation
pursuant to this Section 2.20 and without limiting Section 2.16, the maximum
aggregate amount of the Alternative Currency Commitments under the Alternative
Currency Tranche may not exceed $500,000,000.

2.21 Supplemental Tranches. The Company may from time to time request (each such
request, a “Supplemental Tranche Request”) certain Lenders to provide one or
more supplemental tranches for Loans in an amount of at least $10,000,000 (or
such lesser amount as the Administrative Agent may reasonably agree) per tranche
in a currency (a “Supplemental Currency”) that is not included as an Alternative
Currency Committed Foreign Currency at the time of such Supplemental Tranche
Request (each such new tranche, a “Supplemental Tranche”), provided that Lenders
providing Supplemental Tranche Commitments with respect to such Tranche shall be
obligated to make Committed Loans pursuant to Section 2.01(e) in Dollars,
Alternative Currency Committed Foreign Currencies and the Supplemental Currency.
Each Supplemental Tranche Request shall be made in the form of an addendum
substantially in the form of Exhibit N (a “Supplemental Addendum”) and sent to
the Administrative Agent and shall set forth (i) the proposed currency of such
Supplemental Tranche, (ii) the proposed existing Borrower or Borrowers and/or
the proposed Designated Borrower or Designated Borrowers that will be the
proposed Supplemental Borrower with respect to such Supplemental Tranche,
(iii) the proposed interest types and rates for such Supplemental Tranche,
(iv) the other matters set forth on the form of Supplemental Addendum, and
(v) any other specific terms of such Supplemental Tranche that the Borrowers
deem necessary, provided that the maturity date of any Committed Loan under any
Supplemental Tranche shall not be later than the Maturity Date. As a condition
precedent to the addition of a Supplemental Tranche to this Agreement: (i) each
Lender providing a Supplemental Tranche Commitment with respect to the
applicable Supplemental Tranche must be able to make Committed Loans in the
Supplemental Currency in accordance with applicable laws and regulations;
(ii) each Lender providing a Supplemental Tranche Commitment with respect to
such Supplemental Tranche and the Administrative Agent must execute the
requested Supplemental Addendum; (iii) each of the proposed Supplemental
Borrowers under such Supplemental Tranche shall be an existing Borrower or a
Designated Borrower with regard to such Supplemental Tranche and each such
Supplemental Borrower and

 

-112-



--------------------------------------------------------------------------------

each other Loan Party shall execute the Supplemental Addendum, and (iv) any
other documents or certificates that shall be reasonably requested by the
Administrative Agent in connection with the addition of the Supplemental Tranche
shall have been delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent. Subject to the provisions
of Sections 2.16 and 2.20 and this Section 2.21, each Supplemental Tranche shall
be committed to by Lenders pursuant to (x) an increase in Commitments pursuant
to Section 2.16 or (y) Reallocations of unused Commitments to the applicable
Supplemental Tranche pursuant to Section 2.20. No Lender shall be obligated to
make a Supplemental Tranche Commitment and a Lender may agree to do so in its
sole discretion. For the avoidance of doubt, each Lender’s sole right to approve
or consent to any Supplemental Tranche Commitment shall be its right to
determine whether to participate, or not to participate, in any Supplemental
Tranche Commitment in its sole discretion as provided in this Section 2.21. If a
Supplemental Tranche Request is accepted in accordance with this Section 2.21,
the Administrative Agent and each applicable Borrower shall determine the
effective date of such Supplemental Tranche (the “Supplemental Tranche Effective
Date”), the final allocation of such Supplemental Tranche and any other terms of
such Supplemental Tranche. The Administrative Agent shall promptly distribute a
revised Schedule 2.01A to each Lender reflecting such new Supplemental Tranche
and notify each Lender of the Supplemental Tranche Effective Date. Promptly
after a Supplemental Tranche Request, if the Administrative Agent cannot act as
the funding agent therefor, the Company shall, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), appoint the proposed funding agent for the requested Supplemental
Tranche. Each such funding agent shall (A) execute the applicable Supplemental
Addendum and (B) administer the applicable Supplemental Tranche and, in
connection therewith, shall have authority consistent with the authority of the
Administrative Agent hereunder in respect of the Administrative Agent’s
administration of the applicable Tranche or Tranches; provided, however, that no
such funding agent shall be authorized to take any enforcement action unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Each such funding agent shall be entitled to the benefits of
Section 10.04 to the same extent as the Administrative Agent.

2.22 Certain Permitted Amendments.

a) The Company may, by written notice to the Administrative Agent from time to
time beginning on the date that is 18 months after the Closing Date, but not
more than three times during the term of this Agreement (and with no more than
one such offer outstanding at any one time), make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders or all Lenders of any Class of
Loans to make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Company.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent). Notwithstanding anything to the contrary in Section 10.01, each
Permitted Amendment shall only require the consent of the Company, the
Administrative Agent and those Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”), and each Permitted
Amendment shall become effective only with respect to the Loans and/or
Commitments of the Accepting Lenders. In connection with any Loan Modification
Offer,

 

-113-



--------------------------------------------------------------------------------

the Company may, at its sole option, with respect to one or more of the Lenders
that are not Accepting Lenders (each, a “Non-Accepting Lender”) replace such
Non-Accepting Lender pursuant to Section 10.13. Upon the effectiveness of any
Permitted Amendment and any assignment of any Non-Accepting Lender’s Commitments
and/or Loans pursuant to Section 10.13, subject to the payment of applicable
amounts pursuant to Section 3.05 in connection therewith, the Company shall be
deemed to have made such borrowings and repayments of the Committed Loans, and
the Lenders shall make such adjustments of outstanding Committed Loans between
and among them, as shall be necessary to effect the reallocation of the
Commitments such that, after giving effect thereto, the Loans shall be held by
the Lenders (including the Eligible Assignees as the new Lenders) ratably in
accordance with their Commitments.

b) The Company and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and/or Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” or “Tranche” of loans
and/or commitments hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date under the
Original Loan Agreement.

c) “Permitted Amendments” means any or all of the following: (i) an extension of
the Maturity Date applicable solely to the Loans and/or Commitments of the
Accepting Lenders, (ii) an increase in the interest rate with respect to the
Loans and/or Commitments of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” or
“Tranche” of loans and/or commitments resulting therefrom, provided that
payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.14,
except that notwithstanding Section 2.14 the Loans and Commitments of the
Non-Accepting Lenders may be repaid and terminated on their applicable Maturity
Date, without any pro rata reduction of the commitments and repayment of loans
of Accepting Lenders with a different Maturity Date and (v) such other
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to give
effect to the foregoing Permitted Amendments.

d) This Section 2.22 shall supersede any provision in Section 10.01 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” or “Tranches” in connection with a Permitted Amendment, all Loans to
the Company under this Agreement shall rank pari-passu in right of payment.

 

-114-



--------------------------------------------------------------------------------

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the respective
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
Federal backup withholding taxes and withholding taxes imposed by any
jurisdiction, from any payment, then (A) the Administrative Agent shall withhold
or make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by such
Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender or the L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Loan Party shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Loan Party or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted

 

-115-



--------------------------------------------------------------------------------

by the relevant Governmental Authority. Each Loan Party shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 30 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to a Loan Party by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for such Borrower or the Administrative
Agent) incurred by or asserted against such Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

d) Evidence of Payments. Upon request by a Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, on or prior to the Closing Date or
concurrently with the delivery of an Assignment and Assumption and otherwise at
the time or times prescribed by applicable Laws or when reasonably requested by
the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Company or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction

 

-116-



--------------------------------------------------------------------------------

of, applicable Taxes in respect of all payments to be made to such Lender by the
respective Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

-117-



--------------------------------------------------------------------------------

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed in law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1(h)(iii) and notwithstanding anything to
the contrary set forth in the definition of “FATCA” or Section 1.02, “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iv) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental

 

-118-



--------------------------------------------------------------------------------

Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

-119-



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans (a) to any
Designated Borrower or (b) whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
(A) any Loan to such Designated Borrower or (B) Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans or Base Rate Term Loans to
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans, respectively,
shall be suspended and, in the case of any notice delivered pursuant to clause
(a) above, such Lender shall be under no obligation to make additional Loans to
such Designated Borrower, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
any notice pursuant to clause (b) above, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars or such Lender is an
Alternative Currency Lender or U.S. Dollar Lender, convert all Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate pursuant to the proviso to the definition of the term
“Base Rate” until the Administrative is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon receipt of any notice pursuant to clause
(a) above, which notice asserts the illegality of such Lender to lend to such
Designated Borrower, the Borrowers shall prepay such Loans of such Lender
outstanding to such Designated Borrower within ten (10) Business Days of such
notice (or such shorter period as required by applicable Law); provided that if
such Loans are not so repaid, so long as no Event of Default has occurred and is
continuing and the Company has designated another Borrower to which it is not
illegal for such Lender to make or maintain Loans, such Loans shall be deemed to
be repaid and such other Borrower as designated by the Company shall be deemed
to have borrowed the amount deemed repaid by such Designated Borrower. Upon any
such prepayment or conversion the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not

 

-120-



--------------------------------------------------------------------------------

being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurocurrency Base Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Committed Loan or Eurocurrency Rate Term Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, and
(y) the Base Rate shall be determined as provided in the proviso to the
definition of the term “Base Rate”, in each case until the Administrative Agent
(upon the instruction of the Required Lenders or the Class Required Lenders in
respect of the Committed Loans or the applicable Term Loans, as the case may be)
revokes such notice. Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans or Eurocurrency Rate Term Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of, conversion to or
continuation of Base Rate Committed Loans or Base Rate Term Loans, as
applicable, in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement to the extent reflected in the Eurocurrency
Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer,

 

-121-



--------------------------------------------------------------------------------

the Company will pay (or cause the applicable Designated Borrower to pay) to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a), (b) or (e) of this Section and delivered to the
Company shall be conclusive absent manifest error; provided, however, that
notwithstanding anything to the contrary in this Section 3.04, in the case of
any Change in Law, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 3.04 that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available. The Company shall pay (or cause the applicable Designated Borrower to
pay) such Lender or the L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 30 days after receipt thereof.

d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
270 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be

 

-122-



--------------------------------------------------------------------------------

required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) not already paid
pursuant to Section 3.04(a) or (b) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 30 days’ prior notice (with a copy to
the Administrative Agent) reasonably detailing the calculation of additional
amounts due to such Lender. If a Lender fails to give notice 30 days prior to
the relevant Interest Payment Date, such additional costs shall be due and
payable 30 days from receipt of such notice.

3.05 Compensation for Losses. Upon written request (which request shall set
forth the basis for compensation and a reasonably detailed calculation of the
amount of such compensation) of any Lender (with a copy to the Administrative
Agent) from time to time, the Company shall promptly compensate (or cause the
applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any reasonable loss, cost or expense incurred by it as a
result of:

a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Absolute Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan or Absolute Rate Loan on the date or in the amount
notified by the Company or the applicable Designated Borrower;

c) any failure by any Borrower to make payment of any Loan or reimbursement of a
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency in a different currency;

d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13; or

e) any Reallocation pursuant to Section 2.20(d) in respect of any Tranche on a
day other than the last day of the Interest Period of any Eurocurrency Rate Loan
outstanding under such Tranche;

excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

-123-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of any
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

b) Replacement of Lenders. If (x) any Lender requests compensation under
Section 3.04, (y) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (y) any Lender delivers a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent:

a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

-124-



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) executed counterparts of the Company Guaranty Agreement;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) all trust, corporate, partnership, limited liability company and legal
proceedings of the Loan Parties authorizing the transactions contemplated by
this Agreement, all Organization Documents of each Loan Party and the other
documents in effect on the Closing Date, and all information and copies of all
documents and papers, including records of corporate and partnership
proceedings, governmental approvals, good standing certificates and bring-down
telegrams, if any, which the Administrative Agent may have reasonably requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate, partnership or governmental authorities;

(vi) a favorable opinion of (A) Hogan Lovells US LLP, special counsel to the
Loan Parties and (B) from each of Blake, Cassels & Graydon LLP, and Cox &
Palmer, special Canadian counsel to the Loan Parties, in each case, addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

(vii) [Intentionally Omitted.];

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) the current Debt Rating;

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on March 31, 2014 signed by a Responsible Officer
of the Company;

(x) [Intentionally Omitted.];

(xi) [Intentionally Omitted.]; and

(xii) such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

-125-



--------------------------------------------------------------------------------

b) Any fees required to be paid on or before the Closing Date shall have been
paid.

c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

d) On the Closing Date, no litigation by any entity (private or governmental)
shall be pending or threatened (i) with respect to any Loan Document or the
transactions contemplated thereby or (ii) which the Administrative Agent or the
Lenders shall determine could reasonably be expected to have a Material Adverse
Effect.

e) There shall have been delivered to the Administrative Agent: (i) a solvency
certificate in the form of Exhibit K, addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date from an Authorized Financial
Officer of the Company certifying as to the solvency of the Company and its
Subsidiaries taken as a whole and the Company on a stand-alone basis and (ii) if
requested by the Administrative Agent, such information regarding the compliance
by the Company with the requirements of Section 6.04 for the business and
properties of the Company and its Subsidiaries.

f) The Administrative Agent shall have received the financial statements and the
Projections referred to in Section 5.05(d).

g) [Intentionally Omitted].

h) (i) Since December 31, 2013, nothing shall have occurred (and neither the
Administrative Agent nor any of the Lenders shall have become aware of any
facts, conditions or other information not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or believe
could reasonably be expected to have, a Material Adverse Effect.

(ii) On or prior to the Closing Date, all necessary governmental (domestic and
foreign) and material third party approvals and consents in connection with the
transactions contemplated by the Loan Documents to occur on or prior to the
Closing Date and otherwise referred to herein or therein shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents. Additionally, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the transactions
contemplated by the Loan Documents to occur on or prior to the Closing Date.

 

-126-



--------------------------------------------------------------------------------

i) Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice or Term
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects only as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.11.

b) No Default, Event of Default or Senior Note Indenture Default shall exist, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.19 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice or Term
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

-127-



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent, the
Collateral Agent and the Lenders that:

5.01 Status. Each of the Company and each of its Subsidiaries (a) is a duly
organized and validly existing corporation, partnership, trust or limited
liability company, as the case may be, in good standing (if applicable) under
the laws of the jurisdiction of its organization, (b) has the corporate,
partnership, trust or limited liability company power and authority, as the case
may be, to own or lease its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (c) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business requires such qualification except (in the
case of clauses (a), (b) and (c)) for failures which, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.02 Power and Authority. Each Loan Party has the corporate, partnership, trust
or limited liability company power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Loan
Documents to which it is a party and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Loan
Documents. Each Loan Party has duly executed and delivered each of the Loan
Documents to which it is a party, and each of such Loan Documents constitutes
the legal, valid and binding obligation of such Loan Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance (but
only with respect to any guaranties or security interests given by a Guarantor),
reorganization or other similar laws generally affecting creditors’ rights and
by equitable principles (regardless of whether enforcement is sought in equity
or at law).

5.03 No Violation. Neither the execution, delivery or performance by any Loan
Party of the Loan Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (a) will contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents, if any) upon any of the properties or assets of the
Company or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Company or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject, except for violations and defaults that may arise
under contracts of the Company or a Subsidiary thereof otherwise permitted under
this Agreement as a result of the sale of, or foreclosure of a lien upon, the
Securities (as defined in the Pledge and Security Agreement) of Subsidiaries
pledged under the Pledge and Security Agreement to the extent that the prior
consent of other parties to such contracts has not been obtained or other
actions specified in such contracts have not been taken in connection with any
such sale or foreclosure or (c) will violate any provision of the certificate of
incorporation, partnership agreement, declaration of trust, certificate of
partnership, limited liability company agreement or by-laws, as the case may be,
of the Company or any of its Subsidiaries. The Obligations under the Loan
Documents constitute indebtedness issued to replace the Credit Facility, as such
term is defined in the Governing Senior Note Indenture.

5.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except (i) as have
been obtained or made

 

-128-



--------------------------------------------------------------------------------

and which remain in full force and effect and (ii) for filings to be made
following the Closing Date pursuant to generally applicable securities laws), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (a) the
execution, delivery and performance of any Loan Document or (b) the legality,
validity, binding effect or enforceability of any Loan Document.

5.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. a) The consolidated balance sheets of the Company and its
Subsidiaries for the fiscal year ended December 31, 2013 and the fiscal quarter
ended March 31, 2014, and the related consolidated statements of income, cash
flows and shareholders’ equity of such Persons for the fiscal year and fiscal
quarter ended on such dates, as the case may be, copies of which have been
furnished to the Lenders on or prior to the Closing Date, (i) present fairly in
all material respects the consolidated financial position of the Company and its
Subsidiaries at the date of such balance sheets and the consolidated results of
the operations of such Persons for the periods covered thereby and (ii) have
been prepared in accordance with GAAP consistently applied (subject, in the case
of the financial statements not relating to a full fiscal year, to normal
year-end audit adjustments and the absence of footnotes). Except as, and to the
extent, disclosed in the Company’s Form 10-K for the fiscal year ended
December 31, 2013, since December 31, 2013, nothing has occurred that has had,
or could reasonably be expected to have, a material adverse change in any of
(i) the legality, validity or enforceability of the Loan Documents taken as a
whole, (ii) the ability of the Company and the Designated Borrowers, taken as a
whole, to repay the Obligations, or (iii) the rights and remedies of the Lenders
or the Agents under the Loan Documents.

b) On and as of the Closing Date and on the date on which each Loan is made or
each Letter of Credit is issued, on a Pro Forma Basis after giving effect to all
Indebtedness (including the Committed Loans, the Term Loans and the Letters of
Credit) being incurred or assumed in connection therewith, (x) the sum of the
assets, at a fair valuation, of the Company and its Subsidiaries (taken as a
whole) and the Company (on a stand-alone basis) will exceed their respective
debts, (y) the Company and its Subsidiaries (taken as a whole) and the Company
(on a stand-alone basis) have not incurred and do not intend to incur, and do
not believe that they will incur, debts beyond their ability to pay such debts
as such debts mature and (z) the Company and its Subsidiaries (taken as a whole)
and the Company (on a stand-alone basis) have sufficient capital with which to
conduct its business. For purposes of this Section 5.05(b) “debt” means any
liability on a claim, and “claim” means (i) the right to payment whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, secured or
unsecured, in each case, to the extent of the reasonably anticipated liability
thereof, as determined by the Company in good faith or (ii) the absolute right
to an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

c) Except as disclosed in the financial statements (and footnotes applicable
thereto) referred to in Section 5.05(a) or in the Schedules to this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Company or any of its Subsidiaries (whether absolute, accrued, contingent or
otherwise and whether or not due) of a

 

-129-



--------------------------------------------------------------------------------

nature required to be set forth in a balance sheet or footnote thereto prepared
in accordance with GAAP which, either individually or in the aggregate, would be
material to the Company or the Company and its Subsidiaries taken as a whole. As
of the Closing Date, the Company does not know of any liability or obligation of
itself or any of its Subsidiaries of any such nature that is not fully disclosed
in the financial statements referred to in Section 5.05(a) or in the footnotes
thereto which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

d) On and as of the Closing Date, the projections previously delivered to the
Administrative Agent and the Lenders (the “Projections”), have been prepared in
good faith based upon assumptions believed to be reasonable at the time prepared
and made available (it being recognized, however, that projections as to future
events are not to be viewed as facts or guaranties of future performance, that
actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Company makes no representation that such Projections will be in fact
realized).

5.06 Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of any Company, threatened (a) which purports to affect the
legality, validity or enforceability of any Loan Document or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.07 Disclosure. All factual information (taken as a whole), other than
information of a general economic or industry nature, furnished by or on behalf
of the Company or any of its Subsidiaries in writing to the Administrative
Agent, the Collateral Agent or any Lender (including, without limitation, all
information contained in the Loan Documents) for purposes of or in connection
with or pursuant to this Agreement, the other Loan Documents or any of the other
transactions contemplated herein or therein is, and all other such factual
information (taken as a whole), other than information of a general economic or
industry nature, hereafter furnished by or on behalf of the Company or any of
its Subsidiaries in writing to the Administrative Agent, the Collateral Agent or
any Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and, to the best of the Company’s
knowledge, not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information is or was
provided.

5.08 Use of Proceeds; Margin Regulations. a) The proceeds of all Committed
Loans, Term Loans and Bid Loans shall be used by the Company, the Designated
Borrowers and their Subsidiaries, subject to the other restrictions set forth in
this Agreement, for their working capital and general corporate, partnership,
trust or limited liability company purposes, including without limitation to
refinance the Original Credit Agreement and for the consummation of
acquisitions. Each new Letter of Credit shall be used in support of any purpose
not prohibited by this Agreement or the other Loan Documents.

b) No part of the proceeds of any Committed Loan, any Term Loan or Bid Loan, and
no Letter of Credit, will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock.
Neither the making of any

 

-130-



--------------------------------------------------------------------------------

Committed Loan, any Term Loan or Bid Loan nor the use of the proceeds thereof
nor the issuance of any Letter of Credit will violate the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

5.09 Tax Returns and Payments. Each of the Company and each of its Subsidiaries
has timely filed or caused to be timely filed, on the due dates thereof or
within applicable grace periods, with the appropriate taxing authority, all
Federal, material state and other material returns, statements, forms and
reports for taxes (the “Returns”) required to be filed by or with respect to the
income, properties or operations of the Company and/or its Subsidiaries, except
where the failure to take such actions could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Returns
accurately reflect in all material respects all material liability for taxes of
the Company and its Subsidiaries for the periods covered thereby except for
amounts for which adequate reserves have been established in accordance with
GAAP and except where noncompliance with the foregoing could not, either
individually or in the aggregate, reasonably be expected to have Material
Adverse Effect. Each of the Company and each of its Subsidiaries has paid all
material taxes payable by them other than taxes which are not delinquent, and
other than those that have been or would be contested in good faith if asserted
by the appropriate taxing authority and for which adequate reserves have been
established in accordance with GAAP and except where the failure to take such
actions could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no action, suit,
proceeding, investigation, audit, or claim now pending or, to the best knowledge
of the Company, threatened by any authority regarding any taxes relating to the
Company or any of its Subsidiaries which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, the Company and each of its Subsidiaries have properly accrued
adequate reserves in accordance with GAAP for any amount of taxes in dispute for
a Return which is the subject of any waiver extending the statute of limitations
relating to the payment or collection of taxes of the Company or any of its
Subsidiaries.

5.10 Compliance with ERISA.

a) Each Plan that is a single employer plan as defined in Section 4001(a)(15) of
ERISA (a “Single Employer Plan”) is in substantial compliance with ERISA and the
Code; no Reportable Event has occurred with respect to a Single Employer Plan;
no Single Employer Plan is insolvent or in reorganization; to the best knowledge
of the Company, no Multiemployer Plan is insolvent or in reorganization; no
Single Employer Plan has an Unfunded Current Liability; no Single Employer Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such Sections of the Code
or ERISA, or has applied for or received an extension of any amortization period
within the meaning of Section 412 of the Code or Section 303 or 304 of ERISA;
all contributions required to be made by the Company or any of its Subsidiaries
or any ERISA Affiliate with respect to a Plan and a Foreign Pension Plan have
been timely made; neither the Company nor any of its Subsidiaries nor any ERISA
Affiliate has incurred any material liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or
reasonably expects to incur any material liability (including any indirect,
contingent, or secondary liability) under any of the foregoing Sections with
respect to any

 

-131-



--------------------------------------------------------------------------------

Plan; no proceedings have been instituted to terminate or appoint a trustee to
administer any Single Employer Plan; to the best knowledge of the Company, no
proceedings have been instituted to terminate or appoint a trustee to administer
any Multiemployer Plan; no condition exists which presents a substantial risk to
the Company or any of its Subsidiaries or any ERISA Affiliate of incurring a
material liability to or on account of a Single Employer Plan pursuant to the
foregoing provisions of ERISA and the Code; to the best knowledge of the
Company, no condition exists which presents a substantial risk to the Company or
any of its Subsidiaries or any ERISA Affiliate of incurring any material
liability to or on account of a Multiemployer Plan pursuant to the foregoing
provisions of ERISA and the Code; the Company believes that the aggregate
liabilities of the Company and its Subsidiaries and its ERISA Affiliates to all
Multiemployer Plans in the event of a withdrawal therefrom, as of the close of
the most recent fiscal year of each such Plan ended prior to the date of the
incurrence of any Committed Loan, any Term Loan or Bid Loan or the issuance of
any Letter of Credit, could not reasonably be expected to have a Material
Adverse Effect; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of HHRI or any of its Subsidiaries or any ERISA Affiliate has at all
times been operated in substantial compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; no lien imposed
under the Code or ERISA on the assets of the Company or any of its Subsidiaries
or any ERISA Affiliate exists or, to the best knowledge of the Company, is
likely to arise on account of any Plan; and HHRI and its Subsidiaries do not
maintain or contribute to (A) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or (B) any
Plan, the obligations with respect to which could reasonably be expected to have
a Material Adverse Effect.

b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. Neither the Company nor or any
of its Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan. The present value of
the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of the Company’s most recently ended
fiscal year on the basis of actuarial assumptions, each of which is reasonable,
does not exceed the current value of the assets of each Foreign Pension Plan
allocable to such benefit liabilities, in the aggregate, by a material amount.

5.11 [Intentionally Omitted].

5.12 Properties. Each of the Company and its Subsidiaries has good and
marketable title to all material properties owned by them, including all
material property reflected in the balance sheets referred to in Section 5.05(a)
(except as sold or otherwise disposed of since the date of such balance sheets),
except as such could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.13 Subsidiaries. Schedule 5.13 correctly sets forth, as of the Closing Date,
the percentage ownership (direct or indirect) of HHRI and the Company in each
class of capital stock or other equity of each of the Company’s Subsidiaries
existing on the Closing Date and also identifies the direct owner thereof.

 

-132-



--------------------------------------------------------------------------------

5.14 Compliance with Statutes, etc. Each of the Company and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, Environmental Laws, applicable
statutes, regulations, orders and restrictions relating to zoning compliance and
environmental standards and controls), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.15 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

5.16 Environmental Matters. a) To the best knowledge of the Company, each of the
Company and its Subsidiaries has complied with all applicable Environmental Laws
and the requirements of any permits and approvals issued under such
Environmental Laws. To the best knowledge of the Company, there are no pending
or threatened Environmental Claims against the Company or any of its
Subsidiaries or any Real Property owned, leased or operated by the Company or
any of its Subsidiaries. To the best knowledge of each of the Company and its
Subsidiaries, there are no facts, circumstances, conditions or occurrences on
any Real Property owned, leased or operated by the Company or any of its
Subsidiaries or on any property adjoining any such Real Property that could
reasonably be expected (i) to form the basis of an Environmental Claim against
the Company or any of its Subsidiaries or any such Real Property or (ii) to
cause any such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property by the Company or any of
its Subsidiaries under any applicable Environmental Law.

b) To the best knowledge of the Company, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
released or discharged on or from, any Real Property owned, leased or operated
by the Company or any of its Subsidiaries except in compliance with all
applicable Environmental Laws and reasonably required in connection with the
operation, use and maintenance of any such Real Property by the Company or such
Subsidiary’s business.

c) Notwithstanding anything to the contrary in this Section 5.16, the
representations made in this Section 5.16 shall only be untrue if the aggregate
effect of all failures and noncompliance of the types described above could
reasonably be expected to have a Material Adverse Effect.

5.17 Labor Relations. Neither the Company nor any of its Subsidiaries has
received written notice that it or any of its facility managers is engaged in
any unfair labor practice with respect to any Hotel Property or other Real
Property owned or leased by the Company or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, there is (a) no unfair labor practice complaint pending or
reasonably expected to arise against the Company or any of its Subsidiaries
before the National Labor

 

-133-



--------------------------------------------------------------------------------

Relations Board or other labor relations board or Governmental Authority and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is so pending or reasonably expected
to arise against the Company or any of its Subsidiaries, (b) no strike, labor
dispute, slowdown or stoppage that is pending or reasonably expected to arise
against the Company or any of its Subsidiaries, and (c) no union representation
question that exists with respect to the employees of the Company or any of its
Subsidiaries, in each case with respect to the Hotel Properties and/or other
Real Properties owned or leased by the Company or any of its Subsidiaries,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

5.18 Intellectual Property. Each of the Company and its Subsidiaries owns or has
the right to use all trademarks, permits, service marks, trade names, licenses
and franchises necessary for the conduct of its respective businesses, except
such as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.19 Indebtedness. Schedule 5.19 sets forth a true and complete list of all
Indebtedness of the Company and its Subsidiaries as of the Closing Date and
which is to remain outstanding after giving effect thereto (excluding the Loans,
the “Existing Indebtedness”), in each case showing the aggregate principal
amount thereof and the name of the respective entity and any other entity which
directly or indirectly guaranteed such debt (it being understood that Schedule
5.19 does not have to set forth immaterial items of Indebtedness that do not
otherwise constitute Indebtedness under clause (a) of the definition of
Consolidated Total Debt, although such items of immaterial Indebtedness will
still constitute Existing Indebtedness). A true and correct copy of the Senior
Note Indenture and the Forty-Fourth Supplemental Indenture are attached hereto
as Exhibit I.

5.20 Status as REIT. HHRI is qualified as a real estate investment trust under
the Code and its proposed methods of operation will enable it to continue to be
so qualified.

5.21 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company or such Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions or (b) located, organized or resident in a
Designated Jurisdiction.

5.22 Anti-Corruption Laws. The Company and its Subsidiaries have (a) conducted
their businesses in compliance with applicable Sanctions and Anti-Corruption
Laws, except where such noncompliances could not, either individually or in the
aggregate, reasonably be expected to (i) have a Material Adverse Effect or
(ii) expose any Lender to material liability and (b) instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

-134-



--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Swap Contract Obligations and Treasury Management
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:

6.01 Compliance with Laws, Etc. The Company shall comply, and shall cause each
of its Subsidiaries to comply, in all material respects with all Requirements of
Law, Contractual Obligations, commitments, instruments, licenses, permits and
franchises, including, without limitation, all Permits; provided, however, that
no Borrower shall be deemed in default of this Section 6.01 if all such
non-compliances in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

6.02 Conduct of Business. The Company shall (a) conduct, and cause each of its
Subsidiaries to conduct, its business in the ordinary course and consistent with
past practice, (b) use, and cause each of its Subsidiaries to use, its
reasonable efforts, in the ordinary course and consistent with past practice, to
(i) preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Company or
any of its Subsidiaries, and (ii) keep available the services and goodwill of
its present employees, (c) preserve, and cause each of its Subsidiaries to
preserve, all registered patents, trademarks, trade names, copyrights and
service marks that are used in its business and owned by the Company or its
Subsidiaries, and (d) perform and observe, and cause each of its Subsidiaries to
perform and observe, all the terms, covenants and conditions required to be
performed and observed by it under its Contractual Obligations (including,
without limitation, to pay all rent and other charges payable under any lease
and all debts and other obligations as the same become due), and do, and cause
its Subsidiaries to do, all things necessary to preserve and to keep unimpaired
its rights under such Contractual Obligations; provided, however, that, in the
case of each of clauses (a) through (d), no Borrower shall be deemed in default
of this Section 6.02 if all such failures in the aggregate have no Material
Adverse Effect.

6.03 Payment of Taxes, Etc. Except where the failure to take such action could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company shall pay and discharge, and shall cause
each of its Subsidiaries, as appropriate, to pay and discharge, before the same
shall become delinquent, all lawful governmental claims, material taxes,
material assessments, material charges and material levies, except where
contested in good faith, by proper proceedings, if adequate reserves therefor
have been established on the books of the Company or the appropriate Subsidiary
in conformity with GAAP.

6.04 Maintenance of Insurance. a) When the Leverage Ratio is equal to or in
excess of 6.00:1.00, the Company and each of its Subsidiaries shall maintain, or
shall cause to be maintained, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) (in the case of terrorism, to the extent commercially available)
as is usually carried by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary engages in business or owns properties.

 

-135-



--------------------------------------------------------------------------------

b) When the Leverage Ratio is less than 6.00:1.00, the Company and the
Guarantors shall provide, or cause to be provided, for themselves and each of
their Subsidiaries, insurance (including appropriate self insurance) against
loss or damage of the kinds that, in the reasonable, good faith opinion of the
Company is adequate and appropriate for the conduct of the business of the
Company, the Guarantors and such Subsidiaries.

c) The Company will furnish to the Lenders from time to time such information as
may be requested as to the insurance maintained pursuant to this Section 6.04.

6.05 Preservation of Existence, Etc. Subject to Section 7.09, the Company and
the Guarantors will do or cause to be done all things necessary to preserve and
keep in full force and effect their respective corporate existence and the
corporate (or other organizational) existence in accordance with their
respective organizational documents (as the same may be amended from time to
time) and the rights (charter and statutory), and corporate or other
organizational and franchises of the Company and the Guarantors; provided,
however, that nothing in this Section 6.05 will prohibit the Company or any
Guarantor from engaging in any transactions permitted under this Agreement,
including Section 7.09, and neither the Company nor any Guarantor shall be
required to preserve any such right, franchise or existence if the board of
directors of the general partner of the Company shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company, the Guarantors and their Subsidiaries taken as a whole and that the
loss thereof is not adverse in any material respect to the Lenders.

6.06 Access; Annual Meetings with Lenders. a) Access. The Company shall, at any
reasonable time and from time to time upon reasonable advance notice, permit the
Administrative Agent or any of the Lenders, or any agents or representatives
thereof, at the expense of the Lenders (but such expense to be reimbursed by the
Company in the event that any of the following reveal a material Default or
Event of Default) to, under the guidance of officers of the Company or its
Subsidiaries (unless such officers are not made available for such purpose upon
reasonable advance notice), (i) examine and make copies of and abstracts from
the records and books of account of the Company and each of its Subsidiaries,
(ii) visit the properties of the Company and each of its Subsidiaries,
(iii) discuss the affairs, finances and accounts of the Company and each of its
Subsidiaries with any of their respective officers or directors, and
(iv) communicate directly with each Company’s independent certified public
accountants.

b) Annual Meetings with Lenders. At the request of the Administrative Agent or
the Required Lenders, the Company shall, at least once during each fiscal year
(other than during the fiscal year in effect on the Closing Date) of the
Company, hold a meeting (at a mutually agreeable location and time) with all of
the Lenders at which meeting the financial results of the previous fiscal year
and the financial condition of the Company and its Subsidiaries and the budgets
presented for the current fiscal year of the Company and its Subsidiaries shall
be reviewed, with each Lender bearing its own travel, lodging, food and other
costs associated with attending any such meeting.

6.07 Keeping of Books. The Company shall keep, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which proper
entries shall be made of all financial transactions and the assets and business
of the Company and each such Subsidiary.

 

-136-



--------------------------------------------------------------------------------

6.08 Maintenance of Properties, Etc. Without limiting the rights of the Company
to dispose of assets pursuant to Section 7.08, the Company shall maintain and
preserve, and shall cause each of its Subsidiaries to maintain and preserve,
(a) all of its properties which are used or useful or necessary in the conduct
of its business in good working order and condition (ordinary wear and tear and
damage by casualty excepted), and (b) all rights, permits, licenses, approvals
and privileges (including, without limitation, all Permits) which are used or
useful or necessary in the conduct of its business; provided, however, that no
Borrower shall be deemed in default of this Section 6.08 if all such failures in
the aggregate are not reasonably likely to have a Material Adverse Effect.

6.09 [Intentionally Omitted].

6.10 Application of Proceeds. Each Borrower shall use the entire amount of the
proceeds of the Committed Loans, Term Loans and Bid Loans as provided in
Section 5.08.

6.11 Information Covenants. The Company will furnish to the Administrative Agent
and each of the Lenders:

a) Quarterly Financial Statements and Reports. Within 60 days (but in no event
later than 15 days after the related filing deadline under SEC rules and
regulations) after the close of each of the first three quarterly accounting
periods in each fiscal year of the Company, (i) a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such quarterly accounting
period, (ii) the related consolidated statements of income for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period and (iii) the related consolidated
statements of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding dates and fiscal periods in the prior
fiscal year, all of which shall be in reasonable detail and certified by an
Authorized Financial Officer of the Company that, to the best of such officer’s
knowledge after due inquiry, they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments.

b) Annual Financial Statements. Within 105 days (but in no event later than 15
days after the related filing deadline under SEC rules and regulations) after
the close of each fiscal year of the Company, the consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of shareholders’ equity as of the end of such
fiscal year and of income and cash flows for such fiscal year setting forth
comparative figures as of the end of and for the preceding fiscal year and
certified by Ernst & Young, KPMG, PricewaterhouseCoopers or Deloitte & Touche or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and accompanied by an
opinion of such accountants, which such opinion shall be unqualified and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

-137-



--------------------------------------------------------------------------------

c) Forecasts. No later than 60 days after the first day of each fiscal year of
the Company, a corporate forecast substantially in the form attached hereto as
Exhibit J for such fiscal year with respect to the Company and its Subsidiaries,
accompanied by a statement of an Authorized Financial Officer of the Company to
the effect that such forecast has been prepared in good faith based upon
assumptions believed to be reasonable at the time prepared (it being recognized,
however, that projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Company makes no
representation that such Projections will be in fact realized).

d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 6.11(a) and (b), a certificate of an
Authorized Financial Officer of the Company to the effect that, to the best of
such officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(i) set forth (in reasonable detail) the calculations required to establish
whether the Company and its Subsidiaries were in compliance with the Financial
Covenants (including computations showing whether the Company and its
Subsidiaries would be in compliance with the Financial Covenants were they to be
in effect whether or not they are actually in effect), 7.02, 7.08, 7.10 and 7.11
at the end of such fiscal quarter or year, as the case may be (calculated on a
Pro Forma Basis for the covenants required to be so calculated using the end of
such fiscal quarter or year, as the case may be, as the Determination Date) and
(ii) set forth (in reasonable detail) the calculations and other determinations
required to establish whether the Company and its Subsidiaries were in
compliance with the provisions of Section 2.06(f) during, and for the 12 month
period ending on the last day of, such quarterly accounting period or fiscal
year, as the case may be. The certificate shall also set forth the Applicable
Margin for the current Fiscal Quarter. In addition to the certificates required
pursuant to this Section 6.11(d), the Company shall also deliver an annual
compliance certificate relating to the Governing Senior Note Indenture in the
form and at the time such certificate is required to be delivered under the
Governing Senior Note Indenture but shall not otherwise be required to
demonstrate compliance with Section 7.18.

e) Notice of Default or Litigation. Promptly, and in any event within three
Business Days after the President, the Chief Executive Officer, any Vice
President or any Authorized Financial Officer of any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default and (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the Company or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, (y) with respect to any material Indebtedness of the Company or
any of its Subsidiaries or (z) with respect to any Loan Document.

f) Management Letters. Promptly after any Loan Party’s receipt thereof, a copy
of any “management letter” received by such Loan Party from its certified public
accountants and management’s responses, if any, thereto.

 

-138-



--------------------------------------------------------------------------------

g) Other Reports and Filings. Promptly, and without duplication of any documents
or information delivered pursuant to another clause of this Section 6.11, copies
of all financial information, proxy materials and other material information and
reports, if any, which the Company or any of its Subsidiaries shall file with
the SEC other than those documents, reports or other information that are
publicly available through the SEC’s EDGAR system or any successor system
thereto, or on the Company’s website on the internet at the website address
listed on Schedule 10.02 and copies of all notices and reports which the Company
or any of its Subsidiaries shall deliver to holders of the Senior Notes pursuant
to the terms of the documentation governing such Indebtedness (or any trustee,
agent or other representative therefor).

h) Environmental Matters. Promptly upon, and in any event within ten Business
Days after the President, the Chief Executive Officer, any Vice President or any
Authorized Financial Officer of any Loan Party obtaining knowledge thereof,
notice of one or more of the following environmental matters to the extent that
any such environmental matters, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Company or any of
its Subsidiaries or any Real Property owned, leased or operated by the Company
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Company or any of its Subsidiaries that (a) results in
non-compliance by the Company or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Company or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Company or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Company’s or such Subsidiary’s response or proposed response thereto.

i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to HHRI, the Company and/or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

-139-



--------------------------------------------------------------------------------

j) ERISA. Within 15 Business Days after the Company, any Subsidiary of the
Company or any ERISA Affiliate knows or has reason to know of the occurrence of
any event relating to compliance by the Company or any Subsidiary thereof or any
ERISA Affiliate under ERISA has occurred to the extent that such events, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, a certificate of an Authorized Financial Officer of the
Company setting forth details as to such occurrence and the action, if any, that
the Company, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by the Company, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto. If requested by the
Administrative Agent, the Company will deliver to the Administrative Agent (i) a
complete copy of the annual report (Form 5500) of each Single Employer Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed by the Company or any of its
Subsidiaries with the Internal Revenue Service and (ii) copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA. In addition to any certificates
or notices delivered pursuant to the first sentence hereof, copies of annual
reports and any material notices received by the Company, any Subsidiary of the
Company or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
shall be delivered to the Administrative Agent promptly following any request by
the Administrative Agent therefor.

k) [Intentionally Omitted].

l) Financial Information Regarding the Company and Guarantors. As soon as
practicable after request from the Administrative Agent at any time that the
Guaranty Requirement is in effect (but not, unless an Event of Default shall
have occurred and be continuing, more than twice for each fiscal year)
information concerning the Consolidated EBITDA of the Guarantors, and the
combined revenues, assets and Consolidated EBITDA of the issuers of pledged
securities included in the Collateral.

m) Notice of Debt Rating. Notification promptly of any announcement by Moody’s
or S&P of any change in a Debt Rating.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such

 

-140-



--------------------------------------------------------------------------------

Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.12 [Intentionally Omitted].

6.13 [Intentionally Omitted].

6.14 Additional Guarantors; Release of Guarantors and Collateral.

a) Guaranty Trigger. (1) If, at any time after the Closing Date, the Guaranty
Trigger shall occur, the Company shall cause each directly or indirectly owned
Wholly-Owned Subsidiary of the Company that is (i) a Domestic Subsidiary or a
Canadian Subsidiary, (ii) a Look-Through Subsidiary and (iii) not otherwise
excluded from the requirements of this Section 6.14 pursuant to clause (2) below
(such Subsidiary, so long as it satisfies each of the foregoing criteria, an
“Eligible Subsidiary Guarantor”) to become a Guarantor and in the case of an
Eligible Subsidiary Guarantor that is a Domestic Subsidiary which owns Eligible
Pledged Securities, to become a Pledgor (and the Company itself shall also
become a Pledgor) for the purpose of pledging such Eligible Pledged Securities
(subject to the limitations set forth in the Pledge and Security Agreement) in
accordance with the requirements of Section 6.14(c); provided, however, that the
requirements to become a Pledgor shall not apply to any Subsidiary so long as
such Subsidiary does not own any Eligible Pledged Securities.

(2) Notwithstanding anything to the contrary contained above in this
Section 6.14 or anything else in this Agreement or in any other Loan Document,
no Subsidiary shall be an Eligible Subsidiary Guarantor and required to become a
Guarantor and/or Pledgor, as applicable, if any one or more of the following
circumstances applies to such Subsidiary:

(i) such Subsidiary’s only assets consist of $5,000 or less in cash;

(ii) such Subsidiary, or the direct or indirect parent company or general
partner of such Subsidiary whose only significant asset (in each case) is the
equity ownership of such Subsidiary (or the direct or indirect parent company of
such Subsidiary), enters into (or is a party to) a material contract pursuant to
a transaction otherwise permitted under this Agreement and the terms of which
prohibit or restrict such Subsidiary from executing a counterpart of the
Subsidiaries Guaranty and/or the Pledge and Security Agreement (and from
becoming a guarantor and/or pledgor under the Senior Notes or other Indebtedness
other than Indebtedness incurred under such material contract);

 

-141-



--------------------------------------------------------------------------------

(iii) the terms of any applicable Laws prohibit or restrict such Subsidiary from
executing a counterpart of the Subsidiaries Guaranty and/or the Pledge and
Security Agreement provided, however, that (A) the Company or the applicable
Subsidiary shall have exercised commercially reasonable efforts to provide the
guaranty and/or pledge contemplated hereby while complying with such applicable
Laws and (B) the failure to comply with such applicable Laws would present a
risk of material forfeiture or liability for the Company or the applicable
Subsidiary or personal liability for any director or officer of the Company or
the applicable Subsidiary or the Administrative Agent otherwise determines that
compliance with such applicable Laws is advisable and provided, further,
however, that this clause (iii) shall not apply to actions by a Domestic
Subsidiary; or

(iv) any Subsidiary that is party to a bona fide tax sharing agreement where the
incurrence of the guaranty would trigger liabilities owing by such Subsidiary
under such agreement.

b) Pari Passu Guaranty Requirement; Release. Without limiting the requirements
under Section 6.14(c) and notwithstanding anything to the contrary contained in
this Agreement, the Company shall at all times cause each directly or indirectly
owned Subsidiary (including any Foreign Subsidiary) that guaranties the
obligations of the Company under any of the Senior Notes or other senior
unsecured Indebtedness of the Company to become a Guarantor by executing and
delivering a counterpart to the Subsidiaries Guaranty not later than (x) in the
case of the Senior Notes, the date that such Subsidiary provides the guaranty of
the Senior Notes and (y) in the case of other senior unsecured Indebtedness of
the Company, not later than the earlier of (I) 60 days after the date on which
such Subsidiary provides the guaranty of such other senior unsecured
Indebtedness of the Company and (II) the date on which such Subsidiary provides
a guaranty of any of the Senior Notes. The obligations under any Subsidiaries
Guaranty delivered pursuant to this Section 6.14(b) shall (i) at all times rank
at least pari passu in right of payment with all other senior unsecured
Indebtedness of the Company and (ii) unless a Default or Event of Default has
occurred and is continuing, be released by the Administrative Agent upon the
written request of the Company at such time as the Company certifies that such
Subsidiary no longer guaranties any other senior unsecured indebtedness of the
Company or is entering into a transaction pursuant to which it will no longer
guaranty any senior unsecured indebtedness of the Company. In connection with
the delivery of any guaranty as a result of a guarantee of the Senior Notes
pursuant to this Section 6.14(b), unless otherwise waived by the Administrative
Agent in its sole discretion, each Subsidiary required to become a Guarantor
shall deliver to the Administrative Agent at the time such Subsidiary is
required to become a Guarantor, opinions of counsel of the type described in
Section 4.01 as if such Subsidiary were a Loan Party on the Closing Date.

c) Eligible Subsidiary Guarantor Joinder Requirement. Without limiting the
requirements under Section 6.14(b), during any time that the Guaranty
Requirement is in effect, but in any event not earlier than the date on which
the requirements of Section 6.14(a) are required to be completed following the
occurrence of the Guaranty Trigger, each Subsidiary at any time owned or
acquired that becomes an Eligible Subsidiary Guarantor and is not a party to the
Subsidiaries Guaranty and/or Pledge and Security Agreement shall be

 

-142-



--------------------------------------------------------------------------------

required to become a Guarantor and in the case of an Eligible Subsidiary
Guarantor that is a Domestic Subsidiary which owns Eligible Pledged Securities,
a Pledgor (and the Company itself shall also become a Pledgor). Each Subsidiary
(or the Company, as applicable) required to become a Guarantor and/or Pledgor
pursuant to this clause (c) or the preceding Section 6.14(a) shall (i) no later
than the time of required delivery of the Compliance Certificate pursuant to
Section 6.11(d) relating to the fiscal quarter during which such guaranty and/or
pledge requirement became effective (except that in the case of joinder
requirements arising under Section 6.14(a) upon the occurrence of the Guaranty
Trigger, such date shall be extended by 15 Business Days), become a Guarantor
and/or Pledgor, as applicable, by executing and delivering counterparts to the
Subsidiaries Guaranty and/or the Pledge and Security Agreement, as applicable,
and in the case of any Pledgor, satisfy the Pledge and Security Agreement
Requirement and (ii) deliver, no later than the time of required delivery of the
compliance certificate pursuant to Section 6.11(d) relating to the subsequent
fiscal quarter following the fiscal quarter during which such guaranty and/or
pledge requirement became effective (or year end, as applicable) opinions of
counsel of the type described in Section 4.01 as if such Subsidiary were a Loan
Party on the Closing Date (it being understood that no opinions shall be
required in connection with the delivery of the Security Documents); provided
that the Administrative Agent may, in its sole discretion, waive the requirement
to deliver an opinion of counsel with respect to Subsidiaries that are formed or
acquired after the occurrence of the Guaranty Trigger or that otherwise become
an Eligible Subsidiary Guarantor after the occurrence of the Guaranty Trigger.

d) Guaranty and Pledge Release. If at any time any Subsidiary Guarantor ceases
to constitute an Eligible Subsidiary Guarantor, upon the written request by the
Company to the Administrative Agent, such Subsidiary Guarantor shall be released
from the Subsidiaries Guaranty (unless such Subsidiary Guarantor is required to
be a party to the Subsidiaries Guaranty pursuant to Section 6.14(b)), the Pledge
and Security Agreement and any other Security Documents to which it is a party,
and the Collateral Agent shall release the Collateral pledged by such Subsidiary
Guarantor from the Liens granted thereunder. In addition, except as otherwise
set forth in this Section 6.14(d), upon the written request by the Company to
the Administrative Agent, each of the Subsidiaries Guaranty (but only to the
extent as to any Subsidiary Guarantor, such Subsidiary Guarantor is not required
to be a party to the Subsidiaries Guaranty pursuant to Section 6.14(b)), Pledge
and Security Agreement and any other Security Documents shall be released, the
Collateral Agent shall release the Collateral from the Liens granted thereunder
and the requirements of Sections 6.14(a) and (c) shall cease to be in effect if
all of the following conditions have been satisfied on or prior to the date of
release (the “Release Date”): (i) as of the end of the two most recent
consecutive fiscal quarters of the Company ending prior to the Release Date but
after the occurrence of the most recent Guaranty Trigger, the Leverage Ratio is
less than 6:00:1.00 or the Company has an Investment Grade Debt Rating, (ii) no
Default or Event of Default shall have occurred on or prior to and be continuing
on the Release Date, (iii) the Company shall have delivered to the
Administrative Agent at least 15 Business Days prior to the Release Date a
request to release the Subsidiaries Guaranty, the Pledge and Security Agreement,
the other Security Documents and the Liens granted thereunder, which request
shall (x) specify the proposed Release Date, (y) if not already provided,
provide financial statements pursuant to Section 6.11 for such fiscal quarters,
and (z) contain a certification of an Authorized Financial Officer that the
conditions to release of the Subsidiaries Guaranty, the Pledge and Security

 

-143-



--------------------------------------------------------------------------------

Agreement, the other Security Documents and the Liens granted thereunder have
been satisfied (and, if applicable, providing a computation of the Leverage
Ratio demonstrating such compliance), and (iv) all Guarantors and Pledgors being
released shall also be released as guarantors and/or pledgors for the Company’s
obligations under the Governing Senior Note Indenture; provided, however, that
in the event the Guaranty Trigger occurs at any time after the Release Date (a
“Reinstatement Event”), then the requirements of Sections 6.14(a) and (c) shall
thereafter once again be in effect. The Administrative Agent shall promptly
execute such documents and take such other actions as the Company may reasonably
request to evidence any release pursuant to this Section 6.14(d) of Guarantors
and/or Pledgors under the Subsidiaries Guaranty, the Pledge and Security
Agreement, the other Security Documents and the Liens granted thereunder,
including the return of any released Pledge and Security Agreement Collateral in
its possession. Notwithstanding anything to the contrary in this Section 6.14,
the Company shall have the option to defer the release of the Subsidiaries
Guaranty, the Pledge and Security Agreement, the other Security Documents and
the Liens granted thereunder on the Release Date while causing the provisions of
Section 6.14(a) and (c) in respect of obligations to cause other Subsidiaries to
become Guarantors and Pledgors to cease to be effective on the Release Date.
Upon the release of any Pledgor from the Pledge and Security Agreement, the
Collateral consisting of Pledged Securities and other Pledge and Security
Agreement Collateral pledged by such Guarantor shall be released.

e) Canadian Borrower Joint and Several Guaranty. All Loans to any Canadian
Borrower shall constitute the several, and not joint or joint and several,
obligations of such Canadian Borrower. Notwithstanding the foregoing, with
respect to Canadian Borrowers that are not Look-Through Subsidiaries, if after
the Closing Date any such Canadian Borrower is no longer party to a material
contract that prohibits such Canadian Borrower from providing a joint and
several guarantee of the Obligations of each Canadian Borrower under this
Agreement, such Canadian Borrower shall enter into and deliver a joint and
several guarantee of each Canadian Borrower’s Obligations under this Agreement
(but excluding any Obligations arising under the Subsidiaries Guaranty) pursuant
to an agreement reasonably satisfactory to the Administrative Agent within 30
days after the termination of such contractual restrictions, together with such
legal opinions and certificates as the Administrative Agent may reasonably
request.

6.15 End of Fiscal Years; Fiscal Quarters. The Company will, and will cause each
of its, and each of its Subsidiaries’ (a) fiscal years to end on December 31 and
(b) fiscal quarters to end on March 31, June 30, September 30 and December 31.

6.16 Environmental Matters. a) The Company shall comply and shall cause each of
its Subsidiaries and each property owned or leased by such parties to comply in
all material respects with all applicable Environmental Laws currently or
hereafter in effect except for such non-compliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will pay or cause to be paid all costs and expenses incurred
in connection with such compliance, and will keep or cause to be kept all such
Real Property free and clear of any Liens imposed pursuant to such Environmental
Laws, other than Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-144-



--------------------------------------------------------------------------------

b) At the written request of the Administrative Agent or the Required Banks,
which request shall specify in reasonable detail the basis therefor, at any time
and from time to time after (i) the Administrative Agent receives notice under
Section 6.11(h) of any event for which notice is required to be delivered for
any Real Property or (ii) the Company or any of its Subsidiaries are not in
compliance with Section 6.16(a) with respect to any Real Property, the Company
will provide, at its sole cost and expense, an environmental site assessment
report concerning any such Real Property now or hereafter owned, leased or
operated by the Company or any of its Subsidiaries, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials and the potential cost of any removal
or remedial action in connection with any Hazardous Materials on such Real
Property. If the Company fails to provide the same within 90 days after such
request was made, the Administrative Agent may order the same, and the Company
shall grant and hereby grants, to the Administrative Agent and the Lenders and
their agents access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Company’s expense.

6.17 ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to, establish, maintain and operate all Plans
to comply with the provisions of ERISA, the Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Swap Contract Obligations and Treasury Management
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrowers shall not, nor shall it permit
any Subsidiary to, directly or indirectly:

7.01 Liens. The Company will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist:

a) any Lien (other than Permitted Liens, to the extent such Permitted Liens
secure Indebtedness) upon or with respect to any property or assets (real or
personal, tangible or intangible) of the Company or any of its Subsidiaries,
whether now owned or hereafter acquired, if such Lien secures any Indebtedness
of the Company or any of its Subsidiaries other than (x) Secured Indebtedness
otherwise permitted to be incurred or to exist hereunder, (y) Indebtedness
secured by a Lien under the Security Documents or (z) Indebtedness owed to the
Company or any of its Subsidiaries; provided, that the foregoing shall not
permit any Lien on the Collateral except pursuant to the Security Documents; or

b) any Lien upon or with respect to Capital Stock in any Subsidiary of the
Company securing Indebtedness of the Company in the event that the Obligations
are not secured by Liens under the Pledge and Security Agreement; provided,
however, that this Section 7.01(b) shall not prohibit Liens with respect to the
Capital Stock of a Subsidiary that are imposed by a material contract (other
than the Senior Note Indenture) entered into by the Company or any Subsidiary
pursuant to a transaction otherwise permitted by this Agreement.

 

-145-



--------------------------------------------------------------------------------

7.02 Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, incur or assume:

a) any Indebtedness if (i) either (I) immediately before giving effect to the
incurrence or assumption of such Indebtedness there exists a Default or Event of
Default or (II) immediately after giving effect to the incurrence or assumption
of such Indebtedness after giving effect to the application of the proceeds
thereof, there exists a Default or Event of Default or (ii) based on
calculations made by the Company on a Pro Forma Basis after giving effect to
such incurrence or assumption and as if such incurrence or assumption had
occurred on the first day of the respective Calculation Period, a Default or
Event of Default would have existed during the Test Period last reported (or
required to be reported pursuant to Section 6.11(a) or (b), as the case may be)
prior to the date of the respective incurrence or assumption in respect of, the
Financial Covenants; provided that the foregoing provisions of this
Section 7.02(a) shall not apply to (x) accrued expenses and current trade
accounts payable incurred in the ordinary course of business (to the extent that
any such amounts constitute Indebtedness); (y) Indebtedness under Interest Rate
Protection Agreements and Other Hedging Agreements entered into with respect to
other Indebtedness permitted under this Agreement; and (z) accrued and deferred
management fees under any Management Agreement (to the extent that any such
amounts constitute Indebtedness); or

b) any Contingent Obligations (excluding Contingent Obligations relating to
Customary Non-Recourse Exclusions except to the extent a personal recourse claim
is made in connection therewith) of the Company in respect of Non-Recourse
Indebtedness, if the aggregate amount of such Contingent Obligations that are
incurred by the Company in respect of Non-Recourse Indebtedness after the
Closing Date and remain outstanding exceeds 5% of the Adjusted Total Assets of
the Company.

7.03 [Intentionally Omitted].

7.04 [Intentionally Omitted].

7.05 Modification and Enforcement of Certain Agreements. a) At any time that the
Leverage Ratio equals or exceeds 6.00:1.00, the Company shall not, and shall not
permit any of its Subsidiaries to, alter, amend, modify, rescind, terminate,
supplement or waive any of their respective rights under, or fail to comply in
all material respects with, any of its material Contractual Obligations (other
than the Governing Senior Note Indenture) except any of the foregoing which do
not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants, and Section 7.18(b).

b) At any time that the Leverage Ratio equals or exceeds 6.00:1.00, the Company
shall not, and shall not permit any of its Subsidiaries to, amend or modify, or
permit the amendment or modification of, any provision of any Management
Agreement or Operating Lease, other than any amendment or modification thereto
which would not violate this

 

-146-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and so long as the same do not materially
adversely affect (i) the Company’s ability to repay the Obligations when due or
(ii) in the Company’s reasonable estimation, the ability to comply with the
Applicable Covenants and Section 7.18(b).

7.06 Change of Jurisdiction. The Company will not reincorporate or otherwise
reorganize in a jurisdiction outside of the United States.

7.07 Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries will, directly or indirectly, enter into, renew or extend any
transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any Affiliate of the Company (“Affiliate Transactions”), other
than Exempted Affiliate Transactions, except upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than could be obtained, at the
time of such transaction or, if such transaction is pursuant to a written
agreement, at the time of the execution of the agreement providing therefor, in
a comparable arm’s-length transaction with a Person that is not an Affiliate.

The foregoing limitation does not limit, and shall not apply to:

a) except as otherwise required pursuant to the penultimate paragraph of this
Section 7.07, transactions approved by a majority of the Board of Directors of
HHRI;

b) Affiliate Transactions on terms and conditions which do not materially
adversely affect (i) the Company’s ability to repay the Obligations when due or
(ii) in the Company’s reasonable estimation, the ability of the Company to
comply with the Applicable Covenants and Section 7.18(b);

c) the payment of reasonable and customary fees and expenses to members of the
Board of Directors of the general partner of the Company who are not employees
of the Company;

d) any Dividends permitted to be paid under Section 7.11;

e) loans made and other transactions entered into by the Company and its
Subsidiaries (and not any other Affiliate) to the extent permitted by this
Article VII; and

f) Permitted Sharing Arrangements and payments made pursuant thereto to the
extent that such transactions are not otherwise prohibited (but subject to any
restrictions) pursuant to this Agreement.

Any Affiliate Transaction or series of related Affiliate Transactions, other
than Exempted Affiliate Transactions and other than any transaction or series of
related transactions specified in any of clauses (b) through (f) of this
Section 7.07, with an aggregate value in excess of $50 million must first be
approved pursuant to a resolution approved by a majority of the Board of
Directors (or any authorized committee thereof) of the general partner of the
Company who are disinterested in the subject matter of the transaction.

 

-147-



--------------------------------------------------------------------------------

As used herein, the term “Exempted Affiliate Transaction” means (a) employee
compensation arrangements approved by a majority of independent (as to such
transactions) members of the Board of Directors of the general partner of the
Company, (b) payments of reasonable fees and expenses to the members of the
Board of Directors of HHRI, the general partner of the Company or their
Subsidiaries, (c) transactions solely between the Company and any of its
Subsidiaries or solely among Subsidiaries of the Company, (d) Permitted Tax
Payments, (e) Procurement Contracts, (f) Operating Agreements, and
(g) Investments, Dividends and payments in respect of subordinated indebtedness
otherwise permitted under Sections 7.10 and 7.11, as applicable.

7.08 Sales of Assets. a) The Company will not, and will not permit any of its
Subsidiaries to, consummate any Asset Sale, if (i) such Asset Sale would result
in a Material Adverse Effect or (ii) a Default or Event of Default then exists
or would result therefrom or, based on calculations made by the Company on a Pro
Forma Basis after giving effect to such Asset Sale and as if such Asset Sale had
occurred on the first day of the respective Calculation Period, a Default or
Event of Default will exist in respect of, or would have existed during the Test
Period last reported (or required to be reported pursuant to Section 6.11(a) or
(b), as the case may be) prior to the date of the respective Asset Sale in
respect of, the Applicable Covenants. The Company shall cause the Net Cash
Proceeds from any Asset Sale to be applied in the manner required by
Section 2.06(f).

b) Notwithstanding, and without complying with, any of the provisions of the
foregoing paragraph (a) or Section 2.06(f):

(i) the Company and its Subsidiaries may, in the ordinary course of business,
convey, sell, lease, transfer, assign or otherwise dispose of inventory acquired
and held for resale in the ordinary course of business;

(ii) the Company and its Subsidiaries may convey, sell, lease, transfer, assign
or otherwise dispose of assets pursuant to and in accordance with Section 7.09;

(iii) the Company and its Subsidiaries may sell or dispose of damaged, worn out
or other obsolete property in the ordinary course of business so long as such
property is no longer necessary for the proper conduct of the business of the
Company or such Subsidiary, as applicable;

(iv) the Company and its Subsidiaries may exchange assets held by the Company or
a Subsidiary of the Company for one or more real estate properties and/or one or
more Related Businesses of any Person or entity owning one or more real estate
properties and/or one or more Related Businesses; provided that the Board of
Directors of the general partner of the Company has determined in good faith
that the fair market value of the assets received by the Company or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Company or such Subsidiary; and

(v) no transaction listed in clause (b) of this Section 7.08 shall be deemed to
be an Asset Sale under this Agreement.

 

-148-



--------------------------------------------------------------------------------

7.09 Consolidation, Merger, etc. The Company (x) will not, and, at any time that
the Guaranty Requirement is in effect, will not permit any of its Subsidiaries
which are Guarantors to, wind up, liquidate or dissolve its affairs or enter
into any transaction of merger, amalgamation or consolidation, and (y) will not
sell, convey or transfer or otherwise dispose of all or substantially all of its
property and assets (as an entirety or substantially as an entirety in one
transaction or a series of related transactions) except that in the case of each
of clauses (x) and (y) above:

a) any Subsidiary of the Company which is a Guarantor may engage in a merger
constituting an asset sale or an asset acquisition otherwise permitted under
this Agreement;

b) any Subsidiary of the Company (x) that is a Guarantor may be merged or
amalgamated with and into the Company or any other Subsidiary of the Company
that is a Guarantor or (y) may be merged with and into the Company so long as in
the case of any merger involving the Company, the Company is the surviving
Person;

c) Subsidiary Guarantors may consolidate, amalgamate or merge with or into
(whether or not such Subsidiary Guarantor is the surviving Person) another
Person (other than the Company or another Subsidiary Guarantor), so long as
(x) the Person formed by or surviving any such consolidation, amalgamation or
merger (if other than such Guarantor) assumes all the obligations of such
Subsidiary Guarantor under the Subsidiaries Guaranty and otherwise complies with
the applicable requirements of Section 6.14; provided, however, that for the
purpose of this clause (x), the requirements of Section 6.14(c)(i) and
(ii) shall have been satisfied upon the consummation of such consolidation or
merger without regard to any additional time otherwise permitted under
Section 6.14(c); and (y) immediately before and immediately after giving effect
to such transaction, no Default or Event of Default shall have occurred or be
continuing; and

d) Subsidiaries of the Company which are not Guarantors, are otherwise permitted
to be dissolved pursuant to Section 6.05, or have no material assets or material
liabilities may be dissolved and liquidated.

7.10 Acquisitions; Investments. a) The Company will not, and will not permit its
Subsidiaries to:

(i) at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of Hotel Properties or other real estate or other assets constituting
Related Businesses (or all or a portion of the Capital Stock of a Person owning
such real estate or Related Businesses (including (in either case) by way of
merger)) if, at the time of such acquisition, the Financial Condition Test is
not satisfied; or

(ii) at any time that the Leverage Ratio equals or exceeds 6.00:1:00, acquire
ownership of non-real estate assets (other than Permitted Investments or
inventory, materials, equipment and other personal property used in the ordinary
course of business) (or all or a portion of the Capital Stock of a Person owning
primarily such non-real estate assets (including by way of merger or
Investment)) if (A) at the time of such acquisition, the Financial Condition
Test is not satisfied or (B) after giving effect to such acquisition,

 

-149-



--------------------------------------------------------------------------------

the aggregate amount of all such non-real estate assets acquired in the then
current fiscal year of the Company pursuant to this Section 7.10(a)(ii) would
exceed 1% of the Adjusted Total Assets, determined at the time such acquisition
is made (with any unused Roll Forward Amount from one fiscal year increasing the
amount available in subsequent fiscal years); provided that the amount of
acquisitions made pursuant to this Section 7.10(a)(ii) shall be calculated net
of reductions of such investments resulting from repayments, dividends or other
distributions to the Company or any Subsidiary from such investments.

Notwithstanding anything to the contrary in this Section 7.10, for the purposes
of determining whether an Investment complies with the requirements of this
Section 7.10(a), (A) compliance shall be tested as of the date that the Company
or any Subsidiary of the Company enters into a binding contractual commitment
relating to such Investment and (B) an Investment that takes place in a series
of related transactions contemplated by definitive agreements relating to such
Investment (such as an Investment in a form similar to a reverse like-kind
exchange transaction as contemplated by Rev. Proc. 2000-37, 2000-2 C.B. 308)
will be permitted pursuant to this Section 7.10(a) so long as the completion of
such series of related transactions (as opposed to the completion of any
individual component) would result in an Investment permitted under this
Section 7.10(a).

Acquisitions and Investments made in the case of Section 7.10(a)(ii), during a
period when the Leverage Ratio is less than 6.00:1.00, shall, in the event that
the Leverage Ratio subsequently exceeds 6.00:1.00, be counted against the basket
provided for in Section 7.10(a)(ii) for purposes of determining basket
availability only.

b) At any time that the Leverage Ratio is less than 6.00:1.00, the Company and
the Guarantors shall be permitted to make the Investments and acquisitions
described in Section 7.10(a) so long as at the time of such Investments or
acquisitions, the Financial Condition Test is satisfied.

7.11 Dividends. At any time that the Leverage Ratio equals or exceeds 6.00:1.00,
the Company will not, and will not permit any of its Subsidiaries to, authorize,
declare or pay any Dividends with respect to the Company or any of its
Subsidiaries, except that:

a) any Subsidiary of the Company may pay cash Dividends to the Company or to a
Wholly-Owned Subsidiary of the Company;

b) any non-Wholly-Owned Subsidiary of the Company may pay cash Dividends to its
shareholders, members or partners generally so long as the Company or its
respective Subsidiary which owns the equity interest or interests in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holdings of equity interests in the Subsidiary
paying such Dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary); provided,
however, that this Section 7.11 shall not limit the redemption or repurchase of
equity interests of a shareholder, member or partner of any non-Wholly-Owned
Subsidiary of the Company if such redemption or repurchase is permitted pursuant
to Section 7.10;

 

-150-



--------------------------------------------------------------------------------

c) so long as (x) no Specified Default or Event of Default then exists or would
exist immediately after giving effect thereto and (y) HHRI qualifies, or has
taken all other actions necessary to qualify, as a “real estate investment
trust” under the Code during any fiscal year of HHRI, the Company may pay
quarterly cash Dividends (which may be based on estimates) to HHRI and all other
holders of OP Units generally when and to the extent necessary for HHRI to
distribute, and HHRI may so distribute, cash Dividends to its shareholders
generally in an aggregate amount not to exceed the greater of (I) the greatest
of (A) 100% of Cash Available for Distribution for such fiscal year, (B) 100% of
Taxable Income and (C) the minimum amount necessary for HHRI to maintain its tax
status as a real estate investment trust and to satisfy the distributions
required to be made by Notice 88-19 under the Code (or Treasury regulations
issued pursuant thereto) by reason of HHRI making the election provided for
therein and (II) at any time when, based upon the financial statements delivered
pursuant to Section 6.11(a) or (b) and the Company’s estimation of the results
of the current fiscal quarter, the Consolidated Interest Coverage Ratio is
greater than 2.00:1:00, 85% of the Adjusted Funds From Operations for the
current fiscal year;

d) so long as no Specified Default or Event of Default then exists or would
result therefrom, the Company may pay cash Dividends to HHRI so long as the
proceeds therefrom are promptly used by HHRI to pay (x) any Permitted Tax
Payments at the time and to the extent actually due and payable (but without
duplication of any tax payments permitted to be made pursuant to Section 7.11(c)
above to satisfy the distribution required to be made by Notice 88-19 under the
Code (or Treasury regulations issued pursuant thereto)) and (y) any general
corporate and other overhead expenses and liabilities incurred by it to the
extent not otherwise prohibited by this Agreement;

e) so long as no Specified Default or Event of Default then exists or would
result therefrom, the Company may pay cash Dividends to HHRI in an aggregate
amount not to exceed $10,000,000 for the Availability Period; and

f) the Company may pay cash Dividends to HHRI so long as HHRI promptly
thereafter uses the proceeds of such Dividends to repurchase shares of its
capital stock, and the Company may repurchase OP Units, in each case so long as
(x) no Specified Default or Event of Default then exits or would result
therefrom, (y) the aggregate amount of all repurchases and redemptions made
pursuant to this Section 7.11(f) in any fiscal year of HHRI does not exceed an
amount equal to 1% of Adjusted Total Assets determined at the time of
declaration of the Dividend (with any unused Roll Forward Amount from one fiscal
year increasing the amount available to be paid as a Dividend under this
Section 7.11(f) in subsequent fiscal years).

Dividends paid during a period when the Leverage Ratio is less than 6.00:1.00
shall, in the event that the Leverage Ratio subsequently exceeds 6.00:1.00, be
counted against the baskets provided for in this Section 7.11 (as applicable)
for purposes of determining basket availability only.

 

-151-



--------------------------------------------------------------------------------

7.12 Limitation on Payments of Certain Indebtedness; Modifications of Certain
Indebtedness; Modifications of Organizational Documents; etc. The Company will
not, and will not permit any of its Subsidiaries to:

a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or voluntary or optional redemption or acquisition for value of,
including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due, the Senior Notes, any other pari passu debt, any Non-Recourse
Indebtedness or any subordinated debt other than any payment, prepayment,
redemption or acquisition for value described in this Section 7.12(a) which does
not materially adversely affect (a) the Company’s ability to repay the
Obligations when due or (b) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b); provided that the
provisions of this clause (a) shall not apply if at the time of taking the
action otherwise prohibited by this clause (a) the Leverage Ratio is less than
6.00:1:00,

b) amend or modify, or permit the amendment or modification of, any Non-Recourse
Indebtedness, any subordinated debt, the Senior Notes or any other pari passu
debt or any agreement (including, without limitation, any purchase agreement,
indenture or loan agreement) related thereto, other than any amendment or
modification thereto which would not violate this Agreement and so long as the
same do not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b); provided that the
provisions of this clause (b) shall not apply if at the time of taking the
action otherwise prohibited by this clause (b) the Leverage Ratio is less than
6.00:1:00, or

c) amend, modify or change its designation of trust, certificate of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation), by-laws, certificate of partnership,
partnership agreement or any equivalent organizational document, or any
agreement entered into by it, with respect to its capital stock or other equity
interests, or enter into any new agreement with respect to its capital stock or
other equity interests, other than any amendments, modifications or changes
described in this Section 7.12(c) or any such new agreements, in each case,
which do not materially adversely affect (i) the Company’s ability to repay the
Obligations when due or (ii) in the Company’s reasonable estimation, the ability
to comply with the Applicable Covenants and Section 7.18(b).

Notwithstanding the foregoing, the Company may not take any of the foregoing
actions with respect to any subordinated debt if (A) a Default or Event of
Default of the type specified in Section 8.01(a) exists in the payment of
principal of or interest on the Committed Loans, Term Loans or Bid Loans or
would result therefrom or (B) such action with respect to subordinated debt
would violate the subordination provisions contained therein.

7.13 Business. The Company will not, and will not permit any of its Subsidiaries
to, engage (directly or indirectly) in any business other than (a) the
businesses in which the Company and its Subsidiaries are engaged on the Closing
Date including the acquisition, ownership, leasing, operation, and sale of Hotel
Properties and other real estate and the acquisition and conduct of Related
Businesses, and (b) non-real estate related businesses that the Company and its
Subsidiaries may acquire or in which they may make Investments after the Closing
Date to the extent permitted pursuant to Section 7.10(a)(ii) or Section 7.10(b).

 

-152-



--------------------------------------------------------------------------------

7.14 Violation of Specified Indenture Covenants. The Company will not, and will
not permit any of its Subsidiaries to, take any action that would result in a
violation of Section 4.13 of the Governing Senior Note Indenture.

7.15 Maximum Leverage Ratio. So long as there exists any Outstanding Amounts,
the Company will not permit the Leverage Ratio at any time to exceed 7.25:1.00.

7.16 Minimum Unsecured Interest Coverage Ratio. So long as there exists any
Outstanding Amounts, the Company will not permit the Unsecured Interest Coverage
Ratio for any Test Period to be less than (a) 1.75:1.00, if the Leverage Ratio
as of such date is less than 7.00:1.00 and (b) 1.50:1.00, if the Leverage Ratio
as of such date is equal to or greater than 7.00:1.00.

7.17 Minimum Fixed Charge Coverage Ratio. So long as there exists any
Outstanding Amounts, the Company will not permit the Consolidated Fixed Charge
Coverage Ratio for any Test Period to be less than 1.25:1.00.

7.18 Additional Financial Covenants and Limitations on Incurrence of
Indebtedness.

a) Incurrence of Indebtedness. The Company and its Subsidiaries will not incur
any additional Indebtedness in violation of Section 4.7(a) or (b) (after giving
effect to any exceptions contained in Section 4.7(d)) of the Governing Senior
Note Indenture. If all outstanding Indebtedness under the Governing Senior Note
Indenture is repaid and the Governing Senior Note Indenture is terminated, for
purposes of this Section 7.18, the Company and its Subsidiaries shall still be
required to comply with Section 4.7(a) and (b) (after giving effect to the
exceptions contained in Section 4.7(d) as if the Governing Senior Note Indenture
were still in effect.

b) Unencumbered Assets. The Company will maintain at all times Total
Unencumbered Assets of not less than 150% of the aggregate outstanding amount of
the Unsecured Indebtedness (including amounts of Refinancing Indebtedness
outstanding pursuant to Section 4.7(d)(iii) of the Governing Senior Note
Indenture) determined on a consolidated basis (it being understood that the
Unsecured Indebtedness of the Subsidiaries shall be consolidated with that of
the Company only to the extent of the Company’s proportionate interest in such
Subsidiaries). This Section 7.18(b) shall continue to be in effect regardless of
the provisions then applicable in the Governing Senior Note Indenture and even
if all outstanding Indebtedness under the Governing Senior Note Indenture is
repaid and the Governing Senior Note Indenture is terminated.

c) Certain Definitions. For purposes of this Section 7.18 only, all capitalized
terms used in this Section 7.18 that are defined in the Governing Senior Note
Indenture shall have the meanings given to them in the Governing Senior Note
Indenture.

7.19 Sanctions. Directly or indirectly use the proceeds of any Loan or use any
other Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding,

 

-153-



--------------------------------------------------------------------------------

is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.20 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Loan
or use any other Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar legislation in other jurisdictions.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

a) Payments. Any Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or (ii) within two Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
any fee due hereunder or any other amount payable hereunder or under any other
Loan Document; or

b) Specific Covenants. The Company or any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.11(e)(i) or
Article VII (it being agreed that the Company and Loan Parties are not required
to comply with the Financial Covenants, when there are no Outstanding Amounts);
or

c) Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after written notice to the Company by the Administrative Agent or
the Required Lenders; or

d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any certificate
delivered in connection herewith or therewith shall prove to be untrue in any
material respect on the date when made or deemed made; or

e) Cross-Default. (i) HHRI or any of its Subsidiaries shall default in any
payment of all or any portion of Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, (ii) any Indebtedness (other than the
Obligations) of HHRI or any of its Subsidiaries shall be declared to be due and
payable, or required to be prepaid, as a result of a default or other similar
event that would customarily constitute a default prior to the stated maturity
thereof or (iii) an Event of Default under Section 6.1(d) of the Governing
Senior Note Indenture shall occur, provided that it shall not be a Default or an
Event of Default under clause (i) or (ii) of this Section 8.01(e) unless the
Indebtedness described in such clauses (i) and (ii) at any time constitutes
(1) Non-Recourse Indebtedness in an aggregate principal amount in excess of
$500,000,000 or (2) other Indebtedness in aggregate principal amount in excess
of $100,000,000 (or the Dollar Equivalent thereof); or

 

-154-



--------------------------------------------------------------------------------

f) Insolvency Proceedings, Etc. HHRI, the Company or any of its Significant
Subsidiaries shall commence a voluntary case or proceeding concerning itself
under any Debtor Relief Law; or an involuntary case or proceeding is commenced
against HHRI, the Company or any of its Significant Subsidiaries and the
petition is consented to or acquiesced in by HHRI, the Company or any of its
Significant Subsidiaries, is not controverted within 10 days, or is not
dismissed within 60 days, after commencement of the case or proceeding; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver and manager,
monitor or trustee is appointed for, or takes charge of, all or substantially
all of the property of HHRI, the Company or any of its Significant Subsidiaries;
or HHRI, the Company or any of its Significant Subsidiaries commences any other
proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction (including Canadian Insolvency Law) whether now or hereafter
in effect relating to HHRI, the Company or any of its Significant Subsidiaries,
or there is commenced against HHRI, the Company or any of its Significant
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or HHRI, the Company or any of its Significant Subsidiaries is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered and is not vacated or stayed within 60 days; or
HHRI, the Company or any of its Significant Subsidiaries suffers any appointment
of any custodian, receiver, receiver and manager, trustee, monitor or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or HHRI, the Company or any of its Significant
Subsidiaries makes a general assignment for the benefit of creditors; or any
partnership and/or corporate action is taken by HHRI, the Company or any of its
Significant Subsidiaries for the purpose of effecting any of the foregoing; or

g) Judgments. One or more judgments or decrees shall be entered against HHRI or
any of its Subsidiaries involving in the aggregate for HHRI and its Subsidiaries
a liability (to the extent not paid or not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged, unsatisfied or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments equals or exceeds 0.5% of Adjusted Total Assets (or
the Dollar Equivalent thereof), but excluding judgments associated with
Non-Recourse Indebtedness in an aggregate principal amount not in excess of
$500,000,000 (or the Dollar Equivalent thereof) unless such judgments are
pursuant to a guaranty of Customary Non-Recourse Exclusions associated with such
Non-Recourse Indebtedness ); or

h) ERISA. (i) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation 4043.61 (without regard to subparagraph (b)(1)
thereof) and an event described in subsection .62, .63, .64., .65, .66, .67 or
.68 or PBGC Regulation Section 4043 shall be reasonably expected to occur with
respect to such Plan within the following 30 days, any Plan shall have had or is
likely to have a trustee appointed to administer such Plan, any Plan is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings

 

-155-



--------------------------------------------------------------------------------

under ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made by the Company, any Subsidiary of the Company or any ERISA
Affiliate to a Plan or a Foreign Pension Plan has not been timely made, the
Company or any of its Subsidiaries or ERISA Affiliates has incurred or is likely
to incur a liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971, 4975 or 4980 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) under Section 4980B of the Code, or the Company or any of its Subsidiaries
or ERISA Affiliates has incurred or is likely to incur liabilities pursuant to
one or more employee welfare benefit plans (as defined in Section 3(1) of ERISA)
that provide benefits to retired employees or other former employees (other than
as required by Section 601 of ERISA) or employee pension benefit plans (as
defined in Section 3(2) of ERISA) or Foreign Pension Plans; (ii) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (iii) such lien, security interest or liability, either individually and/or
in the aggregate, in the reasonable opinion of the Required Banks, will have a
Material Adverse Effect; or

i) Change of Control. There occurs any Change of Control; or

j) Guaranty. Any Guaranty shall, unless otherwise permitted in this Agreement,
cease to be in full force or effect (other than in accordance with its terms) as
to any Guarantor, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under any
Guaranty; or

k) REIT Status; Cash Proceeds Retained by HHRI. HHRI shall for any reason
whether or not within the control of the Company (i) cease, for any reason, to
be a real estate investment trust under Sections 856 through 860 of the Code,
(ii) following its receipt of any cash proceeds from any Asset Sale, incurrence
of Indebtedness, insurance claim or condemnation award, sale or issuance of its
equity, cash capital contributions or cash dividends received from the Company
or a Permitted REIT Subsidiary, fail to (A) apply such cash proceeds to pay a
Dividend, to pay its general corporate overhead expenses and other liabilities
or to make an Investment in a Permitted REIT Subsidiary or (B) to the extent not
applied pursuant to the immediately preceding clause (A), contribute such cash
proceeds as an equity contribution to the capital of the Company within 15 days
thereafter; or (iii) directly or indirectly (other than through the Company or
its Subsidiaries) engage in any business activities, have significant assets or
liabilities or undertake any activities of the type governed by Sections 7.01,
7.02, 7.10 and 7.12 except to the extent consistent, in the good faith judgment
of the Company, with such activities on the Closing Date; or

l) General Partner Status. HHRI shall cease at any time to be the sole general
partner of the Company.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by written notice to the Company, take any or
all of the following actions:

a) declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-156-



--------------------------------------------------------------------------------

b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company;

c) require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof);

d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and

e) enforce, as Collateral Agent, all of the Liens and security interests created
pursuant to the Security Documents.

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Notwithstanding the foregoing, if, at the time any Event of Default pursuant to
Section 8.01(a) or Section 8.01(i) occurs and is continuing, there are Term Loan
Borrowings outstanding but no other Borrowings, L/C Borrowing or Unreimbursed
Amount outstanding, the Administrative Agent shall take the actions set forth in
this Section 8.02 at the request of the Class Required Lenders with respect to
the Term Loans only.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and each L/C Issuer
hereunder and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

-157-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting (i) accrued
and unpaid (x) Letter of Credit Fees, (y) fees under Obligations consisting of
Treasury Management Obligations and Swap Contract Obligations and (z) interest
on the Loans and L/C Borrowings and (ii) scheduled periodic payments (other than
the payment of unpaid principal described in clause Fourth below), and any
interest accrued thereon, due under any Swap Contract and other Obligations
ratably among the Lenders, the L/C Issuer and counterparties to such Swap
Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and other payments in respect
Obligations consisting of Swap Contract Obligations or Treasury Management
Obligations ratably among the Lenders, the L/C Issuer and counterparties to such
Swap Contracts or Treasury Management Agreements in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or the applicable Borrower or as otherwise required
by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding anything to the contrary contained in this Section 8.03,
Excluded Swap Obligations of any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets.

ARTICLE IX. ADMINISTRATIVE AGENT AND COLLATERAL AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Sections 9.06 and 9.10) are solely for
the benefit of the Administrative Agent, the Collateral Agent, the Lenders and
the L/C Issuer, and no Borrower shall have rights as a third party beneficiary
of any of such provisions.

 

-158-



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent and/or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or
the Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent or the Collateral Agent hereunder
and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent and the Collateral Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent nor the Collateral Agent:

a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent or the Collateral Agent to liability or that is
contrary to any Loan Document or applicable law; and

c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
in any capacity.

Neither the Administrative Agent nor the Collateral Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required, or as the Administrative Agent or the Collateral Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

Any action taken by the Administrative Agent, Collateral Agent or the Required
Lenders at the request or direction of the Required Lenders (or such other
number or percentage of the Lenders as shall be required) in accordance with the
terms of this Agreement shall be binding on all Lenders.

 

-159-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document (in its capacity as Administrative Agent or Collateral Agent) by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and the Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Collateral Agent.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give 30 days prior written notice of its resignation (as Administrative
Agent and/or Collateral Agent) to the Lenders, the L/C Issuer and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor (and so long as an Event of Default has not
occurred and is continuing, with the consent of the Company

 

-160-



--------------------------------------------------------------------------------

(not to be unreasonably withheld or delayed)), which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent (or Collateral Agent, as applicable) gives
notice of its resignation, then the retiring Administrative Agent (or Collateral
Agent, as applicable) may on behalf of the Lenders and the L/C Issuer, and so
long as an Event of Default has not occurred and is continuing, with the consent
of the Company (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent (or Collateral Agent, as applicable) meeting the
qualifications set forth above; provided that if the Administrative Agent (or
Collateral Agent, as applicable) shall notify the Company and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent (or Collateral Agent, as applicable) shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
(2) all payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly and (3) all determinations provided to be made by the
Administrative Agent (or the Collateral Agent, as applicable) shall instead be
made by the Required Lenders, until such time as the Required Lenders appoint a
successor Administrative Agent (or Collateral Agent, as applicable) as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent (or Collateral Agent, as applicable) hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (or
Collateral Agent, as applicable), and the retiring Administrative Agent (or
Collateral Agent, as applicable) shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent (or Collateral Agent, as applicable)
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s (or Collateral Agent’s, as applicable) resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent (or
Collateral Agent, as applicable), its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent (or Collateral Agent, as applicable) was
acting as Administrative Agent (or Collateral Agent, as applicable).

(b) (i) If at any time Bank of America (x) resigns as Administrative Agent
pursuant to Section 9.06(a) or (y) assigns all of its Commitment and Loans
pursuant to Section 10.06(b), Bank of America may, (I) upon 30 days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (II) upon 30 days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation by the L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer and Swing Line
Lender hereunder (which may include any Lender serving as successor
Administrative Agent); provided that the resignation of Bank of America as L/C
Issuer or Swing Line Lender, as the case may be, shall not take effect until the
appointment and acceptance of such successor L/C Issuer or Swing Line Lender.
Upon the acceptance of a successor L/C Issuer or Swing Line Lender, (x) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender and
(y) subject to clause (b)(ii) of this Section, the retiring L/C Issuer or Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents.

 

-161-



--------------------------------------------------------------------------------

(ii) If Bank of America resigns as L/C Issuer, it shall retain all the rights
and obligations of the Issuing Bank hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Loans or fund risk participations for unreimbursed amounts of
Letters of Credit hereunder. No Letter of Credit issued by Bank of America shall
be required to be canceled, replaced with a Letter of Credit issued by any
successor L/C Issuer or otherwise cash collateralized solely on account of Bank
of America’s resignation as L/C Issuer, and for all purposes hereunder, such
Letter of Credit shall remain a Letter of Credit issued hereunder. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Line Loans hereunder.

(c) In addition, the Required Lenders shall have the right, and so long as an
Event of Default has not occurred and is continuing, with the consent of the
Company, to remove the Administrative Agent and appoint a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, in the
event that the Administrative Agent (i) has been grossly negligent or has
willfully misconducted itself in performing its functions and duties under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) is a Defaulting
Lender.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or the Syndication Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the L/C Issuer
hereunder.

 

-162-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

b) to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Subsidiaries Guaranty and Collateral Matters. The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent and the Collateral Agent,
and each of the Administrative Agent and the Collateral Agent hereby agrees, to
release (a) any Subsidiary that is a Guarantor and/or Pledgor from its
obligations under the Subsidiaries Guaranty, the Pledge and Security Agreement
and the other Security Documents, (b) the Liens on the Collateral owned by such
Subsidiary Guarantor granted thereunder and (c) any Lien on the Capital Stock of
any Subsidiary granted under the Pledge and Security Agreement or such other
Security Document, (x) if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, including as a result of any sale, transfer or
disposition of such Subsidiary permitted by hereunder (so long as the proceeds
from such sale, transfer or disposition have been or will be applied in
accordance with this Agreement), and (y) otherwise pursuant to Section 6.14. At
the request of the Company, the Collateral Agent shall promptly deliver to the
Company any Collateral released pursuant to the foregoing sentence that is in
its possession.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release any Subsidiary Guarantor and/or Pledgor
from its obligations under the Subsidiaries Guaranty or the Security Documents
pursuant to this Section 9.10.

 

-163-



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise permitted hereunder, including
pursuant to Section 2.16, 2.20, 2.21 or 2.22, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Company or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding voluntary and mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder so long as the primary purpose of the amendments thereto was not to
reduce the interest or fees payable hereunder;

e) change Section 8.03 or Section 2.14(b) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

f) change any provision of this Section or the definition of “Required Lenders”
or “Class Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each affected Lender (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Commitments on the Closing Date);

g) release all or substantially all of the value of the Company Guaranty or the
Subsidiaries Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 or
Section 6.14 (in which case such release may be made by the Administrative Agent
acting alone);

 

-164-



--------------------------------------------------------------------------------

h) to the extent such amendment or waiver relates solely to a specific Tranche
or Class, modify the rights of the Lenders under such Tranche or Class without
the consent of Tranche Required Lenders or the Class Required Lenders, as
applicable;

i) change Section 1.08 without the written consent of each Lender affected
thereby;

j) change the last paragraph of Section 8.02 without the written consent of the
Class Required Lenders with respect to Term Loans only;

k) if, at the time any Event of Default pursuant to Section 8.01 occurs and is
continuing, there are Term Loan Borrowings outstanding but no other Borrowings,
L/C Borrowing or Unreimbursed Amount outstanding, waive, amend or modify
Section 10.06(b)(iii)(A) without the consent of the Class Required Lenders with
respect to Term Loans only; and

l) modify the application of prepayments set forth in Section 2.06(g) in a
manner that adversely affects the rights of one Class differently than any other
Class, without the approval of the Class Required Lenders with respect to the
Class adversely affected thereby;

and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) no amendment, waiver or consent shall, unless in writing signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the foregoing, the Administrative Agent and the Borrowers
(without the consent of any other Lender) may enter into amendments of any Loan
Document solely with respect to corrections of formal defects not having any
economic impact.

If, in connection with any proposed change, waiver, discharge or termination
with respect to any of the provisions of this Agreement as contemplated by
clauses (b) through (g) of this

 

-165-



--------------------------------------------------------------------------------

Section, the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained (each of
such other Lenders, a “Non-Consenting Lender”), then the Company shall have the
right to either (A) replace such Non-Consenting Lender pursuant to Section 10.13
or (B) terminate such Non-Consenting Lender’s Commitment and repay such
Non-Consenting Lender’s outstanding Loans; provided that, unless the Commitments
are terminated, and Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to the preceding clause (B) the Required Lenders (determined
before giving effect to the proposed action) shall specifically consent thereto;
provided further that, in any event the Company shall not have the right to
replace or terminate a Lender solely as a result of the exercise of such
Lender’s rights in its capacity as L/C Issuer, Swing Line Lender, Collateral
Agent or Administrative Agent, as applicable (and the withholding of any
required consent by such Lender) pursuant to clauses (i), (ii), (iii) and
(iv) of the proviso in the second preceding paragraph above (it being understood
that nothing in this proviso shall restrict the right of the Company to replace
a Lender that is a Non-Consenting Lender pursuant to Section 10.13 or terminate
such Lender pursuant to the preceding clause (B), as a result of such Lender’s
failure to provide consent its capacity as a Lender).

10.02 Notices; Effectiveness; Electronic Communication.

a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing (including electronic format such as electronic mail or
telecopier) and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to a Borrower, the Administrative Agent, Collateral Agent, the L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications shall be effective as
provided in such subsection (b).

 

-166-



--------------------------------------------------------------------------------

b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for punitive damages.

d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone

 

-167-



--------------------------------------------------------------------------------

number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to access Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities laws.

e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the Collateral Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices,
Swing Line Loan Notices and Term Loan Notices) they believe were given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Subject to the limitations set
forth in Section 10.04(b), the Company shall indemnify the Administrative Agent,
the Collateral Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer, the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case

 

-168-



--------------------------------------------------------------------------------

may be) hereunder and under the other Loan Documents, (c) the Collateral Agent
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Collateral Agent) hereunder and under the other Loan Documents,
(d) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (e) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent (or Collateral Agent, as applicable) pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c), (d) and (e) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, including Willkie Farr & Gallagher LLP and Canadian
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) to the extent not
already paid pursuant to Section 2.04, all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender (following an Event of
Default) or the L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; and (iv) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar taxes with respect to the foregoing
matters and save each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission
(other than to the extent attributable to such Lender) to pay such taxes. It is
understood that the provisions of this clause do not include the normal
administrative charges of the Administrative Agent in administering the Loans
(which amounts are included in a separate letter with the Administrative Agent).
Notwithstanding the foregoing, the obligation to reimburse the Lenders and the
L/C Issuer for fees, charges and disbursements of counsel in connection with the
matters described in clause (iii) above shall be limited to (x) one law firm for
the Administrative Agent, (y) one other law firm retained by the Required
Lenders or an ad hoc group of Lenders and (z) in the event of a conflict of
interest, one additional law firm for another Lender or group of Lenders,
together with (in the case of (x), (y) and (z), as applicable) one additional
counsel in each applicable jurisdiction.

 

-169-



--------------------------------------------------------------------------------

b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, the Collateral Agent, any sub-agent of the Administrative
Agent or the Collateral Agent, each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel or consultants for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not substantially comply with the terms of such Letter of Credit), (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to any Borrower or any of its
Subsidiaries, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding
any losses, liabilities, claims, damages or expenses (x) to the extent incurred
by reason of the Indemnitee’s gross negligence or willful misconduct as
determined by a final, nonappealable judgment by a court of competent
jurisdiction or (y) that constitute amounts in respect of Excluded Taxes. To the
extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Lender or the L/C Issuer set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Company shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. Notwithstanding the foregoing, Company shall not be liable for
the fees and expenses of more than one separate firm for all Indemnitees in each
relevant jurisdiction (unless there shall exist an actual conflict of interest
among the Indemnitees, in which case, one or more additional firms shall be
permitted to the extent necessary to eliminate such conflict). The Company shall
be entitled to assume the defense of any matter for which indemnification may be
sought under hereunder with counsel reasonably satisfactory to the Indemnitees
seeking indemnification hereunder. Upon assumption by the Company of the defense
of any such matter, such Indemnitees shall have the right to participate in such
matter and to retain their own counsel but the Company shall not be liable for
any legal expenses of other counsel subsequently incurred by such Indemnitees in
connection with the defense thereof unless

 

-170-



--------------------------------------------------------------------------------

such Indemnitees shall have been advised by counsel that there are actual or
potential conflicting interests between the Company and the Indemnitees. The
Company shall not be liable for any settlement of any such proceeding effected
without the Company’s written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), but if settled with such consent or if there
shall be a final judgment for the plaintiff, the Company shall indemnify the
Indemnitees from and against any loss or liability by reason of such settlement
or judgment subject to the Company’s rights in this paragraph to claim exemption
from its indemnity obligations. The Company shall not, without the prior written
consent of any Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding in respect of which such Indemnitee is or could have been a party and
indemnity could have been sought hereunder by such Indemnitee, unless such
settlement (i) includes an unconditional release of such Indemnitee from all
liability or claims that are the subject matter of such proceeding and (ii) does
not include a statement as to or an admission of fault, culpability, or a
failure to act by or on behalf of any Indemnitee. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Company, its equity holders or
creditors or an Indemnitee, whether or not an Indemnitee is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Company also agrees that no Indemnitee shall have any liability (whether in
contract or tort or otherwise) to the Company or its subsidiaries or affiliates
or to the Company’s or their respective equity holders or creditors arising out
of, related to or in connection with any aspect of this Agreement, the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent of damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct, and no Indemnitee shall be liable under any circumstances
for any punitive damages. Notwithstanding any other provision of this Agreement,
no Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for damages (but not punitive
damages) resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

c) Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent, the Collateral Agent, any
sub-agent of the Administrative Agent or the Collateral Agent, the L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, any such sub-agent, the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, any such sub-agent or the L/C Issuer
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent, Collateral Agent or any such sub-agent or
the L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d). To
the extent that the

 

-171-



--------------------------------------------------------------------------------

Administrative Agent or the Collateral Agent shall perform any of its duties or
obligations hereunder through an Affiliate or sub-agent, then all references to
the “Administrative Agent” or the “Collateral Agent” in this Section 10.04 shall
be deemed to include any such Affiliate or sub-agent, as applicable.

d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

e) Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof
which has been distributed to or shared with the Lenders as required hereby is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each Lender and the L/C Issuer and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment, or grant of a security interest, subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

-172-



--------------------------------------------------------------------------------

b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or the principal outstanding balance of the Committed
Loans (if the Commitment is not then in effect) or Term Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Classes on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

-173-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment (other than an
assignment of Term Loans).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

-174-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the Closing Date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall for the purposes of the Loan Documents be a Lender, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be (x) entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment, and (y) otherwise
subject to the obligations set forth in Section 10.07. Upon request and
following the return of any related Note issued to the assigning Lender, or in
the case of any loss, theft or destruction of any such Note, a lost note
affidavit from the assigning Lender in customary form, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Upon request by the Company, the
Administrative Agent shall promptly notify the Company of any transfer by a
Lender of its rights or obligations under this Agreement not subject to the
Company’s consent in the form of a list of current Lenders, although the failure
to give any such information shall not affect any assignments or result in any
liability by the Administrative Agent.

To the extent that an assignment of all or any portions of a Lender’s
Commitments and/or Loans and related outstanding Obligations would, at the time
of such assignment, result in increased costs or Taxes under Section 3.01, 3.04
or 3.05 from those being charged by the respective assigning Lender prior to
such assignment, then a Borrower shall not be obligated to pay or reimburse such
increased costs (although the Company shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

-175-



--------------------------------------------------------------------------------

d) Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c) and
(d) of the first proviso to Section 10.01 that affects such Participant.

e) Limitations upon Participant Rights. In the case of any such participation
pursuant to Section 10.06(d), a Participant shall not have any rights under this
Agreement or any of the other Loan Documents (such Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Company hereunder shall be determined as if such
Lender had not sold such participation.

f) Certain Pledges. Any Lender may at any time pledge or assign, or grant of a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or

 

-176-



--------------------------------------------------------------------------------

grant of security interest, to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee, assignee or grantee for such Lender as a party hereto and the exercise
of remedies, including any foreclosure, by such pledgee, assignee or grantee
shall be subject to the requirements of Section 10.06(b).

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of, and not disclose, all information
provided to all or any one of them by or on behalf of the Company and its
Subsidiaries in connection with this Agreement and the other Loan Documents,
except such information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors (legal or otherwise) and representatives who need to know
such information in connection with the Credit Agreement and are informed of the
confidential nature of such information (it being understood that the Persons to
whom such disclosure is made will either be subject to customary confidentiality
obligations of employment or professional practice or agree to be bound by the
terms of this Section 10.07 (or language substantially similar to this Section)
(with the Administrative Agent, the Collateral Agent, the applicable Lender or
the L/C Issuer, as applicable, responsible for such person’s compliance with
this Section 10.07)), (b) to the extent requested (orally or in writing) by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case the Administrative Agent,
the Collateral Agent, the applicable Lender or the L/C Issuer, as applicable,
agrees to the extent permitted by law, rule or regulation and reasonably
practicable, to inform the Company in advance thereof), (c) to any other party
hereto pursuant to the terms of this Agreement, (d) subject to such Person
entering into an agreement containing provisions substantially the same as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c), (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Company and its
obligations or (iii) any pledgee or assignee or prospective assignee or pledgee
of a Lender pursuant to Section 10.06(f), (e) with the consent of the Company,
(f) to the extent such information becomes publicly available other than as a
result of a breach of this Section or (g) to ratings agencies. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
acknowledge and agree that, in the event of any breach of this Section by them,
any of their respective Affiliates or their or their respective Affiliates’
partners, directors, officers, employees, agents, trustees, advisors (legal or
otherwise) and representatives, the Company and its subsidiaries and affiliates
could be irreparably and immediately harmed and might not be made whole by
monetary damages. Accordingly, it is agreed that, in addition to any other
remedy to which it may be entitled at law or in equity, the Company shall be
entitled to seek an injunction or injunctions to prevent any breach or
threatened breach of this Section or to compel specific performance of the
agreements contained in this Section. Notwithstanding anything to the contrary
contained herein, the Administrative Agent, the Collateral Agent, the Lenders
and the L/C Issuer and their respective affiliates may disclose any information
provided hereunder to any governmental agency, regulatory authority or
self-regulatory authority (including, without limitation, bank and securities
examiners) having or claiming to have authority to regulate or oversee any
aspect of the respective businesses of the

 

-177-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, such Lender, the L/C Issuer or those
of their respective affiliates in connection with the exercise of such authority
or claimed authority, in which case the Administrative Agent, the Collateral
Agent, such Lender or the L/C Issuer agrees, to the extent permitted by law,
rule and regulation and reasonably practicable, to inform the Company promptly
in advance thereof. The provisions of the immediately preceding sentence and
clause (b) of this Section relating to the obligation of the Administrative
Agent, the Collateral Agent, the Lenders and the L/C Issuer to provide advance
notice to the Company of any disclosures permitted pursuant to this Section
shall automatically terminate and be of no further force and effect on and after
the date that is two years after the termination of this Agreement.

Without limiting the foregoing, each of the Administrative Agent, the Collateral
Agent, the Lenders and the L/C Issuer acknowledges that (a) the information may
include material non-public information concerning the Company or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agree to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that

 

-178-



--------------------------------------------------------------------------------

exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Credit Extension, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

-179-



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender delivers a notice pursuant to Section 3.02, (d) any
Lender is a Defaulting Lender, Non-Accepting Lender or a Non-Consenting Lender
or (e) any other circumstance exists hereunder that gives the Company the right
to replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b)(iv);

b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01, 3.04 and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company or applicable Designated Borrower (in the case of all
other amounts);

c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD

 

-180-



--------------------------------------------------------------------------------

AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and

 

-181-



--------------------------------------------------------------------------------

agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Arrangers and the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders, on the other hand, (B) such Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower, any other Loan Party or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Collateral Agent, any of the Arrangers or any of the Lenders has any obligation
to such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and none of the Administrative Agent,
the Collateral Agent, any Arranger or any Lender has any obligation to disclose
any of such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each of the Borrowers hereby waives and releases any claims
that it may have against the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined), and the Administrative Agent (for itself and not on behalf of any
Lender), hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

-182-



--------------------------------------------------------------------------------

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE SUBJECT MATTER SET FORTH HEREIN
AND THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES AS TO SUCH SUBJECT MATTER.

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent, the
Collateral Agent, any Lender or the L/C Issuer hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, the Collateral Agent, such Lender or the L/C Issuer, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, the Collateral Agent, such Lender or the L/C Issuer, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent, the Collateral Agent, any Lender or the L/C Issuer from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, the
Collateral Agent, such Lender or the L/C Issuer, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent, the Collateral Agent, any
Lender or the L/C Issuer in such currency, the Administrative Agent, the
Collateral Agent, such Lender or the L/C Issuer, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law). The agreement in this Section 10.20
shall survive the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

10.21 Limitations on Recourse.

a) Notwithstanding anything to the contrary set forth in this Agreement or in
any of the other Loan Documents, but subject to the last sentence of this
Section 10.21(a) and clause (b) of this Section 10.21, the Company’s Obligations
hereunder and under the other Loan Documents shall be limited recourse
obligations of the Company, enforceable against the Company (and its assets)
only and not against any constituent partner in the Company. The foregoing
provisions of this Section 10.21 shall not impair the liability of the
Subsidiary Guarantors under the Subsidiary Guaranty, the liability of the
Company under the Company Guaranty or the Liens and security interests under the
Security Documents which are granted as security for the Obligations of the
Borrowers and the Guaranteed Obligations (as defined in the Subsidiaries
Guaranty) of the Subsidiary Guarantors.

 

-183-



--------------------------------------------------------------------------------

b) Notwithstanding the foregoing provisions of clause (a) of this Section 10.21,
the Administrative Agent and the Lenders shall have recourse to HHRI (in its
capacity as the general partner in the Company) to the extent (but only to the
extent) of any loss, cost, damage, expense or liability incurred by the
Administrative Agent or any of the Lenders by reason of (i) any unlawful act on
the part of HHRI, or (ii) any misappropriation of funds by HHRI in contravention
of the provisions of the Loan Documents.

 

-184-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc., its general
partner By:  

/s/ Gregory J. Larson

Name:   Gregory J. Larson Title:   Executive Vice President and Chief Financial
Officer CALGARY CHARLOTTE PARTNERSHIP By: HMC Charlotte (Calgary) Company and
HMC Grace (Calgary) Company, its general partners HMC TORONTO EC COMPANY HMC AP
CANADA COMPANY By:  

/s/ Gregory J. Larson

Name:   Gregory J. Larson Title:   Director and President

S-1

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ John Sletten

Name:   John Sletten Title:   Vice President

S-2

 

 

 

-1-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender, Swing Line Lender and L/C Issuer By:  

/s/ John Sletten

Name:   John Sletten Title:   Vice President

S-3

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender and L/C Issuer By:  

/s/ Brendan M. Poe

Name:   Brendan M. Poe Title:   Executive Director

S-4

 

 

 

WELLS FARGO BANK, N.A., as Lender and L/C Issuer By:  

/s/ Mark Monahan

Name:   Mark Monahan Title:   Senior Vice President and Manager

S-5

 

 

 

-2-



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ James Rolison

Title:   James Rolison Title:   Managing Director By:  

/s/ David Naranjo

Name:   David Naranjo Title:   Vice President

S-6

 

 

 

as Lender THE BANK OF NEW YORK MELLON By:  

/s/ Rick Laudisi

Name:   Rick Laudisi Title:   Managing Director

S-7

 

 

 

-3-



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By:  

/s/ David Bowers

Name:   David Bowers Title:   Managing Director By:  

/s/ Joseph Asciolla

Name:   Joseph Asciolla Title:   Managing Director

S-8

 

 

 

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Chad Hale

Name:   Chad Hale Title:   Director & Execution Head, REGAL

S-9

 

 

 

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

S-10

 

 

 

-4-



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Katie V. Chowdhry

Name:   Katie V. Chowdhry Title:   Assistant Vice President

S-11

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Walter Whitt

Name:   Walter Whitt Title:   Senior Vice President

S-12

 

 

 

COMPASS BANK, an Alabama banking corporation, as Lender By:  

/s/ Katie Morrow Britt

Name:   Katie Morrow Britt Title:   Vice President

S-13

 

 

 

REGIONS BANK, as Lender By:  

/s/ Lee Surtees

Name:   Lee Surtees Title:   Vice President

S-14

 

 

 

-5-



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Joshua Freedman

Name:   Joshua Freedman Title:   Authorized Signatory

S-15

 

 

 

SUNTRUST BANK, as Lender By:  

/s/ Mary K. Lundin

Name:   Mary K. Lundin Title:   Vice President

S-16

 

 

 

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

S-17

 

 

 

-6-



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:  

/s/ Hideo Notsu

Name:   Hideo Notsu Title:   Executive Director

S-18

 

 

 

BANK OF HAWAII, as Lender By:  

/s/ Van Cornwell

Name:   Van Cornwell Title:   Vice President

S-19

 

 

 

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ Glenn A. Page

Name:   Glenn A. Page Title:   Senior Vice President

S-20

 

 

 

-7-



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as Lender By:  

/s/ Derek Chang

Name:   Derek Chang Title:   Vice President

S-21

 

 

 

-8-



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 1.01

EXISTING ROLL FORWARD AMOUNTS

 

     As of December 31, 2013                  (in thousands)  

Section 7.10(a) Acquisitions; Investments

     

(ii)

  

Net Acquisitions of non-real estate assets

   $ 1,605,324   

Section 7.11 Dividends

     

(f)

  

Cash Dividends to HHRI to repurchase its capital stock and OP Units

   $ 1,505,324   



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

U.S. DOLLAR COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   U.S. Dollar Commitment      Applicable U.S. Dollar
Percentage  

Bank of America, N.A.

   $ 50,000,000.00         10.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00         10.000000000 % 

Wells Fargo Bank, National Association

   $ 50,000,000.00         10.000000000 % 

Deutsche Bank AG, New York Branch

   $ 50,000,000.00         10.000000000 % 

Bank of New York Mellon

   $ 37,500,000.00         7.500000000 % 

Credit Agricole Corporate & Investment Bank

   $ 37,500,000.00         7.500000000 % 

The Bank of Nova Scotia

   $ 37,500,000.00         7.500000000 % 

Goldman Sachs Bank USA

   $ 37,500,000.00         7.500000000 % 

PNC Bank, National Association

   $ 25,000,000.00         5.000000000 % 

U.S. Bank, National Association

   $ 25,000,000.00         5.000000000 % 

BBVA Compass Bank

   $ 25,000,000.00         5.000000000 % 

Regions Bank

   $ 25,000,000.00         5.000000000 % 

Royal Bank of Canada

   $ 25,000,000.00         5.000000000 % 

SunTrust Bank

   $ 12,500,000.00         2.500000000 % 

Morgan Stanley Bank, N.A.

   $ 12,500,000.00         2.500000000 %    

 

 

    

 

 

 

Total

   $ 500,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ALTERNATIVE CURRENCY COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Alternative Currency
Commitment      Applicable Alternative
Currency Percentage  

Bank of America, N.A.

   $ 39,750,000.00         8.833333333 % 

JPMorgan Chase Bank, N.A.

   $ 39,750,000.00         8.833333333 % 

Wells Fargo Bank, National Association

   $ 39,750,000.00         8.833333333 % 

Deutsche Bank AG, New York Branch

   $ 39,750,000.00         8.833333333 % 

Bank of New York Mellon

   $ 37,500,000.00         8.333333333 % 

Credit Agricole Corporate & Investment Bank

   $ 37,500,000.00         8.333333333 % 

The Bank of Nova Scotia

   $ 37,500,000.00         8.333333333 % 

Goldman Sachs Bank USA

   $ 37,500,000.00         8.333333333 % 

PNC Bank, National Association

   $ 25,000,000.00         5.555555556 % 

U.S. Bank, National Association

   $ 19,500,000.00         4.333333333 % 

BBVA Compass Bank

   $ 25,000,000.00         5.555555556 % 

Regions Bank

   $ 25,000,000.00         5.555555556 % 

Royal Bank of Canada

   $ 25,000,000.00         5.555555556 % 

SunTrust Bank

   $ 9,000,000.00         2.000000000 % 

Morgan Stanley Bank, N.A.

   $ 12,500,000.00         2.777777778 %    

 

 

    

 

 

 

Total

   $ 450,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

NEW ZEALAND DOLLAR/MEXICAN PESO COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   New Zealand Dollar/Mexican
Peso Commitment      Applicable New Zealand
Dollar/Mexican Peso
Percentage  

Bank of America, N.A.

   $ 10,250,000.00         20.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 10,250,000.00         20.500000000 % 

Wells Fargo Bank, National Association

   $ 10,250,000.00         20.500000000 % 

Deutsche Bank AG, New York Branch

   $ 10,250,000.00         20.500000000 % 

U.S. Bank, National Association

   $ 5,500,000.00         11.000000000 % 

SunTrust Bank

   $ 3,500,000.00         7.000000000 %    

 

 

    

 

 

 

Total

   $ 50,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

[SUPPLEMENTAL TRANCHE]1 COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   [Supplemental Tranche]
Commitment      Applicable [Supplemental
Tranche] Percentage  

N/A

     N/A         N/A      

 

 

    

 

 

 

Total

     N/A         N/A      

 

 

    

 

 

 

 

1  Insert the particular currency.



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Term Loan Commitments and Applicable Percentages

 

TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Term Loan Commitment      Term Loan Percentage  

Bank of America, N.A.

   $ 50,000,000.00         10.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00         10.000000000 % 

Wells Fargo Bank, National Association

   $ 50,000,000.00         10.000000000 % 

Bank of New York Mellon

   $ 30,000,000.00         6.000000000 % 

Credit Agricole

   $ 30,000,000.00         6.000000000 % 

The Bank of Nova Scotia

   $ 30,000,000.00         6.000000000 % 

PNC Bank, National Association

   $ 50,000,000.00         10.000000000 % 

U.S. Bank, National Association

   $ 35,000,000.00         7.000000000 % 

BBVA Compass Bank

   $ 30,000,000.00         6.000000000 % 

Regions Bank

   $ 25,000,000.00         5.000000000 % 

SunTrust Bank

   $ 25,000,000.00         5.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 35,000,000.00         7.000000000 % 

Bank of Hawaii

   $ 20,000,000.00         4.000000000 % 

Branch Banking and Trust Company

   $ 20,000,000.00         4.000000000 % 

First Hawaiian Bank

   $ 20,000,000.00         4.000000000 %    

 

 

    

 

 

 

Total

   $ 500,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.20

APPROVED REALLOCATION LENDERS

 

Lender

   Approved Amount Available for
Reallocation to the Alternative Currency
Tranche  

Bank of America, N.A.

   $ 10,250,000.00   

JPMorgan Chase Bank, N.A.

   $ 10,250,000.00   

Wells Fargo Bank, National Association

   $ 10,250,000.00   

Deutsche Bank AG, New York Branch

   $ 10,250,000.00   

U.S. Bank, National Association

   $ 5,500,000.00   

SunTrust Bank

   $ 3,500,000.00      

 

 

 

Total

   $ 50,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES

 

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

Airport Hotels LLC

   U.S. Borrower    Delaware      100         0   

Ameliatel LP

   U.S. Borrower (99.9% LP), HMC Amelia II LLC (.1% GP)    Delaware      100   
     0   

Beachfront Properties, Inc.

   Rockledge Hotel Properties, Inc.    Virgin Islands      100         0   

Benjamin Franklin Hotel, Inc.

   HST II LLC    Washington      100         0   

BRE/Swiss LP

   U.S. Borrower (99.9% LP), Host Swiss GP LLC (.1% GP)    Delaware      100   
     0   

Calgary Charlotte Holdings Company

   HMC Charlotte (Calgary) Company    Nova Scotia      100         0   

Calgary Charlotte Partnership

   HMC Charlotte (Calgary) Company (80% GP), HMC Grace (Calgary) Company (20%
GP)    Alberta, CN      100         0   

CB Realty Sales, Inc.

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

CCES Chicago LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCFH Maui LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCFS Atlanta LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCFS Philadelphia LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCHH Atlanta LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCHH Burlingame LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCHH Cambridge LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCHH GHDC LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

CCHH Host Capitol Hill LLC

   HST Lessee Sub I LLC    Delaware      100         0   

CCHH Maui LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCHH Reston LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCHI Singer Island LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Atlanta Suites LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Chicago CY LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Copley LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Coronado LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Costa Mesa Suites LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH DC LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Denver Tech LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Denver West LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Diversified LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Downer’s Grove Suites LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Dulles AP LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Fin Center LLC

   HMT Lessee Sub I LLC    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

CCMH Fisherman’s Wharf LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Gaithersburg LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Houston Galleria LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH IHP LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Kansas City AP LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Key Bridge LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Lenox LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Manhattan Beach LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Marina LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH McDowell LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Memphis LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Metro Center LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Minneapolis LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Moscone LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Nashua LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Newark LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Newport Beach LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Newport Beach Suites LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH O’Hare AP LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH O’Hare Suites LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Orlando LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Palm Desert LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Park Ridge LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Pentagon RI LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Perimeter LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Philadelphia AP LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Philadelphia Mkt LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Portland LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Potomac LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Properties II LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Quorum LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Riverwalk LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH San Diego LLC

   HMT Lessee Sub (SDM Hotel) LLC    Delaware      100         0   

CCMH Santa Clara LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCMH Scottsdale Suites LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCMH Tampa AP LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Tampa Waterside LLC

   HMT Lessee Sub I LLC    Delaware      100         0   

CCMH Times Square LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCMH Westfields LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

CCRC Amelia Island LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCRC Buckhead/Naples LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCRC Dearborn LLC

   HMT Lessee Sub II LLC    Delaware      100         0   

CCRC Marina LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCRC Naples Golf LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCRC Phoenix LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCRC San Francisco LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

CCRC Tysons LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCSH Atlanta LLC

   HMT Lessee Sub IV LLC    Delaware      100         0   

CCSH Chicago LLC

   HMT Lessee Sub III LLC    Delaware      100         0   

Chesapeake Hotel Limited Partnership

   HMC PLP LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100         0   

Cincinnati Plaza LLC

   HST I LLC    Delaware      100         0   

City Center Hotel Limited Partnership

   Host City Center GP LLC (1% GP), U.S. Borrower (99% LP)    Minnesota      100
        0   

CLDH Meadowvale Inc.

   HMT Lessee Sub II LLC    Ontario      100         0   

CLMH Airport Inc.

   HMT Lessee Sub I LLC    Ontario      100         0   

CLMH Calgary Inc.

   HMT Lessee Sub I LLC    Ontario      100         0   

CLMH Eaton Centre Inc.

   HMT Lessee Sub I LLC    Ontario      100         0   

DS Hotel LLC

   HMC DSM LLC    Delaware      100         0   

Durbin LLC

   Host Holding Business Trust    Delaware      100         0   

East Side Hotel Associates, L.P.

   HMC East Side LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100      
  0   

Elcrisa S.A. De C.V.

   Marriott Mexico City Partnership, G.P Aeropuerto Shareholder, Inc.
(unaffiliated) (45.1% Preferred), HMC Airport, Inc. (54.9% Preferred)    Mexico
    


 

100 Common


54.9% Preferred

  


  

     0   

Euro JV Manager B.V.

   Euro JV Manager LLC    Netherlands      100         0   

Euro JV Manager LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Farrell’s Ice Cream Parlour Restaurants LLC

   U.S. Borrower    Delaware      100         0   

Fernwood Atlanta Corporation

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

GLIC, LLC

   Rockledge Hotel Properties, Inc.    Hawaii      100         0   

Harbor-Cal S.D.

  

Harbor-Cal S.D. Partner LLC (0.1%)

U.S. Borrower (99.9%)

   California      100         0   

Harbor-Cal S.D. Partner LLC

   U.S. Borrower    Delaware      100         0   

HHR 42 Associates GP LLC

   Host Hotels & Resorts, L.P.    Delaware      100         0   

HHR 42 Associates PP LLC

   HHR 42 Associates, L.P.    Delaware      100         0   

HHR 42 Associates, L.P.

   HHR 42 Associates GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

HHR Assets LLC

   U.S. Borrower    Delaware      100         0   

HHR Auckland Limited

   HHR New Zealand Holdings Limited    New Zealand      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HHR Capital Wellington NTL Limited

   HHR New Zealand Holdings Limited    New Zealand      100         0   

HHR Christchurch IB Limited

   HHR New Zealand Holdings Limited    New Zealand      100         0   

HHR Christchurch NTL Limited

   HHR New Zealand Holdings Limited    New Zealand      100         0   

HHR Conventions Pty Ltd.

  

HHR Holdings Pty Ltd.

(Plenary Group (unaffiliated) owns 25% indirectly)

   Australia      75         0   

HHR Euro II GP B.V.

   HHR Investment II Coöperatief U.A.    Netherlands      100         0   

HHR FIP I LLC

   U.S. Borrower    Delaware      100         0   

HHR FIP II LLC

   U.S. Borrower    Delaware      100         0   

HHR FIP III LLC

   U.S. Borrower    Delaware      100         0   

HHR Fourth Avenue GP LLC

   U.S. Borrower    Delaware      100         0   

HHR Fourth Avenue Limited Partnership

   HHR Fourth Avenue GP LLC (.1% GP), U.S. Borrower (99.9%)    Delaware      100
        0   

HHR GHDC GP LLC

   U.S. Borrower    Delaware      100         0   

HHR GHDC Limited Partnership

   HHR GHDC GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100      
  0   

HHR Harbor Beach LLC

   U.S. Borrower    Delaware      100         0   

HHR Holdings Coöperatief U.A.

   U.S. Borrower (99.9% LP), HHR Assets LLC (.1% GP)    Netherlands      100   
     0   

HHR Holdings Pty Ltd.

  

HHR Melbourne Hotel Pty Ltd. (75%)

Plenary Group No. 3 Pty Ltd. (15%) (unaffiliated)

Plenary Group Pty. Ltd. (10%) (unaffiliated)

   Australia      75         0   

HHR Hotel Services Pty Ltd

  

HHR Holdings Pty Ltd.

(Plenary Group (unaffiliated) owns 25% indirectly)

   Australia      75         0   

HHR HP Waikiki GP LLC

   U.S. Borrower    Delaware      100         0   

HHR HP Waikiki, L.P.

   U.S. Borrower (99.9% LP), HHR HP Waikiki GP LLC (.1% GP)    Delaware      100
        0   

HHR Investment II Coöperatief U.A.

   HHR Member II LLC (1% GP), U.S. Borrower (1% LP)    Netherlands      100   
     0   

HHR JW Rio de Janeiro Investimentos Hoteleiros Ltda.

   HHR Rio Holdings LLC (99.9%), HHR Assets LLC (0.1%)    Brazil      100      
  0   

HHR Lauderdale Beach Limited Partnership

   HHR Harbor Beach LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100   
     0   

HHR Member II LLC

   U.S. Borrower    Delaware      100         0   

HHR Naples Golf LLC

   U.S. Borrower    Delaware      100         0   

HHR Naples LLC

   HMC OP BN LP    Delaware      100         0   

HHR Nashville LLC

   U.S. Borrower    Delaware      100         0   

HHR New Zealand Holdings Limited

   U.S. Borrower    New Zealand      100         0   

HHR Newport Beach LLC

   U.S. Borrower    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)     % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HHR Queenstown Limited

   HHR New Zealand Holdings Limited    New Zealand      100        0   

HHR Powell GP LLC

   U.S. Borrower    Delaware      100        0   

HHR Powell Street, LP

   U.S. Borrower (99.57% LP), HHR Powell GP LLC (.1% GP) Powell Street Hotel,
LLC (.33% LP)    Delaware      99.58 %      0   

HHR Rio Holdings LLC

   U.S. Borrower    Delaware      100        0   

HHR Rocky Hill, L.P.

   HHR Assets LLC (0.01% GP) U.S. Borrower (99.9% LP)    Delaware      100     
  0   

HHR Singer Island GP LLC

   U.S. Borrower    Delaware      100        0   

HHR Singer Island Limited Partnership

   U.S. Borrower (99.9% LP), HHR Singer Island GP LLC (.1% GP)    Delaware     
100        0   

HHR Union Square Ventures LLC

   U.S. Borrower    Delaware      100        0   

HHR Wellington IB Limited

   HHR New Zealand Holdings Limited    New Zealand      100        0   

HHR WRN GP LLC

  

Host Harbor Island Corporation (50%)

Host California Corporation (50%)

   Delaware      100        0   

HHR WRN Limited Partnership

   Host Harbor Island Corporation (49.95% LP), Host California Corporation
(49.95% LP), HHR WRN GP LLC (0.1% GP)    Delaware      100        0   

HMC Airport, Inc.

   Rockledge Hotel Properties, Inc.    Delaware      100        0   

HMC Amelia II LLC

   U.S. Borrower    Delaware      100        0   

HMC AP Canada Company

   HMC AP LP    Nova Scotia      100        0   

HMC AP GP LLC

   U.S. Borrower    Delaware      100        0   

HMC AP LP

   U.S. Borrower (99.99% LP), HMC AP GP LLC (.01% GP)    Delaware      100     
  0   

HMC Burlingame Hotel L.P.

   HMC Burlingame LLC (.1% GP), U.S. Borrower (99.9% LP)    California      100
       0   

HMC Burlingame LLC

   U.S Borrower    Delaware      100        0   

HMC Cambridge LP

   Host Cambridge GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
       0   

HMC Capital Resources LP

   U.S. Borrower (99.9% LP), Host NY Downtown GP LLC (.1% GP)    Delaware     
100        0   

HMC Charlotte (Calgary) Company

   HMC Charlotte LP    Nova Scotia      100        0   

HMC Charlotte GP LLC

   U.S. Borrower (99% non managing; 1% managing)    Delaware      100        0
  

HMC Charlotte LP

   U.S. Borrower (99.99% LP), HMC Charlotte GP LLC (.01% GP)    Delaware     
100        0   

HMC Chicago Lakefront LLC

   U.S. Borrower    Delaware      100        0   

HMC Chicago LLC

   U.S. Borrower    Delaware      100        0   

HMC Copley LP

   Host Copley GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100   
    0   

HMC Desert LLC

   U.S. Borrower    Delaware      100        0   

HMC Diversified American Hotels, L.P.

   HMC Diversified LLC ( 1% GP), U.S. Borrower (99% LP)    Delaware      100   
    0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HMC Diversified LLC

   U.S. Borrower    Delaware      100         0   

HMC DSM LLC

   Host DSM Limited Partnership    Delaware      100         0   

HMC East Side LLC

   U.S. Borrower    Delaware      100         0   

HMC Gateway LP

   U.S. Borrower (99.9%), S.D. Hotels LLC (.1%)    Delaware      100         0
  

HMC Grace (Calgary) Company

   HMC Charlotte (Calgary) Company    Nova Scotia      100         0   

HMC Grand LP

   Host Grand GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100   
     0   

HMC Headhouse Funding LLC

   U.S. Borrower    Delaware      100         0   

HMC Host Restaurants LLC

   U.S. Borrower    Delaware      100         0   

HMC Hotel Development LP

   Host Tampa GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100   
     0   

HMC Hotel Properties II Limited Partnership

   U.S. Borrower (99% LP), HMC MHP II LLC (1% GP)    Delaware      99.99        
.01   

HMC Hotel Properties Limited Partnership

   HMC Properties I LLC ( 1% GP), U.S. Borrower (1% LP)    Delaware      100   
     0   

HMC HT LP

   Host GH Atlanta GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

HMC JWDC GP LLC

   Host Holding Business Trust    Delaware      100         0   

HMC Kea Lani LP

   Host Kea Lani GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
        0   

HMC Lenox LP

   Host Lenox Land GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

HMC Manhattan Beach LLC

   U.S. Borrower    Delaware      100         0   

HMC Market Street LLC

   U.S. Borrower    Delaware      100         0   

HMC Maui LP

   Host Maui GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100   
     0   

HMC McDowell LP

   Host McDowell GP LLC (.1% GP), U.S. Borrower (99.9% (LP)    Delaware      100
        0   

HMC Mexpark LLC

   U.S. Borrower    Delaware      100         0   

HMC MHP II LLC

   U.S. Borrower (99%), HMC MHP II, Inc. (1%)    Delaware      99         1   

HMC Naples Golf, Inc.

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HMC NGL LP

   U.S. Borrower    Delaware      100         0   

HMC O’Hare Suites Ground LP

   Host O’Hare Suites Ground GP LLC (.1% GP), U.S. Borrower (99.9% (LP))   
Delaware      100         0   

HMC OLS I L.P.

   HMC OLS I LLC (0.1% GP), U.S. Borrower (99.9% LP)    Delaware      100      
  0   

HMC OLS I LLC

   U.S. Borrower    Delaware      100         0   

HMC OLS II L.P.

   HMC OLS I L.P. (99.9% LP), HMC OLS I LLC (0.1% GP)    Delaware      100      
  0   

HMC OP BN LP

   U.S. Borrower (99.9), Host OP BN GP LLC (.1)    Delaware      100         0
  

HMC Palm Desert LLC

   U.S. Borrower    Delaware      100         0   

HMC Partnership Properties LLC

   U.S. Borrower    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HMC PLP LLC

   U.S. Borrower    Delaware      100         0   

HMC Polanco LLC

   HMC Mexpark LLC    Delaware      100         0   

HMC Potomac LLC

   U.S. Borrower    Delaware      100         0   

HMC Properties I LLC

   U.S. Borrower    Delaware      100         0   

HMC Property Leasing LLC

   U.S. Borrower    Delaware      100         0   

HMC Reston LP

   Host Reston GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100   
     0   

HMC Retirement Properties L.P.

  

Host Holding Business Trust (99% LP)

Durbin LLC (1% GP)

   Delaware      100         0   

HMC Seattle LLC

   U.S. Borrower    Delaware      100         0   

HMC SFO LP

   Host SFO GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100      
  0   

HMC Suites Limited Partnership

   HMC Suites LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100         0
  

HMC Suites LLC

   U.S. Borrower    Delaware      100         0   

HMC Times Square Hotel, L.P.

   Host Times Square LP (91.8% LP), Timeport, LP (2.5% LP), Timewell Group, LP
(3.6% LP), Times Square GP LLC (.1% GP), U.S. Borrower (2% LP)    New York     
100         0   

HMC Times Square Partner LLC

   U.S. Borrower    Delaware      100         0   

HMC Toronto Air Company

   HMC Toronto Airport LP    Nova Scotia      100         0   

HMC Toronto Airport GP LLC

   U.S. Borrower    Delaware      100         0   

HMC Toronto Airport LP

   U.S. Borrower (99.99%), HMC Toronto Airport GP LLC (.01%)    Delaware     
100         0   

HMC Toronto EC Company

   HMC Toronto EC LP    Nova Scotia      100         0   

HMC Toronto EC GP LLC

   U.S. Borrower    Delaware      100         0   

HMC Toronto EC LP

   U.S. Borrower (99.99%), HMC Toronto EC GP LLC    Delaware      100         0
  

HMC/Interstate Manhattan Beach, L.P.

   HMC Manhattan Beach LLC (1% GP) U.S. Borrower (99% LP)    Delaware      100
        0   

HMH General Partner Holdings LLC

   U.S. Borrower    Delaware      100         0   

HMH HPT CBM LLC

   U.S. Borrower    Delaware      100         0   

HMH HPT RIBM LLC

   U.S. Borrower    Delaware      100         0   

HMH Marina LLC

   U.S. Borrower    Delaware      100         0   

HMH Pentagon LP

   Host Pentagon GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
        0   

HMH Restaurants LP

   Host Restaurants GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

HMH Rivers LLC

   U.S. Borrower    Delaware      100         0   

HMH Rivers, L.P.

   HMH Rivers LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100         0
  

HMH WTC LLC

   U.S. Borrower    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)     % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HMT Lessee Sub (Palm Desert) LLC

   HMT Lessee Sub III LLC    Delaware      100        0   

HMT Lessee Sub (SDM Hotel) LLC

   HMT Lessee Sub I LLC    Delaware      100        0   

HMT Lessee Sub I LLC

   Rockledge HMT LLC    Delaware      100        0   

HMT Lessee Sub II LLC

   Rockledge HMT LLC    Delaware      100        0   

HMT Lessee Sub III LLC

   Rockledge HMT LLC    Delaware      100        0   

HMT Lessee Sub IV LLC

   Rockledge HMT LLC    Delaware      100        0   

HMT SPE (Palm Desert) Corporation

   Rockledge HMT LLC    Delaware      100        0   

Host Atlanta Perimeter Ground GP LLC

   U.S. Borrower    Delaware      100        0   

Host Atlanta Perimeter Ground LP

   Host Atlanta Perimeter Ground GP LLC (.1% GP), U.S. Borrower (99.9% LP)   
Delaware      100        0   

Host CAD Business Trust

   U.S. Borrower    Maryland      100        0   

Host California Corporation

   Host Holding Business Trust    Delaware      100        0   

Host Cambridge GP LLC

   U.S. Borrower    Delaware      100        0   

Host Capitol Hill LLC

   Host Holding Business Trust    Delaware      100        0   

Host Cincinnati Hotel LLC

   Host Cincinnati II LLC    Delaware      100        0   

Host Cincinnati II LLC

   Cincinnati Plaza    Delaware      100        0   

Host City Center GP LLC

   U.S. Borrower    Delaware      100        0   

Host CLP Business Trust

   U.S. Borrower    Maryland     
 
  100% Common
Stock & 28%
preferred stock   
  
       0   

Host CLP LLC

   Host CLP Business Trust    Delaware      100        0   

Host Copley GP LLC

   U.S. Borrower    Delaware      100        0   

Host Dallas Quorum Ground GP LLC

   U.S. Borrower    Delaware      100        0   

Host Dallas Quorum Ground LP

   Host Dallas Quorum Ground GP LLC (.1% GP), U.S. Borrower (99.9% LP)   
Delaware      100        0   

Host Denver Hotel Company

   HST II LLC    Delaware      100        0   

Host Denver LLC

   Host Denver Hotel Company    Delaware      100        0   

Host DSM Limited Partnership

   HMC Desert LLC (98% LP, 1% GP), HMC Partnership Properties LLC (1% LP)   
Delaware      100        0   

Host Financing LLC

   Host Holding Business Trust    Delaware      100        0   

Host FJD Business Trust

   U.S. Borrower    Maryland      100        0   

Host Fourth Avenue LLC

   U.S. Borrower    Delaware      100        0   

Host GH Atlanta GP LLC

   U.S. Borrower    Delaware      100        0   

Host Grand GP LLC

   U.S. Borrower    Delaware      100        0   

Host Harbor Island Corporation

   Host Holding Business Trust    Delaware      100 %      0   

Host Holding Business Trust

   HST LT LLC    Maryland     
 
  100% Common
Stock & 28%
preferred stock   
  
       0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

Host Hotels Empreendimentos Hoteleiros Ltda.

  

HHR Assets LLC (1% GP),

HHR Rio Holdings LLC (99% LP)

   Brazil      100         0   

Host Hotels Limited

   Euro JV Manager LLC    United Kingdom      100         0   

Host Houston Airport GP LLC

   U.S. Borrower    Delaware      100         0   

Host Houston Briar Oaks, L.P.

   Host Financing LLC (1% GP) Host Holding Business Trust (99% LP)    Delaware
     100         0   

Host Indianapolis GP LLC

   U.S. Borrower    Delaware      100         0   

Host Indianapolis Hotel Member LLC

   U.S. Borrower    Delaware      100         0   

Host Indianapolis I LP

   Host Indianapolis GP LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100
        0   

Host Indianapolis LP

  

Host Indianapolis Hotel Member LLC (1% GP)

U.S. Borrower (99% LP)

   Delaware      

Host Kea Lani GP LLC

   U.S. Borrower    Delaware      100         0   

Host Kierland GP LLC

   U.S. Borrower    Delaware      100         0   

Host Kierland LP

   Host Kierland GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
        0   

Host La Jolla LLC

   U.S. Borrower    Delaware      100         0   

Host Lenox Land GP LLC

   U.S. Borrower    Delaware      100         0   

Host Los Angeles GP LLC

   U.S. Borrower    Delaware      100         0   

Host Los Angeles LP

   Host Los Angeles GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

Host Maui GP LLC

   U.S. Borrower    Delaware      100         0   

Host Maui Vacation Ownership LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Host McDowell GP LLC

   U.S. Borrower    Delaware      100         0   

Host Melbourne LLC

   U.S. Borrower    Delaware      100         0   

Host Mission Hills Hotel LP

   Host Mission Hills II LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

Host Mission Hills II LLC

   U.S. Borrower    Delaware      100         0   

Host Moscone GP LLC

   U.S. Borrower    Delaware      100         0   

Host Needham Hotel LP

   Host Needham II LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
        0   

Host Needham II LLC

   U.S. Borrower    Delaware      100         0   

Host NY Downtown GP LLC

   U.S. Borrower    Delaware      100         0   

Host O’Hare Suites Ground GP LLC

   U.S. Borrower    Delaware      100         0   

Host of Boston, Ltd.

   Airport Hotels LLC (1% GP), U.S. Borrower (99% LP)    Massachusetts      100
        0   

Host of Houston 1979 LP

   U.S. Borrower (99% LP), Host of Houston, Ltd. (1% GP)    Delaware      100   
     0   

Host of Houston L.P.

  

Airport Hotels Houston LLC (1% GP)

U.S. Borrower (99% LP)

   Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

Host OP BN GP LLC

   U.S. Borrower    Delaware      100         0   

Host Park Ridge LLC

   U.S. Borrower    Delaware      100         0   

Host Pentagon GP LLC

   U.S. Borrower    Delaware      100         0   

Host PLN Business Trust

   U.S. Borrower    Maryland      100         0   

Host Realty Hotel LLC

   Host Realty LLC    Delaware      100         0   

Host Realty LLC

   Host Holding Business Trust    Delaware      100         0   

Host Realty Partnership, L.P.

  

HST I LLC (.1% GP)

U.S. Borrower (99.9% LP)

   Delaware      100         0   

Host Restaurants GP LLC

   U.S. Borrower    Delaware      100         0   

Host Reston GP LLC

   U.S. Borrower    Delaware      100         0   

Host San Diego Hotel LLC

   Host San Diego LLC    Delaware      100         0   

Host San Diego LLC

   Harbor-Cal S.D.    Delaware      100         0   

Host Santa Clara GP LLC

  

HMC MHP II, Inc. (1%)

U.S. Borrower (99%)

   Delaware      99         1   

Host SH Boston Corporation

   Host Holding Business Trust    Massachusetts      100         0   

Host South Coast GP LLC

   U.S. Borrower    Delaware      100         0   

Host Swiss GP LLC

   U.S. Borrower    Delaware      100         0   

Host Tampa GP LLC

   U.S. Borrower    Delaware      100         0   

Host Times Square GP LLC

   U.S. Borrower    Delaware      100         0   

Host Times Square LP

   Host Times Square GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

Host UK Business Trust

   U.S. Borrower    Maryland      100         0   

Host Waltham Hotel LP

   Host Waltham II LLC (.1% GP), Host Holding Business Trust (99.9% LP)   
Delaware      100         0   

Host Waltham II LLC

   Host Holding Business Trust    Delaware      100         0   

Host WNY GP LLC

   U.S. Borrower    Delaware      100         0   

Hotelera Host San Cristobal Limited

   Host CLP Business Trust (4%), RHP Foreign Lessee LLC (96%)    Chile      100
        0   

Hotels Union Square LLC

   HHR Union Square Ventures LLC    Delaware      100         0   

Houston Airport Hotel Owner Limited Partnership

  

Host of Houston Airport GP LLC (.1%)

Host of Houston 1979 LP (42.45% LP)

Host of Houston, L.P. (42.45% LP)

Satchel LLC (15% LP)

   Delaware      85         0   

HST Asia/Australia Asset Manager LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Asia/Australia LLC

   U.S. Borrower    Delaware      100         0   

HST EBT Euro Holdings B.V.

   Host Holding Business Trust    Netherlands      100         0   

HST Euro II LP B.V.

   HHR Investment II Coöperatief U.A.    Netherlands      100         0   

HST GP Euro B.V.

   HST EBT Euro Holdings B.V.    Netherlands      100         0   

HST GP LAX LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST GP Mission Hills LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST GP San Diego LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST GP South Coast LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST GP SR Houston LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Grand Central LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

HST Houston AP LLC

   Houston Airport Hotel Owner Limited Partnership    Delaware      100        
0   

HST I LLC

   U.S. Borrower    Delaware      100         0   

HST II LLC

   Host Holding Business Trust    Delaware      100         0   

HST III LLC

   Host Holding Business Trust    Delaware      100         0   

HST Kierland LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee Boston LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee Cincinnati LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee CMBS LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee Denver LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee Indianapolis LLC

  

Rockledge Hotel Properties, Inc. (99%)

HST RHP LLC (1%)

   Delaware      100         0   

HST Lessee Keystone LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee LAX LP

  

HST GP LAX LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   Delaware      100         0   

HST Lessee Mission Hills LP

  

HST GP Mission Hills LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   Delaware      100         0   

HST Lessee Needham LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee San Diego LP

  

HST GP San Diego LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   Delaware      100         0   

HST Lessee SNYT LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee South Coast LP

  

HST GP South Coast LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   Delaware      100         0   

HST Lessee SR Houston LP

  

HST GP SR Houston LLC (1% GP)

Rockledge Hotel Properties, Inc. (99% LP)

   Delaware      100         0   

HST Lessee Waltham LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee West Seattle LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Lessee WNY LLC

   Rockledge Hotel Properties, inc.    Delaware      100         0   

HST Lessee WSeattle LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST LP Euro B.V.

   HST EBT Euro Holdings B.V.    Netherlands      100         0   

HST LT LLC

   U.S. Borrower    Delaware      100         0   

HST Powell LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST RHP LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST San Diego HH Lessee GP LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST San Diego HH LP

   HST San Diego HH Lessee GP LLC (1% GP), Rockledge Hotel Properties, Inc.
(99%)    Delaware      100         0   

HST Sub-Owner LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

HST Union Square LLC

   HHR Union Square Ventures LLC    Delaware      100         0   

HST WRN LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

IHP Holdings Partnership, L.P.

  

HMH General Partner Holdings LLC (1% GP)

U.S. Borrower (99% LP)

   Pennsylvania      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

Inversiones y Hotelera Host San Cristobal Limitada

   Host CLP Business Trust (1% GP), Host CLP LLC (1% LP)    Chile      100      
  0   

JWDC Limited Partnership

   HMC JWDC GP LLC (.1% GP), JWDC LP Holdings Limited Partnership (99.9%)   
Delaware      100         0   

JWDC LP Holdings Limited Partnership

   HMC JWDC GP LLC (.1% GP), Host Holding Business Trust (99.9% LP)    Delaware
     100         0   

Lauderdale Beach Association

   HHR Lauderdale Beach Limited Partnership (49.9% GP), RV/C Association
(unaffiliated) (50.1% GP)    Florida      49.9         0   

Manchester Grand Resorts, Inc.

   Rockledge Hotel Properties, Inc.    California      100         0   

Manchester Grand Resorts, L.P.

   U.S. Borrower (99% LP) Manchester Grand Resorts, Inc.    California      100
        0   

Marriott Mexico City Partnership

   HMC Airport, Inc. (52.4% GP) Aeropuerto Shareholder, Inc. (unaffiliated)
(47.6%)    Delaware      52.4         0   

MDSM Finance LLC

   HMC Palm Desert LLC    Delaware      100         0   

MFI Liquidating Agent LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Mutual Benefit Chicago Suite Hotel Partners, L.P.

   HMC Chicago LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100        
0   

New Market Street LP

   U.S. Borrower (99.9% LP), HMC Market Street LLC (0.1% GP)    Delaware     
100         0   

Pacific Gateway, Ltd.

   S.D. Hotels LLC (.1% GP), HMC Gateway LP (99.9% LP)    California      100   
     0   

Host Hotels & Resorts Asia Pacific Private Limited

   HST Sub-Owner LLC    Singapore      100         0   

Philadelphia Airport Hotel Limited Partnership

   Philadelphia Airport Hotel LLC (0.1% GP), U.S. Borrower (88.9% capital, 98.9%
profits LP), Philadelphia Airport Hotel Corporation (1% profit, 11% capital LP)
   Pennsylvania      89         11   

Philadelphia Airport Hotel LLC

   U.S. Borrower    Delaware      100         0   

PM Financial LLC

   U.S. Borrower    Delaware      100         0   

PM Financial LP

   PM Financial LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100        
0   

Potomac Hotel Limited Partnership

   HMC Potomac LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100        
0   

RHP Foreign Lessee LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge HMC BN LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge HMT LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge Hotel LLC

   U.S. Borrower    Delaware      100         0   

Rockledge Hotel Properties, Inc

   Rockledge Hotel LLC    Delaware      100         0   

Rockledge Insurance Company (Cayman) Ltd.

   U.S Borrower    Cayman Islands      100         0   

Rockledge Manhattan Beach LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   



--------------------------------------------------------------------------------

Entity

  

Direct Owner(s)

  

Jurisdiction of
Formation

   % Owned by
U.S. Borrower
(indirectly or
directly)      % Owned by
Host Hotels &
Resorts, Inc.
(indirectly or
directly)
other than
through U.S.
Borrower  

Rockledge Minnesota LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge NY Times Square LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge Potomac LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge Riverwalk LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

Rockledge Square 254 LLC

   Rockledge Hotel Properties, Inc.    Delaware      100         0   

S.D. Hotels LLC

   U.S. Borrower    Delaware      100         0   

Santa Clara Host Hotel Limited Partnership

   Host Santa Clara GP LLC (1%), U.S Borrower (99% LP)    Delaware      99.985
        .015   

Seattle Host Hotel Company LLC

  

Benjamin Franklin Hotel, Inc. (50% Member)

W&S Realty Corporation of Delaware (50% Member)

   Delaware      100         0   

SNYT LLC

   Host Holding Business Trust    Delaware      100         0   

South Coast Host Hotel LP

   Host South Coast GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware     
100         0   

Starlex LP

   Host WNY GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100      
  0   

Tiburon Golf Ventures Limited Partnership

   HHR Naples Golf LLC (1% GP), U.S. Borrower (99% LP)    Delaware      100   
     0   

Timeport, L.P.

   HMC Times Square Partner LLC (1% GP), Host Times Square LP (99% LP)   
Georgia      100         0   

Times Square GP LLC

   U.S. Borrower    Delaware      100         0   

Timewell Group L.P.

   HMC Times Square Partner LLC (1% GP), Host Times Square LP (99% LP)   
Georgia      100         0   

W&S Realty Corporation of Delaware

   HST III LLC    Delaware      100         0   

Wellsford-Park Ridge HMC Hotel Limited Partnership

   Host Park Ridge LLC (1% GP, 98% LP), HMC Capital Resources LP (1% LP)   
Delaware      100         0   

YBG Associates LP

   Host Moscone GP LLC (.1% GP), U.S. Borrower (99.9% LP)    Delaware      100
        0   



--------------------------------------------------------------------------------

SCHEDULE 5.19

INDEBTEDNESS

 

INDEBTEDNESS   Borrower    Description    Balance as of
6/15/2014             (in thousands)     

Senior Notes

  

Host Hotels & Resorts, L.P.

  

Series V Senior Notes due 2020

   $ 500,000   

Host Hotels & Resorts, L.P.

  

Series X Senior Notes due 2019

   $ 500,000   

Host Hotels & Resorts, L.P.

  

Series Z Senior Notes due 2021

   $ 300,000   

Host Hotels & Resorts, L.P.

  

Series B Senior Notes due 2022

   $ 350,000   

Host Hotels & Resorts, L.P.

  

Series C Senior Notes due 2023

   $ 450,000   

Host Hotels & Resorts, L.P.

  

Series D Senior Notes due 2023

   $ 400,000      

Exchangeable Debentures

  

Host Hotels & Resorts, L.P.

  

2.5% Exchangeable Debentures

   $ 400,000      

Credit Facility & Term Loan

  

Host Hotels & Resorts, L.P.

  

Credit Facility - GBP

   GBP 11,720   

Host Hotels & Resorts, L.P.

  

Credit Facility - EUR

   EUR 74,200   

Host Hotels & Resorts, L.P.

  

Credit Facility - CAD

   CAD 106,900   

Host Hotels & Resorts, L.P.

  

Term Loan

   $ 500,000      

Mortgage Debt

  

HHR New Zealand Holdings Limited

  

New Zealand Mortgage

   NZD 105,000   

HMC Reston LP

  

Hyatt Reston Mortgage

   $ 100,000   

HHR Conventions Pty Limited

  

Melbourne Mortgage

   AUD 82,000   

Lauderdale Beach Association

  

Harbor Beach Mortgage

   $ 150,000      

Other Debt

  

Host Hotels & Resorts, L.P.

  

Dulles Airport

   $ 11,500   

Various

  

Capital Lease Obligations

   $ 1,878   

Hotels Union Square LLC

  

Contingent Obligation

   $ 10,750   

Hyatt Place Nashville, LLC

  

Contingent Obligation

   $ 30,546   

Maui Timeshare Ventures LLC

  

Contingent Obligation

   $ 79,130   

Host Hotels & Resorts, L.P.

  

Contingent Obligation (forward contract)

   $ 4,272   

HHR Conventions Pty Limited

  

Contingent Obligation (swap contract)

   AUD 2,187   

HHR New Zealand Holdings Limited

  

Contingent Obligation (swap contract)

   NZD 1,135   

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

HOST HOTELS & RESORTS, L.P.:

6903 Rockledge Drive, Suite 1500

Bethesda, Maryland 20817

Attention: General Counsel, Department 923

Telephone: (240) 744-5167

Telecopier: (240) 744-5154

Electronic Mail: Bill.Kelso@hosthotels.com

Website Address: www.hosthotels.com

U.S. Taxpayer Identification Number: 52-2095412

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Street Address: 901 MAIN ST

Mail Code: TX1-492-14-14

City, State ZIP Code: DALLAS, TX 75202

Attention: REEMA JAN

Telephone: 972-338-3773

Telecopier: 214.416.0960

Electronic Mail: reema.jan@baml.com

Account No. (for Dollars):

BANK OF AMERICA NA

ABA: 026009593

ACCT: 1292000883

ATTN: CREDIT SERVICES

RE: Host Hotels & Resorts

EUR WIRING INSTRUCTIONS:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Account: 96272019

Attention: Grand Cayman Unit #1207

Reference: Host Hotels & Resorts

 

1



--------------------------------------------------------------------------------

GBP WIRING INSTRUCTIONS:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Account: 96272027

Attention: Grand Cayman Unit #1207

Reference: Host Hotels & Resorts

Account No. (for Yen):

BANK OF AMERICA, TOKYO

SWIFT: BOFAJPJX

ACCT: 96272011

ATTN: Grand Cayman Unit #1207

RE: Host Hotels & Resorts

Account No. (for New Zealand Dollars):

BANK OF NEW ZEALAND

SWIFT: BKNZNZ22

ACCT: 2578230000

ATTN: Grand Cayman Unit #1207

RE: Host Hotels & Resorts

Account No. (for Canadian Dollars):

BANK OF AMERICA, CANADA

SWIFT: BOFACATT

ACCT: 65042228

ATTN: Grand Cayman Unit #1207

RE: Host Hotels & Resorts

Account No. (for Mexican Pesos):

BANK OF AMERICA, MEXICO

FFC BOFA LONDON

SWIFT: BOFAGB22

ATTN: Grand Cayman Unit #1207

SWIFT: BOFAMXMX

ACCT: 6008 96272051

RE: Host Hotels & Resorts

 

2



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Sheri Starbuck

Telephone: 214 209-3758

Telecopier: 214 290-8392

Electronic Mail: sheri.starbuck@baml.com

 

3



--------------------------------------------------------------------------------

L/C ISSUERS:

Bank of America, NA

PA6-580-33-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Brian Gibbons

Telephone: 570-330-4801

Fax: 570-330-4187

Email: scranton_standby_lc@bankofamerica.com

Wells Fargo Bank, N.A.

1750 H. Street NW, Suite 550

Washington, DC 20006

Attention: Christina Woodson

Phone: 202-303-3007

Fax: 202-429-2988

Email: christina.woodson@wellsfargo.com

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Floor 3

Newark, DE 19713

Attention: Nicole Mangiaracina

Telephone: 302-634-2022

Fax: 201-244-3885

Email: Nicole.f.mangiaracina@jpmorgan.com

SWING LINE LENDERS:

Domestic Swing Line Lender:

Bank of America, N.A.

Street Address: 901 MAIN ST

Mail Code: TX1-492-14-14

City, State ZIP Code: DALLAS, TX 75202

Attention: TRACY MACKIE

Telephone: 214.209.2154

Telecopier: 214.290.9425

Electronic Mail: tracy.f.mackie@bankofamerica.com

BANK OF AMERICA NA

ABA: 026009593

ACCT: 1292000883

ATTN: CREDIT SERVICES

RE: Host Hotels & Resorts

 

4



--------------------------------------------------------------------------------

Canadian Dollar Swing Line Lender:

Bank of America NA, Canada Branch

200 Front Street West, Toronto, Ontario

Attention: Marian D’Souza

Telephone: 416.369.2832

Telecopier: 312.453.4041

Electronic Mail: marian.d’souza@baml.com

Swift Code: BOFACATT

A/C # 90083255

Attn: Loans Department

Transit #: 024156792

Ref: HMC TORONTO EC COMPANY

Alternative Currency Swing Line Lender:

BankAmerica International New York

335 Madison Avenue, New York, New York 10017

Swift Code: BOFAUS3N      ABA# 026009593

For the Account of: Bank of America, N.A., Canada Branch

Account # 65502-01805

Swift Code: BOFACATT

Ref: HMC TORONTO EC COMPANY

Euro/Sterling Swing Line Lender:

Contact Name Kevin Gubb / Adi Khambata

Telephone Number : +44-208-313-2655 / 44 208 695 3389,

FAX : +44 208 313 2140

Address : 26 Elmfield Road, Bromley, Kent, BR1 1LR, United Kingdom

E-Mail: emealoanoperations@baml.com

EUR WIRING INSTRUCTIONS:

Pay: Bank Of America NA, London Branch,

Swift: BOFAGB22

Credit: Bank of America Merrill Lynch International Limited

Swift: BOFAGB2U

IBAN: GB07 BOFA 1650 5010 9852 92

Account: 10985292

Attention: BAMLI #7115

Reference: Host Hotels & Resorts

 

5



--------------------------------------------------------------------------------

GBP WIRING INSTRUCTIONS:

Pay: Bank Of America NA, London Branch

Swift: BOFAGB22

Bank of America Merrill Lynch International Limited

Swift Address: BOFAGB2U

IBAN: GB55 BOFA 1650 5010 9850 10

Account: 10985010

Attention: BAMLI #7115

Reference: Host Hotels & Resorts

COLLATERAL AGENT:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Sheri Starbuck

Telephone: 214 209-3758

Telecopier: 214 290-8392

Electronic Mail: sheri.starbuck@baml.com

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
an L/C Issuer and Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 7 below (select one):

¨  A Borrowing of Committed Loans        ¨  A conversion of Committed Loans

¨  A continuation of Eurocurrency Rate Committed Loans

Under the (select one):

     U.S. Dollar Tranche              Alternative Currency Tranche

     New Zealand Dollar/Mexican Peso Tranche

[     Supplemental Tranche]

2. On                      (a Business Day).

3. In the amount of $        .

4. Comprised of                     .

    [Type and Tranche of Committed Loan requested, converted or continued]

5. For Eurocurrency Rate Loans: with an Interest Period of      months.

6. In the following currency:             .

7. On behalf of                             [insert name of applicable
Designated Borrower]

 

A-1



--------------------------------------------------------------------------------

The Committed Borrowing, if any, requested herein complies with Section 2.02 of
the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.,   its general
partner  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BID REQUEST

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Collateral Agent, an
L/C Issuer and Swing Line Lender.

The Lenders are invited to make Bid Loans:

1. On                     (a Business Day).

2. In an aggregate amount not exceeding $          (with any sublimits set forth
below).

3. Comprised of (select one):

¨    Bid Loans based on an Absolute        ¨        Bid Loans based on
Eurocurrency Rate Base Rate

 

Bid Loan No.    Interest Period
requested    Maximum principal
amount requested      Currency

1

        days/mos    $                   

2

        days/mos    $                   

3

        days/mos    $                   

4. On behalf of                                          [insert name of
applicable Designated Borrower]

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

B-1-1



--------------------------------------------------------------------------------

The Company authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

HOST HOTELS & RESORTS, L.P., By:   Host Hotels & Resorts, Inc., its   general
partner  

 

Name:  

 

Title:  

 

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

            ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership, (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Collateral Agent, an
L/C Issuer and Swing Line Lender.

In response to the Bid Request dated             ,     , the undersigned offers
to make the following Bid Loan(s):

 

  1. Borrowing date:                     (a Business Day).

 

  2. In an aggregate amount not exceeding $             (with any sublimits set
forth below).

 

  3. Comprised of:

 

Bid Loan No.

   Interest Period
offered      Bid Maximum      Absolute Rate
Bid or
Eurocurrency
Margin Bid*     Currency

1

          days/mos       $                      (- +)      %   

2

          days/mos       $                      (- +)      %   

3

          days/mos       $                      (- +)      %   

 

* Expressed in multiples of 1/100th of a basis point.

 

B-2-1



--------------------------------------------------------------------------------

Contact Person:                      Telephone:                     

 

[LENDER] By:  

 

Name:  

 

Title:  

 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal Amount Accepted      Currency    $                       $
                      $                   

 

HOST HOTELS & RESORTS, L.P. By:  

Host Hotels & Resorts, Inc.,

is general partner

 

 

Name:  

 

Title:  

 

Date:  

 

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF DOMESTIC SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Domestic Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF ALTERNATIVE CURRENCY SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A. Canada Branch, as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests an Alternative Currency Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(b)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF CANADIAN DOLLAR SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A. Canada Branch, as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Canadian Dollar Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of Cdn$        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(c)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF EURO/STERLING SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A. London Branch, as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P. (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Euro/Sterling Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of [Euro][Sterling]            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(d)(i) of the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-4



--------------------------------------------------------------------------------

EXHIBIT C-5

FORM OF TERM LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
an L/C Issuer and Swing Line Lender.

The Company hereby requests (select one):

¨  A Borrowing of Term Loans        ¨  A conversion of Term Loans

¨  A continuation of Eurocurrency Rate Term Loans

 

  2. On                      (a Business Day).

 

  3. In the amount of $        .

 

  4. Comprised of                     .

[Type of Term Loan requested, converted or continued]

 

  5. For Eurocurrency Rate Loans: with an Interest Period of      months.

The Term Loan Borrowing, if any, requested herein complies with Section 2.02 of
the Agreement.

 

HOST HOTELS & RESORTS, L.P. By:   Host Hotels & Resorts, Inc.  

 

Name:  

 

Title:  

 

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned ([the][each, a]2 “Borrower”), hereby
promises to pay to the order of                             or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of June 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Host Hotels & Resorts, L.P., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line
Lender.

[The][Each] Borrower promises to pay interest on the unpaid principal amount of
each Loan [made to such Borrower] from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05 of the
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Company Guaranty, the Subsidiaries Guaranty and the Security Documents. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount, currency and maturity of its Loans and payments with respect thereto.

[The][Each] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

2  NTD: Use [the] for Notes signed individually by Company and any Designated
Borrower that is a Foreign Subsidiary. Use [each]/[such] for Notes by both the
Company and any Designated Borrowers.

 

D-1



--------------------------------------------------------------------------------

[Notwithstanding anything to the contrary herein, this Note is subject to the
provisions of Section 2.19 of the Agreement, including, without limitation,
Section 2.19(c). No Designated Borrower that is a Foreign Subsidiary shall have
any obligations in respect of the Obligations of the Company and any other
Designated Borrower.]3

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[BORROWER]  

 

Name:  

 

Title:  

 

 

3  NTD: Include this paragraph in Notes signed by the Company and any Designated
Borrowers.

 

D-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency
and
Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                                        
                 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Second Amended and Restated Credit Agreement referred to below. The
obligations of Company and its Subsidiaries under the Second Amended and
Restated Credit Agreement are as set forth in the Second Amended and Restated
Credit Agreement, and nothing in this Compliance Certificate, or the form
hereof, shall modify such obligations or constitute a waiver of compliance
therewith in accordance with the terms of the Second Amended and Restated Credit
Agreement. In the event of any conflict between the terms of this Compliance
Certificate and the terms of the Second Amended and Restated Credit Agreement,
the terms of the Second Amended and Restated Credit Agreement shall govern and
control, and the terms of this Compliance Certificate are to be modified
accordingly.]

RE: Second Amended and Restated Credit Agreement among Host Hotels and Resorts,
L.P. (the “Company”), the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender
dated as of June 27, 2014. Capitalized terms used herein without definition
shall have the same meanings assigned to such terms in the Second Amended and
Restated Credit Agreement.

I, [                    ], do hereby certify that I am the
[                            ] of Host Hotels & Resorts, Inc., a Maryland
corporation (“HHRI”) and the sole general partner of the Company, and in my
capacity as such and not in any individual capacity, further certify, to the
best of my knowledge and belief:

 

  A. no Default or Event of Default has occurred and is continuing, as such
terms are defined in the Second Amended and Restated Credit Agreement; and

 

  B. that the enclosed calculations establish that the Company and its
Subsidiaries were in compliance with the provisions of Sections 7.02, 7.08,
7.10, 7.11, 7.15, 7.16, and 7.17 of the Second Amended and Restated Credit
Agreement at the end of the quarter ended [                    ].

 

  C. that the attached financial reports for the [quarter] [year] ended
[                    ] fairly present, in all material respects, the financial
condition of the Company and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject, in the case of any quarterly financial reports, to normal
year-end audit adjustments.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

 

 

      [Date]         Name:       Title:      

 

E-1



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [                    ] for Test Period Ended
[                    ]

Second Amended and Restated Credit Agreement dated [            ], 2014

(in thousands)

 

a. Section 7.02 – Indebtedness

     

(a) Indebtedness Incurred during the Last Twelve Months ended
[                    ]

     

[                    ]

        [             ]       

 

 

        $ [             ] 

Indebtedness is not permitted if the incurrence of such Indebtedness will result
or would have resulted in a Default or Event of Default.

     

(b) Contingent Obligations

     

Total Contingent Obligations Incurred after 6/[    ]/2014

      $ [             ] 

Maximum permitted is equal to 5% of the Adjusted Total Assets

      $ [             ] 

b. Section 7.08 – Sale of Assets

     

(a) Asset Sales during the Last Twelve Months ended [                    ]

        [             ]          [             ]       

 

 

        $ [             ] 

Asset sales shall be permitted so long as the incurrence of such Asset Sale
would not result in a Default or Event of Default or a Material Adverse Effect.

     

Net cash Proceeds from any Assets Sale during the current Asset Sale Period in
excess of 1% of Adjusted Total Assets ($[        ]) are to be applied as
required by Section 2.06(f).

   Net Cash Proceeds during the current Asset Sale Period    $ [             ] 
   [                    ]      [             ]     [                    ]     
[             ]     [                    ]      [             ]    
[                    ]      [             ]     [                    ]     
[             ]     Other Capital Expenditures      [             ]       

 

 

     Total Capital Expenditures    $ [             ]    

As of [                    ], total capital expenditures for the period
beginning 180 days before the current Asset Sale Period and continuing to the
Determination Date exceed Net Cash Proceeds from Asset Sales during the current
Asset Sale Period.

       

 

E-2



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [                    ] for Test Period Ended
[                     ]

Second Amended and Restated Credit Agreement dated [            ], 2014

(in thousands)

 

c. Section 7.10 — Acquisitions; Investments

     

(i) Acquisitions of Hotel Properties, other real estate or other assets
constituting a Related Business during the Last Twelve Months ended
[                    ]

     

[                    ]

        [             ] 

[                    ]

        [             ] 

[                    ]

        [             ] 

[                    ]

        [             ] 

[                    ]

        [             ]       

 

 

        $ [             ] 

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not permitted if the occurrence of such will result or would
have resulted in the Financial Condition Test not being met (e.g., a Default or
Event of Default in respect to calculating Sections 7.15 through 7.17).

     

(ii) Net Acquisitions of non-real estate assets in the current fiscal year

      $ —     

If the Leverage Ratio is greater than or equal to 6.00:1.00, the Maximum
permitted shall not exceed 1% of the Adjusted Total Assets.

   Roll Forward Amount 1% of Adjusted Total Assets         

 

 

 

While the Leverage Ratio is greater than or equal to 6.00:1.00, Acquisitions and
Investments are not permitted if the occurrence of such will result or would
have resulted in the Financial Condition Test not being met (e.g., a Default or
Event of Default in respect to calculating Sections 7.15 through 7.17).

   Total Limit    $                

 

E-3



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [                    ] for Test Period Ended
[                     ]

Second Amended and Restated Credit Agreement dated [            ], 2014

(in thousands)

 

d. Section 7.11 — Dividends

     

Actual cash dividends declared

      $ [             ] 

Consolidated EBITDA *

      $ [             ] 

Consolidated Interest Expense *

      $ [             ] 

Consolidated Interest Coverage Ratio

        [             ] 

Adjusted Funds From Operations - 85% (YTD)

      $ [             ] 

Maximum permitted while the Leverage Ratio is greater than or equal to 6.00:1.00

     

The greater of i) the greatest of a) 100% of Cash Available for Distribution b)
100% of Taxable Income and c) the minimum amount necessary to maintain tax
status us a REIT (90% of taxable income) and ii) 85% of Adjusted FF0 for such
fiscal year, when the Consolidated Interest Coverage Ratio is greater than
2.00:1.00.

     

Cash Dividends to HHRI not to exceed $10M for the term of the Facility.

     

Cash Dividends to HHRI to repurchase its’ capital stock and OP Units of up to 1%
of Adjusted Total Assets per fiscal year plus Roll Forward Amount.

         Roll Forward Amount       1% of Adjusted Total Assets         

 

 

     Total Limit    $                

e. Section 7.15 – Maximum Leverage Ratio

     

Consolidated Total Debt *

      $ [             ] 

Consolidated EBITDA *

      $ [             ] 

Leverage Ratio

        [             ] 

Maximum permitted

        7.25:1.00   

f. Section 7.16 — Minimum Unsecured Interest Coverage Ratio

     

Unencumbered Consolidated EBITDA —

      $ [             ] 

Unsecured Consolidated Interest Expense —

      $ [             ] 

Unsecured Interest Coverage Ratio

        [             ] 

Minimum permitted

   if Leverage Ratio < 7.00:1.00      1.75:1.00       if Leverage Ratio ³
7.00:1.00      1.50:1.00   

 

E-4



--------------------------------------------------------------------------------

HOST HOTELS AND RESORTS, L.P.

Compliance Certificate dated [                    ] for Test Period Ended
[                     ]

Second Amended and Restated Credit Agreement dated [            ], 2014

(in thousands)

 

g. Section 7.17 — Minimum Fixed Charge Coverage Ratio

     

Consolidated EBITDA

      $ [             ] 

Less: 5% of Hotel Property Gross Revenues

        [             ] 

Less: 3% of All Other Real Estate Gross Revenues

        [             ]       

 

 

 

Adjusted Consolidated EBITDA

      $ [             ] 

Fixed Charges

     

Consolidated Interest Expense *

      $ [             ] 

Preferred Stock Dividends accrued and/or paid

        [             ] 

Scheduled Amortization Payments

        [             ] 

Cash Taxes on Ordinary Income

        [             ]       

 

 

 

Total Fixed Charges

      $ [             ] 

Consolidated Fixed Charge Coverage Ratio

        [             ] 

Minimum permitted

        1.25:1.00   

h. Applicable Rate Calculation

     

Debt Rating(s)

        [             ] 

Applicable Rate

        [             ] 

 

E-5



--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [                    ]

For Test Period ended [                    ]

(in millions)

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended
[                    ] )

  

Net income

  

Interest expense

  

Property depreciation and amortization

  

Amortization of debt discount and deferred financing costs

  

Income taxes

  

Interest expense, depreciation and income taxes for discontinued operations

     

 

Gains and losses on dispositions

  

Amortization of deferred gains and other property transactions

  

Acquisition Costs (including break-up fees and lost deposits for acquisitions
not pursued)

  

Litigation Loss

  

Impairment charges

  

Equity investment adjustments:

  

Equity in earnings/losses of affiliates

  

Consolidated partnership adjustments:

  

Pro Rata EBITDA of minority owners

     

 

Adjusted EBITDA of Host LP

  

Plus: Non-cash Adjustments

  

Plus: Pro Forma Adjustments

     

 

Consolidated EBITDA (Pro Forma for Last Twelve Months ended
                    )

     

 

Unencumbered EBITDA (Pro Forma for Last Twelve Months ended
                    )

  

Full Service EBITDA

  

Limited Service EBITDA

  

Unencumbered EBITDA related to outside partners

  

EBITDA from Subsidiaries with Unsecured Debt

  

Unencumbered Other EBITDA

     

 

     

 

Consolidated Total Debt as of                     

  

Total Debt as of                     

  

Less: Disc Adj. (FSP 14-1) on Exchangeable Debentures

  

Plus: W Union Square Contingent Obligation

  

Less: Net (Premiums) on Assumed Debt

  

Less: Debt related to outside partners

  

Less: Unrestricted Cash over $100,000

     

 

     

 

Adjusted Funds From Operations for the Three Months ended                     

  

Net Income (loss)

  

Net income (loss) available to common stockholders

  

Adjustments:

  

Gain (loss) on dispositions, net of taxes

  

Depreciation and amortization

  

Partnership adjustments

  

Impairments

  

Litigation Loss

  

Acquisition Costs

  

Extinguishment of debt

  

Impact of APB 14-1

  

2009 Debentures dilution

     

 

 

E-6



--------------------------------------------------------------------------------

Supporting Calculations for Compliance Certificate dated [                    ]

For Test Period ended [                     ]

(in millions)

 

Adjusted Funds From Operations for the Last Twelve Months ended
[                    ]

  

Net income (loss)

        

 

Net income (loss) available to common stockholders

  

Adjustments:

  

Gain (loss) on dispositions, net of taxes

  

Depreciation and amortization

  

Partnership adjustments

  

Impairments

  

Litigation Loss

  

Acquisition Costs

  

Extinguishment of debt

  

Impact of APB 14-1

  

2009 Debentures dilution

     

 

     

 

     

 

Consolidated Interest Expense (Pro Forma for Last Twelve Months ended
[                    ])

  

Pro Forma Interest Expense for Last Twelve Months ended [                    ]

  

Unsecured Consolidated Interest Expense (Pro Forma for Last Twelve Months
ended[                    ])

  

[                    ]

  

Pro Forma Interest on All Other unsecured debt

     

 

Pro Forma Unsecured Consolidated Interest Expense for last Twelve Months ended
[                    ]

     

 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [the][each]4
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]5 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]6 hereunder are several and not joint.]7 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Closing Date inserted by the Administrative
Agent as contemplated below, (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities8) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned

 

4  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6  Select as appropriate.

7  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

8 

Include all applicable subfacilities.

 

F-1-1



--------------------------------------------------------------------------------

pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:  

 

 

 

 

  

 

2. Assignee[s]:   

 

  

 

 

  

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower(s):

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
June 27, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time) among Host Hotels & Resorts, L.P., the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent, an L/C Issuer, and Swing Line Lender

 

F-1-2



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]9

   Assignee[s]10    Aggregate Amount
of
Commitment/Loans
for all Lenders11      Amount of
Commitment
/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans12     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

[7. Trade Date:                     ]13

Closing Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE CLOSING DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

9  List each Assignor, as appropriate.

10  List each Assignor, as appropriate.

11  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Closing Date.

12  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all lenders thereunder.

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-1-3



--------------------------------------------------------------------------------

[Consented to and]14 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Title: [Consented to:]15 Host Hotels & Resorts, L.P. By:   Host Hotels &
Resorts, Inc.,   its general partner  

 

  Title:

 

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

15  To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement

 

F-1-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Closing Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.11 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

F-1-5



--------------------------------------------------------------------------------

2. Payments. From and after the Closing Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Closing Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Closing Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-1-6



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(See Attached)

 

F-2-1



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg255.jpg]

 

F-2-2



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg256.jpg]

 

F-2-3



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg257.jpg]

 

F-2-4



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg258.jpg]

 

F-2-5



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg259.jpg]

 

F-2-6



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg260.jpg]

 

F-2-7



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg261.jpg]

 

F-2-8



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg262.jpg]

 

F-2-9



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg263.jpg]

 

F-2-10



--------------------------------------------------------------------------------

LOGO [g749931ex10_1pg264.jpg]

 

F-2-11



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF COMPANY GUARANTY

This COMPANY GUARANTY AGREEMENT (this “Guaranty”) is entered into as of June 27,
2014, between Host Hotels & Resorts, L.P. (the “Guarantor”) and Bank of America,
N.A., as Administrative Agent, on behalf of itself and the Lenders.

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P., as a Borrower, the Designated
Borrowers from time to time party thereto (collectively, the “Borrowers”), the
various Lenders from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, Collateral Agent, an L/C Issuer and
Swing Line Lender. Capitalized terms used in this Guaranty and not otherwise
defined herein have the meanings specified in the Credit Agreement.

The Lenders and the L/C Issuers have agreed to extend credit to the Designated
Borrowers identified on Schedule A hereto, as amended or supplemented or deemed
amended or supplemented from time to time in accordance with Paragraph 18 below,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the L/C Issuers to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty. Accordingly, for value received, the sufficient of which is hereby
acknowledged, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby absolutely, irrevocably and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, the Obligations of each Designated Borrower (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Administrative Agent, the
Collateral Agent the Lenders and/or the L/C Issuers in connection with the
collection or enforcement thereof in accordance with Section 10.04 of the Credit
Agreement), and whether recovery upon such Obligations may be or hereafter
becomes unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against the Guarantor or any Designated
Borrower under the Bankruptcy Code (Title 11, United States Code), and Canadian
Insolvency Law, any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally (collectively, “Debtor
Relief Laws”), and including interest that accrues after the commencement by or
against any Designated Borrower of any proceeding under any Debtor Relief Laws,
but excluding any Excluded Swap Obligations (collectively, the “Guaranteed

 

G-1-1



--------------------------------------------------------------------------------

Obligations”). The Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized in the United States of America. The Guarantor
shall make all payments hereunder without setoff or counterclaim and subject to,
and in accordance with, Section 3.01 of the Credit Agreement, free and clear of
and without deduction for any Taxes. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty. All payments under this Guaranty shall be made in
accordance with Section 2.13(a) of the Credit Agreement. The obligations
hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting any Designated Borrower, including, but not
limited to, any restrictions on the conversion of currency or repatriation or
control of funds or any total or partial expropriation of any Designated
Borrower’s property, or by economic, political, regulatory or other events in
the countries where any Designated Borrower is located.

3. Rights of Administrative Agent. Subject to the terms of the Credit Agreement,
the Guarantor consents and agrees that the Administrative Agent, on behalf of
itself and the Lenders, and the Lenders, may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of, or impair any
Lien on, any security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent, the Collateral Agent, any Lender or any
L/C Issuer) of the liability of any Designated Borrower; (b) any defense based
on any claim that the Guarantor’s obligations exceed or are more burdensome

 

G-1-2



--------------------------------------------------------------------------------

than those of any Designated Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Administrative Agent, the Collateral Agent, any Lender or any L/C
Issuer to proceed against any Designated Borrower, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
Administrative Agent’s, the Collateral Agent’s, any Lender’s or any L/C Issuer’s
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent, the Collateral Agent
or any Lender; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties.

The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Designated Borrower or any other person or entity is joined
as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full (other than contingent indemnification obligations that have
not yet been asserted) and any commitments of the Lenders or facilities provided
by the Lenders or any L/C Issuer with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lenders and the L/C Issuers and shall forthwith be paid to the
Administrative Agent, on behalf of itself, the L/C Issuers and the Lenders, to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing, absolute and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent indemnification obligations that have not yet been
asserted) and any commitments of the Lenders and L/C Issuers or facilities
provided by the Lenders and L/C Issuers with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Guarantor is made, or
the Administrative Agent, any Lender or the L/C Issuer exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or

 

G-1-3



--------------------------------------------------------------------------------

preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Lender or the L/C Issuer in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent, such Lender or the L/C Issuer is in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Guarantor under
this paragraph shall survive termination of this Guaranty.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Designated Borrowers owing to the Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Designated Borrowers to the Guarantor as subrogee of the
Administrative Agent, the Lenders or the L/C Issuers or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. Notwithstanding anything to the contrary
set forth herein and to the extent permitted under the Credit Agreement, the
Designated Borrowers may make any payment to the Guarantor in respect of such
obligations and indebtedness. If the Administrative Agent so requests at any
time following the occurrence and during the continuance of any Event of
Default, any such obligation or indebtedness of the Designated Borrowers to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Administrative Agent, the Lenders and the L/C Issuers and the proceeds
thereof shall be paid over to the Administrative Agent, for itself, the Lenders
and the L/C Issuer, on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon written demand by the Administrative Agent.

10. [Intentionally Omitted].

11. Miscellaneous. Subject to the terms of the Credit Agreement, no provision of
this Guaranty may be waived, amended, supplemented or modified, except by a
written instrument executed by the Administrative Agent and the Guarantor. No
failure by the Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent, any Lender or any L/C Issuer or any
term or provision thereof.

 

G-1-4



--------------------------------------------------------------------------------

12. Condition of Designated Borrowers. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of such Designated
Borrower and any such other guarantor as the Guarantor requires, and that the
Administrative Agent and the Lenders have no duty, and the Guarantor is not
relying on the Administrative Agent or any Lender at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of any Designated Borrower or any other guarantor (the Guarantor
waiving any duty on the part of the Administrative Agent or any Lender to
disclose such information and any defense relating to the failure to provide the
same).

13. Setoff. If and to the extent any payment is not made when due hereunder and
subject to Section 10.08 of the Credit Agreement, the Administrative Agent or
any Lender may, at any time following the occurrence and during the continuance
of Event of Default, set off and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the
Administrative Agent or such Lender, respectively.

14. [Intentionally Omitted].

15. [Intentionally Omitted].

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. Subject to the terms of the Credit Agreement, this Guaranty shall
(a) bind the Guarantor and its successors and assigns, provided that the
Guarantor may not assign its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Administrative Agent, the Lenders and their respective successors
and assigns and the Administrative Agent and the Lenders may, without notice to
the Guarantor and without affecting the Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, in each case, to the extent permitted under the
Credit Agreement. The Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith and any
objection to the venue of any such action or proceeding. Service of process by
the Administrative Agent in connection with such action or proceeding shall be
binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor. The Guarantor agrees that the Administrative Agent or
any Lender may disclose, to the extent permitted by Section 10.07 of the Credit
Agreement, to any assignee of or participant in, or any prospective assignee of
or participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations any and all information in the Administrative Agent’s or
such Lender’s possession concerning the Guarantor, this Guaranty and any
security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered in
accordance with the Credit Agreement.

 

G-1-5



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT
MATTER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

18. Amending Schedule A. From time to time the Guarantor and the Administrative
Agent may amend or supplement Schedule A hereto to add or delete Designated
Borrowers or to change other information thereon by a written instrument
executed by the Administrative Agent and the Guarantor. Any such amended
Schedule A shall be deemed to replace or supplement, as applicable, the prior
Schedule A without further action by any party hereto; provided that
(i) Schedule A shall be automatically deemed amended to add or remove Designated
Borrowers that are added or removed pursuant to the terms of the Credit
Agreement, (ii) no such amendment shall terminate this Guaranty as to Guaranteed
Obligations which remain outstanding or to extensions of credit made pursuant to
existing commitments which would have been Guaranteed Obligations but for such
amendment (including, in each case, all renewals, compromises, extensions and
modifications of such Guaranteed Obligations), (iii) no amendment shall limit
the rights of the Administrative Agent under paragraph 3 hereof, (iv) no
amendment shall in itself be deemed a commitment by the Administrative Agent,
any Lender or any L/C Issuer to extend any credit and (v) each amendment shall
be made in compliance with the terms of the Credit Agreement.

19. [Intentionally Omitted.]

20. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the Spot Rate.
The Guarantor shall indemnify in accordance with Section 10.20 of the Credit
Agreement the Administrative Agent and the Lenders and hold the Administrative
Agent and the Lenders harmless from and against all loss or damage resulting
from any change in exchange rates between the date any claim is reduced to
judgment and the date of payment thereof by the Guarantor or any failure of the
amount of any such judgment to be calculated as provided in this paragraph.

 

G-1-6



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

G-1-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Company Guaranty
Agreement as of the day and year first above written.

 

HOST HOTELS & RESORTS, L.P.   By: Host Hotels & Resorts, Inc.,   its general
partner By:  

 

Name:  

 

Title:  

 

 

G-1-8



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

G-1-9



--------------------------------------------------------------------------------

SCHEDULE A TO

COMPANY GUARANTY AGREEMENT

Subject to Paragraph 18 of the Company Guaranty Agreement to which this Schedule
is or will be attached, all Obligations of the following entities under the
Credit Agreement, shall constitute Guaranteed Obligations guaranteed pursuant to
the Company Guaranty Agreement:

Designated Borrowers

 

  

 

     

 

     

 

  

 

G-1-10



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SUBSIDIARIES GUARANTY

This SUBSIDIARIES GUARANTY AGREEMENT (this “Guaranty”) is entered into as of
[            ] [    ], 20    , among the undersigned, any other Person which may
become a party hereto pursuant to a duly executed instrument of accession in the
form attached as Exhibit A hereto (each a “Guarantor” and collectively, the
“Guarantors”) and Bank of America, N.A., as Administrative Agent, on behalf of
itself and the Lenders.

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated as of June 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P. (the “Company”), the Designated
Borrowers from time to time party thereto (collectively with the Company, the
“Borrowers”), the various Lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as Administrative Agent, Collateral Agent,
an L/C Issuer and Swing Line Lender. Capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

The Lenders and the L/C Issuers have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the L/C Issuers to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Guaranty. Each Guarantor is an Affiliate of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and is willing to execute and deliver this Guaranty in
order to induce the Lenders and the L/C Issuers to extend such credit.
Accordingly, for value received, the sufficient of which is hereby acknowledged,
the parties hereto agree as follows:

1. Guaranty. Except for any release of any Guarantor pursuant to Section 9.10 of
the Credit Agreement, each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, the Obligations (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Administrative Agent, the
Collateral Agent, the Lenders and/or the L/C Issuers in connection with the
collection or enforcement thereof in accordance with Section 10.04 of the Credit
Agreement), and whether recovery upon such Obligations may be or hereafter
becomes unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Guarantor or any Borrower under
the Bankruptcy Code (Title 11, United States Code), any Canadian Insolvency Law,
any successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally (collectively, “Debtor
Relief Laws”), and including interest that accrues after the commencement by or
against such Borrower

 

G-2-1



--------------------------------------------------------------------------------

of any proceeding under any Debtor Relief Laws, but excluding any Excluded Swap
Obligations (collectively, the “Guaranteed Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Obligations shall
be admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations absent manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of a Guarantor under this Guaranty, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder (other than any Guarantor which is incorporated under the
laws of Canada or any province or territory thereof) at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized in the United States of America or Canada. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
subject to, and in accordance with, Section 3.01 of the Credit Agreement, free
and clear of and without deduction for any Taxes. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty. All payments under this
Guaranty shall be made in accordance with Section 2.13(a) of the Credit
Agreement. The obligations hereunder shall not be affected by any acts of any
legislative body or governmental authority affecting any Borrower, including,
but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Borrower’s property, or by economic, political, regulatory or other events in
the countries where such Borrower is located.

3. Rights of Administrative Agent. Subject to the terms of the Credit Agreement,
each Guarantor consents and agrees that the Administrative Agent, on behalf of
itself and the Lenders, and the Lenders, may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of, or impair any
Lien on, any security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

G-2-2



--------------------------------------------------------------------------------

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer) of the
liability of any Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of any of the
Borrowers; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer to proceed against a
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the Administrative Agent’s, the
Collateral Agent’s any Lender’s or any L/C Issuer’s power whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent, on behalf of itself, the L/C Issuer and the Lenders;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full (other than contingent indemnification obligations that have
not yet been asserted) and any commitments of the Lenders or facilities provided
by the Lenders or any L/C Issuer with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Lenders and the L/C Issuers and shall forthwith be paid to the Administrative
Agent, for itself, the L/C Issuer and the Lenders, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. Except for any release of a Guarantor pursuant to
Section 9.10 of the Credit Agreement, this Guaranty is a continuing, absolute
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid in full in
cash (other than contingent indemnification obligations that have not yet been
asserted) and any commitments of the Lenders and the L/C Issuers or facilities

 

G-2-3



--------------------------------------------------------------------------------

provided by the Lenders and the L/C Issuers with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Borrower or a Guarantor is made, or the
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent, the L/C Issuer or such
Lender is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of the Administrative Agent, the
Lenders or the L/C Issuer or resulting from such Guarantor’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. Notwithstanding anything to the contrary set forth herein and to
the extent permitted under the Credit Agreement, the Borrowers may make any
payment to such Guarantor in respect of such obligations and indebtedness. If
the Administrative Agent so requests at any time following the occurrence and
during the continuance of any Event of Default, any such obligation or
indebtedness of such Borrower to such Guarantor shall be enforced and
performance received by such Guarantor as trustee for the Administrative Agent,
the Lenders and the L/C Issuer and the proceeds thereof shall be paid over to
the Administrative Agent, for the benefit of itself, the L/C Issuer and the
Lenders, on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or any Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon written demand by the Administrative Agent.

10. Expenses. Each Guarantor shall pay all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the L/C Issuer and the
Lenders in accordance with Section 10.04 of the Credit Agreement. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

11. Miscellaneous. Subject to the terms of the Credit Agreement, no provision of
this Guaranty may be waived, amended, supplemented or modified, except by a
written instrument executed by the Administrative Agent and each Guarantor. No
failure by the Administrative Agent to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power

 

G-2-4



--------------------------------------------------------------------------------

hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by any Guarantor for the benefit of the Administrative Agent,
any Lender or any L/C Issuer or any term or provision thereof. The
Administrative Agent and the Borrower may agree to changes to this Guaranty with
respect to foreign guarantors as may be required by local law.

12. Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that the Administrative Agent has and the
Lenders have no duty, and such Guarantor is not relying on the Administrative
Agent at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Administrative
Agent or any Lender to disclose such information and any defense relating to the
failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder and
subject to Section 10.08 of the Credit Agreement, the Administrative Agent or
any Lender may, at any time following the occurrence and during the continuance
of Event of Default, set off and charge from time to time any amount so due
against any or all of a Guarantor’s accounts or deposits with the Administrative
Agent or such Lender, respectively.

14. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing (if applicable) under the laws of
the jurisdiction of its organization except for where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and has the corporate, partnership, trust or
limited liability company power and authority, as the case may be, to execute,
deliver and perform this Guaranty, and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of this Guaranty;
(b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (c) the making and performance of this Guaranty
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.

 

G-2-5



--------------------------------------------------------------------------------

15. Indemnification and Survival. Without limitation on any other obligations of
each Guarantor or remedies of the Administrative Agent under this Guaranty, each
Guarantor shall, in accordance with Section 10.04 of the Credit Agreement (as if
such Guarantor were the indemnifying party under the Credit Agreement) and to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Administrative Agent and the Lenders from and against, and shall
pay on demand, any and all damages, losses, liabilities and expenses (including
reasonable and documented out-of-pocket attorneys’ fees and expenses) that may
be suffered or incurred by the Administrative Agent or any Lender in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of any Borrower enforceable against such
Borrower in accordance with their terms. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. Subject to the terms of the Credit Agreement, this Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of the Administrative Agent and the Lenders (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Administrative Agent, the Lenders, and their respective
successors and assigns and the Administrative Agent and the Lenders may, without
notice to any Guarantor and without affecting any Guarantor’s obligations
hereunder, assign, sell or grant participations in the Guaranteed Obligations
and this Guaranty, in whole or in part, in each case, to the extent permitted
under the Credit Agreement. Each Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith and any
objection to the venue of any such action or proceeding. Service of process by
the Administrative Agent in connection with such action or proceeding shall be
binding on a Guarantor if sent to such Guarantor by registered or certified mail
at its address specified below or such other address as from time to time
notified by such Guarantor. Each Guarantor agrees that the Administrative Agent
or any Lender may disclose, to the extent permitted by Section 10.07 of the
Credit Agreement, to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations of all or part
of the Guaranteed Obligations any and all information in the Administrative
Agent’s or such Lender’s possession concerning such Guarantor, this Guaranty and
any security for this Guaranty. All notices and other communications to any
Guarantor under this Guaranty shall be in accordance with the Credit Agreement.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO

 

G-2-6



--------------------------------------------------------------------------------

THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT
TO SUCH SUBJECT MATTER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

18. Keepwell. Each Qualified ECP Guarantor that is party hereto hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by any other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each such Qualified ECP Guarantor shall
only be liable under this Section 18 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 18, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Subject to the provisions of Section 21, the obligations of
each such Qualified ECP Guarantor under this Section 18 shall remain in full
force and effect until a discharge of the Guaranteed Obligations. Each such
Qualified ECP Guarantor intends that this Section 18 constitute, and this
Section 18 shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

19. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated or the
currencies payable hereunder (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the Spot Rate.
Each Guarantor shall indemnify in accordance with Section 10.20 of the Credit
Agreement (as if such Guarantor were the indemnifying party under the Credit
Agreement) the Administrative Agent and the Lenders and hold the Administrative
Agent and the Lenders harmless from and against all loss or damage resulting
from any change in exchange rates between the date any claim is reduced to
judgment and the date of payment thereof by such Guarantor or any failure of the
amount of any such judgment to be calculated as provided in this paragraph.

20. Concerning Joint and Several Liability of the Guarantors. Each Guarantor
accepts joint and several liability for the Guaranteed Obligations hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Administrative Agent, the L/C Issuers and the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each Guarantor and in consideration of the undertakings of each other Guarantor
to accept joint and several liability for the Guaranteed Obligations.

Each Guarantor, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Guarantors with respect to the payment of all of the
Guaranteed Obligations without preferences or distinction among them.

 

G-2-7



--------------------------------------------------------------------------------

The obligations of each Guarantor under the provisions of this Guaranty
constitute full recourse obligations of each Guarantor enforceable against such
Guarantor to the full extent of its properties and assets, irrespective of the
validity, regularity, genuineness or enforceability of the Credit Agreement or
any other Loan Documents or any other circumstance whatsoever.

21. Release. In the event of any release of a Guarantor from its obligations
hereunder pursuant to Section 9.10 of the Credit Agreement or a termination as
described in paragraph 7 hereof, this Guaranty shall, as to such Guarantor or
Guarantors, terminate, and have no further force or effect, and the
Administrative Agent, at the request and expense of the Company, will promptly
execute and deliver to such Guarantor or Guarantors and the Company a proper
instrument or instruments acknowledging such release.

22. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guaranty pursuant to Section 6.14 of the Credit Agreement
shall become a Guarantor for all purposes of this Guaranty upon execution and
delivery by such Subsidiary of a duly executed instrument of accession in the
form attached as Exhibit A hereto.

[Signature Pages Follow]

 

G-2-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Subsidiaries
Guaranty Agreement as of the day and year first above written.

 

[NAME OF THE GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

G-2-9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

G-2-10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSIDIARIES GUARANTY JOINDER AGREEMENT

as of             ,      20    

To: The Administrative Agent (as defined in the Credit Agreement referenced
below), the L/C Issuers and the Lenders who are party to the Credit Agreement
(as such terms are defined below):

Reference is hereby made to the Subsidiaries Guaranty Agreement (the “Guaranty”)
dated as of [            ] [    ], 20    , by and among the Guarantors party
thereto (and as defined therein), any other Guarantors that became a Guarantor
thereunder pursuant to a duly executed instrument of accession in the form of
Exhibit A attached thereto and Bank of America, N.A., as Administrative Agent,
on behalf of itself, the L/C Issuer and the Lenders, delivered pursuant to that
certain Second Amended and Restated Credit Agreement, dated as of June 27, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Host Hotels & Resorts, L.P.
(the “Company”), the Designated Borrowers from time to time party thereto
(collectively with the Company, the “Borrowers”), the various Lenders from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement, as applicable.

The undersigned acknowledges, and represents and warrants, the following:
(1) the undersigned is a [corporation incorporated] [a general/limited
partnership formed] [an entity constituted] on or prior to the date hereof;
(2) the financial success of the undersigned is expected to depend in whole or
in part upon the financial success of the Company and the other Borrowers;
(3) the undersigned will receive substantial direct and indirect benefits from
the L/C Issuer’s and the Lenders’ extensions of credit to the Borrowers pursuant
to the Credit Agreement; and (4) the undersigned wishes to become party to the
Guaranty and to guarantee the full and prompt payment of the Guaranteed
Obligations.

In consideration of the foregoing and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Subsidiaries Guaranty Joinder Agreement hereby joins the
Guaranty and becomes a Guarantor party thereto for all purposes thereof. The
undersigned further covenants and agrees that by its execution hereof it makes
each of the representations and warranties made by a Guarantor thereunder and it
shall be bound by and shall comply with all terms and conditions of the Guaranty
and that it is jointly and severally liable with all of the Guarantors for the
payment of all the Guaranteed Obligations.

[Signature Page Follows]

 

G-2-11



--------------------------------------------------------------------------------

Very truly yours, [NAME] By:  

 

Name:  

 

Title:  

 

 

G-2-12



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE AND SECURITY AGREEMENT

among

The Pledgors Named Herein

and

BANK OF AMERICA, N.A.,

as Collateral Agent

dated as of                     



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

1.

 

SECURITY FOR OBLIGATIONS

     2   

2.

 

DEFINITION OF STOCK, LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP INTERESTS,
SECURITIES, ETC.

     4   

3.

 

PLEDGE OF SECURITIES, ETC.

     5   

4.

 

RESERVED

     7   

5.

 

VOTING, ETC., WHILE NO EVENT OF DEFAULT

     8   

6.

 

DIVIDENDS AND OTHER DISTRIBUTIONS

     8   

7.

 

REMEDIES IN CASE OF EVENT OF DEFAULT

     8   

8.

 

REMEDIES, ETC., CUMULATIVE

     9   

9.

 

APPLICATION OF PROCEEDS

     10   

10.

 

PURCHASERS OF COLLATERAL

     12   

11.

 

RESERVED

     12   

12.

 

FURTHER ASSURANCES; POWER OF ATTORNEY

     12   

13.

 

THE PLEDGEE AS AGENT

     12   

14.

 

RESERVED

     12   

15.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS

     13   

16.

 

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     15   

17.

 

REGISTRATION, ETC.

     15   

18.

 

TERMINATION, RELEASE

     16   

19.

 

NOTICES, ETC.

     17   

20.

 

WAIVER; AMENDMENT

     17   

21.

 

RELEASE OF PLEDGORS

     18   

22.

 

ADDITIONAL PLEDGORS

     18   

23.

 

RECOURSE

     18   

24.

 

SECURED CREDITORS NOT BOUND

     19   

25.

 

CONTINUING PLEDGORS

     19   

 

i



--------------------------------------------------------------------------------

26.   NO FRAUDULENT CONVEYANCE      19    27.   CANADIAN BORROWERS      19   
28.   MISCELLANEOUS      20    29.   WAIVER OF TRIAL BY JURY      20    30.  
SEVERABILITY      20   

Annex A - List of Pledged Stock

Annex B - List of Pledged Limited Liability Company Interests

Annex C - List of Pledged Partnership Interests

Annex D - Reserved

Annex E - Reserved

Annex F - Jurisdiction of Formation and Organizational ID Number

Annex G - The Pledgee

Annex H-1 - Form of Supplement to Pledge and Security Agreement

Annex H-2 - Form of New Pledgor Supplement

 

ii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of             (as amended, modified or
supplemented from time to time, this “Agreement”), made by each of the
undersigned pledgors (each a “Pledgor”, and together with any entity that
becomes a party hereto pursuant to Section 22 hereof, the “Pledgors”), in favor
of BANK OF AMERICA, N.A., as Collateral Agent, for the benefit of the Secured
Creditors (as defined in Section 1 below) (in such capacity, the “Pledgee”).
(Except as otherwise defined herein, terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.)

W I T N E S S E T H :

WHEREAS, Host Hotels & Resorts, L.P. (the “Company), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent, an L/C Issuer and Swing Line Lender
(the Pledgee, the Lenders, the Administrative Agent, the L/C Issuers, the Swing
Line Lender and their respective successors and assigns being herein referred to
as the “Lender Creditors”), have entered into a Second Amended and Restated
Credit Agreement dated as of June 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), providing for the making of Loans and other extensions of credit to
the Company and the Designated Borrowers from time to time party thereto as
contemplated therein;

WHEREAS, any Borrower may from time to time be party to (or guaranty the
obligations of one or more of its Subsidiaries under) one or more Swap Contracts
or Treasury Management Agreements (each such Swap Contract or Treasury
Management Agreement, an “Other Secured Agreement”) with a Person that at the
time such Other Secured Agreement is entered into is a Lender Creditor or an
affiliate of a Lender Creditor (each such Lender Creditor or affiliate, even if
the respective Lender Creditor subsequently ceases to be a Lender under the
Credit Agreement for any reason, together with such Lender Creditor’s or
affiliate’s successors and assigns, collectively, the “Other Creditors”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Guarantor that is a party
thereto has jointly and severally guaranteed to the Lender Creditors and the
Other Creditors the payment when due of all obligations and liabilities of the
Borrowers under or with respect to (x) the Loan Documents (the term “Loan
Documents” shall include any documentation executed and delivered in connection
with any replacement or refinancing of the Credit Agreement) and (y) each Other
Secured Agreement with one or more of the Other Creditors;

WHEREAS, the Company is party to the Senior Note Indenture or New Senior Note
Indenture pursuant to which the Senior Notes are issued (with the holders from
time to time of such Senior Notes being herein called the “Senior Noteholders”),
including Senior Notes that may be issued after the date hereof not in violation
of the Credit Agreement, it being conclusively determined for purposes hereof
that such Senior Notes issued after the date hereof were issued in compliance
with the Credit Agreement if prior to the issuance thereof the Company shall
have delivered to the Pledgee a certificate of an Authorized Officer certifying
that the Senior Notes specified in such Certificate have been issued in
compliance with the Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, the following Senior Notes are outstanding:
[                                        ];

WHEREAS, any Guarantor may from time to time enter into, joint and several
guarantees of the payment when due of all of the obligations and liabilities of
the Company under or with respect to the Senior Notes, the New Senior Note
Indenture and the Senior Note Indenture (with any such guarantees, together with
the Senior Notes, the New Senior Note Indenture and Senior Note Indenture, being
herein collectively called “Senior Note Documents”); and

WHEREAS, pursuant to Section 6.14 of the Credit Agreement, each Pledgor is
required to execute and deliver this Agreement in favor of the Collateral Agent;

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
agrees as follows:

1. SECURITY FOR OBLIGATIONS. (a) This Agreement is made by each Pledgor in favor
of the Pledgee for the benefit of the Lender Creditors, the Other Creditors, the
Senior Noteholders, and any trustee, agent or other similar representative of
any such creditors or holders (collectively, together with the Pledgee, the
“Secured Creditors”), to secure on an equal and ratable basis:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of such Pledgor (as obligor or guarantor, as the case may be)
and each Borrower to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
all other Loan Documents to which it or any Borrower is at any time a party
(including, without limitation, all such obligations and liabilities of such
Pledgor under the Credit Agreement (if a party thereto) and under any guaranty
by it of the obligations under the Credit Agreement) and the due performance and
compliance by such Pledgor and any Borrower with the terms of each such Loan
Document (all such obligations and liabilities under this clause (i) being
herein collectively called the “Loan Document Obligations”);

(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of such Pledgor (as obligor or guarantor, as the case may
be) and each Borrower to the Other Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with any Other Secured Agreement
(including, without limitation, all such obligations and liabilities of such
Pledgor under any guaranty by it of the obligations under any Other Secured
Agreement) and the due performance and compliance by such Pledgor and any
Borrower with the terms of each such Other Secured Agreement (all such
obligations and liabilities under this clause (ii) being herein collectively
called the “Other Obligations”); Agreement (all such obligations and liabilities
under this clause (ii) being herein collectively called the “Other
Obligations”);

 

Page 2



--------------------------------------------------------------------------------

(iii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of such Pledgor (as obligor or guarantor, as the case may be)
and the Company to the Senior Noteholders, whether now existing or hereafter
incurred under, arising out of or in connection with the Senior Note Documents
to which such Pledgor or the Company is at any time a party (including, without
limitation, all such obligations and liabilities of such Pledgor (x) under the
Senior Note Indenture and the New Senior Note Indenture or (y) under any joint
and several guaranty by it of the obligations of the Company and each Guarantor
under the Senior Note Indenture and the New Senior Note Indenture) and the due
performance and compliance by such Pledgor and the Company with all of the
terms, conditions and agreements on its part contained in each such Senior Note
Document (all such obligations and liabilities under this clause (iii) being
herein collectively called the “Senior Note Obligations”);

(iv) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(v) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (i) through
(iv) above after an Event of Default (such term, as used in this Agreement,
shall mean any “Event of Default” at any time under, and as defined in, any of
the Credit Agreement and the Senior Note Documents) shall have occurred and be
continuing, the reasonable and documented out-of-pocket expenses of the Pledgee
in connection with the retaking, holding, preparing for sale or lease, selling
or otherwise disposing or realizing on the Collateral, or of any exercise by the
Pledgee of its rights hereunder, together with reasonable and documented
out-of-pocket attorneys’ fees and court costs of the Pledgee; and

(vi) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (vi) of this Section 1, subject to the provisions of following
clause (b), being herein collectively called the “Obligations,” it being
acknowledged and agreed that the “Obligations” shall include extensions of
credit of the type described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement and it
being further acknowledged and agreed that the “Obligations” shall exclude any
Excluded Swap Obligations.

(b) The Company will give written notice prior to issuance to the Pledgee of any
Senior Notes issued after the date hereof (each, a “Notice of Pledge Agreement
Entitlement”) as follows:

Such written notice from the Company (i) shall state that it is a “Notice of
Pledge Agreement Entitlement”, (ii) shall be delivered

 

Page 3



--------------------------------------------------------------------------------

to the Pledgee, (iii) shall describe the new Senior Note Obligations to be
secured hereby, (iv) shall state that it is delivered pursuant to Section 1(b)
of this Agreement, (v) shall reference the aggregate principal amount of such
new Indebtedness, and (vi) shall state that such new Indebtedness and the
incurrence thereof does not violate, and may be incurred and secured hereunder
in accordance with, the applicable provisions of Section 7.02 of the Credit
Agreement and Section 4.7 of the Senior Note Indenture or the corresponding
Sections of the New Senior Note Indenture.

Delivery of a Notice of Pledge Agreement Entitlement, including all of the
required information above, prior to the issuance of any Senior Notes issued
after the date hereof shall satisfy the certification requirement in the fourth
WHEREAS clause of this Agreement. Promptly following receipt of such Notice of
Pledge Agreement Entitlement, the Pledgee shall deliver to the Company written
acknowledgement of receipt thereof; provided that the failure to deliver such
acknowledgement shall not exclude the obligations under such Senior Notes from
constituting Senior Note Obligations.

2. DEFINITION OF STOCK, LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP
INTERESTS, SECURITIES, ETC. (a) As used herein: (i) the term “Stock” means with
respect to corporations incorporated under the laws of the United States or any
State thereof (each such corporation to the extent an interest therein is
required to be pledged pursuant to the Credit Agreement, a “Domestic
Corporation”), all of the issued and outstanding shares of capital stock of such
Domestic Corporation; (ii) the term “Limited Liability Company Interest” shall
mean the entire limited liability company interests or membership interests in
any limited liability company formed under the laws of the United States or any
State thereof (each such limited liability company to the extent an interest
therein is required to be pledged pursuant to the Credit Agreement, a “Pledged
Limited Liability Company”); (iii) the term “Partnership Interest” shall mean
the entire partnership interests (whether general and/or limited partnership
interests) in any partnership formed under the laws of the United States or any
State thereof (whether a general or limited partnership) (each such partnership,
to the extent an interest therein is required to be pledged pursuant to the
Credit Agreement, a “Pledged Partnership”); (iv) the term “Securities” shall
mean all of the Stock, Limited Liability Company Interests and Partnership
Interests; and (v) the term “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

(b) All Stock constituting Eligible Pledged Securities at any time pledged or
required to be pledged hereunder and under the Credit Agreement is hereinafter
called the “Pledged Stock,” all Limited Liability Company Interests constituting
Eligible Pledged Securities at any time pledged or required to be pledged
hereunder and under the Credit Agreement are hereinafter called the “Pledged
Limited Liability Company Interests,” all Partnership Interests constituting
Eligible Pledged Securities at any time pledged or required to be pledged
hereunder and under the Credit Agreement are hereinafter called the “Pledged
Partnership Interests,” and all of the Pledged Stock, Pledged Limited Liability
Company Interests and Pledged Partnership Interests together are hereinafter
called the “Pledged Securities,” which together with the following
(collectively, the “Ancillary Collateral”): (i) all proceeds thereof, including
any securities

 

Page 4



--------------------------------------------------------------------------------

and moneys received and at the time held by the Pledgee hereunder, (ii) the
entries on the books of any securities intermediary pertaining to the Pledged
Stock, Pledged Limited Liability Company Interests and Pledged Partnership
Interests, (iii) all dividends, cash, warrants, rights, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed or distributable in respect of or in exchange for any or all of the
Pledged Stock, Pledged Limited Liability Company Interests and Pledged
Partnership Interests and (iv) all rights under Sections 3.1(a)(iv) and
(v) hereof, are hereinafter called the “Collateral”.

(c) Notwithstanding anything to the contrary contained in this Agreement, no
Pledgor shall be required to pledge hereunder, the security interests granted
hereunder shall not extend to, and the Collateral shall not include, (i) the
Securities of any Person that is not, or at any time ceases to be, Eligible
Pledged Securities and (ii) any Ancillary Collateral in respect of such
Securities (collectively, the “Excluded Collateral”).

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Pledgors make no representations or warranties hereunder, and the covenants
hereunder shall not apply, in respect of any Excluded Collateral.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. (a) To secure all Obligations of such Pledgor and for the purposes
set forth in Section 1 hereof, each Pledgor hereby: (i) grants to the Pledgee
for the benefit of the Secured Creditors a first priority security interest in
all of the Collateral owned by such Pledgor; (ii) collaterally assigns to the
Pledgee for the benefit of the Secured Creditors all of such Pledgor’s Pledged
Limited Liability Company Interests and all of such Pledgor’s right, title and
interest in each Pledged Limited Liability Company, whether now existing or
hereafter acquired, including, without limitation:

(A) all the capital thereof and its interest in all profits, losses, Limited
Liability Company Assets (as defined below) and other distributions to which
such Pledgor shall at any time be entitled in respect of such Pledged Limited
Liability Company Interests;

(B) all other payments due or to become due such Pledgor in respect of Pledged
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Pledged Limited Liability Company Interests (except any rights as managing
member of a limited liability company which is not a Wholly-Owned Subsidiary, to
the extent the applicable limited liability company agreement or operating
agreement contains an enforceable prohibition against the creation of a security
interest in such rights);

(D) all present and future claims, if any, of such Pledgor against any Pledged
Limited Liability Company for moneys loaned or advanced, for services rendered
or otherwise;

 

Page 5



--------------------------------------------------------------------------------

(E) subject to Section 5 hereof, all of such Pledgor’s rights under any limited
liability company agreement or operating agreement or at law to exercise and
enforce every right, power, remedy, authority, option and privilege of such
Pledgor relating to any Pledged Limited Liability Company Interest (except any
rights as managing member of a limited liability company which is not a
Wholly-Owned Subsidiary, to the extent the applicable limited liability company
agreement or operating agreement contains an enforceable prohibition against the
creation of a security interest in such rights), including any power to
terminate, cancel or modify any limited liability company agreement or operating
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Pledgor in respect of such Pledged Limited
Liability Company Interest and any Pledged Limited Liability Company, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any Limited
Liability Company Assets, to enforce or execute any checks, or other instruments
or orders, to file any claims and to take any action in connection with any of
the foregoing;

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing; and

(G) to the extent not otherwise included, all proceeds of any or all of the
foregoing;

and (ii) transfers and assigns to the Pledgee for the benefit of the Secured
Creditors such Pledgor’s Pledged Partnership Interests and all of such Pledgor’s
right, title and interest in each Pledged Partnership including, without
limitation:

(A) all of the capital thereof and its interest in all profits, losses,
Partnership Assets (as defined below) and other distributions to which such
Pledgor shall at any time be entitled in respect of any such Pledged Partnership
Interests;

(B) all other payments due or to become due such Pledgor in respect of any such
Pledged Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership or other agreement
or at law or otherwise in respect of any such Pledged Partnership Interests
(except any rights as general partner of a limited partnership which is not a
Wholly-Owned Subsidiary, to the extent the applicable partnership agreement
contains an enforceable prohibition against the creation of a security interest
in such rights);

(D) all present and future claims, if any, of such Pledgor against any Pledged
Partnership for moneys loaned or advanced, for services rendered or otherwise;

 

Page 6



--------------------------------------------------------------------------------

(E) subject to Section 5 hereof, all of such Pledgor’s rights under any
partnership agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to any Pledged
Partnership Interest (except any rights as general partner of a limited
partnership which is not a Wholly-Owned Subsidiary, to the extent the applicable
partnership agreement contains an enforceable prohibition against the creation
of a security interest in such rights), including any power, if any, to
terminate, cancel or modify any general or limited partnership agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Pledged Partnership Interest and any
Pledged Partnership, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or for any Partnership Assets, to enforce or execute any checks,
or other instruments or orders, to file any claims and to take any action in
connection with any of the foregoing;

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed or distributable in respect of or in exchange for any
or all thereof; and

(G) to the extent not otherwise included, all proceeds of any or all of the
foregoing.

(b) As used herein, the term “Limited Liability Company Assets” shall mean all
assets, whether tangible or intangible and whether real, personal or mixed
(including, without limitation, all limited liability company capital and
interests in other limited liability companies), at any time owned by any
Pledged Limited Liability Company.

(c) As used herein, the term “Partnership Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all partnership capital and interests in other partnerships), at any
time owned by any Pledged Partnership.

3.2 Subsequently Acquired Securities. Subject to Section 2(c) hereof, if any
Pledgor shall acquire (by purchase, stock dividend or otherwise) any additional
Pledged Securities at any time or from time to time after the date hereof, such
Securities shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1(a) hereof.

3.3 Uncertificated Securities. If any Pledged Securities (whether now owned or
hereafter acquired) are uncertificated securities, the respective Pledgor shall
within the time periods set forth in Section 6.14(c) of the Credit Agreement and
Section 15(d) of this Agreement take all actions required to perfect the
security interest of the Pledgee granted hereby under applicable law.

4. RESERVED.

 

Page 7



--------------------------------------------------------------------------------

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. For greater certainty, unless and
until an Event of Default shall have occurred and be continuing, each Pledgor
shall be entitled to (i) exercise any and all voting and other consensual rights
pertaining to the Pledged Stock and to give all consents, waivers or
ratifications in respect thereof and (ii) exercise any and all voting, consent,
administration, management and other rights and remedies under (x) any limited
liability company agreement or operating agreement or otherwise with respect to
the Pledged Limited Liability Company Interests of such Pledgor and (y) any
partnership agreement or otherwise with respect to the Pledged Partnership
Interests of such Pledgor, in each case together with all other rights assigned
pursuant to Sections 3.1(a)(iv)(E) and 3.1(a)(v)(E) hereof; provided that no
vote shall be cast or any consent, waiver or ratification given or any other
action taken which would violate or be inconsistent with any of the terms of
this Agreement or any other Secured Debt Agreement (as defined in Section 7
hereof). All such rights of such Pledgor to vote and to give consents, waivers
and ratifications shall cease in case an Event of Default shall occur and be
continuing, and Section 7 hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. For greater certainty, unless an Event of
Default shall have occurred and be continuing and subject to the terms of the
Secured Debt Agreements, all cash dividends and other cash distributions payable
in respect of the Pledged Securities shall be paid to the respective Pledgor.

All dividends, distributions or other payments which are received by the Pledgor
contrary to the provisions of this Section 6 and Section 7 below shall be
received in trust for the benefit of the Pledgee for the benefit of the Secured
Creditors, shall be segregated from other property or funds of the Pledgor and
shall be promptly paid over to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement).

7. REMEDIES IN CASE OF EVENT OF DEFAULT. In case an Event of Default shall have
occurred and be continuing, the Pledgee shall be entitled upon written notice to
the Company to exercise all of its rights, powers and remedies (whether vested
in it by this Agreement, by any other Loan Document, by any Senior Note Document
or, to the extent then in effect and secured hereby, by any Other Secured
Agreement (with all of the documents listed above being herein collectively
called the “Secured Debt Agreements”) or by law) for the protection and
enforcement of its rights in respect of the Collateral, and the Pledgee shall be
entitled to exercise all the rights and remedies of a secured party under the
UCC and also shall be entitled, without limitation, to exercise the following
rights, which each Pledgor hereby agrees to be commercially reasonable:

(i) following written request by the Pledgee, to receive all amounts payable in
respect of the Collateral otherwise payable to such Pledgor under Section 6
hereof;

(ii) to transfer all or any part of the Pledged Securities into the Pledgee’s
name or the name of its nominee or nominees;

(iii) to vote all or any part of the Pledged Stock, Pledged Limited Liability
Company Interests or Pledged Partnership Interests (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof; and

 

Page 8



--------------------------------------------------------------------------------

(iv) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption by any Secured Creditor of any credit risk, and
for such price or prices and on such terms as the Pledgee in its absolute
discretion may determine; provided, that at least 10 Business Days’ notice of
the time and place of any such sale shall be given to such Pledgor. Every aspect
of the disposition of the Collateral, including the method, manner, time, place
and other terms must be commercially reasonable, it being agreed that to the
extent such matters are addressed by provisions of this Agreement such
provisions are commercially reasonable. Each Pledgor hereby waives and releases
to the fullest extent permitted by law any right or equity of redemption with
respect to the Collateral, whether before or after sale hereunder, and all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Pledgee on behalf of the Secured Creditors may bid for and purchase all or
any part of the Collateral so sold free from any such right or equity of
redemption. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The Pledgee
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor hereby
waives any claims against the Pledgee arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Pledgee accepts the first offer received and does not offer such Collateral to
more than one offeree. If the proceeds of any sale or other disposition of the
Collateral are insufficient to pay all the Obligations, the Pledgors shall be
liable for the deficiency and the fees of any attorneys employed by the Pledgee
to collect such deficiency. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.

8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or in any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or in any other Secured Debt Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. The Secured Creditors agree that
this Agreement may be enforced only by the Pledgee acting upon the instructions
of the Required Secured Creditors (as defined in Section 4 of Annex G

 

Page 9



--------------------------------------------------------------------------------

hereto) and that no other Secured Creditor shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Pledgee for the benefit of the Secured Creditors upon
the terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor, together with all
other moneys received by the Pledgee hereunder, shall be applied as follows:

(i) first, to the payment of all Obligations owing to the Pledgee and the other
Secured Creditors of the type provided in clauses (v) and (vi) of the definition
of Obligations in Section 1 hereof;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations (as
defined in Section 9(b) below) shall be paid to the Secured Creditors as
provided in Section 9(e) hereof, with each Secured Creditor receiving an amount
equal to its outstanding Primary Obligations of such Pledgor or, if the proceeds
are insufficient to pay in full all such Primary Obligations, its Pro Rata Share
(as hereinafter defined) of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations (as defined in Section 9(b) below) shall be paid to the Secured
Creditors as provided in Section 9(e) hereof, with each Secured Creditor
receiving an amount equal to its outstanding Secondary Obligations of such
Pledgor or, if the proceeds are insufficient to pay in full all such Secondary
Obligations, its Pro Rata Share of the amount remaining to be distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 18 hereof, to the relevant Pledgor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then aggregate outstanding amount of all Primary Obligations or Secondary
Obligations, as the case may be, (y) “Primary Obligations” shall mean (i) in the
case of the Loan Document Obligations, all Obligations arising out of or in
connection with (including, without limitation, as obligor or guarantor, as the
case may be) the principal of, and interest on, all Loans, all unreimbursed
drawings or payments in respect of any letters of credit (together with all
interest accrued thereon), and the aggregate stated amounts of all letters of
credit issued under the Credit Agreement, and all regularly accruing fees,
(ii) in the case of the Senior Note Obligations, all Obligations secured hereby
arising out of or in connection with (including, without limitation, as obligor
or guarantor, as the case may be) the principal of, and interest on, the

 

Page 10



--------------------------------------------------------------------------------

Senior Notes, and all regularly accruing fees, and (iii) in the case of the
Other Obligations, all Obligations arising out of or in connection with
(including, without limitation, as a direct obligor or a guarantor, as the case
may be) Other Secured Agreements secured hereby (in each case as set forth in
clauses (i) through (iii) above, other than indemnities, fees (including,
without limitation, attorneys’ fees) and similar obligations and liabilities),
and (z) “Secondary Obligations” shall mean all Obligations of such Pledgor
secured hereby other than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be deemed
to be applied (for purposes of making determinations under this Section 9 only)
(i) first, to the Primary Obligations and (ii) second, to the Secondary
Obligations.

(d) If the Lender Creditors are to receive a distribution in accordance with the
procedures set forth above in this Section 9 on account of undrawn amounts with
respect to letters of credit issued under the Credit Agreement, such amounts
shall be paid to the Administrative Agent under the Credit Agreement and held by
it, for the equal and ratable benefit of the Lender Creditors as such. If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of any outstanding letter of credit, and
after the application of all such cash security to the repayment of all
Obligations owing to the Lender Creditors after giving effect to the termination
of such letter of credit, if there remains any excess cash, such excess cash
shall be returned by the Administrative Agent to the Pledgee for distribution in
accordance with Section 9(a) hereof.

(e) Except as set forth in Section 9(d) hereof, all payments required to be made
hereunder shall be made (i) if to the Lender Creditors, to the Administrative
Agent under the Credit Agreement for the account of the Lender Creditors, and
(ii) if to any other Secured Creditors (other than the Pledgee), to the trustee,
paying agent or other similar representative (each a “Representative”) for such
Secured Creditors or, in the absence of such a Representative, directly to the
other Secured Creditors.

(f) For purposes of applying payments received in accordance with this
Section 9, the Pledgee shall be entitled to rely upon (i) the Administrative
Agent under the Credit Agreement and (ii) the Representative for any other
Secured Creditors or, in the absence of such a Representative, upon the
respective Secured Creditors for a determination (which the Administrative
Agent, each Representative for any other Secured Creditors and the Secured
Creditors agree (or shall agree) to provide upon request of the Pledgee) of the
outstanding Primary Obligations and Secondary Obligations owed to the Secured
Creditors. Unless it has actual knowledge (including by way of written notice
from a Representative for any Secured Creditor or directly from a Secured
Creditor) to the contrary, the Pledgee, in acting hereunder, shall be entitled
to assume that no Other Secured Agreements are in existence.

(g) It is understood and agreed that each Pledgor shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
pledged by it hereunder and the aggregate amount of the Obligations of such
Pledgor.

 

Page 11



--------------------------------------------------------------------------------

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. RESERVED.

12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the applicable UCC or such other law such financing statements,
continuation statements and other similar documents in such offices as the
Pledgee may reasonably deem necessary and wherever required or permitted by law
in order to perfect and preserve the Pledgee’s security interest hereunder in
the Collateral and hereby authorizes the Pledgee to file financing statements
and amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law (it being understood that the
only perfection obligations of the Pledgors hereunder with respect to the
Collateral shall be the filing of UCC financing statements as described in this
Section 12(a)).

(b) Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time after the occurrence and
during the continuance of an Event of Default in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem necessary or advisable to accomplish the purposes of this Section 12.
Such appointment is coupled with an interest and is irrevocable.

13. THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Annex G hereto, the terms of which
shall be deemed incorporated herein by reference as fully as if same were set
forth herein in their entirety.

14. RESERVED.

 

Page 12



--------------------------------------------------------------------------------

15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS. (a) From and after
the date determined under Section 6.14 of the Credit Agreement that this
Agreement is required to be delivered, each Pledgor represents, warrants as of
the date that the Pledge and Security Agreement Requirement is satisfied
following the initial date upon which this Agreement is required to be delivered
or upon a Reinstatement Event, as applicable (after giving effect to any
amendments or supplements to the Annexes hereto in connection therewith), and,
from and after such date, covenants that:

(i) it is the legal, record and beneficial owner of, and has good title to, all
Pledged Securities purported to be owned by such Pledgor (including as shown on
Annexes A, B and C hereto), subject to no Lien, except the Liens created by this
Agreement or permitted under the Credit Agreement;

(ii) it has full power, authority and legal right to pledge all the Pledged
Securities;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes the legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by equitable principles (regardless of whether enforcement is
sought in equity or at law);

(iv) no consent of any other party (including, without limitation, any
stockholder or creditor of such Pledgor or any of its Subsidiaries and any other
partners or members of such Pledgor’s partnerships or limited liability
companies) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing (except any filings
required under the UCC) or declaration with, any governmental authority is
required to be obtained by such Pledgor in connection with the execution,
delivery or performance of this Agreement, in each case except (w) those which
have been obtained or made, (x) as may be required by laws affecting the offer
and sale of securities generally in connection with the exercise by the Pledgee
of certain of its remedies hereunder, (y) as may be required to be obtained or
made in order to comply with the terms of or avoid defaults under any contract
of the Company or a Subsidiary of the Company otherwise permitted under the
Credit Agreement that imposes restrictions upon the sale of, or foreclosure of
liens upon, any Securities of a Subsidiary pledged hereunder in connection with
the exercise by the Pledgee of its remedies hereunder, and (z) where the failure
to do so could not reasonably be expected to have a Material Adverse Effect;

(v) the execution, delivery and performance of this Agreement by such Pledgor
does not violate any provision of any applicable law or regulation or of any
order, judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the certificate of incorporation or
by-laws (or analogous constitution or organizational documents) of such Pledgor
or of any securities issued by such Pledgor or any of its Subsidiaries, or of
any mortgage, indenture, lease, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective

 

Page 13



--------------------------------------------------------------------------------

assets and will not result in the creation or imposition (or the obligation to
create or impose) of any Lien on any of the assets of such Pledgor or any of its
Subsidiaries; in each case except (x) as contemplated in this Agreement, (y) for
violations and defaults that may arise under contracts of the Company or a
Subsidiary thereof otherwise permitted under the Credit Agreement as a result of
the sale of, or foreclosure of a Lien upon, the Securities of Subsidiaries
pledged hereunder to the extent that the prior consent of other parties to such
contracts have not been obtained or other actions specified in such contracts
have not been taken in connection with any such sale or foreclosure, and (z) for
such violations, liens or encumbrances, the occurrence of which could not
reasonably be expected to have a Material Adverse Effect;

(vi) [intentionally omitted]; and

(vii) this Agreement creates a valid security interest in favor of the Pledgee,
for the benefit of the Secured Creditors, in the Collateral of such Pledgor and,
when properly perfected by filing in the appropriate offices against such
Pledgor, shall constitute a valid and perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC.

Each Pledgor further represents and warrants that, on the date hereof, (i) the
Pledged Stock held by such Pledgor consists of the number and type of shares of
the stock of the corporations as described in Annex A hereto; (ii) such Pledged
Stock constitutes that percentage of the issued and outstanding capital stock of
the issuing corporation as is set forth in Annex A hereto; (iii) the Pledged
Limited Liability Company Interests held by such Pledgor constitute that
percentage of the issued and outstanding equity interests of the respective
issuing Pledged Limited Liability Company as is set forth in Annex B hereto; and
(iv) the Pledged Partnership Interests held by such Pledgor constitute that
percentage of the entire Partnership Interests of the respective Pledged
Partnership as is set forth in Annex C hereto.

Each Pledgor covenants and agrees that it will defend the Pledgee’s and the
other Secured Creditors’ right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
persons whomsoever; and such Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee as Collateral hereunder and will likewise defend the right thereto
and security interest therein of the Pledgee and the other Secured Creditors.

(b) Each Pledgor hereby further represents and warrants as of the date hereof
(after giving effect to any amendments or supplements to the Annexes hereto in
connection with the associated Reinstatement Event), and covenants from and
after the date hereof, that the jurisdiction of formation of such Pledgor and
its organizational ID number (as contemplated for use under Article 9 of the
UCC) is as indicated on Annex F hereto for such Pledgor. Such Pledgor will not
change its jurisdiction of organization (by merger or otherwise) except to such
new location as such Pledgor may establish in accordance with the last sentence
of this Section 15(b). No Pledgor shall change its jurisdiction of organization
until with respect to such new location, it shall have taken all action
necessary to maintain all security interests of the Pledgee in the Collateral
intended to be granted hereby at all times fully perfected on a first priority
basis and in full force and effect.

 

Page 14



--------------------------------------------------------------------------------

(c) Without in any way limiting Section 3.2 hereof, at any time and from time to
time that any Pledgor acquires any additional Securities which have not already
been pledged hereunder and reflected on Annexes A through C, as appropriate,
such Pledgor shall, no later than the time of required delivery of the
Compliance Certificate pursuant to Section 6.11(d) of the Credit Agreement
relating to the fiscal quarter during which such acquisition occurred, deliver a
supplement to this Agreement, substantially in the form of Annex H-1 hereto
(each a “Pledge and Security Agreement Supplement”) adding such Securities to
Annexes A through C hereto, as appropriate. The execution and delivery of any
such supplement shall not require the consent of any Pledgor hereunder. It is
understood and agreed that the pledge and security interests granted hereunder
shall apply to all Collateral as provided in Section 3.1 hereof regardless of
the failure of any Pledgor to deliver, or any inaccurate information stated in,
any Pledge and Security Agreement Supplement as otherwise provided above.

16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. Except as otherwise provided in
Section 18 hereof, the obligations of each Pledgor under this Agreement shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any renewal, extension, amendment or modification of or
addition or supplement to or deletion from any Secured Debt Agreement or any
other instrument or agreement referred to therein, or any assignment or transfer
of any thereof; (b) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such agreement or instrument or this
Agreement; (c) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee; (d) any limitation on any party’s liability or obligations
under any such instrument or agreement or any invalidity or unenforceability, in
whole or in part, of any such instrument or agreement or any term thereof;
(e) any limitation on any other Pledgor’s liability or obligations under this
Agreement or under any other Secured Debt Agreement or any invalidity or
unenforceability, in whole or in part, of this Agreement or any other Secured
Debt Agreement or any term thereof; or (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to such Pledgor or any Subsidiary of such Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing.

17. REGISTRATION, ETC. If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Pledged Securities pursuant to
Section 7 hereof, such Pledged Securities or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Pledgee may, in its sole and absolute discretion,
sell such Pledged Securities or part thereof by private sale in such manner and
under such circumstances as the Pledgee may deem necessary or advisable in order
that such sale may legally be effected without such registration; provided that
at least 10 Business Days’ notice of the time and place of any such sale shall
be given to such Pledgor. Without limiting the generality of the foregoing, in
any such event the Pledgee, in its sole and absolute discretion: (a) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under such Securities Act; (b) may approach and negotiate with a single
possible purchaser to effect such

 

Page 15



--------------------------------------------------------------------------------

sale; and (c) may restrict such sale to a purchaser who will represent and agree
that such purchaser is purchasing for its own account, for investment, and not
with a view to the distribution or sale of such Pledged Securities or part
thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities at a price which the Pledgee, in its sole and absolute discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until after registration as aforesaid so long as such disposition is
otherwise commercially reasonable.

18. TERMINATION, RELEASE. (a) After the Termination Date (as defined below),
this Agreement shall automatically terminate (provided that all indemnities set
forth herein including, without limitation, in Section 11 hereof shall survive
any such termination) and the Lien of the Pledgee granted hereunder shall
automatically be released, and the Pledgee, at the request and expense of the
respective Pledgor, will promptly execute and deliver to such Pledgor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Pledgee, if any. As used in this Agreement,
“Termination Date” shall mean the earliest of (i) the date upon which the
Commitments have been terminated, and all Loan Document Obligations (excluding
(x) normal continuing indemnity obligations which survive in accordance with
their terms, so long as no amounts are then due and payable in respect thereof,
and (y) Letters of Credit that have been Cash Collateralized or for which a
back-to-back letter of credit has been provided) have been indefeasibly paid in
full, (ii) the Release Date as defined in Section 6.14(d) of the Credit
Agreement (but subject to any deferral requested by the Company pursuant to the
next to last sentence of Section 6.14(d) of the Credit Agreement and the
applicable provisions hereof), (iii) the date upon which the Collateral Agent
releases the Collateral in accordance with the Credit Agreement and (iv) the
date upon which the Loan Documents are amended to release all Collateral subject
to this Agreement.

(b) In the event that any part of the Collateral (i) is sold (other than to any
Loan Party) in connection with a sale permitted by the Secured Debt Agreements,
(ii) is otherwise released in accordance with the terms of Section 6.14(a)(2),
6.14(d) or 9.10 of the Credit Agreement or at the direction of the Required
Secured Creditors or (iii) ceases to be Eligible Pledged Securities (including,
without limitation, as a result of the enactment of any Law or the entering into
a material contract by the Company or one of its Subsidiaries at any time
(including after such Collateral was pledged hereunder) that has the effect of
prohibiting or restricting such Collateral from being pledged, assigned,
transferred or otherwise subject to a Lien in favor of another Person), such
Collateral shall automatically be released from the Lien of the Pledgee granted
hereunder, and the Pledgee, at the request and expense of such Pledgor will
promptly execute and deliver to such Pledgor (or authorize such Pledgor to file,
as applicable) a proper instrument or instruments acknowledging such release
(including any UCC termination statements and any Pledge and Security Supplement
that may be appropriate to evidence such release), and will duly assign,
transfer and deliver to such Pledgor (without recourse to and without any
representation or warranty by, any Secured Creditor) such of the Collateral as
is then being (or has been) so sold, distributed or released and as may be in
possession of the Pledgee, if any, and has not theretofore been released
pursuant to this Agreement. Any proceeds of

 

Page 16



--------------------------------------------------------------------------------

Collateral sold as contemplated by the immediately preceding sentence shall be
applied in accordance with, and to the extent required by, the requirements of
the applicable Secured Debt Agreements.

(c) At any time that a Pledgor desires that Collateral be released as provided
in the foregoing Section 18(a) or (b), it shall deliver to the Pledgee a
certificate signed by an Authorized Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 18(a) or
(b) hereof and does not violate the terms of any Secured Debt Agreement then in
effect, and the Pledgee shall be entitled (but not required) to conclusively
rely thereon.

19. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be deemed to have been given or made when delivered to the party to which such
notice, request, demand or other communication is required or permitted to be
given or made under this Agreement, addressed as follows:

(a) if to any Pledgor c/o the Company at the address of the Company specified
under Section 10.02 of the Credit Agreement;

(b) if to the Pledgee, at the address of the Administrative Agent determined
under Section 10.02 of the Credit Agreement;

(c) if to any Lender Creditor (other than the Pledgee), (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement or (y) at such address as such Lender Creditor shall have
specified in the Credit Agreement;

(d) if to any other Secured Creditor, (x) to the Representative for such Secured
Creditor or (y) if there is no such Representative, at such address as such
Secured Creditor shall have specified in writing to each Pledgor and the
Pledgee;

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

20. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Pledgor directly affected thereby (it being understood that
additional Pledgors may be added as parties hereto from time to time in
accordance with Section 22 hereof, the Collateral may be modified as
contemplated by Section 6.14(a)(2) and Section 6.14(d) of the Credit Agreement
and Section 18 hereof, and Pledgors may be released as parties hereto in
accordance with Sections 18 and 21 hereof and that no consent of any other
Pledgor or of the Secured Creditors shall be required in connection therewith)
and the Pledgee (with the written consent of the Required Lenders (or all the
Lenders if required by Section 10.01 of the Credit Agreement) at all times prior
to the Termination Date; provided that the Company certifies that any such
change, waiver, modification or variance is otherwise permitted by the terms of
the respective Secured Debt Agreements or, if not so permitted, that the
requisite consents therefor have been obtained. Notwithstanding anything to the
contrary contained above, it is understood

 

Page 17



--------------------------------------------------------------------------------

and agreed that the Required Lenders may agree to modifications to this
Agreement for the purpose, among other things, of securing additional extensions
of credit (including, without limitation, pursuant to the Credit Agreement or
any refinancing or extension thereof) and that the Pledgors and the Pledgee may
take any actions necessary to implement the recreation of this Agreement and the
pledge hereunder without the consent of the Required Lenders or any other
Secured Creditor under the circumstances contemplated by Section 6.14 of the
Credit Agreement, with such changes and recreation not being subject to the
proviso to the immediately preceding sentence. Furthermore, the proviso to the
first sentence of this Section 20 shall not apply to any release of Collateral
effected in accordance with the requirements of Section 18 of this Agreement, or
any other release of Collateral or termination of this Agreement so long as the
Company certifies that such actions will not violate the terms of any Secured
Debt Agreement then in effect.

21. RELEASE OF PLEDGORS. In the event that at any time after a Person becomes a
Pledgor hereunder (a) such Pledgor does not own any Eligible Pledged Securities
(including, without limitation, as a result of the enactment of any Law or the
entering into a material contract by the Company or one of its Subsidiaries at
any time that has the effect of prohibiting or restricting Collateral owned by
such Pledgor from being pledged, assigned, transferred or otherwise subject to a
Lien in favor of another Person), (b) one of the circumstances described in
Section 6.14(a)(2) of the Credit Agreement applies to such Pledgor, or (c) such
Pledgor is otherwise permitted to be released pursuant to Section 6.14(d) or
9.10 of the Credit Agreement, such Pledgor shall be automatically released from
this Agreement and this Agreement shall, as to such Pledgor only, automatically
have no further force or effect. At the request of the Company or such Pledgor,
the Pledgee will promptly execute and deliver to such Pledgor a proper
instrument or instruments acknowledging such release, and will duly assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) the Collateral of such Pledgor that is in Pledgee’s
possession, if any.

22. ADDITIONAL PLEDGORS. Pursuant to Section 6.14 of the Credit Agreement,
certain Subsidiaries of the Company may after the date hereof be required to
enter into this Agreement as a Pledgor. Upon execution and delivery, after the
date hereof, by the Pledgee and such Subsidiary of a New Pledgor Supplement in
the form of Annex H-2 hereto (a “New Pledgor Supplement”), such Subsidiary shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor hereunder. Each Subsidiary which is required to become a party to
this Agreement shall so execute and deliver a copy of the New Pledgor Supplement
to the Pledgee and, at such time, shall execute a Supplement to the Pledge and
Security Agreement in the form of Annex H-1 hereto with respect to all
Collateral of such Pledgor required to be pledged hereunder. The execution and
delivery of any such instrument shall not require the consent of any other
Pledgor hereunder. Upon the execution and delivery by the Pledgee and such
Subsidiary of a New Pledgor Supplement, it is understood and agreed that the
pledge and security interests hereunder shall apply to all Collateral of such
additional Pledgor as provided in Section 3.1 hereof regardless of any failure
of any additional Pledgor to deliver, or any inaccurate information stated in,
the Pledge and Security Agreement Supplement.

23. RECOURSE. This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all representations, warranties, covenants and agreements
on the part of the Pledgors contained herein and otherwise in writing in
connection herewith.

 

Page 18



--------------------------------------------------------------------------------

24. SECURED CREDITORS NOT BOUND. (a) Nothing herein shall be construed to make
the Pledgee or any other Secured Creditor liable as a member of any limited
liability company or a partner of any partnership and the Pledgee or any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall not have any of the duties, obligations or
liabilities of a member of any limited liability company or partner of any
partnership. The parties hereto expressly agree that, unless the Pledgee shall
become the absolute owner of the respective Pledged Limited Liability Company
Interest or Pledged Partnership Interest pursuant hereto, this Agreement shall
not be construed as creating a partnership or joint venture among the Pledgee,
any other Secured Creditor and/or any Pledgor.

(b) Except as provided in the last sentence of paragraph (a) of this Section 24,
the Pledgee, by accepting this Agreement, and the other Secured Creditors did
not intend to become a member of any limited liability company or partner of any
partnership or otherwise be deemed to be a co-venturer with respect to any
Pledgor or any limited liability company or partnership either before or after
an Event of Default shall have occurred. The Pledgee shall have only those
powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or partnership or any Pledgor.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the collateral
assignment hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

25. CONTINUING PLEDGORS. The rights and obligations of each Pledgor (other than
the respective released Pledgor in the case of following clause (b)) hereunder
shall remain in full force and effect notwithstanding (a) the addition of any
new Pledgor as a party to this Agreement as contemplated by Section 22 hereof or
otherwise and/or (b) the release of any Pledgor under this Agreement as
contemplated by Section 21 hereof or otherwise.

26. NO FRAUDULENT CONVEYANCE. Each Pledgor hereby confirms that it is its
intention that this Agreement not constitute a fraudulent transfer or conveyance
for purposes of any bankruptcy, insolvency or similar law, the Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law. To
effectuate the foregoing intention, each Pledgor hereby irrevocably agrees that
its obligations and liabilities hereunder shall be limited to the maximum amount
as will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Pledgor that are relevant under such laws, result
in the obligations and liabilities of such Pledgor hereunder in respect of such
maximum amount not constituting a fraudulent transfer or conveyance.

27. CANADIAN BORROWERS. The Pledgors hereby acknowledge that pursuant to the
terms of the Credit Agreement various Canadian Borrowers may become a party

 

Page 19



--------------------------------------------------------------------------------

to the Credit Agreement from time to time and incur Loans thereunder. The
Pledgors further acknowledge and agree that all obligations and liabilities of
any Canadian Borrower under the Credit Agreement shall be fully secured
hereunder and no consent of the Pledgors is required to effect the same.

28. MISCELLANEOUS. This Agreement shall be binding upon the successors and
assigns of each Pledgor and shall inure to the benefit of the Secured Creditors
and their respective successors and assigns and be enforceable by the Pledgee
and its successors and assigns; provided that no Pledgor may assign any of its
rights or obligations hereunder without the prior written consent of the Pledgee
(with the consent of the Required Lenders and, if required by Section 10.01 of
the Credit Agreement, all Lenders) and any such assignment without such consent
shall be null and void. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS). Each Pledgor hereby irrevocably (i) submits
to the non-exclusive jurisdiction of any United States Federal or State court
sitting in New York, New York in any action or proceeding arising out of or
relating to this Agreement, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith and any
objection to the venue of any such action or proceeding. The headings in this
Agreement are for purposes of reference only and shall not limit or define the
meaning hereof. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.

29. WAIVER OF TRIAL BY JURY. EACH PLEDGOR AND EACH SECURED CREDITOR (BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS TO WHICH SUCH PLEDGOR
IS A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

30. SEVERABILITY. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

*            *             *

 

Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

THE PLEDGORS SET FORTH ON SCHEDULE 1 HERETO

 

By:   Title:  

 

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,

as Collateral Agent and Pledgee

By:  

 

  Name:   Title:

 

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO

PLEDGE AND SECURITY AGREEMENT

PLEDGORS:



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED STOCK OF CORPORATIONS

All of the following Pledged Stock constitutes Collateral under this Agreement.

 

Pledgor

   Pledged Stock    Percentage Owned      



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED LIMITED LIABILITY COMPANY INTERESTS

All of the following Pledged Limited Liability Company Interests constitute
Collateral under this Agreement.

 

Pledgor

   Pledged Limited
Liability Company
Interests    Percentage Owned                  



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AND SECURITY AGREEMENT

LIST OF PLEDGED PARTNERSHIP INTERESTS

All of the following Pledged Partnership Interests constitute Collateral under
this Agreement.

 

Pledged Partnership Interest

   Pledgor    Pledged Partnership
Percentage                                                



--------------------------------------------------------------------------------

Annex C

Page 2

 

Pledged Partnership Interest

   Pledgor    Pledged Partnership
Percentage                  



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AND SECURITY AGREEMENT

RESERVED



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AND SECURITY AGREEMENT

RESERVED



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AND SECURITY AGREEMENT

JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER

 

Entity

  

Jurisdiction of Organization

(Organized in Delaware unless

indicated)

  

ID Numbers

                                   



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AND SECURITY AGREEMENT

THE PLEDGEE

1. Appointment. The Secured Creditors, by their acceptance of the benefits of
the Pledge and Security Agreement to which this Annex G is attached (the “Pledge
Agreement”) hereby irrevocably designate Bank of America, N.A. (and any
successor Pledgee) to act as specified therein and to be bound by the terms of
this Annex G. Unless otherwise defined herein, all capitalized terms used herein
(a) and defined in the Pledge Agreement, are used herein as therein defined and
(b) not defined in the Pledge Agreement, are used herein as defined in the
Credit Agreement referenced in the Pledge Agreement. Each Secured Creditor
hereby irrevocably authorizes, and each holder of any Obligation by the
acceptance of such Obligation and by the acceptance of the benefits of the
Pledge Agreement shall be deemed irrevocably to authorize, the Pledgee to take
such action on its behalf under the provisions of the Pledge Agreement and any
instruments and agreements referred to therein and to exercise such powers and
to perform such duties thereunder as are specifically delegated to or required
of the Pledge Agreement by the terms thereof and such other powers as are
reasonably incidental thereto. The Pledgee may perform any of its duties
thereunder by or through its authorized agents, sub-agents or employees.

2. Nature of Duties. (a) The Pledgee shall have no duties or responsibilities
except those expressly set forth herein or in the Pledge Agreement. The duties
of the Pledgee shall be mechanical and administrative in nature; the Pledgee
shall not have by reason of the Pledge Agreement or any other Secured Debt
Agreement a fiduciary relationship in respect of any Secured Creditor; and
nothing in the Pledge Agreement or any other Secured Debt Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon the
Pledgee any obligations in respect of the Pledge Agreement except as expressly
set forth herein and therein.

(b) The Pledgee shall not be responsible for insuring the Collateral or for the
payment of taxes, charges or assessments or discharging of Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.

(c) The Pledgee shall not be required to ascertain or inquire as to the
performance by any Pledgor of any of the covenants or agreements contained in
the Pledge Agreement or any other Secured Debt Agreement.

(d) The Pledgee shall be under no obligation or duty to take any action under,
or with respect to, the Pledge Agreement if taking such action (i) would subject
the Pledgee to a tax in any jurisdiction where it is not then subject to a tax
or (ii) would require the Pledgee to qualify to do business, or obtain any
license, in any jurisdiction where it is not then so qualified or licensed or
(iii) would subject the Pledgee to in personam jurisdiction in any locations
where it is not then so subject.

(e) Notwithstanding any other provision of this Annex G, neither the Pledgee nor
any of its officers, directors, employees, affiliates or agents shall, in its
individual capacity, be personally liable for any action taken or omitted to be
taken by it in accordance with, or pursuant to this Annex G or the Pledge
Agreement except for its own gross negligence or willful misconduct.



--------------------------------------------------------------------------------

ANNEX G

Page 2

 

3. Lack of Reliance on the Pledgee. Independently and without reliance upon the
Pledgee, each Secured Creditor, to the extent it deems appropriate, has made and
shall continue to make (a) its own independent investigation of the financial
condition and affairs of each Pledgor and its Subsidiaries in connection with
the making and the continuance of the Obligations and the taking or not taking
of any action in connection therewith, and (b) its own appraisal of the
creditworthiness of each Pledgor and its Subsidiaries, and the Pledgee shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Secured Creditor with any credit or other information with respect
thereto, whether coming into its possession before the extension of any
Obligations or the purchase of any notes or at any time or times thereafter. The
Pledgee shall not be responsible in any manner whatsoever to any Secured
Creditor for the correctness of any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of the Pledge Agreement or the security interests granted hereunder
or the financial condition of any Pledgor or any Subsidiary of any Pledgor or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of the Pledge Agreement, or the
financial condition of any Pledgor or any Subsidiary of any Pledgor, or the
existence or possible existence of any Default or Event of Default. The Pledgee
makes no representations as to the value or condition of the Collateral or any
part thereof, or as to the title of any Pledgor thereto or as to the security
afforded by the Pledge Agreement.

4. Certain Rights of the Pledgee. (a) No Secured Creditor shall have the right
to cause the Pledgee to take any action with respect to the Collateral, with
only the Required Secured Creditors (or all of the Secured Creditors in the case
of the release of all or substantially all of the Collateral) having the right
to direct the Pledgee to take any such action. If the Pledgee shall request
instructions from the Required Secured Creditors, with respect to any act or
action (including failure to act) in connection with the Pledge Agreement, the
Pledgee shall be entitled to refrain from such act or taking such action unless
and until it shall have received instructions from the Required Secured
Creditors and to the extent requested, appropriate indemnification in respect of
actions to be taken, and the Pledgee shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Creditor
shall have any right of action whatsoever against the Pledgee as a result of the
Pledgee acting or refraining from acting hereunder in accordance with the
instructions of the Required Secured Creditors. As used herein, the term
“Required Secured Creditors” shall mean, the holders of at least a majority of
the then outstanding Loan Document Obligations.

(b) Notwithstanding anything to the contrary contained herein, the Pledgee is
authorized, but not obligated, (i) to take any action reasonably required to
perfect or continue the perfection of the liens on the Collateral for the
benefit of the Secured Creditors and (ii) when instructions from the Required
Secured Creditors have been requested by the Pledgee but have not yet been
received, to take any action which the Pledgee, in good faith, believes to be
reasonably required to promote and protect the interests of the Secured
Creditors in the Collateral; provided that once instructions have been received,
the actions of the Pledgee shall be governed thereby and the Pledgee shall not
take any further action which would be contrary thereto.



--------------------------------------------------------------------------------

ANNEX G

Page 3

 

(c) Notwithstanding anything to the contrary contained herein or in the Pledge
Agreement, the Pledgee shall not be required to take any action that exposes or,
in the good faith judgment of the Pledgee may expose, the Pledgee or its
officers, directors, agents or employees to personal liability, unless the
Pledgee shall be adequately indemnified as provided herein, or that is, or in
the good faith judgment of the Pledgee may be, contrary to the Pledge Agreement,
any Secured Debt Agreement or applicable law.

5. Reliance. The Pledgee shall be entitled to rely, and shall be fully protected
in relying, upon, any note, writing, resolution, notice, statement, certificate,
telex, teletype or telescopes message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by the proper Person or
entity, and, with respect to all legal matters pertaining hereto or to the
Pledge Agreement and its duties thereunder and hereunder, upon advice of counsel
selected by it.

6. Indemnification. To the extent the Pledgee is not reimbursed and indemnified
by the Pledgors under the Pledge Agreement, the Secured Creditors (other than
the Senior Noteholders) will reimburse and indemnify the Pledgee, in proportion
to their respective outstanding principal amounts (including, for this purpose,
any unpaid Primary Obligations in respect of Other Secured Agreements, as
outstanding principal) of Obligations, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Pledgee in performing its duties
hereunder, or in any way relating to or arising out of its actions as Pledgee in
respect of the Pledge Agreement except for those resulting solely from the
Pledgee’s own gross negligence or willful misconduct. The indemnities set forth
in this Section 6 shall survive the repayment of all Obligations, with the
respective indemnification at such time to be based upon the outstanding
principal amounts (determined as described above) of Obligations at the time of
the respective occurrence upon which the claim against the Pledgee is based or,
if the same is not reasonably determinable, based upon the outstanding principal
amounts (determined as described above) of Obligations as in effect immediately
prior to the termination of the Pledge Agreement. The indemnities set forth in
this Section 6 are in addition to any indemnities provided by the Lenders to the
Pledgee pursuant to the Credit Agreement, with the effect being that the Lenders
shall be responsible for indemnifying the Pledgee to the extent the Pledgee does
not receive payments pursuant to this Section 6 from the Secured Creditors
(although in such event, and upon the payment in full of all such amounts owing
to the Pledgee by the Lenders, the Lenders shall be subrogated to the rights of
the Pledgee to receive payment from the Secured Creditors).

7. The Pledgee in its Individual Capacity. With respect to its obligations as a
lender under the Credit Agreement and any other Loan Documents to which the
Pledgee is a party, and to act as agent under one or more of such Loan
Documents, the Person serving as Pledgee shall have the rights and powers
specified therein and herein for a “Lender”, or the “Administrative Agent”, as
the case may be, and may exercise the same rights and powers as though it were
not performing the duties specified herein; and the terms “Lenders,” “Required
Lenders,” “holders of Notes,” or any similar terms shall, unless the context
clearly otherwise indicates, include the Person serving as Pledgee in its
individual capacity. The Person serving as Pledgee and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, any Pledgor or any Affiliate
or Subsidiary of



--------------------------------------------------------------------------------

ANNEX G

Page 4

 

any Pledgor as if it were not performing the duties specified herein or in the
other Loan Documents, and may accept fees and other consideration from the
Pledgors for services in connection with the Credit Agreement, the other Loan
Documents and otherwise without having to account for the same to the Secured
Creditors.

8. Holders. The Pledgee may deem and treat the payee of any note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Pledgee. Any request, authority or consent of any person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any note, shall be final and conclusive and binding on
any subsequent holder, transferee, assignee or endorsee, as the case may be, of
such note or of any note or notes issued in exchange therefor.

9. Resignation by the Pledgee. (a) The Pledgee may resign from the performance
of all of its functions and duties hereunder and under the Pledge Agreement at
any time by giving 30 days’ prior written notice to the Company, the Lenders and
the Representatives for the other Secured Creditors or, if there is no such
Representative, directly to such Secured Creditors. Such resignation shall take
effect upon the appointment of a successor Pledgee pursuant to clause (b) or
(c) below.

(b) Upon any notice of resignation by the Pledgee, the Required Secured
Creditors shall appoint a successor Pledgee in accordance with Section 9.06 of
the Credit Agreement, with the consent of the Company, which consent shall not
be unreasonably withheld or delayed. If a successor Pledgee shall not have been
appointed within said 30 day period by the Required Secured Creditors, the
Pledgee, with the consent of the Company, which consent shall not be
unreasonably withheld or delayed, shall then appoint a successor Pledgee who
shall serve as Pledgee hereunder or thereunder until such time, if any, as the
Required Secured Creditors appoint a successor Pledgee as provided above.

(c) If no successor Pledgee has been appointed pursuant to clause (b) above by
the 45th day after the date of such notice of resignation was given by the
Pledgee, as a result of a failure by the Company to consent to the appointment
of such a successor Pledgee, the Required Secured Creditors shall then appoint a
successor Pledgee who shall serve as Pledgee hereunder or thereunder (provided
that all determinations to be made by such Pledgee shall instead be made by the
Required Lenders) until such time, if any, as the Required Secured Creditors
appoint a successor Pledgee as provided in clause (b) above.



--------------------------------------------------------------------------------

ANNEX H-1

to

PLEDGE AND SECURITY AGREEMENT

FORM OF

SUPPLEMENT

to

PLEDGE AND SECURITY AGREEMENT

SUPPLEMENT No.      to PLEDGE AND SECURITY AGREEMENT, dated as of
                     (this “Supplement”), made by                     , a
                     (the “Pledgor”), in favor of BANK OF AMERICA, N.A., as
pledgee and as collateral agent (in such capacities, the “Pledgee”) for the
Secured Creditors (such term and each other capitalized term used but not
defined having the meaning given in the Pledge Agreement (hereinafter defined)).

1. Reference is hereby made to that certain Pledge and Security Agreement, dated
as of                      (as amended, supplemented or otherwise modified as of
the date hereof, the “Pledge Agreement”), made by the Pledgors party thereto in
favor of the Pledgee for the benefit of the Secured Creditors described therein.

2. The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Pledgee for the benefit of the Secured Creditors under
the Pledge Agreement, and, as additional collateral security for the prompt and
complete payment when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations and in order to induce the Secured Creditors to
make and continue or maintain loans and other extensions of credit constituting
Obligations, the Pledgor hereby grants to the Pledgee, for the benefit of the
Secured Creditors, a first priority security interest in [(a) all of the issued
and outstanding shares of capital stock listed in Schedule I hereto, together
with all stock certificates, options, or rights of any nature whatsoever which
may be issued or granted in respect of such stock while the Pledge Agreement, as
supplemented hereby, is in force (the “Additional Pledged Stock”; as used in the
Pledge Agreement as supplemented by this Supplement, “Pledged Stock” shall be
deemed to include the Additional Pledged Stock)], [and][(b) all limited
liability company interests listed on Schedule II hereto (the “Additional
Pledged Limited Liability Company Interests”; as used in the Pledge Agreement as
supplemented by this Supplement, “Pledged Limited Liability Company Interests”
shall be deemed to include the Additional Pledged Limited Liability Company
Interests)], [and][(c) all partnership interests listed on Schedule III hereto
(the “Additional Pledged Partnership Interests”; as used in the Pledge Agreement
as supplemented by this Supplement, “Pledged Partnership Interests” shall be
deemed to include Additional Pledged Partnership Interests)], as the case may
be, and all proceeds thereof.

3. The Pledgor hereby represents and warrants that the representations and
warranties contained in Section 15 of the Pledge Agreement are true and correct
on the date of this Supplement [with references therein to the “Pledged Stock”
to include the Additional Pledged Stock,] [with references therein to the
“Pledged Partnership Interests” to include the Additional Pledged Partnership
Interests,] [with references therein to the “Pledged Limited Liability Company
Interests” to include the Additional Pledged Limited Liability Company
Interests,] and with references therein to the “Pledge Agreement” to mean the
Pledge Agreement as supplemented by this Supplement.



--------------------------------------------------------------------------------

ANNEX H-1

Page 2

 

4. The Pledgor hereby represents and warrants that, as of the date hereof, the
jurisdiction of formation of the Pledgor is as indicated on Schedule IV hereto.

5. This Supplement is supplemental to the Pledge Agreement, forms a part thereof
and is subject to the terms thereof and the Pledge Agreement is hereby
supplemented as provided herein. Without limiting the foregoing, (a) Annex A to
the Pledge Agreement shall hereby be deemed to include each item listed on
Schedule I to this Supplement, (b) Annex B to the Pledge Agreement shall hereby
be deemed to include each item listed on Schedule II to this Supplement,
(c) Annex C to the Pledge Agreement shall hereby be deemed to include each term
listed on Schedule III to this Supplement, and (d) Annex F to the Pledge
Agreement shall be deemed to include the jurisdiction of formation listed on
Schedule IV to this Supplement.

6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

*    *    *



--------------------------------------------------------------------------------

ANNEX H-1

Page 3

 

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Supplement to
be duly executed and delivered on the date first set forth above.

 

[PLEDGOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Pledgee By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT

PLEDGED STOCK

All of the following Pledged Stock constitutes Collateral under this Agreement.

 

Pledgor

   Pledged Stock    Percentage Owned                  



--------------------------------------------------------------------------------

SCHEDULE II

to

SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT

PLEDGED LIMITED LIABILITY COMPANY INTERESTS

All of the following Pledged Limited Liability Interests constitute Collateral
under this Agreement.

 

Pledgor

   Pledged Limited
Liability Company
Interests    Percentage Owned                  



--------------------------------------------------------------------------------

SCHEDULE III

to

SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT

PLEDGED PARTNERSHIP INTERESTS

All of the following Pledged Partnership Interests constitute Collateral under
this Agreement.

 

Pledged Partnership Interest

   Pledgor    Percentage Owned                  



--------------------------------------------------------------------------------

SCHEDULE IV

to

SUPPLEMENT to PLEDGE AND SECURITY AGREEMENT

JURISDICTION OF FORMATION AND ORGANIZATIONAL ID NUMBER



--------------------------------------------------------------------------------

ANNEX H-2

to

PLEDGE AND SECURITY AGREEMENT

FORM OF

NEW PLEDGOR SUPPLEMENT

SUPPLEMENT NO.          dated as of                     , to the Pledge and
Security Agreement dated as of                      (as amended, supplemented or
otherwise modified as of the date hereof, the “Pledge Agreement”), among the
Pledgors party thereto (immediately before giving effect to this Supplement) and
BANK OF AMERICA, N.A., as collateral agent and as pledgee (in such capacities,
the “Pledgee”) for the Secured Creditors (such term and each other capitalized
term used but not defined having the meaning given it in the Pledge Agreement or
the Credit Agreement).

A. The Pledgors have entered into the Pledge Agreement in order to induce the
Secured Creditors to make loans and other extensions of credit constituting
Obligations as defined in the Pledge Agreement. Pursuant to Section 6.14 of the
Credit Agreement, certain Domestic Subsidiaries of the Company are, after the
date of the Pledge Agreement, required to enter into the Pledge Agreement as a
Pledgor. Section 22 of the Pledge Agreement provides that additional
Subsidiaries may become Pledgors under the Pledge Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned (the
“New Pledgor”) is a Domestic Subsidiary of the Company and is executing this
Supplement in accordance with the requirements of the Credit Agreement and/or
the Pledge Agreement to become a Pledgor under the Pledge Agreement in order to
induce the Secured Creditors to extend, or maintain, Obligations.

Accordingly, the Pledgee and the New Pledgor agree as follows:

SECTION 1. The New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees to all the terms and provisions
of the Pledge Agreement applicable to it as a Pledgor thereunder. Each reference
to a “Pledgor” in the Pledge Agreement shall be deemed to include the New
Pledgor. The Pledge Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Secured Creditors that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability and that the representations and warranties
in the Pledge Agreement applicable to each Pledgor are true and correct as to
the New Pledgor on the date hereof.



--------------------------------------------------------------------------------

ANNEX H-2

to

PLEDGE AND SECURITY AGREEMENT

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one



--------------------------------------------------------------------------------

instrument. This Supplement shall become effective when the Pledgee shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Pledgor and the Pledgee.

SECTION 4. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature, with a copy to the Company.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Pledgee have duly executed this
Supplement to the Pledge Agreement as of the day and year first above written.

 

[NAME OF NEW PLEDGOR] By:  

 

  Name:   Title: Address: BANK OF AMERICA, N.A., as Pledgee By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

SENIOR NOTE INDENTURE AND FORTY-FOURTH SUPPLEMENTAL INDENTURE

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CORPORATE FORECAST

Executive Summary

 

     [Year]  

Change in RevPAR (Constant US$)

     [         ]% 

Change in RevPAR

     [         ]% 

Change in EBITDA Margin

     [         ]% 

Performance

  

Adjusted EBITDA - Host LP (including add back for acquisition cost)

     [         ] 

Cash Interest Expense

     [         ] 

NAREIT FFO – Diluted

     [         ]    

 

 

 

Adjusted FFO per Diluted Share

     [         ]    

 

 

 

Dividend/Share

   $ [         ]    

 

 

 

Balance Sheet Detail

  

Debt

  

Mortgage Debt

     [         ] 

Bond Debt

     [         ] 

Line Debt

     [         ] 

Other Debt

     [         ]    

 

 

 

Total Debt

     [         ]    

 

 

 

Cash & Cash Equivalents

     [         ]    

 

 

       

 

 

 

Credit Facility Tests (pro forma, pro rata)

  

Leverage Ratio (net)

     [         ] 

Unsecured Interest Coverage Ratio

     [         ] 

Fixed Charge Ratio

     [         ] 

Bond Tests (pro forma, pro rata for the latest indenture)

  

Interest Coverage Ratio

     [         ] 

Debt / Undepreciated Assets

     [         ] 

Secured Debt / Undepreciated Assets

     [         ] 

Unencumbered Assets / Unsecured Debt

     [         ] 

HST Corporate Model - CONFIDENTIAL

     All Amounts $000s   

 

J-1



--------------------------------------------------------------------------------

Cash Analysis

 

     [Year]  

Cash Balance

     [         ] 

Cash Flow

  

Adjusted EBITDA - Host LP (Adjusted for non-cash items)

     [         ] 

FF&E

     [         ] 

Cash Interest

     [         ] 

Annual Tax Payments

     [         ] 

Amortization of Mortgage / Other Debt

     [         ] 

Other

     [         ] 

Common/OP Unit Dividend

     [         ] 

Outside Unit Holder Distribution

     [         ]    

 

 

 

Free Cash Flow

     [         ]    

 

 

 

Sources

  

New Mortgage / Other Debt

     [         ] 

Issuance of Common Stock/OP Units

     [         ] 

Revolver Draws / (Repayments)

     [         ] 

MI Settlement Proceeds

     [         ] 

Asset Sales, net

     [         ]    

 

 

 

Total Sources

     [         ]    

 

 

 

Uses

  

Financing, Common Stock and Acquisition Costs

     [         ] 

Premiums on Sr. Note Repurchase/Exch Deb. Redemption

     [         ] 

Other Investment

     [         ] 

Investment in European/Asia JV

     [         ] 

Acquisitions

     [         ] 

Repayment of Mortgage / Other Debt

     [         ] 

Other Liabilities

     [         ] 

ROI, Repositioning & Additional Capex

     [         ]    

 

 

 

Total Uses

     [         ]    

 

 

 

Cash Available

     [         ]     

 

 

 

HST Corporate Model - CONFIDENTIAL

     All Amounts $000s   

 

J-2



--------------------------------------------------------------------------------

FFO Summary

 

     [Year]  

Total Hotel Revenues

     [         ] 

Total Hotel EBITDA

     [         ] 

EBITDA from non-consolidated Partnerships

     [         ] 

EBITDA to/Pro-rata share of Minority Partners

     [         ] 

Pro-rata share of EBITDA from European & Asian JV

     [         ] 

Asset Management Fees from JV, net

     [         ] 

Interest Income

     [         ] 

Corporate Expenses

     [         ] 

Restricted Stock Award & Other

     [         ] 

Other Non-cash adjustments

     [         ] 

Other Real Estate

     [         ] 

Other Operating Expense

     [         ]    

 

 

 

Adjusted EBITDA -

     [         ]    

 

 

       

 

 

       

 

 

       

 

 

       

 

 

       

 

 

       

 

 

       

 

 

       

 

 

 

HST Corporate Model - CONFIDENTIAL

     All Amounts $000s   

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SOLVENCY CERTIFICATE

                 , 20    

I, the undersigned, an Authorized Financial Officer of Host Hotels & Resorts,
Inc., a Maryland corporation (“HHRI”), the sole general partner of Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), DO HEREBY
CERTIFY, in my capacity as an Authorized Financial Officer of HHRI and not in
any individual capacity, as of the date hereof that:

1. This Certificate is furnished pursuant to Section 4.01(e) of that certain
Second Amended and Restated Credit Agreement, dated as of June 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among the Company, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
an L/C Issuer and Swing Line Lender. Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. On a Pro Forma Basis after giving effect to all Indebtedness (including the
Loans) being incurred or assumed, (x) the sum of the assets, at a fair
valuation, of the Company and its Subsidiaries (taken as a whole) and the
Company (on a stand-alone basis) will exceed their respective debts, (y) the
Company and its Subsidiaries (taken as a whole) and the Company (on a
stand-alone basis) have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond their ability to pay such debts as
they mature and (z) the Company and its Subsidiaries (taken as a whole) and the
Company (on a stand-alone basis) have sufficient capital with which to conduct
their respective business. For purpose of this Certificate, “debt” means any
liability on a claim, and “claim” means (i) the right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, secured or unsecured, in each
case, to the extent of the reasonably anticipated liability thereof, as
determined by the Company in good faith or (ii) the absolute right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

[Signature page to follow]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand, in my capacity as an officer of
HHRI and not in any individual capacity, as of the date first written above.

 

 

Name:   Title:  

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.19 of that certain Second Amended and Restated Credit
Agreement, dated as of June 27, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Host Hotels & Resorts, L.P., a Delaware limited partnership
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of                      (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.19 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                    .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to

 

L-1



--------------------------------------------------------------------------------

the Credit Agreement as a Borrower. Effective as of the date of the Designated
Borrower Notice for the Designated Borrower, the Designated Borrower confirms
its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for the Designated Borrower’s account until the
effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Company and the Lenders pursuant to Section 2.19 of the
Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Title:  

 

 

  [COMPANY] By:  

 

Title:  

 

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: Host Hotels & Resorts, L.P.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.19
of that certain Second Amended and Restated Credit Agreement, dated as of
June 27, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Host
Hotels & Resorts, L.P., a Delaware limited partnership (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent,
Collateral Agent, an L/C Issuer and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [            ] shall be a Designated Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Title:  

 

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF SUPPLEMENTAL ADDENDUM

To: Lenders under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Host Hotels &
Resorts, L.P., a Delaware limited partnership (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
an L/C Issuer and Swing Line Lender.

Pursuant to Section 2.21 of the Credit Agreement, the Company hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

 

1. A Supplemental Tranche with aggregate Supplemental Tranche Commitments in the
amount of                      in the Supplemental Currency indicated below.  
2. The Supplemental Currency shall be                     .   3. The existing
Borrower(s) or the Designated Borrower(s) that will be the Supplemental
Borrower(s) with respect to the Supplemental Tranche:                     .   4.
The Supplemental Tranche shall bear interest as follows (including, if
applicable, the Screen Rate for the Supplemental Tranche):  

 

 

  . 5. The Applicable Lending Office of each Lender with a Supplemental Tranche
Commitment in respect of the Supplemental Tranche and such Supplemental Tranche
Commitments is as follows:  

 

 

  .

 

6. Certain deadlines in the Credit Agreement as they relate to the Supplemental
Tranche shall be as follows:  

 

(a)    Notice of Borrowing Deadline:     

 

  

 

N-2



--------------------------------------------------------------------------------

(b)    Interest Period Notice Deadline:    

 

      (c)    Funding Deadline:    

 

      (d)    Reallocation Agent Notice Deadline:       

 

   (e)    Reallocation Funding Deadline:       

 

  

7. Other terms and provisions relating to the Supplemental Tranche:

 

 

  .

The Company confirm that the conditions to the creation of the Supplemental
Tranche set forth in Section 2.21 of the Credit Agreement have been satisfied.

This Supplemental Addendum supplements the Credit Agreement. To the extent of
any inconsistency between the terms of this Supplemental Addendum and the terms
of the Credit Agreement, the terms of this Supplemental Addendum shall prevail
and govern to the extent of such inconsistency.

This Supplemental Addendum shall constitute a Loan Document under the Credit
Agreement and shall be governed by the law of the State of New York.

 

N-2



--------------------------------------------------------------------------------

Very truly yours, [NAME OF SUPPLEMENTAL BORROWER] By:  

 

  Name:   Title:

Approved and agreed as of the Supplemental

Tranche Effective Date (as defined below):

[INSERT SIGNATURE BLOCK FOR EACH OTHER LOAN PARTY]

Approved and agreed this      day

of             ,         

(the “Supplemental Tranche Effective Date”)

 

BANK OF AMERICA, N.A., as Administrative Agent By  

 

  Name:   Title:

[INSERT SIGNATURE BLOCK FOR EACH LENDER MAKING

A SUPPLEMENTAL TRANCHE COMMITMENT WITH RESPECT

TO THE APPLICABLE SUPPLEMENTAL TRANCHE]

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), by and among the parties set
forth on the signature pages hereto, is dated as of             , 20    .

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 27, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Host Hotels & Resorts, L.P. (the “Company”), the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, an L/C Issuer and
Swing Line Lender. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned Acceding Lender has indicated its desire to become a Lender
pursuant to Section 2.16 of the Credit Agreement. Accordingly, Acceding Lender
hereby agrees with the Company, Administrative Agent, and the Lenders as
follows:

Acceding Lender hereby acknowledges, agrees and confirms that, by its execution
of this Joinder Agreement, it will be deemed to be a party to the Credit
Agreement and a Lender for all purposes of the Credit Agreement and the other
Loan Documents, and shall have all of the obligations of a Lender thereunder as
if it had executed the Credit Agreement and the other Loan Documents. Acceding
Lender hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions contained in the Loan Documents applicable
to a Lender. The Commitment of Acceding Lender shall be the amount set forth
next to its signature hereto, as modified pursuant to the terms of the Credit
Agreement.

Acceding Lender: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement; (b) represents and warrants that
it meets all requirements to be an Eligible Assignee under the Credit Agreement;
(c) confirms that all approvals and authorizations required to permit the
execution, delivery, performance and consummation of this Joinder Agreement, and
the performance by Acceding Lender as a Lender under the Credit Agreement, have
been obtained; (d) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Document; (e) appoints and authorizes Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to Administrative
Agent by the terms thereof together with such powers as are reasonably
incidental thereto; and (f) if Acceding Lender is organized under the laws of a
jurisdiction outside the United States, attaches (or has delivered to
Administrative

 

O-2



--------------------------------------------------------------------------------

Agent) completed and signed copies of any forms that may be required by the
United States Internal Revenue Service in order to certify Acceding Lender’s
exemption from United States withholding taxes with respect to any payments or
distributions made or to be made to it in respect of the Loans or under the
Credit Agreement or such other documents as are necessary to indicate that all
such payments or distributions are subject to such taxes at a rate reduced by an
applicable tax treaty.

Following the execution of this Joinder Agreement, it will be delivered to
Administrative Agent, and Administrative Agent shall notify the Company and the
other Lenders of the same. The effective date (“Effective Date”) of this Joinder
Agreement shall be the date indicated in the preamble above.

Upon the execution and delivery of this Joinder Agreement, as of the Effective
Date, Acceding Lender shall be a party to the Credit Agreement and the other
Loan Documents and, to the extent provided in this Joinder Agreement, shall have
the rights and obligations of a Lender thereunder.

Acceding Lender represents and warrants that, upon the Effective Date, each of
the Credit Agreement and the other Loan Documents constitutes Acceding Lender’s
duly authorized, legal, valid, binding and enforceable obligation.

Upon such execution and delivery, from and after the Effective Date,
Administrative Agent shall, to the extent received from any Borrower, make all
payments under the Credit Agreement in respect of the interest of Acceding
Lender acquired pursuant to this Joinder Agreement (including, without
limitation, all payments of principal and interest with respect thereto) to
Acceding Lender as a Lender under the Credit Agreement.

Any notice, demand, request or other communication to be delivered to Acceding
Lender under or with respect to the Credit Agreement or any other Loan Document
shall be addressed to Acceding Lender in care of Administrative Agent, in
accordance with Section 10.02 of the Credit Agreement. Acceding Lender agrees
that Administrative Agent may rely on Acceding Lender’s address, facsimile
number, telephone number, and the name of a contact person, all as set forth
below the signature of Acceding Lender on the signature page hereof, until
Acceding Lender provides Administrative Agent with a written notice designating
a different address, facsimile number, telephone number or contact person.

Pursuant to Section 5-1401 of the New York General Obligations Law, the
substantive laws of the State of New York, without regard to the choice of law
principles that might otherwise apply, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Joinder Agreement. The parties hereto consent to the
personal jurisdiction of the courts of the State of New York in connection with
any claim or dispute arising in connection with this Joinder Agreement and waive
any objection as to venue in the Borough of Manhattan, State of New York. This
choice of venue is made pursuant to New York General Obligation Law Section 5-
1402.

This Joinder Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an

 

O-2



--------------------------------------------------------------------------------

original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Joinder Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Joinder Agreement.

The parties hereto agree that this Joinder Agreement shall be one of the Loan
Documents.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed as of the date first above written.

 

Commitment: $[     ]    

[                     ],

as Acceding Lender

    By:  

 

      Name:       Title:     [INSERT ADDRESS, TELEPHONE, FAX AND CONTACT PERSON
HERE]



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

COMPANY:

 

HOST HOTELS & RESORTS, L.P.,

By:

  HOST HOTELS & RESORTS, INC.,   its general partner  

By:

 

 

    Name:     Title: